Exhibit 10.2

 

Execution Version

 

_________________________________________

 

ICON 2 HULL NO. 1401 CREDIT AGREEMENT

 

_______________________________________

 

Dated  11 October 2017

 

BETWEEN

 

Royal Caribbean Cruises Ltd.
as Borrower

 

The Lenders from time to time party hereto

 

KfW IPEX-Bank GmbH
as Facility Agent and Documentation Agent

 

KfW IPEX-Bank GmbH
as Hermes Agent

 

BNP Paribas Fortis SA/NV
as Finnvera Agent

 

KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger

 

BNP Paribas Fortis SA/NV
HSBC Bank plc
Commerzbank AG, New York Branch
Banco Santander, S.A.
as Other Mandated Lead Arrangers

 

Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland
Bayerische Landesbank, New York Branch
DZ Bank AG, New York Branch
JPMorgan Chase Bank, N.A., London Branch
Sumitomo Mitsui Banking Corporation Europe Limited
as Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

SECTION 1.1. Defined Terms

2

 

 

SECTION 1.2. Use of Defined Terms

24

 

 

SECTION 1.3. Cross-References

25

 

 

SECTION 1.4. Accounting and Financial Determinations

25

 

 

ARTICLE II COMMITMENTS AND BORROWING PROCEDURES

 

 

SECTION 2.1. Commitment

25

 

 

SECTION 2.1.1. Commitment of FEC Lenders

26

 

 

SECTION 2.1.2. Commitment of Hermes Lenders

26

 

 

SECTION 2.1.3. Commitment of Finnvera Balancing Lenders

26

 

 

SECTION 2.1.4. Commitment Termination Date

26

 

 

SECTION 2.1.5. Defaulting Lender

26

 

 

SECTION 2.1.6. Reductions, increases and cancellations

26

 

 

SECTION 2.2. Voluntary Reduction of Commitments

27

 

 

SECTION 2.3. Notification of Hermes Documentary Requirements

28

 

 

SECTION 2.4. Adjustment of Hermes Commitment Amount and Finnvera Balancing
Commitment Amount

28

 

 

SECTION 2.5. Borrowing Procedure

30

 

 

SECTION 2.6. Funding

32

 

 

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1. Repayments and prepayment consequent upon reduction in Contract
Price

32

 

 

SECTION 3.2. Prepayment

33

 

 

SECTION 3.2.1. Voluntary Prepayment

33

 

--------------------------------------------------------------------------------


 

SECTION 3.2.2. Illegality

33

 

 

SECTION 3.2.3. Prepayment requirements

35

 

 

SECTION 3.3. Interest Provisions

35

 

 

SECTION 3.3.1. Rates

35

 

 

SECTION 3.3.2. Conversion to FEC Tranche A Floating Rate

36

 

 

SECTION 3.3.3. FEC Conversion

36

 

 

SECTION 3.3.4. Post-Maturity Rates

38

 

 

SECTION 3.3.5. Payment Dates

38

 

 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks

39

 

 

SECTION 3.4. Commitment Fees

39

 

 

SECTION 3.5. Fees

39

 

 

SECTION 3.5.1. Syndication Fee

39

 

 

SECTION 3.5.2. [intentionally left blank]

39

 

 

SECTION 3.5.3. Agency Fee

39

 

 

SECTION 3.5.4. Finnvera Premium

40

 

 

SECTION 3.5.5. Finnvera Balancing Premium

40

 

 

SECTION 3.5.6. Finnvera Handling Fee

40

 

 

SECTION 3.6. Other Fees

40

 

 

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 4.1. LIBO Rate Lending Unlawful

40

 

 

SECTION 4.2. Screen Rate or Deposits Unavailable

41

 

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc.

41

 

 

SECTION 4.4. Funding Losses Event and Defaulting Finance Party Break Costs

43

 

 

SECTION 4.4.1. Indemnity

43

 

 

SECTION 4.5. Increased Capital Costs

45

 

--------------------------------------------------------------------------------


 

SECTION 4.6. Taxes

46

 

 

SECTION 4.7. [Intentionally left blank]

48

 

 

SECTION 4.8. Payments, Computations, etc.

48

 

 

SECTION 4.9. Replacement Lenders, etc.

49

 

 

SECTION 4.10. Sharing of Payments

50

 

 

SECTION 4.10.1. Payments to Lenders

50

 

 

SECTION 4.10.2. Redistribution of payments

50

 

 

SECTION 4.10.3. Recovering Lender’s rights

51

 

 

SECTION 4.10.4. Reversal of redistribution

51

 

 

SECTION 4.10.5. Exceptions

51

 

 

SECTION 4.11. Set-off

52

 

 

SECTION 4.12. Use of Proceeds

52

 

 

SECTION 4.13. FATCA Deduction

53

 

 

SECTION 4.14. FATCA Information

53

 

 

SECTION 4.15. Resignation of the Facility Agent

55

 

 

ARTICLE V CONDITIONS TO BORROWING

 

 

SECTION 5.1. Advance of the Loan

55

 

 

SECTION 5.1.1. Resolutions, etc.

56

 

 

SECTION 5.1.2. Opinions of Counsel

56

 

 

SECTION 5.1.3. Finnvera Guarantee and Hermes Insurance Policy

57

 

 

SECTION 5.1.4. Closing Fees, Expenses, etc.

57

 

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc.

58

 

 

SECTION 5.1.6. Loan Request

58

 

 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations

59

 

 

SECTION 5.1.8. Pledge Agreement

59

 

--------------------------------------------------------------------------------


 

SECTION 5.1.9. FEC Financing Documents

59

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

 

SECTION 6.1. Organisation, etc.

59

 

 

SECTION 6.2. Due Authorisation, Non-Contravention, etc.

60

 

 

SECTION 6.3. Government Approval, Regulation, etc.

60

 

 

SECTION 6.4. Compliance with Laws

60

 

 

SECTION 6.5. Validity, etc.

61

 

 

SECTION 6.6. No Default, Event of Default or Prepayment Event

61

 

 

SECTION 6.7. Litigation

61

 

 

SECTION 6.8. The Purchased Vessel

61

 

 

SECTION 6.9. Obligations rank pari passu

62

 

 

SECTION 6.10. Withholding, etc.

62

 

 

SECTION 6.11. No Filing, etc. Required

62

 

 

SECTION 6.12. No Immunity

62

 

 

SECTION 6.13. Investment Company Act

62

 

 

SECTION 6.14. Regulation U

62

 

 

SECTION 6.15. Accuracy of Information

63

 

 

ARTICLE VII COVENANTS

 

 

SECTION 7.1. Affirmative Covenants

63

 

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc.

63

 

 

SECTION 7.1.2. Approvals and Other Consents

65

 

 

SECTION 7.1.3. Compliance with Laws, etc.

65

 

 

SECTION 7.1.4. The Purchased Vessel

66

 

 

SECTION 7.1.5. Insurance

66

 

 

SECTION 7.1.6. Books and Records

67

 

--------------------------------------------------------------------------------


 

SECTION 7.1.7. Finnish Authority and Hermes Requests

67

 

 

SECTION 7.1.8. Notice of written amendments to Construction Contract

68

 

 

SECTION 7.1.9. Hedging Activities

68

 

 

SECTION 7.2. Negative Covenants

69

 

 

SECTION 7.2.1. Business Activities

69

 

 

SECTION 7.2.2. Indebtedness

69

 

 

SECTION 7.2.3. Liens

70

 

 

SECTION 7.2.4. Financial Condition

72

 

 

SECTION 7.2.5. Investments

72

 

 

SECTION 7.2.6. Consolidation, Merger, etc.

72

 

 

SECTION 7.2.7. Asset Dispositions, etc.

73

 

 

SECTION 7.2.8. Construction Contract

74

 

 

SECTION 7.3. Limitation of in respect of Certain Representations, Warranties and
Covenants

74

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

 

SECTION 8.1. Listing of Events of Default

74

 

 

SECTION 8.1.1. Non-Payment of Obligations

74

 

 

SECTION 8.1.2. Breach of Warranty

75

 

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations

75

 

 

SECTION 8.1.4. Default on Other Indebtedness

75

 

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc.

76

 

 

SECTION 8.2. Action if Bankruptcy

77

 

 

SECTION 8.3. Action if Other Event of Default

77

 

 

ARTICLE IX PREPAYMENT EVENTS

 

 

SECTION 9.1. Listing of Prepayment Events

78

 

 

SECTION 9.1.1. Change of Control

78

 

--------------------------------------------------------------------------------


 

SECTION 9.1.2. Unenforceability

78

 

 

SECTION 9.1.3. Approvals

78

 

 

SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations

78

 

 

SECTION 9.1.5. Judgments

78

 

 

SECTION 9.1.6. Condemnation, etc.

79

 

 

SECTION 9.1.7. Arrest

79

 

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel

79

 

 

SECTION 9.1.9. Termination of the Construction Contract

79

 

 

SECTION 9.1.10. FEC Reassignment and Termination, etc. of the Finnvera
Guarantee, the Hermes Insurance Policy or the Second Finnvera Guarantee

79

 

 

SECTION 9.1.11. Illegality

82

 

 

SECTION 9.2. Mandatory Prepayment

82

 

 

SECTION 9.3. Mitigation

83

 

 

ARTICLE X THE FACILITY AGENT, THE HERMES AGENT AND THE MANDATED LEAD ARRANGERS

 

 

SECTION 10.1. Actions

83

 

 

SECTION 10.2. Indemnity

84

 

 

SECTION 10.3. Funding Reliance, etc.

85

 

 

SECTION 10.4. Exculpation

85

 

 

SECTION 10.5. Successor

86

 

 

SECTION 10.6. Loans by the Facility Agent

87

 

 

SECTION 10.7. Credit Decisions

87

 

 

SECTION 10.8. Copies, etc.

87

 

 

SECTION 10.9. The Agents’ Rights

87

 

 

SECTION 10.10. The Facility Agent’s Duties

88

 

 

SECTION 10.11. Employment of Agents

88

 

--------------------------------------------------------------------------------


 

SECTION 10.12. Distribution of Payments

88

 

 

SECTION 10.13. Reimbursement

89

 

 

SECTION 10.14. Instructions

89

 

 

SECTION 10.15. Payments

89

 

 

SECTION 10.16. “Know your customer” Checks

89

 

 

SECTION 10.17. No Fiduciary Relationship

90

 

 

SECTION 10.18. Mandated Lead Arrangers

90

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS

 

 

SECTION 11.1. Waivers, Amendments, etc.

90

 

 

SECTION 11.2. Notices

92

 

 

SECTION 11.3. Payment of Costs and Expenses

93

 

 

SECTION 11.4. Indemnification

93

 

 

SECTION 11.5. Survival

95

 

 

SECTION 11.6. Severability; Independence of Obligations

95

 

 

SECTION 11.7. Headings

96

 

 

SECTION 11.8. Execution in Counterparts

96

 

 

SECTION 11.9. Third Party Rights

96

 

 

SECTION 11.10. Successors and Assigns

96

 

 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan

96

 

 

SECTION 11.11.1. Assignments and transfers

96

 

 

SECTION 11.11.2. Participations

101

 

 

SECTION 11.11.3. Register

101

 

 

SECTION 11.12. Other Transactions

102

 

 

SECTION 11.13. Hermes Insurance Policy

102

 

 

SECTION 11.13.1. Terms of Hermes Insurance Policy

102

 

--------------------------------------------------------------------------------


 

SECTION 11.13.2. Obligations of the Borrower

103

 

 

SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders

103

 

 

SECTION 11.14. Finnvera and FEC

104

 

 

SECTION 11.14.1. Finnvera Guarantee and Second Finnvera Guarantee

104

 

 

SECTION 11.14.2. Facility Agent and Finnvera dealings

106

 

 

SECTION 11.15. FEC Transfer Documents

107

 

 

SECTION 11.16. Application of proceeds under the Finnvera Guarantee, the Second
Finnvera Guarantee and the Hermes Insurance Policy

108

 

 

SECTION 11.17. Waiver of immunity

108

 

 

SECTION 11.18. Law and Jurisdiction

109

 

 

SECTION 11.18.1. Governing Law

109

 

 

SECTION 11.18.2. Jurisdiction

109

 

 

SECTION 11.18.3. Alternative Jurisdiction

109

 

 

SECTION 11.18.4. Service of Process

109

 

 

SECTION 11.19. Confidentiality

109

 

 

SECTION 11.20. Mitigation

110

 

 

EXHIBIT A-1

Commitments of Original Lenders

120

 

 

 

EXHIBIT A-2

Form of Loan Request

122

 

 

 

EXHIBIT B-1

Form of Opinion of Liberian Counsel to Borrower

125

 

 

 

EXHIBIT B-2

Form of Opinion of English Counsel to Facility Agent

126

 

 

 

EXHIBIT B-3

Form of Opinion of US Tax Counsel to Facility Agent for Lenders

127

 

 

 

EXHIBIT B-4

Form of Opinion of Finnish Counsel to Facility Agent for Lenders

128

 

 

 

EXHIBIT C

Form of Lender Assignment Agreement

129

 

 

 

EXHIBIT D-1

Finnvera Premium Pricing Grid for FEC Loan

133

 

 

 

EXHIBIT D-2

Finnvera Balancing Premium Pricing Grid for Finnvera Balancing Loan

134

 

 

 

EXHIBIT E

Form of Pledge Agreement

135

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

Form of FEC Transfer Certificate

136

 

 

 

EXHIBIT F-2

Form of Transfer Certificate

138

 

 

 

EXHIBIT G-1

Form of FEC Supplemental Assignment Agreement

141

 

 

 

EXHIBIT G-2

Form of Finnvera Guarantee Assignment Agreement

142

 

 

 

EXHIBIT H-1

Form of Finnvera Guarantee

143

 

 

 

EXHIBIT H-2

Form of Second Finnvera Guarantee

144

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

ICON 2 HULL NO. 1401 CREDIT AGREEMENT, dated 11 October 2017 (the “Effective
Date”), among:

 

(1)                              Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”);

 

(2)                              KfW IPEX-Bank GmbH, in its capacity as facility
agent and documentation agent (in such capacities, the “Facility Agent”);

 

(3)                              KfW IPEX-Bank GmbH as Hermes agent (in that
capacity the “Hermes Agent”);

 

(4)                              BNP Paribas Fortis SA/NV as Finnvera agent (in
that capacity the “Finnvera Agent”);

 

(5)                              KfW IPEX-Bank GmbH as initial mandated lead
arranger (in that capacity the “Initial Mandated Lead Arranger”);

 

(6)          BNP Paribas Fortis SA/NV, HSBC Bank plc, Commerzbank AG, New York
Branch and Banco Santander, S.A. as the other mandated lead arrangers (the
“Other Mandated Lead Arrangers” and together with the Initial Mandated Lead
Arranger the “Mandated Lead Arrangers”);

 

(7)          Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland,
Bayerische Landesbank, New York Branch, DZ Bank AG, New York Branch, JPMorgan
Chase Bank, N.A., London Branch and Sumitomo Mitsui Banking Corporation Europe
Limited as lead arrangers; and

 

(8)          KfW IPEX-Bank GmbH (“KfW IPEX”), BNP Paribas Fortis SA/NV, HSBC
Bank plc, Commerzbank AG, New York Branch, Banco Santander, S.A., Banco Bilbao
Vizcaya Argentaria, S.A., Niederlassung Deutschland, Bayerische Landesbank, New
York Branch, DZ Bank AG, New York Branch, JPMorgan Chase Bank, N.A., London
Branch and Sumitomo Mitsui Banking Corporation Europe Limited as original FEC
lenders (in that capacity the “Original FEC Lenders”), KfW IPEX, BNP Paribas
Fortis SA/NV, HSBC Bank USA, National Association, Commerzbank AG, New York
Branch, Banco Santander, S.A., Banco Bilbao Vizcaya Argentaria, S.A.,
Niederlassung Deutschland, Bayerische Landesbank, New York Branch, DZ Bank AG,
New York Branch, JPMorgan Chase Bank, N.A., London Branch and Sumitomo Mitsui
Banking Corporation Europe Limited as original Hermes lenders (in that capacity
the “Original Hermes Lenders”) and KfW IPEX, BNP Paribas Fortis SA/NV, HSBC Bank
USA, National Association, Commerzbank AG, New York Branch, Banco Santander,
S.A., Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland,
Bayerische Landesbank, New York Branch, DZ Bank AG, New York Branch, JPMorgan
Chase Bank, N.A., London Branch and Sumitomo Mitsui Banking Corporation Europe
Limited as original Finnvera balancing lenders (in that capacity the “Original
Finnvera Balancing Lenders” together with the Original FEC Lenders, the Original
Hermes Lenders and each other Person that shall

 

1

--------------------------------------------------------------------------------


 

become a “Lender” in accordance with Section 11.11.1 hereof, each, individually,
a “Lender” and, collectively, the “Lenders”).

 

W I T N E S S E T H

 

WHEREAS:

 

(A)                The Borrower and Meyer Turku Oy, Finland (the “Builder”) have
on 12 April 2017 entered into a Contract for the Construction and Sale of ICON 2
Hull No. 1401 (as amended from time to time, the “Construction Contract”)
pursuant to which the Builder has agreed to design, construct, equip, complete,
sell and deliver the passenger cruise vessel bearing Builder’s ICON 2 hull
number 1401 (the “Purchased Vessel”); and

 

(B)                 The Lenders have agreed to make available to the Borrower,
upon the terms and conditions contained herein, a US dollar loan facility
calculated on the amount (the “US Dollar Maximum Loan Amount”) equal to:

 

(a) the US Dollar Equivalent of eighty per cent (80%) of the Contract Price (as
defined below) of the Purchased Vessel, as adjusted from time to time in
accordance with the Construction Contract to reflect, among other adjustments,
Change Orders agreed pursuant to Article V of the Construction Contract (but
which Contract Price shall not exceed for this purpose EUR1,650,000,000), plus

 

(b) 100% of the Finnvera Premium and, if applicable, the Finnvera Balancing
Premium, plus

 

(c) the US Dollar Equivalent of 100% of the Hermes Fee.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms

 

The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall, when capitalised, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract.

 

“Actual German Content Component” means, at any time, the amount of the German
Construction Contract Component which is confirmed and notified by the Builder
to the Facility Agent and the Borrower pursuant to Section 2.4(a) or
Section 2.4(b).

 

“Additional FEC Transfer Documents” means in relation to any Assignee Lender or
Transferee Lender (other than FEC) any documents required by FEC or Finnvera (in
form and substance satisfactory to FEC and Finnvera) to evidence that any such
Assignee Lender or Transferee Lender has acceded to the FEC Supplemental
Assignment Agreement and/or has become bound by its terms as though it were a
party thereto in place of the transferor Lender assigning or transferring its
share of the Loan or Commitment (as the case may be).

 

“Affected Commitments” is defined in Section 3.2.2(a).

 

“Affected Lender” is defined in Section 9.2.

 

“Affected Loan” is defined in Section 3.2.2(a).

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

 

“Alternative Screen Rate” has the meaning given to such term in Section 4.2.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Finnvera Rate” means:

 

(i)                                  with respect to the FEC Loan, the
percentage specified in the Pricing Grid set forth in Exhibit D-1 opposite the
Senior Debt Rating as of the Premium Measurement Date; and

 

(ii)                              with respect to the Finnvera Balancing Loan,
the percentage specified in the Pricing Grid set forth in Exhibit D-2 opposite
the Senior Debt Rating as of the Premium Measurement Date.

 

3

--------------------------------------------------------------------------------


 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organised, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Application” means the application for the FEC Financing and the FEC Financing
Offer.

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

 

“Assignee Lender” is defined in Section 11.11.1(A).

 

“Authorised Officer” means any of the officers of the Borrower authorised to act
with respect to the Loan Documents and whose signatures and incumbency shall
have been certified to the Facility Agent by the Secretary or an Assistant
Secretary of the Borrower.

 

“Bank of Nova Scotia Agreement” means the $1,428,000,000 amended and restated
credit agreement dated as of June 15, 2015 among the Borrower, as borrower, the
various financial institutions as are or shall become parties thereto, as
lenders, and The Bank of Nova Scotia, as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Borrower” is defined in the preamble.

 

“Break Costs” means the amount (if any) as determined in accordance with
Section 4.4.1 which (i) the Borrower may be required to pay to the Lenders
and/or the Fixed Rate Provider under this Agreement following a Funding Losses
Event, (ii) a Defaulting Finance Party is required to pay to FEC pursuant to
Section 3.3.3(f) or (iii) a Transferring Lender is required to pay to FEC
pursuant to Section 9.1.10(A)(c).

 

“Builder” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorised or required to be closed in New York City,
London, Helsinki, or Frankfurt, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalised leases.

 

“Capitalisation” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.

 

4

--------------------------------------------------------------------------------


 

“Capitalised Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalised leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalised amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the United
States Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
United States Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change in Law” means (a) the adoption after the date of this Agreement of any
law, rule or regulation or (b) any change after the date of this Agreement in
any law, rule or regulation or in the interpretation or application thereof by
any governmental authority.

 

“Change Order” has the meaning ascribed to it in Article V of the Construction
Contract.

 

“CIRR” means 2.76% per annum, being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the FEC Tranche A Loan.

 

5

--------------------------------------------------------------------------------


 

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.

 

“Commitment” means, with respect to each Lender, such Lender’s aggregate FEC
Tranche A Commitment, FEC Tranche B Commitment, Hermes Commitment and Finnvera
Balancing Commitment and means, relative to any Lender, such Lender’s obligation
to make that Commitment available pursuant to Section 2.1.

 

“Commitment Fees” shall have the meaning ascribed to it in the relevant Fee
Letter.

 

“Commitment Termination Date” means 30 January 2025.

 

“Construction Contract” is defined in the preamble.

 

“Construction Mortgage” means the first ranking shipbuilding mortgage executed
or to be executed by the Builder in favour of banks and financial institutions
designated by the Builder to secure loans made or to be made to the Builder to
finance the construction of the Purchased Vessel.

 

“Contract Price” is as defined in the Construction Contract and includes a lump
sum amount in respect of the NYC Allowance.

 

“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.

 

“Covered Taxes” is defined in Section 4.6.

 

“Credit Support Documents” means the FEC Transfer Documents, the Hermes
Insurance Policy, the Finnvera Guarantee and, if applicable, the Second Finnvera
Guarantee.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Finance Party” means the Facility Agent or any Transferring Lender
who is liable to pay Break Costs pursuant to Section 3.3.3 (e) or
Section 9.1.10(A)(c) as the case may be.

 

“Disbursement Date” means the date on which the Loan is advanced. When such
expression is prefaced by the word “expected”, it shall denote the date on which
the Borrower then reasonably expects the Loan to be disbursed based upon the
then-scheduled Contractual Delivery Date of the Purchased Vessel.

 

“Dollar”, “USD” and the sign “$” mean lawful money of the United States.

 

6

--------------------------------------------------------------------------------


 

“Dollar Pledged Account” means the Dollar account referred to in the Pledge
Agreement.

 

“Effective Date” is defined in the preamble.

 

“Eligible German Content Amount” means the amount of the Actual German Content
Component from time to time which is notified by the Builder to the Facility
Agent pursuant to Section 2.4(a) and for which the Hermes Documentary
Requirements have been satisfied.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.

 

“EUR Pledged Account” means the EUR account referred to in the Pledge Agreement.

 

“Event of Default” is defined in Section 8.1.

 

“Existing Lender” has the meaning given to it in a Transfer Certificate.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“Expected Delivery Date” means the latest date on which the Purchased Vessel is
expected to be delivered to the Borrower pursuant to the Construction Contract
being, as at the date of this Agreement, 9 May 2024, as such date may be
adjusted pursuant to the terms and conditions of the Construction Contract.

 

“Facility” means the term loan facility made available under this Agreement.

 

“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal or

 

7

--------------------------------------------------------------------------------


 

regulatory legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“FEC” means Finnish Export Credit Ltd. (Business Identity Code: 1642253-1) whose
postal address is Porkkalankatu 1, PO Box 1010, FI - 00101 Helsinki, Finland.

 

“FEC Commitment Amount” means the sum of the FEC Tranche A Commitment Amount and
the FEC Tranche B Commitment Amount.

 

“FEC Conversion” means the election by FEC pursuant to Section 3.3.3 that the
FEC Tranche A Loan shall not bear interest at the Fixed Rate but at the FEC
Tranche A Floating Rate.

 

“FEC Conversion Floating Rate Certificate” is defined in Section 3.3.3(c).

 

“FEC Conversion Notice” is defined in Section 3.3.3(b).

 

“FEC Financing” means the funding provided by FEC as Lender under this Agreement
following the execution of the FEC Transfer Certificates.

 

“FEC Financing Offer” means the offer by FEC to the Borrower in relation to the
FEC Loan and the Fixed Rate dated 12 April 2017 as renewed from time to time.

 

“FEC Lender” means an Original FEC Lender until the effective date of its FEC
Transfer Certificate and, with effect from the effective date of such FEC
Transfer Certificate, FEC.

 

“FEC Loan” means collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

“FEC Margin Lender” means any Original FEC Lender, any Assignee Lender and any
Transferee Lender, in each case, excluding FEC.

 

“FEC Prepayment Event” has the meaning given to such term in
Section 9.1.10(A)(b).

 

“FEC Reassignment” has the meaning given to such term in Section 9.1.10(A)(a).

 

“FEC Supplemental Assignment Agreement” means the supplemental assignment
agreement entered into between FEC, the Original FEC Lenders and the Facility
Agent in relation to the FEC Financing in the form set out in Exhibit G-1.

 

8

--------------------------------------------------------------------------------


 

“FEC Tranche A Commitment” means:

 

(a)                               for each of the Original FEC Lenders, the
amount set opposite its name in Exhibit A-1 under the heading “FEC Tranche A
Commitments” and the amount of any other Commitment in relation to the FEC
Tranche A Commitment Amount transferred to it under this Agreement; and

 

(b)                              for any other Lender, the amount of any
Commitment in relation to the FEC Tranche A Commitment Amount transferred to it
under a Transfer Certificate or under Section 11.11.1 of this Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

“FEC Tranche A Commitment Amount” means, as of any date, an amount equal to the
aggregate of the FEC Tranche A Commitments of all the Lenders on such date.  As
of the Effective Date, the FEC Tranche A Commitment Amount is equal to (a) the
US Dollar equivalent of EUR992,000,000 plus (b) the US Dollar equivalent of
EUR26,794,290 being the amount of the Finnvera Premium payable with respect to
the FEC Tranche A Loan, in aggregate not exceeding the US Dollar equivalent of
EUR1,018,794,290.

 

“FEC Tranche A Loan” means that part of the Loan made or to be made (as the
context may require) by the FEC Lenders to the Borrower that is referred to in
Section 2.1.1(i).

 

“FEC Tranche A Floating Rate” means a rate per annum equal to the sum of the
LIBO Rate plus the FEC Tranche A Floating Rate Margin.

 

“FEC Tranche A Floating Rate Margin” means the rate per cent per annum to be
agreed between the Borrower and FEC in accordance with Section 3.3.3(d) or as
set out in the FEC Conversion Floating Rate Certificate issued pursuant to
Section 3.3.3(e).

 

“FEC Tranche B Commitment” means:

 

(a)                               for each of the Original FEC Lenders, the
amount set opposite its name in Exhibit A-1 under the heading “FEC Tranche B
Commitments” and the amount of any other Commitment in relation to the FEC
Tranche B Commitment Amount transferred to it under this Agreement; and

 

(b)          for any other Lender, the amount of any Commitment in relation to
the FEC Tranche B Commitment Amount transferred to it under a Transfer
Certificate or under Section 11.11.1 of this Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“FEC Tranche B Commitment Amount” means, as of any date, an amount equal to the
aggregate of the FEC Tranche B Commitment of all the Lenders as of such date. 
As of the Effective Date, the FEC Tranche B Commitment Amount is equal to
(a) the US Dollar equivalent of EUR168,000,000 plus (b) the US Dollar equivalent
of EUR6,654,330 being the amount of the Finnvera Premium payable with respect to
the FEC Tranche B Loan plus (c) the part of the Finnvera Premium payable with
respect to the FEC Tranche A Loan not covered under the FEC Tranche A Loan, up
to the US Dollar equivalent of EUR12,497,944, in aggregate not exceeding the US
Dollar equivalent of EUR187,152,274.

 

“FEC Tranche B Loan” means that part of the Loan made or to be made (as the
context may require) by the FEC Lenders to the Borrower referred to in
Section 2.1.1(ii).

 

“FEC Tranche Commitment” means, with respect to each Lender, the sum of such
Lender’s FEC Tranche A Commitment and FEC Tranche B Commitment.

 

“FEC Transfer Certificate” means a Transfer Certificate, to be executed by each
Original FEC Lender in favour of FEC and pursuant to which all of the FEC
Tranche Commitments and other rights and obligations of such Original FEC Lender
under the Loan Documents shall be transferred to FEC, substantially in the form
set out in Exhibit F-1.

 

“FEC Transfer Documents” means each FEC Transfer Certificate, the FEC
Supplemental Assignment Agreement and the Finnvera Guarantee Assignment
Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Facility Agent
from three Federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Fee Letter” means any letter entered into by reference to this Agreement
between the Borrower, on the one hand and any or all of the Facility Agent, the
Hermes Agent, the Finnvera Agent, the Mandated Lead Arrangers, the Lenders
and/or FEC setting out the amount of certain fees referred to in, or payable in
connection with, this Agreement.

 

“Final German Content Notice” is defined in Section 2.4(b).

 

“Final German Content Notice Date” means the date falling three (3) months prior
to the Contractual Delivery Date.

 

10

--------------------------------------------------------------------------------


 

“Final Maturity” means the date occurring twelve (12) years after the
Disbursement Date.

 

“Finance Parties” means the Lenders, the Mandated Lead Arrangers, the Facility
Agent, the Guarantee Holder, the Hermes Agent and the Finnvera Agent.

 

“Finnish Authority” means each of FEC and Finnvera.

 

“Finnish Ministry” means the Ministry of Economic Affairs and Employment of the
State of Finland.

 

“Finnvera” means Finnvera plc, a company owned by the State of Finland having
its principal office at Porkkalankatu 1, PO Box 1010, FI-00101 Helsinki,
Finland.

 

“Finnvera Balancing Commitment” means:

 

(a)                               for each of the Original Finnvera Balancing
Lenders, the amount set opposite its name in Exhibit A-1 under the heading
“Finnvera Balancing Commitments” and the amount of any other Commitment in
relation to the Finnvera Balancing Commitment transferred to it under this
Agreement; and

 

(b)                              for any other Lender, the amount of any
Commitment in relation to the Finnvera Balancing Commitment transferred to it
under Section 11.11.1 of this Agreement,

 

in each case as such amount may be increased, reduced, transferred or cancelled
in accordance with the terms of this Agreement.

 

“Finnvera Balancing Commitment Amount” means, as of any date, an amount equal to
the aggregate of the Finnvera Balancing Commitment of all the Lenders as of such
date. As of the Effective Date, the Finnvera Balancing Commitment Amount is
equal to zero plus any Finnvera Balancing Premium that may become payable with
respect to the Finnvera Balancing Loan.

 

“Finnvera Balancing Lenders” means the Original Finnvera Balancing Lenders and
any New Lender(s) to whom all or any part of the Finnvera Balancing Commitment
is transferred.

 

“Finnvera Balancing Loan” means that part of the Loan made or to be made (as the
context may require) by the Finnvera Balancing Lenders to the Borrower referred
to in Section 2.1.3.

 

“Finnvera Balancing Premium” means the premium payable to Finnvera (if any)
under and in respect of the Second Finnvera Guarantee calculated as provided in
Section 3.5.5.

 

11

--------------------------------------------------------------------------------


 

“Finnvera General Terms” means the terms and conditions of Finnvera dated 1
March 2004 applicable to the Finnvera Guarantee and, if applicable, the Second
Finnvera Guarantee.

 

“Finnvera Guarantee” means the guarantee in relation to 100% of the FEC Loan
issued or to be issued by Finnvera in favour of the Guarantee Holder in the form
set out in Exhibit H-1.

 

“Finnvera Guarantee Assignment Agreement” means the assignment agreement to be
entered into by FEC as assignee and the Guarantee Holder as assignor and
pursuant to which the Guarantee Holder will assign to FEC all rights to and
benefits of any payments of indemnity to be made by Finnvera under the Finnvera
Guarantee in the form set out in Exhibit G-2.

 

“Finnvera Premium” means the premium payable to Finnvera under and in respect of
the Finnvera Guarantee calculated as provided in Section 3.5.4.

 

“Finnvera Premium Refund Formula” means an amount determined in accordance with
the following formula:

 

0.8*d*b*c

 

where:

 

b = the remaining average maturity of the Loan at the time of the prepayment

 

c = the principal amount of the prepayment

 

d = the up-front flat guarantee premium converted into a per annum based
premium.

 

Clarification of the formula:

 

(a)          ‘0.8’ in the formula above refers to the fact that 20% of the flat
guarantee premium will be retained and will not be refundable; and

 

(b)          ‘d’ in the formula above is derived as follows: the guarantee
premium/6.25=d, where the guarantee premium is the up-front flat guarantee
premium and 6.25 is the average maturity of a loan with a 12 year OECD repayment
profile.

 

“First Fee” is defined in Section 11.13.1.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

(a)                   net cash from operating activities (determined in
accordance with GAAP) for such period, as shown in the Borrower’s consolidated
statement of cash flow for such period, to

 

(b)                  the sum of:

 

i)                                       dividends actually paid by the Borrower
during such period (including, without limitation, dividends in respect of
preferred stock of the Borrower); plus

 

ii)                                   scheduled payments of principal of all
debt less New Financings (determined in accordance with GAAP, but in any event
including Capitalised Lease Liabilities), in each case, of the Borrower and its
Subsidiaries for such period.

 

“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.

 

“Fixed Rate Loan” means the FEC Tranche A Loan bearing interest at the Fixed
Rate.

 

“Fixed Rate Margin” means the aggregate of (i) 0.95% per annum (payable to FEC)
and (ii) 0.05% per annum (payable to the FEC Margin Lenders).

 

“Fixed Rate Provider” means FEC in its capacity as the provider of the Fixed
Rate.

 

“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the applicable Floating Rate Margin save in the case of the Floating Rate
applicable to the FEC Loan following an FEC Reassignment under
Section 9.1.10(A)(c) where the applicable Floating Rate shall be that determined
in accordance with paragraphs (f) to (h) inclusive of Section 9.1.10(A).

 

“Floating Rate Indemnity Amount” is defined in Section 4.4.1(A)a.

 

“Floating Rate Loan” means all or any portion of the Loan (other than the FEC
Tranche A Loan) bearing interest at the Floating Rate and, in the case of the
FEC Tranche A Loan, the FEC Tranche A Floating Rate.

 

“Floating Rate Margin” means (a) in respect of the FEC Tranche B Loan the
aggregate of: (i) 1.15% per annum (payable to FEC) and (ii) 0.05% per annum
(payable to the FEC Margin Lenders) and (b) in respect of each of (x) the Hermes
Loan and (y) if applicable, the Finnvera Balancing Loan: 1.15% per annum.

 

13

--------------------------------------------------------------------------------


 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funding Losses Event” is defined in Section 4.4.1.

 

“GAAP” is defined in Section 1.4.

 

“German Construction Contract Component” means that portion of the Contract
Price which relates to monies to be paid to German exporters, suppliers and
sub-suppliers in relation to the Construction Contract.

 

“German Content Review Date” means each date falling at consecutive 12 monthly
intervals from the Effective Date until the Final German Content Notice Date
save that if such date is not a Business Day, then the German Content Review
Date shall fall on the next succeeding Business Day following such date.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue its or their business in
such Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Guarantee Holder” means KfW IPEX (for the benefit of the Original FEC Lenders
or FEC and, if applicable the Original Finnvera Balancing Lenders from time to
time) being the person in whose favour (i) the Finnvera Guarantee shall be
issued for the benefit of the Original FEC Lenders and, following the execution
of each FEC Transfer Certificate, FEC and (ii) the Second Finnvera Guarantee, if
applicable, shall be issued for the benefit of the Original Finnvera Balancing
Lenders and, subject to approval from Finnvera following any assignment or
transfer of the Finnvera Balancing Commitment, the Finnvera Balancing Lenders.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge one or more interest,
foreign currency or commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Hermes” means Euler Hermes Aktiengesellschaft, Gasstraße 27, 22761 Hamburg,
Germany acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.

 

“Hermes Agent” is defined in the preamble.

 

14

--------------------------------------------------------------------------------


 

“Hermes Commitment” means:

 

(a)          for each of the Original Hermes Lenders, the amount set opposite
its name in Exhibit A-1 under the heading “Hermes Commitments” and the amount of
any other Commitment in relation to the Hermes Commitment Amount transferred to
it under this Agreement; and

 

(b)          for any other Lender, the amount of any Commitment in relation to
the Hermes Commitment Amount transferred to it under Section 11.11.1 of this
Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

“Hermes Commitment Amount” means, as of any date, an amount equal to the
aggregate of the Hermes Commitment of all the Lenders as of such date.  As of
the Effective Date, the Hermes Commitment Amount equals the US Dollar equivalent
of EUR160,000,000 plus the Hermes Fee.

 

“Hermes Conditions” means (i) The General Terms and Conditions for Buyer Credit
Guarantees issued by Hermes with the heading Legal Basis and dated July 2017
(the “Conditions”) and (ii) The Minimum Standards for the Specific
Pre-conditions for disbursements under Buyer Credit Cover issued by Hermes with
the heading Practical Information (the “Standards”) and dated July 2017 unless
such Conditions and Standards are no longer applicable.

 

“Hermes Documentary Requirements” has the meaning given to such term in
Section 2.3(a).

 

“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.

 

“Hermes Insurance Policy” means the export credit guarantee
(Finanzkreditgarantie) in relation to 95% of the Hermes Loan issued by the
Federal Republic of Germany, represented by Hermes, in favour of the Lenders.

 

“Hermes Lenders” means the Original Hermes Lenders and any New Lender(s) to whom
all or any part of the Hermes Commitment is transferred.

 

“Hermes Loan” means that part of the Loan made or to be made (as the context may
require) by the Hermes Lenders to the Borrower referred to in Section 2.1.2.

 

“Illegality Notice” is defined in Section 3.2.2(a).

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b)

 

15

--------------------------------------------------------------------------------


 

obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within 180 days of
the date the respective goods are delivered or the respective services are
rendered; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Period” means the period from and including the Disbursement Date up
to but excluding the first Repayment Date, and subsequently each succeeding
period from the last day of the prior Interest Period up to but excluding the
next Repayment Date, except that:

 

(a)                   any Interest Period which would otherwise end on a day
which is not a Business Day shall end on the next Business Day to occur, except
if such Business Day does not fall in the same calendar month, the Interest
Period will end on the last Business Day in that calendar month, the interest
amount due in respect of the Interest Period in question and in respect of the
next following Interest Period being adjusted accordingly; and

 

(b)                  if any Interest Period is altered by the application of a)
above, the subsequent Interest Period shall end on the day on which it would
have ended if the preceding Interest Period had not been so altered.

 

“Interest Subsidy Amount Repayable” means the amount of any interest subsidy
paid in connection with the FEC Tranche A Loan under the Facility, to the extent
such amount exceeds the respective amount of any interest compensation paid
under the respective interest swaps made by FEC to obtain the CIRR for the FEC
Tranche A Loan under the Facility, as well as annual interest on all amounts of
such interest subsidy paid from the date of payment until the date of such
repayment, at the interest rate referred to in paragraph 1 of Section 4 of the
Finnish Interest Rate Act (633/1982), as amended.

 

“Interpolated Screen Rate” means, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:

 

(a)                    the applicable Screen Rate for the longest period (for
which that Screen Rate is available) which is less than the relevant Interest
Period; and

 

16

--------------------------------------------------------------------------------


 

(b)                  the applicable Screen Rate for the shortest period (for
which that Screen Rate is available) which exceeds the relevant Interest Period.

 

“Investment” means, relative to any Person,

 

(a)                   any loan or advance made by such Person to any other
Person (excluding commission, travel, expense and similar advances to officers
and employees made in the ordinary course of business); and

 

(b)                  any ownership or similar interest held by such Person in
any other Person.

 

“KfW IPEX” means KfW IPEX-Bank GmbH.

 

“Lender” and “Lenders” are defined in the preamble.

 

“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.

 

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.

 

“LIBO Rate” means:

 

(a)                   the Screen Rate; or

 

(b)                  (if no Screen Rate is available for the relevant Interest
Period) the Interpolated Screen Rate; or

 

(c)                   (if (i) no Screen Rate is available for the Floating Rate
Loan or (ii) no Screen Rate is available for the relevant Interest Period and it
is not possible to calculate the Interpolated Screen Rate), subject to
Section 3.3.6, the Reference Bank Rate,

 

at or about 11:00 a.m. (London time) two (2) Business Days before the
commencement of the relevant Interest Period; provided that:

 

(d)                 for the purposes of determining the post-maturity rate of
interest under Section 3.3.4, the LIBO Rate shall be determined by reference to
deposits on an overnight or call basis or for such other period or periods as
the Facility Agent may determine after consultation with the Lenders, which
period shall be no longer than one month unless the Borrower otherwise agrees;
and

 

(e)                   if the LIBO Rate determined in accordance with the
foregoing provisions of this definition is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan” means, as the context requires:

 

(a)          each of the FEC Tranche A Loan, FEC Tranche B Loan, Hermes Loan and
the Finnvera Balancing Loan; or

 

(b)          the principal sum in Dollars advanced by the Lenders to the
Borrower upon the terms and conditions of this Agreement; or

 

(c)          the amount thereof for the time being advanced and outstanding
under this Agreement.

 

“Loan Documents” means this Agreement, the Pledge Agreement, the Fee Letters,
the Loan Request and any other document jointly designated as a “Loan Document”
by the Facility Agent and the Borrower.

 

“Loan Request” means the loan request and certificate duly executed by an
Authorised Officer of the Borrower, substantially in the form of Exhibit A-2
hereto.

 

“Majority Lenders” means:

 

(a)                               at any time while FEC is not a Lender:

 

(i)           if the Loan is not then outstanding, a Lender or Lenders whose
Commitments then aggregate more than 662/3% of the total Commitments (or, if the
Commitments have been reduced to zero, aggregate more than 662/3% of the total
Commitments immediately prior to the reduction); or

 

(ii)          at any other time, a Lender or Lenders whose participations in the
Loan then outstanding aggregate more than 662/3% of the Loan then outstanding;
or

 

(b)                              at any time while FEC is a Lender:

 

(i)           FEC; and

 

(ii)          either:

 

(A)                          if the Loan is not then outstanding, a Lender or
Lenders (excluding FEC) whose Commitments then aggregate more than 662/3% of the
total Commitments (excluding for this purpose any Commitment held by FEC) (or,
if such total Commitments have been reduced to zero, aggregate more than 662/3%
of such Commitments immediately prior to the reduction); or

 

18

--------------------------------------------------------------------------------


 

(B)        at any other time, a Lender or Lenders (excluding FEC) whose
participations in the Loan then outstanding aggregate more than 662/3% of the
Loan then outstanding (excluding for this purpose such portion of the Loan owed
to FEC).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 6.7.

 

“Maximum Balancing Amount” means, at any time, the lesser of (a) the US Dollar
equivalent of EUR160,000,000 less 80% of the Eligible German Content Amount (if
any) confirmed by the Facility Agent to the Borrower in accordance with
Section 2.4(a) and (b) the US Dollar equivalent of EUR160,000,000 less 5% of the
aggregate Commitments of the Lenders under this Agreement.

 

“Mitigation Period” is defined in Section 11.20(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all Capitalised
Lease Obligations) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication):

 

(a)                   all cash on hand of the Borrower and its Subsidiaries;
plus

 

(b)                  all Cash Equivalents.

 

“Net Debt to Capitalisation Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalisation on such date.

 

“New Financings” means proceeds from:

 

(a)     borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities, and

 

(b)                  the issuance and sale of equity securities.

 

“New Lender” has the meaning given in Section 11.11.

 

“Non-Borrower Related Change in Law” means a Change in Law other than a Change
in Law that (a) specifically relates to the Borrower or (b) relates to companies

 

19

--------------------------------------------------------------------------------


 

that are organized under the law of the jurisdiction of organisation or place of
residence of the Borrower (but not to borrowers generally).

 

“Nordea Agreement” means the $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015, among the Borrower, as the borrower, the various
financial institutions as are or shall become parties thereto and Nordea Bank
Finland PLC, New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“NYC Allowance” has the meaning assigned thereto in Article II.1 of the
Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the NYC Allowance, not exceeding
EUR300,000,000 including the value of any Change Orders, as shall at the
relevant time have been paid, or become payable, to the Builder by the Borrower
under the Construction Contract as part of the Contract Price.

 

“NYC Applicable Rate” means the USD-to-EUR rate referred to in paragraph (b) of
the definition of “US Dollar Equivalent”.

 

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement and the other Loan Documents.

 

“Option Period” is defined in Section 3.2.2(c).

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Original Lender” means each of the financial institutions listed in Exhibit A-1
as an Original FEC Lender, Original Hermes Lender or Original Finnvera Balancing
Lender.

 

“Participant” is defined in Section 11.11.2.

 

“Percentage” means, relative to any Lender, the percentage set forth in
Exhibit A-1 or as set out in an FEC Transfer Certificate or in the applicable
Lender Assignment Agreement, as such percentage may be adjusted from time to
time pursuant to Section 4.9 or pursuant to Lender Assignment
Agreement(s) executed by such Lender and its Assignee Lender(s) and delivered
pursuant to Section 11.11.1.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Pledge Agreement” means the pledge agreement in respect of the Pledged Accounts
substantially in the form set out in Exhibit E as amended to take into account
only the changes necessary to reflect the applicable governing law (as
determined by the location of the Pledged Accounts) and any other specific and
reasonable requirements of

 

20

--------------------------------------------------------------------------------


 

the account bank with whom the Pledged Accounts are held and approved by the
Facility Agent (acting on the instructions of the Majority Lenders).

 

“Pledged Accounts” means the EUR Pledged Account and the Dollar Pledged Account
and “Pledged Account” means either of them.

 

“Premium Measurement Date” means the date falling thirty (30) days prior to the
Disbursement Date.

 

“Prepayment Event” is defined in Section 9.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Purchased Vessel” is defined in the preamble.

 

“Recovered Amount” is defined in Section 4.10.1.

 

“Recovering Lender” is defined Section 4.10.1.

 

“Redistributed Amount” is defined Section 4.10.4.

 

“Reference Banks” means those minimum of three banks designated as Reference
Banks by the Facility Agent from time to time that are reasonably acceptable to
the Borrower, and each additional Reference Bank and/or each replacement
Reference Bank appointed by the Facility Agent pursuant to Section 3.3.6.

 

“Reference Bank Rate” means the rate per annum certified by the Facility Agent
to be the average of the rates quoted by the Reference Banks as the rate at
which each of the Reference Banks was (or would have been) offered deposits of
Dollars by prime banks in the London interbank market in an amount approximately
equal to the amount of the Floating Rate Loan and for a period the length of the
relevant Interest Period (or for such other period as shall be agreed by the
Borrower and the Facility Agent with the consent of the Majority Lenders).

 

“Register” is defined in Section 11.11.3.

 

“Reinvestment Rate” means a rate equal to the estimated yield in dollars on debt
certificates issued by the Republic of Finland for the period referred to in
Section 4.4.1(A)b as determined by FEC.

 

“Repayment Date” means each of the dates for payment of the repayment
instalments of the Loan pursuant to Section 3.1.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those

 

21

--------------------------------------------------------------------------------


 

administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organised in a Sanctioned
Country.

 

“Screen Rate” means the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to six months (or for
such other period as shall be agreed by the Borrower and the Facility Agent with
the consent of the Majority Lenders) which appears on pages LIBOR01 or LIBOR02
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate).

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Fee” is defined in Section 11.13.

 

“Second Finnvera Guarantee” means, if applicable, the guarantee in relation to
95% of the Finnvera Balancing Loan issued or to be issued by Finnvera in favour
of the Guarantee Holder in the form set out in Exhibit H-2.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Finnvera Premium or Finnvera Balancing Premium,
as applicable, shall be determined by reference to the available rating; (ii) if
neither S&P nor Moody’s shall have in effect a Senior Debt Rating, the Finnvera
Premium or Finnvera Balancing Premium, as applicable, will be set in accordance
with Level 4 of the relevant Pricing Grid, unless (A) the Borrower has obtained
from at least one of such agencies a private implied rating for its senior debt
as of the Premium Measurement Date or (B) having failed to obtain such private
rating as of the Premium Measurement Date, the Borrower and Finnvera shall have
agreed within 10-days of the Premium Measurement Date on an alternative rating
method, which agreed

 

22

--------------------------------------------------------------------------------


 

alternative shall apply for the purposes of this Agreement; (iii) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Premium Rate shall be based upon the higher rating unless such
ratings differ by two or more levels, in which case the applicable level will be
deemed to be one level below the higher of such levels; and (iv) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Sharing Lenders” is defined in Section 4.10.2.

 

“Sharing Payment” is defined in Section 4.10.1.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Transfer Certificate” means a certificate substantially in the form of
Exhibit F-2 or any other form agreed between the Facility Agent and the
Borrower.

 

“Transferee Lender” has the meaning given to it in Section 11.11.1 (A).

 

“Transferring Lender” has the meaning given to it in the FEC Supplemental
Assignment Agreement.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act 2001, as
amended.

 

“US Dollar Equivalent” means:

 

(a)     for all EUR amounts payable in respect of the Contract Price (excluding
the portion thereof comprising the NYC Allowance), the total of such EUR amounts
converted to a corresponding Dollar amount as determined using the weighted
average rate of exchange that the Borrower has agreed, either in the spot or
forward currency markets, to pay its counterparties for the purchase of the
relevant amounts of EUR with Dollars for the payment of the instalments of the
Contract Price (including the final instalment payable

 

23

--------------------------------------------------------------------------------


 

on the Actual Delivery Date) and including in such weighted average the spot
rates for any EUR amounts due that have not been hedged by the Borrower (the
“Weighted Average Rate”);

 

(b)     for all EUR amounts payable in respect of the NYC Allowance, the total
of such EUR amounts converted to a corresponding Dollar amount as determined
using the USD-to-EUR rate used by the Borrower to convert the relevant USD
amount of the amount of the NYC Allowance into EUR for the purpose of the
Builder invoicing the same to the Borrower in EUR in accordance with the
Construction Contract; and

 

(c)     for the calculation and payment of the Hermes Fee in Dollars, the amount
thereof in EUR converted to a corresponding Dollar amount as determined by
Hermes on the basis of the latest rate for the purchase of EUR with Dollars to
be published by the German Federal Ministry of Finance prior to the time that
Hermes issues its invoice for the Hermes Fee.

 

Such rate of exchange under (a) above (whether forward or spot) shall be
evidenced by foreign exchange counterparty confirmations.  The US Dollar Maximum
Loan Amount under (a) above shall be calculated by the Borrower in consultation
with the Facility Agent no less than ten (10) Business Days prior to the service
of the Loan Request.  Such rate of exchange under (b) above shall be evidenced
by the production prior to the Disbursement Date of the invoice from the
Borrower to the Builder in respect of the NYC Allowance, which invoice shall
contain the USD/EUR exchange rate used for determining the EUR amount of the NYC
Allowance.  The US Dollar Equivalent amount of the Hermes Fee shall be
calculated by Hermes and notified by the Facility Agent in writing to the
Borrower as soon as practicable after Hermes issues its invoice therefor.

 

“US Dollar Maximum Loan Amount” is defined in the preamble.

 

“US Tax Obligor” means the Borrower, to the extent that it is resident for tax
purposes in the U.S.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Weighted Average Rate” has the meaning given to it in paragraph (a) of the
definition of the term “US Dollar Equivalent”.

 

SECTION 1.2. Use of Defined Terms

 

Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall, when capitalised, have such
meanings when used in the Loan Request and each notice and other communication
delivered from time to time in connection with this Agreement or any other Loan
Document.

 

24

--------------------------------------------------------------------------------


 

SECTION 1.3. Cross-References

 

Unless otherwise specified, references in this Agreement and in each other Loan
Document to any Article or Section are references to such Article or Section of
this Agreement or such other Loan Document, as the case may be, and, unless
otherwise specified, references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations

 

Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles (“GAAP”) consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP,
upon any such election and notice to the Facility Agent, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Agreement); provided further that if, as a result of (i) any change in GAAP
or IFRS or in the interpretation thereof or (ii) the application by the Borrower
of IFRS in lieu of GAAP, in each case, after the date of the first set of
financial statements provided to the Facility Agent hereunder, there is a change
in the manner of determining any of the items referred to herein or therein that
are to be determined by reference to GAAP, and the effect of such change would
(in the reasonable opinion of the Borrower or the Facility Agent) be such as to
affect the basis or efficacy of the financial covenants contained in
Section 7.2.4 in ascertaining the consolidated financial condition of the
Borrower and its Subsidiaries and the Borrower notifies the Facility Agent that
the Borrower requests an amendment to any provision hereof to eliminate such
change occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Facility Agent notifies the Borrower that
the Majority Lenders request an amendment to any provision hereof for such
purpose), then such item shall for the purposes of Section 7.2.4 continue to be
determined in accordance with GAAP relating thereto as if GAAP were applied
immediately prior to such change in GAAP or in the interpretation thereof until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES

 

SECTION 2.1. Commitment

 

On the terms and subject to the conditions of this Agreement (including
Article V), each Lender severally agrees to make its portion of the Loan
pursuant to its Commitment described in this Section 2.1.  No Lender’s
obligation to make its portion of the Loan shall be affected by any other
Lender’s failure to make its portion of the Loan.

 

25

--------------------------------------------------------------------------------


 

SECTION 2.1.1. Commitment of FEC Lenders.

 

On the Disbursement Date, each FEC Lender will make available to the Borrower
(i) a loan in a maximum amount up to but not exceeding such FEC Lender’s FEC
Tranche A Commitment and (ii) a loan in a maximum amount up to but not exceeding
such FEC Lender’s FEC Tranche B Commitment.

 

SECTION 2.1.2.  Commitment of Hermes Lenders.

 

On the Disbursement Date, each Hermes Lender will make available to the Borrower
a loan in a maximum amount up to but not exceeding such Hermes Lender’s Hermes
Commitment.

 

SECTION 2.1.3. Commitment of Finnvera Balancing Lenders.

 

On the Disbursement Date, if applicable, each Finnvera Balancing Lender will
make available to the Borrower a loan in a maximum amount up to but not
exceeding such Finnvera Balancing Lender’s Finnvera Balancing Commitment.

 

SECTION 2.1.4. Commitment Termination Date.

 

Each Lender’s Commitment shall terminate on the earlier of (i) the Commitment
Termination Date if the Purchased Vessel is not delivered to the Borrower prior
to such date and (ii) the Actual Delivery Date.

 

SECTION 2.1.5. Defaulting Lender.

 

If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 

SECTION 2.1.6. Reductions, increases and cancellations.

 

Unless expressly provided to the contrary:

 

(a)       any reduction, or cancellation of the FEC Tranche A Commitment shall
adjust, reduce or cancel (as applicable) each FEC Lender’s respective FEC
Tranche A Commitment pro rata according to the amount of its respective FEC
Tranche A Commitment immediately prior to such adjustment, reduction or
cancellation;

 

(b)       any reduction or cancellation of the FEC Tranche B Commitment shall
adjust, reduce, increase or cancel (as applicable) each FEC Lender’s respective
FEC Tranche B Commitment pro rata according to the amount of its respective FEC
Tranche B Commitment immediately prior to such adjustment, reduction or
cancellation;

 

26

--------------------------------------------------------------------------------


 

(c)      any reduction or cancellation of the Hermes Commitment shall reduce or
cancel (as applicable) each Hermes Lender’s Hermes Commitment pro rata according
to the amount of its respective Hermes Commitment immediately prior to such
reduction or cancellation; and

 

(d)      any increase, reduction or cancellation of Finnvera Balancing
Commitment shall adjust, reduce or cancel (as applicable) each Finnvera
Balancing Lender’s Finnvera Balancing Commitment pro rata according to the
amount of its respective Finnvera Balancing Commitment immediately prior to such
adjustment, reduction or cancellation.

 

SECTION 2.2. Voluntary Reduction of Commitments

 

(a)       The Borrower may at any time prior to the date of a Loan Request
terminate, or from time to time partially reduce, the Commitments upon written
notice to the Facility Agent setting forth the total amount of the reduction in
Commitments (the “Reduction Notice”); provided that any such reduction shall be
applied (i) pro rata among the FEC Commitment Amount, the Hermes Commitment
Amount and the Finnvera Balancing Commitment Amount determined immediately prior
to giving effect to such reduction and provided that any such reduction shall
not result in the Hermes Commitment at any time being less than 5% of the amount
of the total Commitments, (ii) as between the FEC Tranche A Commitment Amount
and the FEC Tranche B Commitment Amount, as directed by the Borrower in the
Reduction Notice and (iii) as among each FEC Lender holding an FEC Tranche A
Commitment, pro rata according to the amount of its respective FEC Tranche A
Commitment immediately prior to giving effect to such reduction, (iv) as among
each FEC Lender holding an FEC Tranche B Commitment, pro rata according to the
amount of its respective FEC Tranche B Commitment immediately prior to giving
effect to such reduction, (v) as among each Hermes Lender holding a Hermes
Commitment, pro rata according to the amount of its respective Hermes Commitment
immediately prior to giving effect to such reduction and (vi) as among each
Finnvera Balancing Lender holding a Finnvera Balancing Commitment, pro rata
according to the amount of its respective Finnvera Balancing Commitment
immediately prior to giving effect to such reduction.  The requested reduction
shall be effective two Business Days after the date of delivery of the Reduction
Notice to the Facility Agent.

 

(b)          Except as provided in Sections 2.2(c) and 2.2(d) below, each
voluntary reduction in Commitments pursuant to this Section 2.2 shall be without
premium or penalty.

 

(c)          If, during the period commencing on the Effective Date and ending
on the Disbursement Date, the Borrower howsoever reduces the FEC Tranche A
Commitment Amount to less than the US Dollar equivalent of

 

27

--------------------------------------------------------------------------------


 

EUR1,018,794,290, the Borrower shall pay such Break Costs as required by, and in
accordance with, Section 4.4.

 

(d)          Where the Commitments are terminated or reduced pursuant to this
Section 2.2, the Borrower shall pay to the Facility Agent and the Lenders any
fees and commissions that have accrued to but excluding the date of termination
or partial reduction (but, in the case of a partial reduction of Commitments,
only in respect of the amount of the partial reduction).  Any such payment shall
be made on the second (2nd) Business Day following receipt by the Borrower of an
invoice setting forth the accrued fees and commissions so payable.

 

SECTION 2.3. Notification of Hermes Documentary Requirements

 

(a)     Promptly following its receipt of the Hermes Insurance Policy, the
Facility Agent shall notify the Borrower in writing (with a copy to the Builder)
of the documentary requirements specified by Hermes in the letter from Hermes
and the letter from Hermes to the Hermes Agent detailing the Hermes Documentary
Requirements (as defined below) in order for the Hermes Insurance Policy to
become effective in relation to any specified German Construction Contract
Component from time to time (the “Hermes Documentary Requirements”).

 

(b)    The Hermes Documentary Requirements as notified by the Facility Agent to
the Borrower pursuant to Section 2.3(a) shall constitute the definitive list of
documents which are to be delivered to the Facility Agent pursuant to
Section 5.1.6(d)

 

SECTION 2.4. Adjustment of Hermes Commitment Amount and Finnvera Balancing
Commitment Amount.

 

(a)    The Finnvera Balancing Commitment Amount may be increased from zero to an
amount up to but not exceeding the aggregate of the Maximum Balancing Amount and
the Finnvera Balancing Premium subject to and in accordance with this
Section 2.4 only.  In order to determine the Maximum Balancing Amount, from time
to time, the Facility Agent shall request the Builder (up to 4 weeks before each
German Content Review Date) to (a) confirm to the Facility Agent and the
Borrower in writing the amount of the Actual German Content Component which is
known or confirmed at that time and that part of such Actual German Content
Component (if any) for which the Hermes Documentary Requirements can be
satisfied and (b) provide copies of all the Hermes Documentary Requirements
which are then available for any or all of the confirmed Actual German Content
Component.  On each German Content Review Date the Maximum Balancing Amount
shall reduce by the Eligible German Content Amount which is confirmed at that
time provided that the Facility Agent has received from the Builder (in
satisfactory form) the relevant Hermes

 

28

--------------------------------------------------------------------------------


 

Documentary Requirements for such Eligible German Content Amount.  Following
each German Content Review Date the Facility Agent shall calculate and confirm
to the Borrower in writing the Maximum Balancing Amount then available in
accordance with this Agreement which amount cannot be increased following each
such confirmation.

 

(b)    At any time up to the Final German Content Notice Date, the Borrower may,
by written notice to the Facility Agent (the “Final German Content Notice”),
elect without premium or penalty to re-allocate a portion of the Hermes
Commitment Amount to the Finnvera Balancing Commitment Amount in the event the
German Construction Contract Component at such time is expected to be less than
EUR200,000,000 and/or there are any elements of the German Construction Contract
Component for which the Hermes Documentary Requirements have not been satisfied
(and are unlikely to be satisfied by the Final German Content Notice Date (or
such later date in advance of the Contractual Delivery Date as the Borrower may
agree with the Builder and the Facility Agent)).  Any such written notice shall
be accompanied by a letter from the Builder regarding the then Actual German
Content Component and the then current status of the Hermes Documentary
Requirements.  The amount that may be re-allocated pursuant to this
Section 2.4(b) shall not exceed (a) 80% of the difference between EUR200,000,000
and the Eligible German Content Amount or (b) the Maximum Balancing Amount then
available plus the Finnvera Balancing Premium provided that in each case, the
Hermes Commitment Amount shall at all times be equal to or greater than 5% of
the aggregate Commitments of the Lenders under this Agreement.

 

(c)  It is agreed that any partial deficiency in the fulfilment of the Hermes
Documentary Requirements relating to a part of the German Construction Contract
Component shall not affect the validity of the Hermes Insurance Policy in
relation to the remaining German Construction Contract Component and shall not
affect the Borrower’s right to draw such portion of the Hermes Commitment Amount
upon the terms of this Agreement in relation to all those elements of the German
Construction Contract Component for which the Hermes Documentary Requirements
have been met.

 

(d)    In the circumstances set forth in this Section 2.4 only, the Finnvera
Balancing Commitment Amount (including any amount specified in Section 2.4(b))
shall be available to the Borrower under the terms of this Agreement.

 

(e)     Section 2.1.6 shall apply to any adjustment of the Hermes Commitment
Amount and/or the Finnvera Balancing Commitment Amount under this Section 2.4.

 

(f)      In the event the Facility Agent has not received the Final German
Content Notice by the Final German Content Notice Date or, if as of such Final

 

29

--------------------------------------------------------------------------------


 

German Content Notice Date, the Facility Agent has received written notice from
the Borrower (accompanied by a letter from the Builder) indicating that the
German Construction Contract Component is equal to or greater than
EUR200,000,000 and that all Hermes Documentary Requirements can be met in
relation to the German Construction Component, then the Finnvera Balancing
Commitment will be automatically cancelled without premium or penalty and will
not be available for drawing.

 

SECTION 2.5. Borrowing Procedure

 

(a)  The Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 10:00
a.m., London time, not more than fifteen (15) or less than eight (8) Business
Days in advance of the Disbursement Date, the Disbursement Date being two
(2) Business Days prior to the Expected Delivery Date (the “Loan Request
Date”).  The Loan Request shall indicate the amount of each of the FEC Tranche A
Loan, FEC Tranche B Loan, Hermes Loan and Finnvera Balancing Loan that the
Borrower, in its discretion, elects to draw hereunder provided that:

 

i.    the aggregate amount of FEC Tranche A Loan shall not exceed the FEC
Tranche A Commitment Amount as of the Loan Request Date;

 

ii.   the aggregate amount of FEC Tranche B Loan shall not exceed the FEC
Tranche B Commitment Amount as of the Loan Request Date;

 

iii.  the aggregate amount of Hermes Loan shall not exceed the Hermes Commitment
Amount as of the Loan Request Date and shall not be less than 5% of the
aggregate amount of the Loan;

 

iv.  the aggregate amount of Finnvera Balancing Loan shall not exceed the
Finnvera Balancing Commitment Amount as of the Loan Request Date; and

 

v.   the aggregate amount of the Loan shall not exceed the US Dollar Maximum
Loan Amount.

 

(b)    The Facility Agent shall, no later than 11:00 a.m., London time, eight
(8) Business Days prior to the Disbursement Date, notify each Lender of any Loan
Request by forwarding a copy thereof to each Lender, together with its
attachments.  On the terms and subject to the conditions of this Agreement, the
Loan shall be made on the date specified in such Loan Request provided that it
is a Business Day.  On or before 2:00 p.m., London time, on the Business Day
specified in such Loan Request, each Lender shall, without any set-off or
counterclaim, deposit with the Facility Agent same day Dollar funds in an amount
equal to such Lender’s Percentage of each of the FEC

 

30

--------------------------------------------------------------------------------


 

Loan, Hermes Loan and, if applicable, Finnvera Balancing Loan requested by such
Loan Request.  Such deposit will be made to an account which the Facility Agent
shall specify from time to time by notice to the Lenders.  To the extent funds
are so received from the Lenders, the Facility Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

 

(c)    The Borrower shall be entitled, upon receipt of the Dollar funds into the
account referred to in Section 2.5(b) above, (i) to complete the purchase of EUR
with its counterparties or otherwise as set out in the Loan Request (by
authorising and instructing the Facility Agent to remit the necessary Dollar
funds to the said counterparties) and shall procure the payment of all EUR
proceeds of such transactions to the EUR Pledged Account no later than the
Business Day immediately following the Business Day specified in the Loan
Request and (ii) to the extent of any such Dollar funds as shall not be used to
purchase EUR, shall procure (by authorising and instructing the Facility Agent
accordingly) the payment of such Dollar funds to the Dollar Pledged Account on
the Disbursement Date.

 

(d)    The Facility Agent shall direct that moneys standing to the credit of the
Pledged Accounts shall, in the manner set out in the Loan Request and in
accordance with the requirements and provisions of the Pledge Agreement, be
disbursed as follows on the dates specified below:

 

(i)           on the Actual Delivery Date, in EUR, to the account of the
Builder, as designated by the Builder and identified by the Borrower in the Loan
Request, to the extent necessary to meet the final instalment of the Contract
Price (including any portion thereof attributable to the NYC Allowance) provided
that the Hermes Loan shall only finance up to the lesser of EUR160,000,000 and
80% of the German Construction Contract Component, with the FEC Tranche A Loan,
FEC Tranche B Loan and, if applicable, Finnvera Balancing Loan financing the
balance of the final instalment.

 

(ii)          on the Disbursement Date, in Dollars to Finnvera in payment of
(a) the Finnvera Premium; and (b) if applicable, the Finnvera Balancing Premium
provided that the relevant portion of the FEC Tranche A Loan and/or the FEC
Tranche B Loan shall only finance the Finnvera Premium and, if applicable, the
relevant portion of the Finnvera Balancing Loan shall only finance the Finnvera
Balancing Premium; and

 

(iii)         on the Actual Delivery Date, in Dollars (based on the spot rate of
exchange specified in the invoice issued by Hermes prior to the Actual Delivery
Date) (a) to Hermes in payment of the Second

 

31

--------------------------------------------------------------------------------


 

Fee; and (b) to the account of the Borrower, as designated by the Borrower and
identified by the Borrower in the Loan Request, in reimbursement of the First
Fee and in respect of any additional amounts standing to the Dollar Pledged
Account as of the date of such disbursement provided that the relevant portion
of the Hermes Loan shall only finance payment of such First Fee and Second Fee.

 

SECTION 2.6. Funding

 

Each Lender may, if it so elects, fulfil its obligation to make or continue its
portion of the Loan hereunder by causing a branch or Affiliate (or an
international banking facility created by such Lender) other than that indicated
next to its signature to this Agreement or, as the case may be, in the relevant
Transfer Certificate or Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Section 4.3, 4.4, 4.5 and 4.6 that is greater than the
amount which it would have been required to pay had the Lender not caused such
branch or Affiliate (or international banking facility) to make or maintain such
portion of the Loan.

 

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1. Repayments and prepayment consequent upon reduction in Contract
Price

 

(a)    Subject to Section 3.1(b), the Borrower shall repay the Loan in 24 equal
semi-annual instalments, with the first instalment to fall due on the date
falling six (6) months after the Disbursement Date and the final instalment to
fall due on the date of Final Maturity.

 

(b)    If, on the Actual Delivery Date, the outstanding principal amount of the
Loan exceeds the US Dollar Maximum Loan Amount (as a result of a reduction in
the Contract Price after the Disbursement Date and before the delivery of the
Purchased Vessel), the Borrower shall prepay the Loan in an amount equal to such
excess within two (2) Business Days after the Actual Delivery Date.  Any such
partial prepayment shall be applied on a pro rata basis across each of the FEC
Loan, the Hermes Loan and, if applicable, the Finnvera Balancing Loan provided
that the Borrower may direct how such pro rata prepayment shall be applied
between the FEC Tranche A Loan and the FEC Tranche B Loan and provided that such
pro rata application across the Loan shall not result in the Hermes Loan being
less than 5% of the amount of the Loan.

 

32

--------------------------------------------------------------------------------


 

(c)     No amount repaid or prepaid by the Borrower pursuant to this Section 3.1
may be re-borrowed under the terms of this Agreement.

 

SECTION 3.2. Prepayment

 

SECTION 3.2.1. Voluntary Prepayment

 

The Borrower:

 

(a)     may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

(i)      all such voluntary prepayments shall require (x) for prepayments on or
after the Disbursement Date made prior to the Actual Delivery Date in respect of
the advance made on the Disbursement Date, at least two (2) Business Days’ prior
written notice to the Facility Agent, and (y) for all other prepayments, at
least thirty (30) calendar days’ prior written notice (or such shorter period as
the Majority Lenders may agree), if all or any portion of the prepayment is to
be applied in prepayment of the Fixed Rate Loan, or otherwise at least five
(5) Business Days’ (or, if such prepayment is to be made on the last day of an
Interest Period for the Loan, four (4) Business Days’) prior written notice, in
each case to the Facility Agent; and

 

(ii)     all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in forward order of maturity, inverse order of
maturity or rateably at the Borrower’s option against the remaining instalments;
provided, however, that any such partial prepayment shall be applied on a pro
rata basis across each of the FEC Loan, the Hermes Loan and, if applicable, the
Finnvera Balancing Loan and provided further that the Borrower may direct how
such pro rata prepayment shall be applied between the FEC Tranche A Loan and the
FEC Tranche B Loan; and

 

(iii)    any voluntary prepayment shall not result in the Hermes Loan being less
than 5% of the amount of the Loan at any time.

 

SECTION 3.2.2. Illegality

 

(a)     If, by reason of a Change in Law, it becomes unlawful under any
applicable law (i) for a Lender to be subject to a commitment to make available
to the Borrower such Lender’s portion of the FEC Loan, Hermes Loan and/or
Finnvera Balancing Loan, (ii) for a Lender to make or hold its portion of the
FEC Loan, Hermes Loan and/or Finnvera Balancing Loan in its Lending Office,
(iii) for a Lender to receive a payment under this Agreement or any other Loan
Document or (iv) for a Lender to comply with any other material

 

33

--------------------------------------------------------------------------------


 

provision of, or to perform its obligations as contemplated by, this Agreement
or any other Loan Document, the Lender affected by such Change in Law may give
written notice (the “Illegality Notice”) to the Borrower and the Facility Agent
of such Change in Law, including reasonable details of the relevant Change of
Law and specifying which, if not all, of its Commitment (the “Affected
Commitment”) and portion of the Loan (the “Affected Loan”) is affected by such
Change in Law.  Any Illegality Notice must be given by a Lender no later than
120 days after such Lender first obtains actual knowledge or written notice of
the relevant Change in Law.

 

(b)    If an affected Lender delivers an Illegality Notice prior to the
Disbursement Date, then, subject to Section 11.20, (1) while the arrangements
contemplated by the following clause (2) have not yet been completed and the
Affected Commitment of such Lender has not been formally cancelled, such Lender
shall not be obliged to fund its Affected Commitment and (2) the Borrower shall
be entitled at any time within 50 days after receipt of such Illegality Notice
to replace such Lender with another Lender hereunder or one or more other
financial institutions (I) reasonably acceptable to the Facility Agent and
(II) acceptable to each of Finnvera (in respect of the FEC Loan and, if
applicable the Finnvera Balancing Loan) and/or Hermes (in respect of the Hermes
Loan) (as applicable); provided that any such assignment or transfer shall be
either (x) in the case of a single assignment or transfer, an assignment or
transfer of all of the rights and obligations of the assigning or transferring
Lender under this Agreement with respect to the Affected Commitment or (y) in
the case of more than one assignment or transfer, an assignment or transfer of a
portion of such rights and obligations made concurrently with another such
assignment or transfer or other such assignments or transfers that collectively
cover all of the rights and obligations of the assigning or transferring Lender
under this Agreement with respect to the Affected Commitment.  If, at the end of
such 50-day period, the Borrower has not so replaced such affected Lender as
aforesaid and no alternative arrangements have been implemented pursuant to
Section 11.20, the Affected Commitment held by such Lender shall be cancelled.

 

(c)     Subject to Proviso (a) in Section 9.2, if an affected Lender delivers an
Illegality Notice on or following the Disbursement Date, then the Borrower shall
have the right, but not the obligation, exercisable at any time within 50 days
after receipt of such Illegality Notice (the “Option Period”), either (1) to
prepay the portion of the Affected Loan held by such Lender in full on or before
the expiry of the Option Period, together with all unpaid interest and fees
thereon accrued to but excluding the date of such prepayment, or (2) to replace
such Lender on or before the expiry of the Option Period with another Lender
hereunder or one or more other financial institutions (I) reasonably acceptable
to the Facility Agent and (II) acceptable to Finnvera (in respect of the FEC
Loan and, if applicable, the Finnvera Balancing Loan) and/or Hermes (in respect
of the Hermes Loan) (as applicable); provided

 

34

--------------------------------------------------------------------------------


 

that (x) in the case of a single assignment or transfer, any such assignment or
transfer shall be either an assignment or transfer of all of the rights and
obligations of the assigning or transferring Lender under this Agreement with
respect to the Affected Loan or, in the case of more than one assignment or
transfer, an assignment or transfer of a portion of such rights and obligations
made concurrently with another such assignment or transfer or other such
assignments or transfers that collectively cover all of the rights and
obligations of the assigning or transferring Lender under this Agreement with
respect to the Affected Loan and (y) no Lender shall be obliged to make any such
assignment or transfer as a result of an election by the Borrower pursuant to
this Section 3.2.2(c) unless and until such Lender shall have received one or
more payments from one or more Assignee Lenders, Transferee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Affected
Loan held by such Lender, together with all unpaid interest and fees thereon
accrued to but excluding the date of such assignment or transfer (and all other
amounts then owing to such Lender under this Agreement with respect to the
Affected Loan).

 

SECTION 3.2.3. Prepayment requirements

 

Each prepayment of the Loan made pursuant to this Section 3.2 shall be without
premium or penalty, except as may be required by Section 4.4.  No amounts
prepaid by the Borrower may be re-borrowed under the terms of this Agreement.

 

SECTION 3.3. Interest Provisions

 

Interest on the outstanding principal amount of the Loan shall accrue and be
payable in accordance with this Section 3.3.

 

SECTION 3.3.1. Rates

 

(a)    The Loan shall accrue interest from the Disbursement Date to the date of
repayment or prepayment of the Loan in full to the Lenders as follows:

 

(i)     on the FEC Tranche A Loan at the Fixed Rate;

 

(ii)     on the FEC Tranche B Loan, Hermes Loan and the Finnvera Balancing Loan,
at the applicable Floating Rate,

 

subject to any conversion of the FEC Tranche A Loan to a Floating Rate Loan in
accordance with Section 3.3.3 in which case interest shall accrue on the FEC
Tranche A Loan at the FEC Tranche A Floating Rate with effect from the date set
forth in Section 3.3.3(b) or Section 3.3.3(c), as applicable.  Interest
calculated at the Fixed Rate, the relevant Floating Rate or the FEC Tranche A
Floating Rate shall be payable semi-annually in arrears on each Repayment Date. 
The Floating Rate Loan shall bear interest for each Interest Period, from and
including the first day of such Interest Period up to but excluding the last day
of such Interest Period, at the interest rate

 

35

--------------------------------------------------------------------------------


 

determined as applicable to the Floating Rate Loan for such Interest Period. 
All interest shall be calculated on the basis of the actual number of days
elapsed over a year comprised of 360 days.

 

(b)    In relation to interest accruing on the FEC Loan it is agreed that
interest shall accrue at the rates specified in Section 3.3.1(a) above and that
a portion of the interest which has accrued at a rate equal to 0.05% per annum
shall be paid to the Facility Agent for the account of each of the FEC Margin
Lenders and the remainder of such interest shall be paid to the Facility Agent
for the account of FEC.

 

SECTION 3.3.2. Conversion to FEC Tranche A Floating Rate

 

The Borrower shall only be obliged to make any indemnity or compensation payment
to any Lender in connection with any conversion of the FEC Tranche A Loan from
the Fixed Rate to the FEC Tranche A Floating Rate following an FEC Conversion
pursuant to Section 3.3.3 and in the circumstances set out in
Section 3.3.3(b) and (c) below.

 

SECTION 3.3.3. FEC Conversion

 

(a)     The parties to this Agreement acknowledge and agree that, at any time
when the FEC Tranche A Loan is payable at the Fixed Rate, FEC will have the
right to effect an FEC Conversion with respect to the FEC Tranche A Loan (if it
has been advanced) or the FEC Commitment relating to the FEC Tranche A Loan (if
the FEC Tranche A Loan has not been advanced) if:

 

(i)      the funds made available under the Loan have been used for a purpose
other than pursuant to Section 2.5(d);

 

(ii)     the Borrower has provided incorrect information in relation to an
essential issue or failed to disclose matters that have an essential impact on
the terms and conditions set out in schedule 3 of the FEC Supplemental
Assignment Agreement or the approval of the FEC Financing;

 

(iii)    a Transferring Lender or the Facility Agent has provided incorrect
information in an essential matter in connection with the Application or failed
to disclose matters that have an essential impact on the approval of the FEC
Financing; or

 

(iv)    a Transferring Lender or the Facility Agent is, in connection with the
export transaction pursuant to the Construction Contract or the Loan, found by a
court of competent jurisdiction to have been engaged prior to the Disbursement
Date in any act that constitutes corrupt activity within the meaning described
in clause 12 of the FEC Supplemental

 

36

--------------------------------------------------------------------------------


 

Assignment Agreement, or if otherwise the same is proven without controversy.

 

(b)     In the event that FEC is entitled under the terms of clause 13.1.1 of
the FEC Supplemental Assignment Agreement to effect an FEC Conversion, it shall
notify the Borrower through the Facility Agent and advise of the date on which
the Fixed Rate will terminate and the FEC Tranche A Floating Rate will apply
(the “FEC Conversion Notice”) and the Borrower and FEC shall agree the FEC
Tranche A Floating Rate Margin which is to apply for purposes of determining the
FEC Tranche A Floating Rate in accordance with the procedure set out in a
separate side letter between the Borrower and FEC.  Any margin agreed shall
constitute the FEC Tranche A Floating Rate Margin to apply to the FEC Tranche A
Loan effective on and from the date specified in the Conversion Notice.

 

(c)     If the Borrower and FEC are unable to agree upon the alternative margin
to apply for purposes of determining the FEC Tranche A Floating Rate as provided
in Section 3.3.3(b), FEC shall set the FEC Tranche A Floating Rate Margin and
FEC shall furnish a certificate to the Borrower and the Facility Agent (the “FEC
Conversion Floating Rate Certificate”) setting forth such rate (including
margin) as soon as reasonably practicable, which FEC Tranche A Floating Rate
Margin shall be effective on and from the date specified in the Conversion
Notice.

 

(d)     If an FEC Conversion occurs due to occurrence of the events or
circumstances specified in Section 3.3.3(a)(ii), the Borrower shall indemnify
FEC in its capacity as Fixed Rate Provider for (x) any Break Costs incurred
because of the change of the interest rate and regardless of whether any FEC
Commitment is cancelled or any portion of the FEC Tranche A Loan is prepaid in
connection with such change of interest and (y) the Interest Subsidy Amount
Repayable.

 

(e)     If an FEC Conversion occurs due to the occurrence of the events or
circumstances specified in Section 3.3.3(a)(i), (iii) or (iv), then, unless such
events or circumstances are directly attributable to a breach by the Borrower of
its obligations under the Loan Documents, the Facility Agent or Transferring
Lender or Transferring Lenders who provided such incorrect information or
engaged in such corrupt activity shall (A) indemnify FEC in its capacity as
Fixed Rate Provider for (x) any Break Costs incurred because of the change of
the interest rate and regardless of whether any FEC Commitment is cancelled or
any portion of the FEC Tranche A Loan is prepaid in connection with such change
of interest and, except when Section 3.3.3(a)(iv) is applicable, (y) the
Interest Subsidy Amount Repayable and (B) indemnify the Borrower no later than
three (3) Business Days following the end of each Interest Period for any
increase in the amount of interest which the Borrower has paid to the Facility
Agent for such Interest Period in

 

37

--------------------------------------------------------------------------------


 

respect of the FEC Tranche A Loan as a result of the conversion from the Fixed
Rate to the FEC Tranche A Floating Rate.

 

(f)     If an FEC Conversion occurs due to the occurrence of the events or
circumstances specified in Section 3.3.3(a)(i), (iii) or (iv) which are directly
attributable to a breach by the Borrower of its obligations under the Loan
Documents, the Borrower shall indemnify FEC in its capacity as Fixed Rate
Provider for (x) any Break Costs incurred because of the change of the interest
rate and regardless of whether any FEC Commitment is cancelled or any portion of
the FEC Tranche A Loan is prepaid in connection with such change of interest and
(y) the Interest Subsidy Amount Repayable.

 

(g)     In the case of the indemnity under paragraph (d) or (f), the Facility
Agent shall provide the Borrower with a certificate prepared by FEC to show, in
sufficient detail, the method and basis of the computation of such Break Costs
and Interest Subsidy Amount Repayable.  In any case referred to in this
Section 3.3.3(g), the Facility Agent shall collect from the Borrower the
payments payable by the Borrower hereunder and pay such collected payments to
FEC without delay upon receipt of such payments from the Borrower.

 

SECTION 3.3.4. Post-Maturity Rates

 

After the date any principal amount of the Loan is due and payable (whether on
any Repayment Date, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower shall have become due and payable, the Borrower shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts for each day during the period while such payment is
overdue at a rate per annum certified by the Facility Agent to the Borrower
(which certification shall be conclusive in the absence of manifest error) to be
equal to (a) in the case of any principal amount of a Fixed Rate Loan, the sum
of the Fixed Rate plus 2% per annum, (b) in the case of any principal amount
bearing interest at the FEC Tranche A Floating Rate, the sum of the FEC Tranche
A Floating Rate plus 2% per annum or (c) in the case of any principal amount of
the FEC Tranche B Loan, the sum of the Floating Rate applicable to such FEC
Tranche B Loan plus 2% per annum or (d) in the case of any principal amount of
the Hermes Loan or the Finnvera Balancing Loan or any other amount representing
a monetary Obligation, the sum of the Floating Rate applicable to such Hermes
Loan and Finnvera Balancing Loan plus 2% per annum.

 

SECTION 3.3.5. Payment Dates

 

Interest accrued on the Loan shall be payable, without duplication, on the
earliest of:

 

(a)    each Repayment Date;

 

(b)    the date of any prepayment, in whole or in part, of principal outstanding
on the Loan (but only on the principal so prepaid);

 

38

--------------------------------------------------------------------------------


 

(c)    on that portion of the Loan the repayment of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration; and

 

(d)    in the case of any interest on any principal, interest or other amount
owing under this Agreement or any other Loan Document that is overdue, from time
to time on demand of the Facility Agent until such overdue amount is paid in
full.

 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks

 

The Facility Agent shall obtain from each Reference Bank timely information for
the purpose of determining the LIBO Rate in the event that no relevant rate as
described in paragraphs (a) and (b) of the definition of “LIBO Rate” is
available and the LIBO Rate is to be the Reference Bank Rate.  If any one or
more of the Reference Banks shall fail to furnish in a timely manner such
information to the Facility Agent for the Reference Bank Rate, the Facility
Agent shall determine the Reference Bank Rate on the basis of the information
furnished by the remaining Reference Banks.  If the Borrower elects to add an
additional Reference Bank hereunder or a Reference Bank ceases for any reason to
be able and willing to act as such, the Facility Agent shall, at the direction
of the Majority Lenders and after consultation with the Borrower and the
Lenders, appoint a replacement for such Reference Bank reasonably acceptable to
the Borrower, and such replaced Reference Bank shall cease to be a Reference
Bank hereunder.  The Facility Agent shall furnish to the Borrower and to the
Lenders each determination of the LIBO Rate made by reference to the Reference
Bank Rate.

 

SECTION 3.4. Commitment Fees

 

The Borrower agrees to pay to the Facility Agent for the account of each Lender
the commitment fees on the dates and in the amounts set out in a Fee Letter.

 

SECTION 3.5. Fees

 

SECTION 3.5.1. Syndication Fee

 

The Borrower agrees to pay to the Facility Agent for the account of the Original
Lenders and the Lenders (other than FEC) a syndication fee on the dates and in
the amounts set out in a Fee Letter.

 

SECTION 3.5.2. [intentionally left blank]

 

SECTION 3.5.3. Agency Fee

 

The Borrower agrees to pay the Facility Agent (for its own account) an agency
fee on the dates and in the amounts set out in a Fee Letter.

 

39

--------------------------------------------------------------------------------


 

SECTION 3.5.4. Finnvera Premium

 

On the Disbursement Date, the Borrower shall pay to the Facility Agent, for the
account of and as agent for Finnvera, an amount equal to the product of the
Applicable Finnvera Rate and the principal amount of the FEC Loan in Dollars.

 

SECTION 3.5.5. Finnvera Balancing Premium

 

On the Disbursement Date, the Borrower shall pay to the Facility Agent, for the
account of and as agent for Finnvera, an amount equal to the product of the
Applicable Finnvera Rate and the principal amount of the Finnvera Balancing Loan
in Dollars.

 

SECTION 3.5.6. Finnvera Handling Fee

 

The Borrower agrees to pay to the Facility Agent for and on behalf of Finnvera,
the amount of the handling fee which has been invoiced by Finnvera pursuant to
the Finnvera Guarantee in an amount equal to EUR20,000.  Such handling fee shall
be due and payable within 14 days of the Effective Date.

 

SECTION 3.6. Other Fees

 

The Borrower agrees to pay to the Facility Agent the agreed-upon fees set forth
in the Fee Letters on the dates and in the amounts set forth therein.

 

ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1. LIBO Rate Lending Unlawful

 

If after the Effective Date the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
governmental authority having jurisdiction over such Lender asserts that it is
unlawful, for such Lender to make, continue or maintain its portion of (i) the
FEC Tranche A Loan in the event it is accruing interest at the FEC Tranche A
Floating Rate (ii) the FEC Tranche B Loan (iii) the Hermes Loan and/or (iv) if
applicable, the Finnvera Balancing Loan based on the LIBO Rate, the obligation
of such Lender to make, continue or maintain its portion of such (i) FEC Tranche
A Loan (ii) FEC Tranche B Loan (iii) Hermes Loan and/or (iv) the Finnvera
Balancing Loan bearing interest at a rate based on the LIBO Rate shall, upon
notice thereof to the Borrower, the Facility Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to make, continue and maintain its
portion of such FEC Tranche A Loan, FEC Tranche B Loan, Hermes Loan and/or
Finnvera Balancing Loan hereunder shall be automatically converted into an
obligation to make, continue and maintain its portion of such (i) FEC Tranche A
Loan (ii) FEC Tranche B Loan (iii) Hermes Loan and/or (iv) Finnvera Balancing
Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the applicable Floating Rate Margin (in relation to the FEC

 

40

--------------------------------------------------------------------------------


 

Tranche B Loan, the Hermes Loan and, if applicable, the Finnvera Balancing Loan
or the FEC Tranche A Floating Rate Margin (in relation to the FEC Tranche A Loan
where following an FEC Conversion this is subject to the FEC Tranche A Floating
Rate).

 

SECTION 4.2. Screen Rate or Deposits Unavailable

 

If, in relation to the Floating Rate Loan, the Facility Agent shall have
determined that:

 

(a)    the Screen Rate shall cease to be available as a publicly available
benchmark rate; or

 

(b)    Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to each Reference Bank in its relevant market; or

 

(c)    by reason of circumstances affecting the Reference Banks’ relevant
markets, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate loans for the relevant Interest Period,

 

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders holding
a portion of the Floating Rate Loan.  The Borrower, those Lenders and the
Facility Agent shall then negotiate in good faith in order to agree upon, in the
case of Section 4.2(a), the alternative benchmark rate to be substituted for the
Screen Rate (hereinafter called the “Alternative Screen Rate”) which would
otherwise have applied under this Agreement and, in the case of
Section 4.2(b) and 4.2(c), a mutually satisfactory interest rate and interest
period (or interest periods) to be substituted for those which would otherwise
have applied under this Agreement.  If the Borrower, those Lenders and the
Facility Agent are unable to agree upon the Alternative Screen Rate or an
interest rate (or rates) and interest period (or interest periods) (as the case
may be) prior to the date occurring fifteen (15) Business Days after the giving
of such Determination Notice, the Facility Agent shall (after consultation with
those Lenders) (as the case may be) set an Alternative Screen Rate or interest
rate and an interest period (or interest periods) in each case to take effect at
the end of the Interest Period current at the date of the Determination Notice,
which Alternative Screen Rate or rate (or rates), as applicable, shall be equal
to the sum of the applicable Floating Rate Margin or, if applicable, the FEC
Tranche A Floating Rate Margin and the Federal Funds Rate.

 

In the event that the circumstances described in Section 4.2(b) and
Section 4.2(c) shall extend beyond the end of an interest period agreed or set
pursuant hereto, the foregoing procedure shall be repeated as often as may be
necessary.

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc.

 

If after the Effective Date a change in any applicable treaty, law, regulation
or regulatory requirement (including by introduction or adoption of any new
treaty, law, regulation or regulatory requirement) or in the interpretation
thereof or in its application to the Borrower, or if compliance by any Lender
with any applicable direction, request,

 

41

--------------------------------------------------------------------------------


 

requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:

 

(a)    subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its portion of the Loan
or any part thereof imposed, levied, collected, withheld or assessed by any
jurisdiction or any political subdivision or taxing authority thereof (other
than (i) taxes as to which such Lender is indemnified under Section 4.6 and
(ii) taxes excluded from the indemnity set forth in Section 4.6); or

 

(b)    change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of any Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or

 

(c)    impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the increased capital costs described in Section 4.5)
or other banking or monetary controls or requirements which affect the manner in
which a Lender shall allocate its capital resources to its obligations hereunder
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender (provided that such Lender shall, unless prohibited by law, allocate its
capital resources to its obligations hereunder in a manner which is consistent
with its present treatment of the allocation of its capital resources); or

 

(d)    impose on any Lender any other condition affecting its portion of the
Loan or any part thereof,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the interests of such Lender, (A) such Lender shall (through the
Facility Agent) notify the Borrower of the occurrence of such event and use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender and (B) the Borrower shall forthwith upon such demand pay to the
Facility Agent for the account of such Lender such amount as is necessary to
compensate such Lender for such additional cost or such reduction and ancillary
expenses, including taxes, incurred as a result of such adjustment unless such
additional costs are attributable to a FATCA Deduction required to be made by a
party to

 

42

--------------------------------------------------------------------------------


 

this Agreement or are otherwise excluded from the indemnity set forth in
Section 4.6 or Section 11.4.  Such notice shall (i) describe in reasonable
detail the event leading to such additional cost, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such additional
cost, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request is
consistent with its treatment of other borrowers that are subject to similar
provisions, and (vi) certify that, to the best of its knowledge, such change in
circumstance is of general application to the commercial banking industry in
such Lender’s jurisdiction of organisation or in the relevant jurisdiction in
which such Lender does business.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

SECTION 4.4. Funding Losses Event and Defaulting Finance Party Break Costs

 

SECTION 4.4.1. Indemnity

 

(A)       In the event: (i) any Lender is required to liquidate or to re-deploy
(at not less than the market rate) deposits or other funds acquired by such
Lender to fund any portion of the principal amount of its portion of the Loan
(ii) FEC exercises its right to effect an FEC Conversion or (iii) FEC exercises
its right to effect an FEC Reassignment, in each case, as a result of:

 

(a)     if at the time interest is calculated at the Floating Rate or, if
applicable, the FEC Tranche A Floating Rate on such Lender’s portion of the
Loan, any conversion or repayment or prepayment or acceleration of the principal
amount of such Lender’s portion of the Loan on a date other than the scheduled
last day of an Interest Period or otherwise scheduled date for repayment or
payment (in each case, including any payments as a result of an FEC Reassignment
made in accordance with Section 9.1.10(A) where the Borrower is liable to pay
Break Costs under Section 9.1.10(A)(b)), but excluding any prepayment made
following an election by the Borrower to effect a prepayment pursuant to
Section 3.2.2(c), or any repayment pursuant to Section 9.1.11, by reason of a
Non-Borrower Related Change in Law);

 

(b)     if at the time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, any repayment or prepayment or acceleration of the
principal amount of such Lender’s portion of the Loan, other than any repayment

 

43

--------------------------------------------------------------------------------


 

made on the date scheduled for such repayment (in each case, including any
payments whatsoever as a result of an FEC Conversion or an FEC Reassignment
where the Borrower is liable to pay Break Costs under Section 3.3.3(d) or
Section 3.3.3(f) in the case of an FEC Conversion and Section 9.1.10(A)(b) in
the case of an FEC Reassignment) excluding any repayment pursuant to
Section 9.1.11, by reason of a Non-Borrower Related Change in Law);

 

(c)    a voluntary reduction of the FEC Tranche A Commitment below
EUR1,018,794,290;

 

(d)    the Loan not being advanced in accordance with the Loan Request therefor
due to the fault of the Borrower or as a result of any of the conditions
precedent set forth in Article V not being satisfied;

 

(e)    any prepayment of the Loan by the Borrower pursuant to Section 4.12 or
Section 9.2; or

 

(f)    the FEC Tranche A Loan not being advanced on or before the Commitment
Termination Date,

 

(each, a “Funding Losses Event”), then, upon the written notice of such Lender
to the Borrower (with a copy to the Facility Agent), the Borrower shall, within
five (5) Business Days of its receipt of such notice:

 

a.   if at that time interest is calculated at the Floating Rate or, if
applicable, the FEC Tranche A Floating Rate on such Lender’s portion of the
Loan, pay directly to the Facility Agent for the account of such Lender an
amount (the “Floating Rate Indemnity Amount”) equal to the amount, if any, by
which:

 

(i)        interest calculated at the Floating Rate or, if applicable, the FEC
Tranche A Floating Rate which such Lender would have received on its share of
the amount of the Loan subject to such Funding Losses Event for the period from
the date of receipt of any part of its share in the Loan to the last day of the
applicable Interest Period,

 

exceeds:

 

(ii)       the amount which such Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

b.   if at that time the Fixed Rate is applied to the FEC Tranche A Commitment
or the FEC Tranche A Loan (as applicable), pay to the Facility Agent acting on

 

44

--------------------------------------------------------------------------------


 

the instructions of FEC, in its capacity as the Fixed Rate Provider) for the
account of FEC, in its capacity as the Fixed Rate Provider, the amount (if any)
in Dollars determined by FEC, as Fixed Rate Provider, by which:

 

(i)        the sum of the present value, discounted at the Reinvestment Rate, of
each principal payment and interest payment which the FEC Lender would have
received on its share of any amount of the FEC Tranche A Commitment that is
cancelled or any outstanding amount of the FEC Tranche A Loan that is prepaid
for the period from the date of cancellation or from the date of receipt of the
prepayment of the principal amount of the FEC Tranche A Loan by the FEC Lender,
until the date of Final Maturity (assuming for these purposes that interest
would have accrued during the relevant period on a loan (“Deemed Loan”) made on
the date of cancellation or receipt of the principal amount prepaid in an amount
equal to the FEC Tranche A Commitment so cancelled or the principal amount of
the FEC Tranche A Loan so prepaid and where such Deemed Loan is repaid in
proportional repayment instalments on each of the subsequent Repayment Dates),

 

exceeds:

 

(ii)       the cancelled amount of the FEC Tranche A Commitment or the principal
amount of the FEC Tranche A Loan prepaid plus accrued interest paid thereon
since the previous interest payment date.

 

(B)       Where a Defaulting Finance Party is liable to pay Break Costs to the
Facility Agent for the account of FEC acting in its capacity as Fixed Rate
Provider pursuant to Section 3.3.3(e) or Section 9.1.10(A)(c) such Break Costs
shall be determined in accordance with Section 4.4.1(A)b.

 

SECTION 4.5. Increased Capital Costs

 

If after the Effective Date any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority (a) results in an increase of the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance or (b) a Finance Party
suffers a reduction of any amount payable under a Loan Document then, in each
such case upon notice from time to time by such Lender or Finance Party to the

 

45

--------------------------------------------------------------------------------


 

Borrower, the Borrower shall immediately pay directly to such Lender or Finance
Party additional amounts sufficient to compensate such Lender or such
controlling Person or Finance Party for such reduction in rate of return.  Any
such notice shall (i) describe in reasonable detail the capital adequacy
requirements which have been imposed, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such lowered return,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender’s or Finance
Party’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender or
Finance Party does business.  In determining such amount, such Lender or Finance
Party may use any method of averaging and attribution that it shall, subject to
the foregoing sentence, deem applicable.  Each Lender or Finance Party agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender or Finance Party, be
otherwise disadvantageous to such Lender or Finance Party.  Failure or delay on
the part of any Lender or Finance Party to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Finance Party’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Finance Party pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender or Finance Party notifies the Borrower of the circumstance giving rise to
such reductions and of such Lender’s or Finance Party’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender or Finance Party
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s or Finance Party’s intention to claim compensation therefor. 
Notwithstanding the foregoing, no amounts shall be payable pursuant to
Section 4.5 in respect of (i) taxes to which a Finance Party is indemnified
under Section 4.6 or (ii) taxes excluded from the indemnity set forth in
Section 4.6.

 

SECTION 4.6. Taxes

 

All payments by the Borrower of principal of, and interest on, the Loan and all
other amounts payable hereunder, including for the avoidance of doubt under any
Fee Letter, shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding with respect to each Lender (i) franchise
taxes and taxes imposed on or measured by such Lender’s net income or receipts
of such Lender and franchise taxes imposed in lieu of net income taxes or taxes
on receipts, by the jurisdiction under the laws of which such Lender is
organised or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in

 

46

--------------------------------------------------------------------------------


 

such other jurisdiction, and (ii) any taxes imposed under FATCA (such
non-excluded items being called “Covered Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Covered Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will:

 

(a)                   pay directly to the relevant authority the full amount
required to be so withheld or deducted;

 

(b)                  promptly forward to the Facility Agent an official receipt
or other documentation satisfactory to the Facility Agent evidencing such
payment to such authority; and

 

(c)                   pay to the Facility Agent for the account of the Lenders
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.

 

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes).  For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section

 

47

--------------------------------------------------------------------------------


 

4.3, such Lender shall use reasonable efforts to obtain such refund, credit,
deduction or other reduction and, promptly after receipt thereof, will pay to
the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

 

Each Lender agrees with the Borrower and the Facility Agent that it will
(i) (a) provide to the Facility Agent and the Borrower an appropriately executed
copy of Internal Revenue Service (“IRS”) Form W-9 (or any successor form)
certifying the status of such Lender as a US person, IRS Form W-8ECI (or any
successor form) certifying that any payments made to or for the benefit of such
Lender are effectively connected with a trade or business in the United States
or IRS Form W-8BEN-E (or any successor form) claiming the benefits of a tax
treaty (but only if the applicable treaty described in such form provides for a
complete exemption from U.S. federal income tax withholding), or any successor
form, on or prior to the date hereof (or, in the case of any assignee or
transferee Lender, Lender that changes its Lending Office, on or prior to the
date of the relevant assignment, transfer or change), in each case attached to
an IRS Form W-8IMY (or any successor form), if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) provide such other tax forms or other documents as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, to
demonstrate, to the extent applicable, the status of such Lender or that
payments to such Lender hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes, a FATCA Deduction or any
payments made to or for benefit of such Lender, provided that the Lender is
legally able to deliver such forms, certificates or other documents.  For any
period with respect to which a Lender (or assignee or transferee Lender) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee Lender
or Transferee Lender, would be the date on which the original assignor or
transferor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender (or assignee or transferee Lender) shall not be
entitled to the benefits of this Section 4.6 or Section 11.4 with respect to
Covered Taxes imposed by reason of such failure.

 

SECTION 4.7. [Intentionally left blank]

 

SECTION 4.8. Payments, Computations, etc.

 

(a)                   Unless otherwise expressly provided in this Agreement or
any other Loan Document, all payments by the Borrower in respect of amounts of
principal, interest and fees or any other applicable amounts owing to the
Lenders

 

48

--------------------------------------------------------------------------------


 

hereunder shall be made by the Borrower to the Facility Agent for the account of
the Lenders entitled to receive such payments and rateably in accordance with
the respective amounts then due and payable to the Lenders.  All such payments
required to be made to the Facility Agent shall be made by the Borrower, without
set-off, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Facility Agent shall specify from time to time by notice
to the Borrower.  Funds received after that time shall be deemed to have been
received by the Lenders on the next succeeding Business Day.

 

(b)                  The Facility Agent shall promptly (but in any event on the
same Business Day that the same are received or, as contemplated in clause
(a) of this Section, deemed received) remit in same day funds to each Lender its
share, if any, of such payments received by the Facility Agent for the account
of such Lender without any set-off, deduction or counterclaim.  All interest and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days.  Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by paragraph (a) of the
definition of the term “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees, if any, in connection with such payment.

 

SECTION 4.9. Replacement Lenders, etc.

 

If the Borrower shall be required to make any payment to any Lender pursuant to
Section 4.3, 4.5 or 4.6, the Borrower shall be entitled at any time (so long as
no Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) terminate such Lender’s Commitment (whereupon the Percentage of each other
Lender shall automatically be adjusted to an amount equal to such Lender’s
rateable share of the remaining Commitments), (b) prepay the affected portion of
such Lender’s share of the Loan in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not
terminate any Lender’s Commitment pursuant to clause (a) or prepay any such
Lender pursuant to this clause (b) unless the Borrower and the Facility Agent
shall have attempted in good faith over a period of 30 days to replace such
Lender pursuant to the following clause (c)), and/or (c) except in the case of
FEC in relation to the FEC Loan, replace such Lender with one or more financial
institutions (I) reasonably acceptable to the Facility Agent in its capacity as
Hermes Agent, (II) acceptable to Hermes in the case of a Hermes Lender and
(III) acceptable to Finnvera in the case of an FEC Lender or a Finnvera
Balancing Lender; provided that (x) in the case of a single assignment or
transfer, any such assignment or transfer shall be either an assignment or
transfer of all of the rights and obligations of the assigning or transferring

 

49

--------------------------------------------------------------------------------


 

Lender under this Agreement or, in the case of more than one assignment or
transfer, an assignment or transfer of a portion of such rights and obligations
made concurrently with another such assignment or transfer or other such
assignments or transfers that collectively cover all of the rights and
obligations of the assigning or transferring Lender under this Agreement and
(y) no Lender shall be obliged to make any such assignment or transfer pursuant
to this Section 4.9 unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders, Transferee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Loan held
by such Lender, together with all unpaid interest and fees thereon accrued to
but excluding the date of such assignment or transfer (and all other amounts
then owing to such Lender under this Agreement).  Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Section 4.3, 4.5 and 4.6 to or for account of such
Lender.

 

SECTION 4.10. Sharing of Payments

 

SECTION 4.10.1. Payments to Lenders

 

If a Lender (a “Recovering Lender”) receives or recovers any amount from the
Borrower other than in accordance with Section 4.8 (Payments,
Computations, etc.) (a “Recovered Amount”) and applies that amount to a payment
due under the Loan Documents then:

 

(a)      the Recovering Lender shall, within three (3) Business Days, notify
details of the receipt or recovery to the Facility Agent;

 

(b)                  the Facility Agent shall determine whether the receipt or
recovery is in excess of the amount the Recovering Lender would have been paid
had the receipt or recovery been received or made by the Facility Agent and
distributed in accordance with the said Section 4.8, without taking account of
any taxes which would be imposed on the Facility Agent in relation to the
receipt, recovery or distribution; and

 

(c)                   the Recovering Lender shall, within three (3) Business
Days of demand by the Facility Agent, pay to the Facility Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Facility Agent determines may be retained by the Recovering Lender as its share
of any payment to be made, in accordance with any applicable provisions of this
Agreement.

 

SECTION 4.10.2. Redistribution of payments

 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower  and distribute it between the Lenders (other than the Recovering
Lender) (the

 

50

--------------------------------------------------------------------------------


 

“Sharing Lenders”) in accordance with Section 4.8 of this Agreement towards the
obligations of the Borrower to the Sharing Lenders.

 

SECTION 4.10.3. Recovering Lender’s rights

 

On a distribution by the Facility Agent under Section 4.10.2 of a payment
received by a Recovering Lender from the Borrower, solely as between the
Borrower and the Recovering Lender, an amount of the Recovered Amount equal to
the Sharing Payment will be treated as not having been paid by the Borrower.

 

SECTION 4.10.4. Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable to the Borrower and is repaid by that Recovering Lender to the
Borrower, then:

 

(a)                   each Sharing Lender shall, upon request of the Facility
Agent, pay to the Facility Agent for the account of that Recovering Lender an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Lender for
its proportion of any interest on the Sharing Payment which that Recovering
Lender is required to pay) (the “Redistributed Amount”); and

 

(b)                  solely as between the Borrower and each relevant Sharing
Lender, an amount equal to the relevant Redistributed Amount will be treated as
not having been paid by the Borrower.

 

SECTION 4.10.5. Exceptions

 

(a)                   This Section 4.10 shall not apply to the extent that the
Recovering Lender would not, after making any payment pursuant to this
Section 4.10, have a valid and enforceable claim against the Borrower.

 

(b)                  A Recovering Lender is not obliged to share with any other
Lender any amount which the Recovering Lender has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

i.                it notified the other Lender of the legal or arbitration
proceedings; and

 

ii.   the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

51

--------------------------------------------------------------------------------


 

SECTION 4.11. Set-off

 

Upon the occurrence and during the continuance of an Event of Default or a
Prepayment Event, each Lender shall have, to the extent permitted by applicable
law, the right to appropriate and apply to the payment of the Obligations then
due and owing to it any and all balances, credits, deposits, accounts or moneys
of the Borrower then or thereafter maintained with such Lender; provided that
any such appropriation and application shall be subject to the provisions of
Section 4.10.  Each Lender agrees promptly to notify the Borrower and the
Facility Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of set-off
under applicable law or otherwise) which such Lender may have.

 

SECTION 4.12. Use of Proceeds

 

The Borrower shall apply the proceeds of the Loan in accordance with
Section 2.5(c) and (d) and, in relation to the Disbursement Date, prior to such
application, such proceeds shall be held in an account or accounts of the
Facility Agent in accordance with the provisions of Section 2.5(b) and (c) or in
an account or accounts that the Borrower shall have specified in its Loan
Request in accordance with the provisions of Section 2.5(b); without limiting
the foregoing, no proceeds of the Loan will directly or indirectly be used to
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or any other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such finding is a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as advisor, lender,
facility or other agent or otherwise) or (iii) to acquire any equity security of
a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.  If
the proceeds of the Loan have not been paid either (A) to the Builder or its
order in accordance with Section 2.5(d)(i) and to, Finnvera, Hermes and the
Borrower in accordance with Section 2.5(d)(ii) or 2.5(d)(iii) or (B) to the
Facility Agent (directly or indirectly) in prepayment of the Loan under
Section 3.2.1(a) or by 9:59 p.m. (London time) on the second Business Day after
the Disbursement Date, such proceeds shall continue to be pledged by the
Borrower upon receipt in accordance with Section 2.5(c) as collateral pursuant
to the Pledge Agreement pending the Actual Delivery Date.  If, within 30 days of
the Disbursement Date, the Borrower notifies the Facility Agent that the Actual
Delivery Date is expected to be materially delayed, the Facility Agent, the
Borrowers and the Lenders shall discuss in good faith (but without obligation)
for a period of 30 days to agree whether the Loan can be repaid and reborrowed
and the terms that would apply to any such re-borrowing.  In the event that no
agreement is reached and the delivery of the Vessel does not occur on or before
30 January 2025, the proceeds in the Pledged Accounts shall be applied as a
prepayment against the Loan in accordance with Section 9.2.

 

52

--------------------------------------------------------------------------------


 

SECTION 4.13. FATCA Deduction

 

(a) Each party to the Agreement may make any FATCA Deduction it is required to
make by FATCA, and any payment required in connection with that FATCA Deduction,
and no party to the Agreement shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(b)                              Each party to the Agreement shall promptly,
upon becoming aware that it must make a FATCA Deduction (or that there is any
change in the rate or the basis of such FATCA Deduction), notify the other party
to the Agreement to whom it is making the payment and, in addition, shall notify
the Borrower and the Facility Agent, and the Facility Agent shall notify the
other parties to the Agreement.

 

SECTION 4.14. FATCA Information

 

(a)                               Subject to paragraph (c) below, each party
(other than the Borrower) shall, within ten (10) Business Days of a reasonable
request by another party (other than the Borrower):

 

(i)                                  confirm to that other party whether it is:

 

(A)                          a FATCA Exempt Party; or

 

(B)                           not a FATCA Exempt Party;

 

(ii)                              supply to that other party such forms,
documentation and other information relating to its status under FATCA as that
other party reasonably requests for the purposes of that other party’s
compliance with FATCA;

 

(iii)                          supply to that other party such forms,
documentation and other information relating to its status as that other party
reasonably requests for the purposes of that other party’s compliance with any
other law, regulation, or exchange of information regime.

 

(b)                              If a party confirms to another party pursuant
to paragraph (a)(i) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not or has ceased to be a FATCA Exempt Party, that
party shall notify that other party reasonably promptly.

 

(c)                               Paragraph (a) above shall not oblige any
Lender or the Facility Agent to do anything, and paragraph (a)(iii) above shall
not oblige any other party to do anything, which would or might in its
reasonable opinion constitute a breach of:

 

(i)                                  any law or regulation;

 

(ii)                              any fiduciary duty; or

 

53

--------------------------------------------------------------------------------


 

(iii)       any duty of confidentiality.

 

(d)        If a party fails to confirm whether or not it is a FATCA Exempt Party
or to supply forms, documentation or other information requested in accordance
with paragraph (a)(i) or (ii) above (including, for the avoidance of doubt,
where paragraph (c) above applies), then such party shall be treated for the
purposes of the Loan Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 

(e)        If the Borrower becomes a US Tax Obligor or the Facility Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten Business Days of:

 

(i)        where the Borrower is a US Tax Obligor, the date of this Agreement;

 

(ii)       where the Borrower is a US Tax Obligor on a date an assignment or
transfer is made pursuant to Section 11.11.1 and the relevant Lender is an
Assignee Lender or a Transferee Lender that becomes a Lender in accordance with
Section 11.11.1, the date on which such Assignee Lender or Transferee Lender
becomes a Lender;

 

(iii)      the date of a request from the Facility Agent,

 

supply to the Facility Agent:

 

(A)                          a withholding certificate on Form W-8 (or any
successor form), Form W-9 (or any successor form) or any other relevant form; or

 

(B)                           any withholding statement or other document,
authorisation or waiver as the Facility Agent may require to certify or
establish the status of such Lender under FATCA or that other law or regulation.

 

(f)        The Facility Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) above to the Borrower.

 

(g)       If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Facility Agent unless it is unlawful for the Lender to do so (in which case the
Lender shall promptly notify the Facility Agent). The

 

54

--------------------------------------------------------------------------------


 

Facility Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the Borrower.

 

(h)                              The Facility Agent may rely on any withholding
certificate, withholding statement, document, authorisation or waiver it
receives from a Lender pursuant to paragraph (e) or (g) above without further
verification. The Facility Agent shall not be liable for any action taken by it
under or in connection with paragraph (e), (f) or (g) above.

 

SECTION 4.15. Resignation of the Facility Agent

 

The Facility Agent shall resign (and, to the extent applicable, shall use
reasonable endeavours to appoint a successor Facility Agent) if:

 

(a)        the Facility Agent fails to respond to a request under Section 4.14
and the Borrower or a Lender reasonably believes that the Facility Agent will
not be (or will have ceased to be) a FATCA Exempt Party; or

 

(b)                              the information supplied by the Facility Agent
pursuant to Section 4.14 indicates that the Facility Agent will not be (or will
have ceased to be) a FATCA Exempt Party; or

 

(c)        the Facility Agent notifies the Borrower and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party,

 

and (in each case) the Borrower or a Lender reasonably believes that a party to
this Agreement will be required to make a FATCA Deduction that would not be
required if the Facility Agent were a FATCA Exempt Party, and the Borrower or
that Lender, by notice to the Facility Agent, requires it to resign, provided
that any such resignation (i) shall be subject to the restrictions in the FEC
Supplemental Assignment Agreement and (ii) shall not become effective until a
successor Facility Agent has been appointed as provided in Section 10.5, such
successor Facility Agent has accepted such appointment and the consent of each
of Hermes and the Finnish Authority has been obtained for the resignation.

 

ARTICLE V
CONDITIONS TO BORROWING

 

SECTION 5.1. Advance of the Loan

 

The obligation of the Lenders to fund all or any portion of the Loan on the
Disbursement Date shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 5.1.  The Facility
Agent shall advise the Lenders of the satisfaction of the conditions precedent
set forth in this Section 5.1 prior to funding on the Disbursement Date.

 

55

--------------------------------------------------------------------------------


 

SECTION 5.1.1. Resolutions, etc.

 

The Facility Agent shall have received from the Borrower:

 

(a)                   a certificate of its Secretary or Assistant Secretary as
to the incumbency and signatures of those of its officers authorised to act with
respect to this Agreement and each other Loan Document and as to the truth and
completeness of the attached:

 

i.     resolutions of its Board of Directors then in full force and effect
authorising the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

ii.            Organic Documents of the Borrower,

 

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower cancelling or amending such prior certificate; and

 

(b)      a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.

 

SECTION 5.1.2. Opinions of Counsel

 

The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender, from:

 

(a)                   Watson Farley & Williams LLP, counsel to the Borrower, as
to Liberian law, covering the matters set forth in Exhibit B-1 hereto;

 

(b)                  Stephenson Harwood LLP, counsel to the Facility Agent, as
to English law, covering the matters set forth in Exhibit B-2 hereto;

 

(c)                   Norton Rose Fulbright (Germany) LLP, counsel to the
Facility Agent and the Lenders as to German law;

 

(d)                 Clifford Chance US LLP, United States tax counsel to the
Facility Agent for the benefit of the Lenders, covering the matters set forth in
Exhibit B-3 hereto;

 

(e)                   DLA Piper Finland Oy, counsel to the Facility Agent for
the benefit of the Lenders, as to Finnish law, covering the matters set forth in
Exhibit B-4 hereto including, among others, the validity and enforceability of
the Second Finnvera Guarantee;

 

56

--------------------------------------------------------------------------------


 

(f)       counsel to the Facility Agent and the Lenders as to the law governing
the Pledge Agreement, covering the validity and enforceability of the Pledge
Agreement; and

 

(g)      if requested by a Lender at least 90 days prior to the expected
Disbursement Date in order to comply with Article 194 of the Regulation (EU) No
575/2013 (CRR), a single legal opinion (for the benefit of all the Lenders
notwithstanding that not all the Lenders have requested the same) on matters of
German law related to the validity and enforceability of the Hermes Insurance
Policy,

 

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

 

SECTION 5.1.3. Finnvera Guarantee and Hermes Insurance Policy

 

(a)                   The Finnvera Guarantee shall have been duly executed and
delivered to the Facility Agent and shall be in full force and effect subject
only to payment of the Finnvera Premium to Finnvera out of the proceeds of the
FEC Loan and, as at the Disbursement Date, there are no written instructions
from Finnvera in effect under clause 6.1 of the Finnvera General Terms requiring
the FEC Lenders to cease disbursement of the FEC Loan.

 

(b)                  If applicable, the Second Finnvera Guarantee shall have
been duly executed and delivered to the Facility Agent and shall be in full
force and effect subject only to payment of the Finnvera Balancing Premium to
Finnvera out of the proceeds of the FEC Balancing Loan and, as at the
Disbursement Date, there are no written instructions from Finnvera in effect
under clause 6.1 of the Finnvera General Terms requiring the Finnvera Balancing
Lenders to cease disbursement of the Finnvera Balancing Loan.

 

(c)                   The Facility Agent shall have received the Hermes
Insurance Policy duly issued and shall be in full force and effect subject only
to payment of the Hermes Fee out of the proceeds of the Hermes Loan.

 

(d)                 Hermes shall not have, prior to the advance of the Loan,
delivered to the Facility Agent or the Hermes Agent any notice that the Federal
Republic of Germany has determined that the Loan is excluded from cover under
the Hermes Insurance Policy.

 

SECTION 5.1.4. Closing Fees, Expenses, etc.

 

The Facility Agent shall have received for its own account, or for the account
of each Finance Party, as the case may be, all fees that the Borrower shall have
agreed in writing to pay to the Facility Agent (whether for its own account or
for the account of any Finance Party) that are due and owing as of the date of
such funding and all invoiced expenses of the Facility Agent (including the
agreed fees and expenses of counsels to the

 

57

--------------------------------------------------------------------------------


 

Facility Agent) required to be paid by the Borrower pursuant to Section 11.3 or
that the Borrower has otherwise agreed in writing to pay to the Facility Agent,
in each case on or prior to the date of such funding.

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc..

 

Both before and after giving effect to the funding of the Loan the following
statements shall be true and correct:

 

(a)                   the representations and warranties set forth in Article VI
(excluding, however, those set forth in Section 6.10) shall be true and correct
in all material respects except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and

 

(b)                  no Default and no Prepayment Event and no event which (with
notice or lapse of time or both) would become a Prepayment Event shall have then
occurred and be continuing.

 

SECTION 5.1.6. Loan Request

 

The Facility Agent shall have received a Loan Request duly executed by the
Borrower together with:

 

(a)                   certified as true (by the Builder) copies of the “Buyer’s
Invoice” received by the Builder from the Borrower pursuant to sub-paragraph
(b) of paragraph 2 of Appendix B of the Construction Contract in relation to the
incurred NYC Allowance;

 

(b)                  a copy of the final invoice from the Builder showing the
amount of the Contract Price (including the NYC Allowance) and the portion
thereof payable to the Builder on the Actual Delivery Date under the
Construction Contract;

 

(c)                   copies of the wire transfers for all payments by the
Borrower to the Builder under the Construction Contract in respect of the
Contract Price prior to the Borrower’s service of the Loan Request;

 

(d)                 the Hermes Documentary Requirements as notified by the
Facility Agent to the Borrower pursuant to Section 2.3(a); and

 

(e)                   a certified true copy of the Construction Contract
together with each addendum thereto which is in effect on the date of the Loan
Request.

 

58

--------------------------------------------------------------------------------


 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations

 

(a)                     The Facility Agent shall have received a copy of each
foreign exchange counterparty confirmation entered into by the Borrower in
respect of the payment of the instalments of the Contract Price (other than that
relating to the NYC Allowance) at least ten (10) Business Days prior to the
proposed Disbursement Date.

 

(b)                    Following consultation with the Facility Agent the
Borrower shall supply to the Facility Agent at least three (3) Business Days
prior to the date of the Loan Request its calculation of the US Dollar Maximum
Loan Amount under paragraph (a) of the definition of the term “US Dollar
Equivalent”.

 

SECTION 5.1.8. Pledge Agreement

 

The Pledge Agreement shall be duly executed by the parties thereto and delivered
to the Facility Agent not less than thirty (30) days prior to the Disbursement
Date.

 

SECTION 5.1.9. FEC Financing Documents

 

(a)                     A copy of the duly executed FEC Transfer Documents.

 

(b)                    The FEC Transfer Documents being in full force and effect
and where applicable, from and after the Disbursement Date.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date
and the Disbursement Date (except as otherwise stated).

 

SECTION 6.1. Organisation, etc.

 

The Borrower is a corporation validly organised and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

 

59

--------------------------------------------------------------------------------


 

SECTION 6.2. Due Authorisation, Non-Contravention, etc.

 

The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document are within the Borrower’s corporate powers, have been
duly authorised by all necessary corporate action, and do not:

 

(a)                   contravene the Borrower’s Organic Documents;

 

(b)                  contravene any law or governmental regulation of any
Applicable Jurisdiction except as would not reasonably be expected to result in
a Material Adverse Effect;

 

(c)                   contravene any court decree or order binding on the
Borrower or any of its property except as would not reasonably be expected to
result in a Material Adverse Effect;

 

(d)                 contravene any contractual restriction binding on the
Borrower or any of its property except as would not reasonably be expected to
result in a Material Adverse Effect; or

 

(e)                   result in, or require the creation or imposition of, any
Lien on any of the Borrower’s properties except: (i) as would not reasonably be
expected to result in a Material Adverse Effect or (ii) or Liens created under
the Loan Documents.

 

SECTION 6.3. Government Approval, Regulation, etc.

 

No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or other Person is required
for the due execution, delivery or performance by the Borrower of this Agreement
or any other Loan Document (except for authorisations or approvals not required
to be obtained on or prior to the Disbursement Date or that have been obtained
or actions not required to be taken on or prior to the Disbursement Date or that
have been taken).  The Borrower holds all governmental licenses, permits and
other approvals required to conduct its business as conducted by it on the
Disbursement Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

 

SECTION 6.4. Compliance with Laws

 

(a)        The Borrower is in compliance with all applicable laws, rules,
regulations and orders, except to the extent that the failure to so comply does
not and would not reasonably be expected to have a Material Adverse Effect.

 

(b)        The Borrower has implemented and maintains in effect policies and
procedures designed to procure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance

 

60

--------------------------------------------------------------------------------


 

with Anti-Corruption Laws and applicable Sanctions, in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person.  None of (i) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

(c)        The Borrower is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.

 

SECTION 6.5. Validity, etc.

 

This Agreement and each of the other Loan Documents constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

 

SECTION 6.6. No Default, Event of Default or Prepayment Event

 

No Default, Event of Default or Prepayment Event has occurred and is continuing.

 

SECTION 6.7. Litigation

 

There is no action, suit, litigation, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened against the Borrower, that (i) except
as set forth in filings made by the Borrower with the SEC in the Borrower’s
reasonable opinion might reasonably be expected to materially adversely affect
the business, operations or financial condition of the Borrower and its
Subsidiaries (taken as a whole) (collectively, “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.

 

SECTION 6.8. The Purchased Vessel

 

Immediately following the delivery of the Purchased Vessel to the Borrower under
the Construction Contract, the Purchased Vessel will be:

 

(a)    legally and beneficially owned by the Borrower or one of the Borrower’s
wholly owned Subsidiaries,

 

(b)    registered in the name of the Borrower or one of the Borrower’s wholly
owned Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 

(c)    classed as required by Section 7.1.4(b),

 

61

--------------------------------------------------------------------------------


 

(d)                 free of all recorded Liens, other than Liens permitted by
Section 7.2.3,

 

(e)                   insured against loss or damage in compliance with
Section 7.1.5, and

 

(f)                    exclusively operated by or chartered to the Borrower or
one of the Borrower’s wholly owned Subsidiaries.

 

SECTION 6.9. Obligations rank pari passu

 

The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 

SECTION 6.10. Withholding, etc.

 

As of the Effective Date, no payment to be made by the Borrower under any Loan
Document is subject to any withholding or like tax imposed by any Applicable
Jurisdiction.

 

SECTION 6.11. No Filing, etc. Required

 

No filing, recording or registration and no payment of any stamp, registration
or similar tax is necessary under the laws of any Applicable Jurisdiction to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement or the other Loan Documents (except for filings,
recordings, registrations or payments not required to be made on or prior to the
Disbursement Date or that have been made).

 

SECTION 6.12. No Immunity

 

The Borrower is subject to civil and commercial law with respect to the
Obligations.  Neither the Borrower nor any of its properties or revenues is
entitled to any right of immunity in any Applicable Jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
set-off or execution of a judgment or from any other legal process or remedy
relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

SECTION 6.13. Investment Company Act

 

The Borrower is not required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 6.14. Regulation U

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of the Loan will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U.  Terms for which meanings are provided in F.R.S. Board Regulation
U or any regulations

 

62

--------------------------------------------------------------------------------


 

substituted therefor, as from time to time in effect, are used in this
Section with such meanings.

 

SECTION 6.15. Accuracy of Information

 

The financial and other information (other than financial projections or other
forward looking information) furnished to the Facility Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with the negotiation of this
Agreement is, when taken as a whole, to the best knowledge and belief of the
Borrower, true and correct and contains no misstatement of a fact of a material
nature.  All financial projections, if any, that have been furnished to the
Facility Agent and the Lenders in writing by or on behalf of the Borrower by its
chief financial officer, treasurer or corporate controller in connection with
this Agreement have been or will be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realised).  All financial
and other information furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller after the date of this Agreement shall have been prepared
by the Borrower in good faith.

 

ARTICLE VII
COVENANTS

 

SECTION 7.1. Affirmative Covenants

 

The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date (or, where applicable, from such time as may be stated in any
applicable provision below) until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 7.1.

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Facility Agent
(with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:

 

(a)                   as soon as available and in any event within 60 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, a copy of the Borrower’s report on Form 10-Q (or any successor form)
as filed by the Borrower with the SEC for such Fiscal Quarter, containing
unaudited consolidated financial statements of the Borrower for such Fiscal
Quarter (including a balance sheet and profit and loss statement) prepared in
accordance with GAAP, subject to normal year-end audit adjustments;

 

63

--------------------------------------------------------------------------------


 

(b)    as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on
Form 10-K (or any successor form) as filed by the Borrower with the SEC for such
Fiscal Year, containing audited consolidated financial statements of the
Borrower for such Fiscal Year prepared in accordance with GAAP (including a
balance sheet and profit and loss statement) and audited by
PricewaterhouseCoopers LLP or another firm of independent public accountants of
similar standing;

 

(c)    together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 

(d)    as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;

 

(e)    as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

 

(f)    promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to all holders of each security issued by the Borrower, and
all registration statements which the Borrower or any of its Subsidiaries files
with the SEC or any national securities exchange;

 

(g)    such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender through
the Facility Agent may from time to time reasonably request; and

 

(h)    information that identifies the Borrower and any Affiliate of the
Borrower party to a Loan Document, which may include the name and address of the
Borrower and that Affiliate, the organisational documents of the Borrower and
any such Affiliate and such other information that will allow the Facility Agent
or a Lender and/or its Affiliates to comply with its obligations under the USA
Patriot Act.

 

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (f) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.

 

64

--------------------------------------------------------------------------------


 

SECTION 7.1.2. Approvals and Other Consents

 

The Borrower will obtain (or cause to be obtained) all such governmental
licenses, authorisations, consents, permits and approvals as may be required for
(a) the Borrower to perform its obligations under this Agreement and the other
Loan Documents and (b) the operation of the Purchased Vessel in compliance with
all applicable laws, except, in each case, to the extent that failure to obtain
(or cause to be obtained) such governmental licenses, authorisations, consents,
permits and approvals would not be expected to have a Material Adverse Effect.

 

SECTION 7.1.3. Compliance with Laws, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all applicable laws, rules, regulations and orders,
except (other than as described in clause (a) below) to the extent that the
failure to so comply would not have a Material Adverse Effect, which compliance
shall in any case include (but not be limited to):

 

(a)                   in the case of the Borrower, the maintenance and
preservation of its corporate existence (subject to the provisions of
Section 7.2.6);

 

(b)                  in the case of the Borrower, maintenance of its
qualification as a foreign corporation in the State of Florida;

 

(c)                   the payment, before the same become delinquent, of all
taxes, assessments and governmental charges imposed upon it or upon its
property, except to the extent being diligently contested in good faith by
appropriate proceedings;

 

(d)                 compliance with all applicable Environmental Laws;

 

(e)      compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this Agreement to the extent the same would be
in contravention of such applicable laws; and

 

(f)                    the Borrower will maintain in effect policies and
procedures designed to procure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

65

--------------------------------------------------------------------------------


 

SECTION 7.1.4. The Purchased Vessel

 

The Borrower will:

 

(a)    from the Actual Delivery Date, cause the Purchased Vessel to be
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries, provided that the Borrower or such Subsidiary may
charter out the Purchased Vessel (i) to entities other than the Borrower and the
Borrower’s wholly owned Subsidiaries and (ii) on a time charter with a stated
duration not in excess of one year;

 

(b)    from the Actual Delivery Date, cause the Purchased Vessel to be kept in
such condition as will entitle her to classification by a classification society
of recognised standing;

 

(c)    on the Actual Delivery Date, provide the following to the Facility Agent
with respect to the Purchased Vessel:

 

(i)         evidence (in the form of a builder’s certificate or bill of sale) as
to the ownership of the Purchased Vessel by the Borrower or one of the
Borrower’s wholly owned Subsidiaries;

 

(ii)        evidence of no recorded Liens on the Purchased Vessel, other than
Liens permitted pursuant to Section 7.2.3; and

 

(iii)       a copy of the protocol of delivery and acceptance in respect of the
Purchased Vessel signed by the Builder and the Borrower, certified as a true and
complete copy by an Authorised Officer of the Borrower.

 

(d)                 within seven days after the Actual Delivery Date, provide
the following to the Facility Agent with respect to the Purchased Vessel:

 

(i)         evidence of the class of the Purchased Vessel; and

 

(ii)        evidence as to all required insurance being in effect with respect
to the Purchased Vessel.

 

SECTION 7.1.5. Insurance

 

The Borrower will, from the Actual Delivery Date, maintain or cause to be
maintained with responsible insurance companies insurance with respect to the
Purchased Vessel against such casualties, third-party liabilities and
contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a

 

66

--------------------------------------------------------------------------------


 

certificate of a senior officer of the Borrower or its relevant Subsidiary with
respect to the Purchased Vessel setting forth the nature and extent of all
insurance maintained by the Borrower and certifying as to compliance with this
Section.

 

SECTION 7.1.6. Books and Records

 

The Borrower will keep books and records that accurately reflect all of its
business affairs and transactions and permit the Facility Agent and each Lender
or any of their respective representatives, at reasonable times and intervals
and upon reasonable prior notice, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.

 

SECTION 7.1.7. Finnish Authority and Hermes Requests

 

(a)                                         The Borrower shall, on the
reasonable request of the Facility Agent, provide such information or documents
as required under the Credit Support Documents as necessary in each case to
enable the Lenders to obtain the full support of FEC and Finnvera as provided
for in the Credit Support Documents.  In particular but without limitation the
Borrower shall provide to the Finnish Ministry such information as required for
monitoring and supervision purposes and is relevant to the FEC Financing and the
Borrower, the Facility Agent and each of the Original Lenders shall allow
representatives of the Finnish Ministry to visit their offices for this purpose.

 

(b)      Where the Guarantee Holder as holder of the Finnvera Guarantee or, if
applicable, the Second Finnvera Guarantee receives a request for any material
amendment, consent or waiver under this Agreement, the Guarantee Holder shall
ask for Finnvera’s consent in respect of any such material amendment, consent or
waiver (which consent shall not be unreasonably withheld or delayed).  The
Borrower and the Lenders acknowledge that Finnvera is entitled to instruct the
Guarantee Holder, the FEC Lenders and, if applicable, the Finnvera Balancing
Lenders how to exercise their rights regarding the FEC Loan or, if applicable,
the Finnvera Balancing Loan under this Agreement.  The Facility Agent shall
procure that the Guarantee Holder shall comply, and the FEC Lenders and, if
applicable, the Finnvera Balancing Lenders shall comply, with the written
instructions and notices given by Finnvera and shall not exercise any rights
under this Agreement in a manner inconsistent with such written instructions and
notices of Finnvera, provided that any such instructions do not oblige the
Guarantee Holder or any FEC Lender or, if applicable, any Finnvera Balancing
Lender to act outside of or contrary to or in beach of its obligations under or
the powers and authority conferred on each of them (acting in any capacity)
under this Agreement.  For the avoidance of doubt, nothing in this Section 7.1.7
shall affect the obligations of the Guarantee Holder under clause 4.2 of the
Finnvera General Terms.

 

67

--------------------------------------------------------------------------------


 

(c)              The Borrower shall, on the reasonable request of the Hermes
Agent or the Facility Agent, provide such other information as required under
the Hermes Insurance Policy and/or the Hermes Conditions as necessary in each
case to enable the Hermes Agent, the Facility Agent or the Hermes Lenders to
obtain the full support of Hermes and/or the government of the Federal Republic
of Germany (as the case may be) pursuant to the Hermes Insurance Policy and/or
the Hermes Conditions (as the case may be).  The Borrower shall pay to the
Hermes Agent, the Facility Agent or the Hermes Lenders the amount of all
reasonable costs and expenses reasonably incurred by the Hermes Agent, the
Facility Agent or the Hermes Lenders in connection with complying with a request
by Hermes or the government of the Federal Republic of Germany for any
additional information necessary or desirable in connection with the Hermes
Insurance Policy or the Hermes Conditions; provided that the Borrower is
consulted before the Hermes Agent, the Facility Agent or Hermes Lenders incurs
any such cost or expense.

 

The Lenders shall not take any action that: (a) would have an adverse effect on
the Hermes Insurance Policy; (b) would adversely impact the effectiveness of the
Hermes Insurance Policy; or (c) would amend or otherwise modify the terms of the
Hermes Insurance Policy in a manner that would impact any of the rights and
obligations of the Borrower under this Agreement, other than in accordance with,
or as contemplated by, the terms of this Agreement or as may be requested by the
Borrower.

 

SECTION 7.1.8. Notice of written amendments to Construction Contract

 

The Borrower shall furnish to the Facility Agent, as soon as practicable after
such amendment or modification is entered into, (a) each formal addendum to the
Construction Contract (which on its face is identified as an addendum) and
(b) notice of any other written amendment to or written modification of the
Construction Contract (other than upward or downward adjustments resulting from
change orders effected as contemplated by the express terms of the Construction
Contract) that (i) relates to the amount of the Contract Price, (ii) relates to
the date on which the Purchased Vessel is to be delivered or (iii) (either by
itself or when aggregated with earlier amendments or modifications, if any)
results in a decrease in the dimensions or capacity of the Purchased Vessel in
terms of the number of passengers and/or staterooms by more than five per cent
(5%), in each case to the extent that any of the same do not require approval
pursuant to Section 7.2.8.

 

SECTION 7.1.9. Hedging Activities

 

The Borrower shall deliver to the Facility Agent on a quarterly basis following
the Effective Date, a schedule of the Weighted Average Rate, accompanied by
copies of confirmations or screen shots evidencing the entry into, termination
or modification of any trades or fixings effected during such quarter under any
agreements entered into by

 

68

--------------------------------------------------------------------------------


 

the Borrower from time to time in spot or forward currency markets for the
purchase of EUR with Dollars in order to pay the Contract Price or fix the NYC
Applicable Rate.

 

 

SECTION 7.2. Negative Covenants

 

The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date until all Commitments have terminated and all Obligations have
been paid and performed in full, the Borrower will perform the obligations set
forth in this Section 7.2.

 

SECTION 7.2.1. Business Activities

 

The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any principal business activity other than those engaged in by the Borrower and
its Subsidiaries on the date hereof and other business activities reasonably
related thereto.

 

SECTION 7.2.2. Indebtedness

 

The Borrower will not permit any of the Existing Principal Subsidiaries to
create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than, without duplication, the following:

 

(a)    Indebtedness secured by Liens of the type described in Section 7.2.3;

 

(b)    Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

 

(c)    Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Effective Date;

 

(d)    Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(c), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such Indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $735,000,000;
and

 

(e)    obligations in respect of Hedging Instruments entered into for the
purpose of managing interest rate, foreign currency exchange or commodity
exposure risk and not for speculative purposes.

 

69

--------------------------------------------------------------------------------


 

SECTION 7.2.3. Liens

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)                   Liens on assets (including, without limitation, shares of
capital stock of corporations and assets owned by any corporation that becomes a
Subsidiary of the Borrower after the Effective Date) acquired after the
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary or
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which
Liens were created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 

(b)      the Construction Mortgage but only to the extent that the same is
discharged on the Actual Delivery Date;

 

(c)                   in addition to other Liens permitted under this
Section 7.2.3, Liens securing Indebtedness in an aggregate principal amount,
together with (but without duplication of) Indebtedness permitted under
Section 7.2.2(d), at any one time outstanding not exceeding the greater of
(determined at the time of creation of such Lien or the incurrence by any
Existing Principal Subsidiary of such indebtedness, as applicable) (x) 5.0% of
the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter or (y) $735,000,000, provided that, with respect to each such
item of Indebtedness, the fair market value of the assets subject to Liens
securing such Indebtedness (determined at the time of the creation of such Lien)
shall not exceed two times the aggregate principal amount of such Indebtedness
(and for purposes of this clause (c), the fair market value of any assets shall
be determined by (i) in the case of any Vessel, by an Approved Appraiser
selected by the Borrower and (ii) in the case of any other assets, by an officer
of the Borrower or by the board of directors of the Borrower);

 

(d)                 Liens on assets acquired after the Effective Date by the
Borrower or any of its Subsidiaries (other than by (x) any Subsidiary that is an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, owns a Vessel free of any mortgage Lien) so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each of such Liens existed on such assets before the time of
its

 

70

--------------------------------------------------------------------------------


 

acquisition and was not created by the Borrower or any of its Subsidiaries in
anticipation thereof;

 

(e)    Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 

(f)    Liens securing Government-related Obligations;

 

(g)    Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

(h)    Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;

 

(i)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;

 

(j)    Liens for current crew’s wages and salvage;

 

(k)    Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;

 

(l)    Liens on Vessels that:

 

(i)         secure obligations covered (or reasonably expected to be covered) by
insurance;

 

(ii)        were incurred in the course of or incidental to trading such Vessel
in connection with repairs or other work to such Vessel; or

 

(iii)       were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

71

--------------------------------------------------------------------------------


 

(m)    normal and customary rights of set-off upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights in favour of
banks or other depository institutions;

 

(n)    Liens in respect of rights of set-off, recoupment and holdback in favour
of credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

 

(o)    Liens on cash or Cash Equivalents securing obligations in respect of
Hedging Instruments permitted under Section 7.2.2(e) or securing letters of
credit that support such obligations.

 

SECTION 7.2.4. Financial Condition

 

The Borrower will not permit:

 

(a)                   Net Debt to Capitalisation Ratio, as at the end of any
Fiscal Quarter, to be greater than 0.625 to 1.

 

(b)                  Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at
the last day of any Fiscal Quarter.

 

(c)      Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on
January 1, 2007 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event excluding any Fiscal Quarters for which the Borrower and its Subsidiaries
have a consolidated net loss).

 

SECTION 7.2.5. Investments

 

The Borrower will not permit any of the Principal Subsidiaries to make, incur,
assume or suffer to exist any Investment in any other Person other than

 

(a)                   the Borrower or any direct or indirect wholly owned
Subsidiary of the Borrower; and

 

(b)         other Investments by the Principal Subsidiaries in an aggregate
amount not to exceed $100,000,000 at any time outstanding.

 

SECTION 7.2.6. Consolidation, Merger, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, liquidate
or dissolve, consolidate with, or merge into or with, any other corporation, or
purchase or otherwise acquire all or substantially all of the assets of any
Person except:

 

72

--------------------------------------------------------------------------------


 

(a)                   any such Subsidiary may (i) liquidate or dissolve
voluntarily into, and may merge with and into, the Borrower or any other
Subsidiary, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary or (ii) merge with
and into another Person in connection with a sale or other disposition permitted
by Section 7.2.7; and

 

(b)                  so long as no Event of Default has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 

(i)         after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and

 

(ii)        in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in
writing, delivered to the Facility Agent, all of the Borrower’s obligations
hereunder and under the other Loan Documents.

 

SECTION 7.2.7. Asset Dispositions, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, contribute or otherwise convey, or grant options, warrants or other
rights with respect to, any material asset (including accounts receivable and
capital stock of Principal Subsidiaries) to any Person, except:

 

(a)                   sales of assets (including, without limitation, Vessels)
so long as at the time of any such sale:

 

(i)         the aggregate net book value of all such assets sold during each
fiscal year does not exceed an amount equal to the greater of (x) 12.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and
(y) $675,000,000; and

 

(ii)        to the extent any asset has a fair market value in excess of
$250,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);

 

(b)                  sales of capital stock of any Principal Subsidiary of the
Borrower so long as a sale of all of the assets of such Subsidiary would be
permitted under the foregoing clause (a);

 

73

--------------------------------------------------------------------------------


 

(c)                   sales of capital stock of any Subsidiary other than a
Principal Subsidiary;

 

(d)                 sales of other assets in the ordinary course of business;
and

 

(e)                   sales of assets between or among the Borrower and
Subsidiaries of the Borrower.

 

SECTION 7.2.8. Construction Contract

 

The Borrower will not amend or modify any term or condition of the Construction
Contract if such amendment or modification results in (i) a change of type of
the Purchased Vessel or (ii) (either by itself or when aggregated with earlier
amendments or modifications, if any) a decrease in the capacity of the Purchased
Vessel in terms of the number of passengers and/or staterooms by more than five
per cent (5%) or (iii) the Purchased Vessel being unable to comply with
applicable laws (including Environmental Laws) if, in the reasonable opinion of
each of Finnvera and the Hermes Agent, such inability has or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.3. Limitation of in respect of Certain Representations, Warranties and
Covenants

 

The representations and warranties and covenants given in Section 6.4(b) and
Section 7.1.3(f) respectively shall only be given, and be applicable to, a
Lender resident in the Federal Republic of Germany insofar as the giving of and
compliance with such representations and warranties do not result in a violation
of or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1. Non-Payment of Obligations

 

The Borrower shall default in the payment when due of any principal of or
interest on the Loan or any Commitment Fees or Break Costs, or the Borrower
shall default in the payment of any other fee due and payable under any Fee
Letter, provided that, in the case only of any default in the payment of any
interest on the Loan or of any Commitment Fees, such default shall continue
unremedied for a period of at least two (2) Business Days after notice thereof
shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of Break Costs
or of any other fee due and payable under any Fee Letter, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Borrower by the Facility Agent.

 

74

--------------------------------------------------------------------------------


 

SECTION 8.1.2. Breach of Warranty

 

Any representation or warranty of the Borrower made or deemed to be made
hereunder (including any certificates delivered pursuant to Article V) is or
shall be incorrect in any material respect when made.

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations

 

The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

 

SECTION 8.1.4. Default on Other Indebtedness

 

(a) The Borrower or any of its Principal Subsidiaries shall fail to pay any
Indebtedness that is outstanding in a principal amount of at least $100,000,000
(or the equivalent in other currencies) in the aggregate (but excluding
Indebtedness hereunder or with respect to Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or
(B) any Termination Event (as so defined) as to which the Borrower is an
Affected Party (as so defined) and, in either event, the termination value with
respect to any such Hedging Instrument owed by the Borrower as a result thereof
is greater than $100,000,000 and the Borrower fails to pay such termination
value when due after applicable grace periods; (c) any other event shall occur
or condition shall exist under any agreement or instrument evidencing, securing
or relating to any such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the

 

75

--------------------------------------------------------------------------------


 

terms of such Indebtedness).  For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or any Principal Subsidiary would be
required to pay if such instrument were terminated at such time.

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc.

 

The Borrower or any of the Principal Subsidiaries (or any of its other
Subsidiaries to the extent that the relevant event described below would have a
Material Adverse Effect) shall:

 

(a)                   generally fail to pay, or admit in writing its inability
to pay, its debts as they become due;

 

(b)                  apply for, consent to, or acquiesce in, the appointment of
a trustee, receiver, sequestrator or other custodian for it or any of its
property, or make a general assignment for the benefit of creditors;

 

(c)      in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorises the Facility Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their respective rights under the Loan
Documents;

 

(d)                 permit or suffer to exist the commencement of any
bankruptcy, reorganisation, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower hereby expressly
authorises the Facility Agent and each Lender to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their respective rights under the Loan Documents; or

 

(e)                   take any corporate action authorising, or in furtherance
of, any of the foregoing.

 

76

--------------------------------------------------------------------------------


 

SECTION 8.2. Action if Bankruptcy

 

If any Event of Default described in clauses (b) through (d) of Section 8.1.5
shall occur with respect to the Borrower, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of the Loan and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand.

 

SECTION 8.3. Action if Other Event of Default

 

If any Event of Default (other than any Event of Default described in clauses
(b) through (d) of Section 8.1.5 with respect to the Borrower) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Facility
Agent, upon the direction of the Majority Lenders, shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable or payable on demand and/or the Commitments
(if not previously terminated) to be terminated, whereupon the full unpaid
amount of the Loan and other Obligations shall be and become immediately due and
payable or payable on demand (as the case may be), without further notice,
demand or presentment, and/or, as the case may be, the Commitments shall
terminate provided that the Facility Agent shall if so instructed by (i) FEC
(where it is the only Lender of the FEC Loan (acting on the instructions of
Finnvera)) in relation the FEC Loan, or (ii) the Majority Lenders (other than
FEC) (with the approval of Hermes) in relation to the Hermes Loan and/or (with
the approval of Finnvera) in relation to the Finnvera Balancing Loan, by notice
to the Borrower:

 

(a)      cancel all or any part of the (i) FEC Tranche A Commitment and/or the
FEC Tranche B Commitment in the case of FEC and/or (ii) the Finnvera Balancing
Commitment and/or the Hermes Commitment (as the case may be) in the case of the
Majority Lenders (other than FEC); and/or

 

(b)                  declare that all or part of any amounts outstanding under
the Loan Documents in respect of the Loan or any part thereof are:

 

(i)         immediately due and payable; and/or

 

(ii)          payable on demand by the Facility Agent acting on the instructions
of FEC in relation to the FEC Loan and the Majority Lenders (other than FEC) in
relation to the Hermes Loan, and/or, if applicable, the Finnvera Balancing Loan.

 

Any notice given under this sub-clause will take effect in accordance with its
terms, provided that unless Finnvera has instructed otherwise FEC agrees to
consult with the Transferring Lenders (acting in any capacity in relation the
FEC Loan), the Hermes Lenders or the Finnvera Balancing Lenders as applicable
for a period not exceeding ten (10) Business Days before giving instructions to
the Facility Agent as to the measures to be taken in relation to the
acceleration or repayment of the FEC Loan pursuant to this Section 8.3.

 

77

--------------------------------------------------------------------------------


 

ARTICLE IX
PREPAYMENT EVENTS

 

SECTION 9.1. Listing of Prepayment Events

 

Each of the following events or occurrences described in this Section 9.1 shall
constitute a “Prepayment Event”.

 

SECTION 9.1.1.  Change of Control

 

There occurs any Change of Control.

 

SECTION 9.1.2. Unenforceability

 

Any Loan Document shall cease to be the legally valid, binding and enforceable
obligation of the Borrower (in each case, other than with respect to provisions
of any Loan Document (i) identified as unenforceable in the form of the opinion
of the Borrower’s counsel set forth as Exhibit B-1 or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by the Facility Agent.

 

SECTION 9.1.3. Approvals

 

Any material license, consent, authorisation, registration or approval at any
time necessary to enable the Borrower or any Principal Subsidiary to conduct its
business shall be revoked, withdrawn or otherwise cease to be in full force and
effect, unless the same would not have a Material Adverse Effect.

 

SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations

 

The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 4.12 or Section 7.2.4.

 

SECTION 9.1.5. Judgments

 

Any judgment or order for the payment of money in excess of $100,000,000 shall
be rendered against the Borrower or any of the Principal Subsidiaries by a court
of competent jurisdiction and the Borrower or such Principal Subsidiary shall
have failed to satisfy such judgment and either:

 

(a)      enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five (5) Business Days after the commencement of such enforcement proceedings;
or

 

78

--------------------------------------------------------------------------------


 

(b)                  there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect.

 

SECTION 9.1.6. Condemnation, etc.

 

The Purchased Vessel shall be condemned or otherwise taken under colour of law
or requisitioned and the same shall continue unremedied for at least 20 days,
unless such condemnation or other taking would not have a Material Adverse
Effect.

 

SECTION 9.1.7. Arrest

 

The Purchased Vessel shall be arrested and the same shall continue unremedied
for at least 20 days, unless such arrest would not have a Material Adverse
Effect.

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel

 

The Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).

 

SECTION 9.1.9. Termination of the Construction Contract

 

If the Construction Contract is terminated in accordance with its terms or by
other lawful means prior to delivery of the Purchased Vessel and the parties
thereto do not reach an agreement to reinstate the Construction Contract within
30 days after such termination.

 

SECTION 9.1.10. FEC Reassignment and Termination, etc. of the Finnvera
Guarantee, the Hermes Insurance Policy or the Second Finnvera Guarantee

 

(A)       FEC Reassignment

 

(a)                             The parties to this Agreement acknowledge that
FEC has the right, pursuant to and in accordance with clause 11.3 of the FEC
Supplemental Assignment Agreement, to effect a reassignment and/or re-transfer
by way of Transfer Certificate of any part of the FEC Loan to the relevant
Transferring Lender if and only if the circumstances set out in clause 11.3 of
the FEC Supplemental Assignment Agreement occur, namely if the Finnvera
Guarantee is, due to a reason not attributable to FEC, repudiated, withdrawn,
suspended, terminated or cancelled or otherwise ceases to be in full force and
effect or binding or enforceable against Finnvera (the “FEC Reassignment”).

 

79

--------------------------------------------------------------------------------


 

(b)                            If an FEC Reassignment is at any time effected by
FEC other than as a result of any gross negligence or wilful misconduct of the
Facility Agent, the Guarantee Holder or any of the Transferring Lenders, (any
such FEC Reassignment hereinafter referred to as the “FEC Prepayment Event”),
the mandatory prepayments and cancellation provisions contained in Section 9.2
shall apply and the Borrower shall be liable to pay any Break Costs determined
in accordance with Section 4.4.1.

 

(c)                             In the event of an FEC Reassignment as a result
of any gross negligence or wilful misconduct of the Facility Agent, the
Guarantee Holder or any of the Transferring Lenders, no such mandatory
prepayment shall be required and the parties to this Agreement acknowledge and
agree that:

 

(i)         each such Transferring Lender, the Facility Agent or the Guarantee
Holder shall be liable to pay FEC in its capacity as Fixed Rate Provider, any
Break Costs determined in accordance with Section 4.4.1(A)b and any other fees,
costs or expenses required to be paid and the Facility Agent shall procure that
the Guarantee Holder shall make any such payment for which it is liable;

 

(ii)        from the date of the FEC Reassignment the Borrower shall pay
interest on the relevant part of the FEC Loan at the Floating Rate; and

 

(iii)       the Borrower shall not be liable to pay any Break Costs or any other
fees costs or expenses required to be paid as a result of the FEC Reassignment.

 

(d)                           References to the provisions of the FEC
Supplemental Assignment Agreement referred to in this Section 9.1.10(A) shall be
to such provisions in the form of the FEC Supplemental Assignment Agreement as
originally executed provided no amendments or supplements thereto shall be
agreed without the Borrower’s prior written consent in which case such
references shall be to such provisions of the FEC Supplemental Assignment
Agreement as amended or supplemented.

 

(e)                             The parties to this Agreement acknowledge and
agree that if the Transferring Lenders exercise their right to request a
re-assignment and/or re-transfer of the FEC Loan pursuant to clause 13.2 of the
FEC Supplemental Assignment Agreement, the Borrower shall not be liable to pay
any costs and expenses, including but not limited to Break Costs, that are
incurred by any party as a result of such re-assignment and/or re-transfer.

 

(f)                              If Section 9.1.10(A)(c)(ii) applies, the
Facility Agent and the Borrower shall enter in good faith negotiations (for a
period of not more than thirty (30) days commencing from the date of the FEC
Reassignment) with a view to

 

80

--------------------------------------------------------------------------------


 

agreeing a substitute basis for determining the rate of interest taking into
account the creditworthiness and borrowing credentials of the Borrower and the
cost to the Transferring Lenders of funding their respective participations in
the FEC Loan.

 

(g)                            From the date of the FEC Reassignment and unless
and until an alternative rate is agreed in accordance with paragraph (f) above,
the rate of interest on the relevant part of the FEC Loan for the relevant
Interest Period shall be the percentage rate per annum which is the weighted
average of the rates notified in good faith to the Facility Agent by each
Transferring Lender as soon as practicable and in any event within seven
(7) Business Days of the date of the FEC Reassignment (or, if earlier, on the
date falling three (3) Business Days before the date on which interest is due to
be paid in respect of that Interest Period), to be that which expresses as a
percentage rate per annum and in the relevant Transferring Lender’s good faith
the cost to the relevant Transferring Lender of funding its participation in
that FEC Loan from whatever source it may reasonably select.

 

(h)                            Any alternative basis agreed pursuant to
paragraph (f) above shall, with the prior consent of all the Transferring
Lenders and the Borrower, be binding on those parties.

 

(B)       Termination etc. of Finnvera Guarantee or Second Finnvera Guarantee

 

If, prior to the date of Final Maturity the Finnvera Guarantee and/or, if
applicable, the Second Finnvera Guarantee is suspended, terminated or withdrawn
by Finnvera or otherwise ceases to be of full force and effect other than as a
result of:

 

(i)                                  a reason attributable to the gross
negligence or wilful misconduct of FEC, the Facility Agent, the Guarantee Holder
or any of the Lenders; or

 

(ii)        an FEC Prepayment Event,

 

then in such event, the Facility Agent shall, as soon as reasonably practicable
upon becoming aware of the same, notify the Borrower, giving details available
of the reasons or grounds for such suspension, termination or withdrawal and
shall provide to the Borrower copies of documents, or extracts thereof, as it
may have in its possession in relation thereto (and the Lenders shall provide
and the Facility Agent shall procure that the Guarantee Holder shall provide
such information to the Facility Agent as it may reasonably request in order for
it to comply with this requirement), to the extent not prohibited by applicable
law and without requiring it to breach any obligation binding upon it.

 

81

--------------------------------------------------------------------------------


 

(C)       Termination etc. of Hermes Insurance Policy

 

If the Hermes Insurance Policy fails to be in full force and effect, is
terminated or cancelled or is no longer valid, or it is suspended for more than
three (3) months, in each case, so long as (a) such failure, termination,
cancellation, invalidity or suspension is not due to any gross negligence or
wilful misconduct on the part of any Lender and (b) the relevant parties to the
Hermes Insurance Policy do not reach an agreement to reinstate the Hermes
Insurance Policy within 30 days after such failure, termination, cancellation or
invalidity or the end of such three (3) month suspension period, as the case may
be.

 

SECTION 9.1.11. Illegality

 

No later than the close of business on the last day of the Option Period related
to the giving of any Illegality Notice by an affected Lender pursuant to
Section 3.2.2(c), either: (x) the Borrower has not elected to take an action
specified in clause (I) or (II) of Section 3.2.2(c) or (y) if any such election
shall have been made, the Borrower has failed to take the action required in
respect of such election.

 

SECTION 9.2. Mandatory Prepayment

 

If any Prepayment Event shall occur and be continuing (and subject, in the case
of Section 9.1.10 (C), to Section 11.20), the Facility Agent, upon the direction
of the Majority Lenders, shall by notice to the Borrower either (i) if the
Disbursement Date has occurred and the Loan disbursed require the Borrower to
prepay in full on the date stipulated in such notice or, in the case of a notice
served on the Borrower in respect of a Prepayment Event under Section 9.1.11,
within 15 Business Days, all principal of and interest on the Loan and all other
Obligations (and, in such event, the Borrower agrees to so pay the full unpaid
amount of the Loan and all accrued and unpaid interest thereon and all other
Obligations) or (ii) if the Disbursement Date has not occurred, terminate the
Commitments ; provided that:

 

(a)                                          if such Prepayment Event arises
under Section 9.1.11, the remedy available under this Section 9.2 shall be
limited to that provided in clause (i) above and only with respect to the
portion of the Loan held by the affected Lender that gave the relevant
Illegality Notice (the “Affected Lender”) unless the Affected Lender is a Hermes
Lender and any such prepayment of that Hermes Lender’s portion of the Loan would
result in the Hermes Loan being less than 5% of the Loan outstanding at any time
in which event the Borrower shall prepay that portion of the Loan required in
order to ensure the Hermes Loan is not less than 5% of the aggregate Loans
together with interest and all other Obligations as provided by clause
(i) above;

 

(b)                                         if the Prepayment Event arises under
Section 9.1.10(A) or (B), the Borrower shall (i) prepay the FEC Loan together
with interest and

 

82

--------------------------------------------------------------------------------


 

all other Obligations or the FEC Commitment shall be cancelled (as the case may
be) in respect of any termination of the Finnvera Guarantee or any FEC
Reassignment resulting therefrom and/or (ii) in the case of
Section 9.1.10(B) only and if applicable, prepay the Finnvera Balancing Loan
together with interest and all other Obligations or the Finnvera Balancing
Commitment shall be cancelled (as the case may be) in respect of any termination
of the Second Finnvera Guarantee; and

 

(c)                                          if the Prepayment Event arises
under Section 9.1.10(C) and no alternative arrangements have been agreed during
the Mitigation Period under and in accordance with Section 11.20, the Borrower
shall prepay the Loan together with interest and all other Obligations or the
total Commitments shall be cancelled (as the case may be) as provided above in
clause (i) above.

 

SECTION 9.3. Mitigation.

 

If the Facility Agent or any of the Lenders has actual notice and/or knowledge
of any potential suspension, termination or withdrawal of the Finnvera Guarantee
and/or if applicable, the Second Finnvera Guarantee or becomes aware that an
event or circumstance has arisen which will cause the Finnvera Guarantee and/or,
if applicable, the Second Finnvera Guarantee to be suspended, terminated or
withdrawn for any reason or no longer remain in full force and effect it shall
notify the Borrower and, in the case of such Lender, the Facility Agent.
Following such notification the Lenders, the Borrower and the Facility Agent
shall (at the cost and expense of the Borrower) negotiate in good faith for a
period of up to 30 days or, if less, the date by which the Finnvera Guarantee
and/or, if applicable, the Second Finnvera Guarantee shall be suspended,
terminated or withdrawn or cease to be in full force and effect to determine
whether the Facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion.  The Facility
Agent (acting on behalf of the Lenders) will request that Finnvera take part in
such negotiations but shall have no obligation other than to send such request
to Finnvera.  Nothing in this Section shall oblige any Finance Party to
(i) monitor or make enquiries of or any investigation into whether any such
suspension, termination or withdrawal etc. of the Finnvera Guarantee and/or, if
applicable, the Second Finnvera Guarantee has occurred or will occur or
(ii) agree to any restructuring or refinancing of the Loan during any such good
faith discussions.

 

ARTICLE X
THE FACILITY AGENT, THE HERMES AGENT AND THE MANDATED LEAD ARRANGERS

 

SECTION 10.1. Actions

 

Each Lender hereby appoints KfW IPEX, as Facility Agent and as Hermes Agent, as
its agent under and for purposes of this Agreement and each other Loan Document
(for purposes of this Article X, the Facility Agent and the Hermes Agent are
referred to

 

83

--------------------------------------------------------------------------------


 

collectively as the “Agents”).  Each Lender authorises the Agents to act on
behalf of such Lender under this Agreement and each other Loan Document and, in
the absence of other written instructions from the Majority Lenders received
from time to time by the Agents (with respect to which each Agent agrees that it
will comply, except as otherwise provided in this Article X or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Agents by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. 
Neither Agent shall be obliged to act on the instructions of any Lender or the
Majority Lenders if to do so would, in the opinion of such Agent, be contrary to
any provision of this Agreement or any other Loan Document or to any law, or
would expose such Agent to any actual or potential liability to any third party
or would in the reasonable opinion of such Agent be contrary to any provision of
the Finnvera Guarantee, the Hermes Insurance Policy or the Second Finnvera
Guarantee (as the case may be) or in any way jeopardise the cover provided by
such guarantee or policy.

 

SECTION 10.2. Indemnity

 

Each Lender (other than FEC) shall indemnify (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
Percentage, from and against any and all claims, damages, losses, liabilities
and expenses (including, without limitation, reasonable fees and disbursements
of counsel) that be incurred by or asserted or awarded against, such Agent in
any way relating to or arising out of this Agreement and any other Loan Document
or any action taken or omitted by such Agent under this Agreement or any other
Loan Document; provided that no Lender shall be liable for the payment of any
portion of such claims, damages, losses, liabilities and expenses which have
resulted from such Agent’s gross negligence or wilful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse each Agent promptly
upon demand for its rateable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by any Agent, any Lender or a
third party.  Neither Agent shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction.  If any
indemnity in favour of an Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.

 

84

--------------------------------------------------------------------------------


 

SECTION 10.3. Funding Reliance, etc..

 

Each Lender shall notify the Facility Agent by 4:00 p.m., Frankfurt time, one
day prior to the advance of the Loan if it is not able to fund the following
day.  Unless the Facility Agent shall have been notified by telephone, confirmed
in writing, by any Lender by 4:00 p.m., Frankfurt time, on the day prior to the
advance of the Loan that such Lender will not make available the amount which
would constitute its Percentage of the Loan on the date specified therefor, the
Facility Agent may assume that such Lender has made such amount available to the
Facility Agent and, in reliance upon such assumption, may, but shall not be
obliged to, make available to the Borrower a corresponding amount.  If and to
the extent that such Lender shall not have made such amount available to the
Facility Agent, such Lender and the Borrower severally agree to repay the
Facility Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Facility Agent made such amount
available to the Borrower to the date such amount is repaid to the Facility
Agent, at the interest rate applicable at the time to the Loan without premium
or penalty.

 

SECTION 10.4. Exculpation

 

Neither of the Agents nor any of their respective directors, officers, employees
or agents shall be liable to any Lender for any action taken or omitted to be
taken by it under this Agreement or any other Loan Document, or in connection
herewith or therewith, except for its own wilful misconduct or gross
negligence.  Without limitation of the generality of the foregoing, each Agent
(i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it and in
accordance with the advice of such counsel, accountants or experts, (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement, (iii) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or the existence at any time of any Default or
Prepayment Event or to inspect the property (including the books and records) of
the Borrower, (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto,
(v) shall incur no liability under or in respect of this Agreement by action
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties, and (vi) shall have no responsibility to the Borrower or any
Lender on account of (A) the failure of a Lender or the Borrower to perform any
of its obligations under this Agreement or any other Loan Document; (B) the
financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any other Loan Document, or in or pursuant to any document delivered pursuant
to or in connection with this Agreement or any other Loan Document; or (D) the
negotiation, execution, effectiveness, genuineness, validity, enforceability,
admissibility in evidence

 

85

--------------------------------------------------------------------------------


 

or sufficiency of this Agreement or any other Loan Document or of any document
executed or delivered pursuant to or in connection with any Loan Document.

 

SECTION 10.5. Successor

 

The Facility Agent may resign as such at any time upon at least 30 days’ prior
notice to the Borrower and all Lenders, provided that any such resignation
(i) shall be subject to the restrictions in the FEC Supplemental Assignment
Agreement and (ii) shall not become effective until a successor Facility Agent
has been appointed as provided in this Section 10.5 and such successor Facility
Agent has accepted such appointment.  If the Facility Agent at any time shall
resign, the Majority Lenders shall, subject to the immediately preceding proviso
and subject to the consent of the Borrower (such consent not to be unreasonably
withheld), appoint another Lender as a successor to the Facility Agent which
shall thereupon become such Facility Agent’s successor hereunder (provided that
the Majority Lenders shall, subject to the consent of the Borrower unless an
Event or Default or a Prepayment Event shall have occurred and be continuing
(such consent not to be unreasonably withheld or delayed) offer to each of the
other Lenders in turn, in the order of their respective Percentages of the Loan,
the right to become successor Facility Agent). If no successor Facility Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld). 
Upon the acceptance of any appointment as Facility Agent hereunder by a
successor Facility Agent, such successor Facility Agent shall be entitled to
receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement.  After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:

 

(a)                     this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Facility Agent under
this Agreement; and

 

(b)                  Section 11.3 and Section 11.4 shall continue to inure to
its benefit.

 

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

 

86

--------------------------------------------------------------------------------


 

SECTION 10.6. Loans by the Facility Agent

 

The Facility Agent shall have the same rights and powers with respect to the
Loan made by it or any of its Affiliates.  The Facility Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Affiliate of the Borrower as if the Facility
Agent were not the Facility Agent hereunder and without any duty to account
therefor to the Lenders.  The Facility Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Facility Agent.

 

SECTION 10.7. Credit Decisions

 

Each Lender acknowledges that it has, independently of each Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Borrower, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitment.  Each Lender also acknowledges that it will,
independently of each Agent and each other Lender, and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.

 

SECTION 10.8. Copies, etc.

 

Each Agent shall give prompt notice to each Lender of each notice or request
required or permitted to be given to such Agent by the Borrower pursuant to the
terms of this Agreement (unless concurrently delivered to the Lenders by the
Borrower).  Each Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by such Agent from the Borrower for distribution to the Lenders by such
Agent in accordance with the terms of this Agreement.

 

SECTION 10.9. The Agents’ Rights

 

Each Agent may (i) assume that all representations or warranties made or deemed
repeated by the Borrower in or pursuant to this Agreement or any other Loan
Document are true and complete, unless, in its capacity as the Facility Agent,
it has acquired actual knowledge to the contrary, (ii) assume that no Default
has occurred unless, in its capacity as an Agent, it has acquired actual
knowledge to the contrary, (iii) rely on any document or notice believed by it
to be genuine, (iv) rely as to legal or other professional matters on opinions
and statements of any legal or other professional advisers selected or approved
by it, (v) rely as to any factual matters which might reasonably be expected to
be within the knowledge of the Borrower on a certificate signed by or on behalf
of the Borrower and (vi) refrain from exercising any right, power, discretion or
remedy unless and until instructed to exercise that right, power, discretion or
remedy and as to the manner of its

 

87

--------------------------------------------------------------------------------


 

exercise by the Lenders (or, where applicable, by the Majority Lenders) and
unless and until such Agent has received from the Lenders any payment which such
Agent may require on account of, or any security which such Agent may require
for, any costs, claims, expenses (including legal and other professional fees)
and liabilities which it considers it may incur or sustain in complying with
those instructions.

 

SECTION 10.10. The Facility Agent’s Duties

 

The Facility Agent shall (i) if requested in writing to do so by a Lender, make
enquiry and advise the Lenders as to the performance or observance of any of the
provisions of this Agreement or any other Loan Document by the Borrower or as to
the existence of an Event of Default and (ii) inform the Lenders promptly of any
Event of Default of which the Facility Agent has actual knowledge.

 

The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent.  Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 

SECTION 10.11. Employment of Agents

 

In performing its duties and exercising its rights, powers, discretions and
remedies under or pursuant to this Agreement or the other Loan Documents, each
Agent shall be entitled to employ and pay agents to do anything which such Agent
is empowered to do under or pursuant to this Agreement or the other Loan
Documents (including the receipt of money and documents and the payment of
money); provided that, unless otherwise provided herein, including without
limitation Section 11.3, the employment of such agents shall be for such Agent’s
account, and to act or refrain from taking action in reliance on the opinion of,
or advice or information obtained from, any lawyer, banker, broker, accountant,
valuer or any other person believed by such Agent in good faith to be competent
to give such opinion, advice or information.

 

SECTION 10.12. Distribution of Payments

 

The Facility Agent shall pay promptly to the order of each Lender that Lender’s
Percentage of every sum of money received by the Facility Agent pursuant to this
Agreement or the other Loan Documents (with the exception of any amounts payable
pursuant to any Fee Letter and any amounts which, by the terms of this Agreement
or the other Loan Documents, are paid to the Facility Agent for the account of
the Facility Agent alone or specifically for the account of one or more Lenders)
and until so paid such amount shall be held by the Facility Agent on trust
absolutely for that Lender.

 

88

--------------------------------------------------------------------------------


 

SECTION 10.13. Reimbursement

 

The Facility Agent shall have no liability to pay any sum to a Lender until it
has itself received payment of that sum.  If, however, the Facility Agent does
pay any sum to a Lender on account of any amount prospectively due to that
Lender pursuant to Section 10.12 before it has itself received payment of that
amount, and the Facility Agent does not in fact receive payment within two
(2) Business Days after the date on which that payment was required to be made
by the terms of this Agreement or any of the other Loan Documents, that Lender
will, on demand by the Facility Agent, refund to the Facility Agent an amount
equal to the amount received by it, together with an amount sufficient to
reimburse the Facility Agent for any amount which the Facility Agent may certify
that it has been required to pay by way of interest on money borrowed to fund
the amount in question during the period beginning on the date on which that
amount was required to be paid by the terms of this Agreement or the other Loan
Documents and ending on the date on which the Facility Agent receives
reimbursement.

 

SECTION 10.14. Instructions

 

Where an Agent is authorised or directed to act or refrain from acting in
accordance with the instructions of the Lenders or of the Majority Lenders (as
the case may be) each of the Lenders shall provide such Agent with instructions
within five (5) Business Days (or such longer period as is required in the
opinion of Hermes or Finnvera (as the case may be) in order for the Lenders to
receive instructions from Hermes and/or Finnvera (as the case may be)) of such
Agent’s request (which request may be made orally or in writing).  If a Lender
does not provide such Agent with instructions within that period, that Lender
shall be bound by the decision of such Agent.  Nothing in this Section 10.14
shall limit the right of such Agent to take, or refrain from taking, any action
without obtaining the instructions of the Lenders or the Majority Lenders if
such Agent in its discretion considers it necessary or appropriate to take, or
refrain from taking, such action in order to preserve the rights of the Lenders
under or in connection with this Agreement or any of the other Loan Documents. 
In that event, such Agent will notify the Lenders of the action taken by it as
soon as reasonably practicable, and the Lenders agree to ratify any action taken
by the Facility Agent pursuant to this Section 10.14.

 

SECTION 10.15. Payments

 

All amounts payable to a Lender under this Section 10 shall be paid to such
account at such bank as that Lender may from time to time direct in writing to
the Facility Agent.

 

SECTION 10.16. “Know your customer” Checks

 

Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself or on behalf of another Lender) in
order for the Facility Agent (or that Lender) to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations

 

89

--------------------------------------------------------------------------------


 

pursuant to the transactions contemplated in this Agreement, the other Loan
Documents, the FEC Transfer Certificates, any Transfer Certificates or any
Lender Assignment Agreements (as the case may be).

 

SECTION 10.17. No Fiduciary Relationship

 

Except as provided in Section 10.12, neither Agent shall have any fiduciary
relationship with or be deemed to be a trustee of or for any other person and
nothing contained in this Agreement or any other Loan Document shall constitute
a partnership between any two or more Lenders or between either Agent and any
other person.

 

SECTION 10.18. Mandated Lead Arrangers

 

(A)       No Mandated Lead Arranger has any obligations of any kind to the
Borrower or any other Finance Party under or in connection with this Agreement
or the other Loan Documents.

 

(B)       Nothing in any Loan Document constitutes a Mandated Lead Arranger as a
trustee or fiduciary of any other person.

 

(C)       No Mandated Lead Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

 

ARTICLE XI
MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc.

 

(A)                          The provisions of this Agreement and of each other
Loan Document may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Majority Lenders (acting with the consent of Finnvera and Hermes in
respect of any material amendment, modification or waiver); provided that no
such amendment, modification or waiver which would:

 

(a)                   modify any requirement hereunder that any particular
action be taken by all the Lenders, Hermes or Finnvera shall be effective unless
consented to by each Lender;

 

(b)                  modify this Section 11.1 or change the definition of
“Majority Lenders” shall be made without the consent of each Lender;

 

(c)                   increase the Commitment of any Lender shall be made
without the consent of such Lender;

 

(d)                 reduce any fees described in Article III payable to any
Lender shall be made without the consent of such Lender;

 

90

--------------------------------------------------------------------------------


 

(e)                   extend the Commitment Termination Date of any Lender shall
be made without the consent of such Lender;

 

(f)                    extend the due date for, or reduce the amount of, any
scheduled repayment or prepayment of principal of or interest on the Loan (or
reduce the principal amount of or rate of interest on the Loan) owed to any
Lender shall be made without the consent of such Lender; or

 

(g)                  affect adversely the interests, rights or obligations of
the Facility Agent in its capacity as such shall be made without consent of the
Facility Agent.

 

(B)                           The Facility Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders in
relation to the Loan (or, if the relevant Loan Document stipulates the matter is
a decision for any other Lender, Hermes, Finnvera or group of Lenders from that
Lender, Hermes, Finnvera or group of Lenders) as to whether, and in what manner,
it should exercise or refrain from exercising any right, power, authority or
discretion and the Facility Agent may refrain from acting unless and until it
receives any such instructions or clarification that it has requested.

 

(C)                           The Facility Agent is fully protected if it acts
on the instructions of the Majority Lenders in relation to the Loan in the
exercise of any right, authority, power or discretion or any matter not
expressly provided for in the Loan Documents or the Credit Support Documents.
Any such instructions given by the Majority Lenders will be binding on the
relevant Lenders or all the Lenders (as the case may be). In the absence of
instructions, the Facility Agent may act as it considers to be in the best
interests of all the Lenders.

 

(D)                          No failure or delay on the part of the Facility
Agent or any Lender in exercising any power or right under this Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by the Facility Agent or
any Lender under this Agreement or any other Loan Document shall, except as may
be otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.  The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced to negotiate in good
faith to amend this Agreement (but expressly without obligation to agree on any
amendment and only on a basis which is strictly a without prejudice to the
rights and benefits of the Finance Parties currently existing under this
Agreement) to conform any representations, warranties, covenants or events of
default in this Agreement to the amendments made to any substantially comparable
provisions in the Nordea Agreement or the Bank of Nova Scotia Agreement or any
refinancing thereof.

 

91

--------------------------------------------------------------------------------


 

SECTION 11.2. Notices

 

(a)                   All notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in a Lender Assignment Agreement or Transfer
Certificate (as the case may be) or at such other address as may be designated
by such party in a notice to the other parties.  Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by electronic mail, shall be deemed given upon acknowledgment of
receipt by the recipient.

 

(b)                  So long as KfW IPEX is the Facility Agent, the Borrower may
provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/pdf medium in a format acceptable to the Facility Agent at
andre.mutter@kfw.de (or such other email address notified by the Facility Agent
to the Borrower).

 

(c)      The Borrower agrees that the Facility Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lenders by posting such notices, at the option of the Borrower, on
Intralinks or any similar such platform (the “Platform”) acceptable to the
Borrower.  Although the primary web portal is secured with a dual firewall and a
User ID/Password Authorisation System and the Platform is secured through a
single user per deal authorisation method whereby each user may access the
Platform only on a deal-by-deal basis, the Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Facility Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in

 

92

--------------------------------------------------------------------------------


 

the Communications or the Platform.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Facility Agent or any
of its Affiliates in connection with the Platform.

 

(d)                 The Facility Agent agrees that the receipt of Communications
by the Facility Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Facility Agent for purposes
hereunder and any other Loan Document (and any guaranties, security agreements
and other agreements relating thereto).

 

SECTION 11.3. Payment of Costs and Expenses

 

The Borrower agrees to pay on demand all reasonable expenses of the Finance
Parties, FEC, Finnvera and Hermes (including the reasonable fees and
out-of-pocket expenses of primary counsel to the Facility Agent and Lenders
(except FEC), and of local counsel, if any, who may be retained by counsel to
the Facility Agent and, in the case of FEC, primary counsel retained by FEC with
the Borrower’s prior approval in connection with the initial syndication of the
Loan) in connection with the initial syndication of the Loan and any amendments,
waivers, consents, supplements or other modifications to, this Agreement, any
other Loan Document or any Credit Support Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated.  In addition, the Borrower agrees to pay reasonable fees and out of
pocket expenses of counsel to the Facility Agent and of counsel to FEC in
connection with the funding under this Agreement.  The Borrower further agrees
to pay, and to save the Finance Parties harmless from all liability for, any
stamp, recording, documentary or other similar taxes payable in connection with
the execution, delivery or enforcement of this Agreement or the borrowing
hereunder, any other Loan Documents or any Credit Support Document.  The
Borrower also agrees to reimburse the Facility Agent and each Lender upon demand
for all reasonable out-of-pocket expenses (including reasonable attorneys’ fees
and legal expenses) incurred by a Finance Party or Finnvera in connection with
(x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of any Obligations and (y) the enforcement of any Obligations.

 

SECTION 11.4. Indemnification

 

In consideration of the execution and delivery of this Agreement by each Lender
and the extension of the Commitments, the Borrower hereby indemnifies and holds
harmless the Facility Agent, each Lender and each of their respective Affiliates
and their respective officers, advisors, directors and employees (collectively,
the “Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defence in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement or the other Loan Documents

 

93

--------------------------------------------------------------------------------


 

or the transactions contemplated hereby or thereby or any actual or proposed use
of the proceeds of the Loan (collectively, the “Indemnified Liabilities”),
except to the extent such claim, damage, loss, liability or expense (i) is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or wilful
misconduct or the material breach by such Indemnified Party of its obligations
under this Agreement, any other Loan Document or the Credit Support Documents
and which breach is not attributable to the Borrower’s own breach of the terms
of this Agreement, any other Loan Document or the Credit Support Documents or
(ii) relates to taxes other than Covered Taxes.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto.  Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 11.4, (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defence of any such action,
suit or other claim (provided that the Borrower shall reimburse such Indemnified
Party for its reasonable out-of-pocket expenses incurred pursuant hereto) and
(d) at the Borrower’s request, permit the Borrower to assume control of the
defence of any such claim, other than regulatory, supervisory or similar
investigations, provided that (i) the Borrower acknowledges in writing its
obligations to indemnify the Indemnified Party in accordance with the terms
herein in connection with such claims, (ii) the Borrower shall keep the
Indemnified Party fully informed with respect to the conduct of the defence of
such claim, (iii) the Borrower  shall consult in good faith with  the
Indemnified Party (from time to time and before taking any material decision)
about the conduct of the defence of such claim, (iv) the Borrower shall conduct
the defence of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement with respect to
such claim unless either (A) such settlement involves only the payment of a
monetary sum, does not include any performance by or an admission of liability
or responsibility on the part of the Indemnified Party, and contains a provision
unconditionally releasing the Indemnified Party and each other indemnified party
from, and holding all such persons harmless, against, all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed).  Notwithstanding the Borrower’s election to assume the defence of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defence of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or potential conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
Borrower and the Indemnified Party and the Indemnified Party shall have
concluded that there may be legal defences available to it which are different
from or additional to those available to the Borrower and determined that it is
necessary to employ separate counsel in order to pursue such defences (in which
case the

 

94

--------------------------------------------------------------------------------


 

Borrower shall not have the right to assume the defence of such action on the
Indemnified Party’s behalf), (iii) the Borrower shall not have employed counsel
reasonably acceptable to the Indemnified Party to represent the Indemnified
Party within a reasonable time after notice of the institution of such action,
or (iv) the Borrower authorises the Indemnified Party to employ separate counsel
at the Borrower’s expense.  The Borrower acknowledges that none of the
Indemnified Parties shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower or any of its security holders or
creditors for or in connection with the transactions contemplated hereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted primarily from such
Indemnified Party’s gross negligence or wilful misconduct.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

SECTION 11.5. Survival

 

The obligations of the Borrower under Section 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4
and the obligations of the Lenders under Section 10.1, shall in each case
survive any termination of this Agreement and the payment in full of all
Obligations.  The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6. Severability; Independence of Obligations

 

Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

The Borrower agrees that the Borrower’s obligations under this Agreement
(including its obligation to repay the Loan) (a) are independent of the
Construction Contract and (b) will not be invalidated, suspended or limited in
any way by any termination, rescission, cancellation, invalidation,
non-performance or non-completion of the Construction Contract or any other
contract, agreement or arrangement relating thereto (other than the Loan
Documents) or any dispute or claim between the Borrower and/or the Builder
and/or any suppliers and/or any other third parties under or in connection with
the Construction Contract, or any defence thereto, or any insolvency proceedings
relating to the Builder or any other Person.

 

95

--------------------------------------------------------------------------------


 

SECTION 11.7. Headings

 

The various headings of this Agreement and of each other Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or such other Loan Document or any provisions hereof or
thereof.

 

SECTION 11.8. Execution in Counterparts

 

This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 

SECTION 11.9. Third Party Rights

 

(a)                   A person who is not a party to this Agreement has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Agreement except that each of Finnvera and
Hermes may enforce and enjoy any rights specifically conferred upon Finnvera or
Hermes pursuant to this Agreement.

 

(b)                  Notwithstanding any term of any Loan Document, the consent
of any person who is not a party to a Loan Document (other than Finnvera, FEC
(until such time as it becomes a party thereto pursuant to the FEC Transfer
Certificates) or Hermes) is not required to rescind or vary this Agreement at
any time.

 

SECTION 11.10. Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided that:

 

(a)                   except to the extent permitted under Section 7.2.6, the
Borrower may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Facility Agent and each Lender; and

 

(b)                  the rights of sale, assignment and transfer of the Lenders
are subject to Section 11.11.

 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan

 

Each Lender may assign or transfer its Percentage or portion of the Loan to one
or more other Persons (a “New Lender”), or sell participations in its Percentage
or portion of the Loan to one or more other Persons subject to this
Section 11.11.

 

SECTION 11.11.1. Assignments and transfers

 

96

--------------------------------------------------------------------------------


 

(A) (i) Any Lender with the written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s share of the Loan; provided
that in the case of any assignee or transferee, such assignee or transferee
(other than in the case of FEC) shall be reasonably acceptable to (1) Hermes (in
relation to the Hermes Loan) and (2) Finnvera (in relation to the FEC Loan and,
if applicable, the Finnvera Balancing Loan).

 

(ii) Any Lender, with notice to the Borrower and the Facility Agent in all cases
except in the case of an assignment or transfer to FEC or Finnvera, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (a) to FEC or Finnvera (including,
but not limited to, an assignment and/or transfer by such Lender as an Original
FEC Lender to FEC under an FEC Transfer Certificate or by FEC to such Lender as
an Original FEC Lender) or following the Disbursement Date, to any of its
Affiliates or (b) following the occurrence and during the continuance of an
Event of Default under Section 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in
either case, all or any fraction of such Lender’s portion of the Loan but on the
basis that, in the case of clause (a) and clause (b), any assignee or transferee
(other than in the case of FEC or Finnvera) shall be reasonably acceptable to
(1) the Facility Agent and (2) Finnvera (in relation to the FEC Loan and, if
applicable, the Finnvera Balancing Loan and (3) Hermes (in relation to the
Hermes Loan).

 

(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve bank or central
bank as collateral security in connection with the extension of credit or
support by such federal reserve bank or central bank to such Lender.

 

(iv) No Lender may (notwithstanding the foregoing clauses) assign or transfer
any of its rights under this Agreement if the proposed assignment or transfer
would result in a breach of any terms of the Finnvera Guarantee, if applicable,
the Second Finnvera Guarantee or the Hermes Insurance Policy.

 

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to each of the Finnish Authorities, Hermes and the
Facility Agent and the Facility Agent has obtained a prior written consent from
the Finnish Authorities and Hermes.

 

(vi) Nothing in this Section 11.11.1 shall prejudice the right of a Lender to
assign or transfer its rights under this Agreement to the Finnish Authorities or
Hermes, if

 

97

--------------------------------------------------------------------------------


 

such assignment or transfer is required to be made by that Lender to the Finnish
Authorities and Hermes in accordance with the Finnvera Guarantee, if applicable,
the Second Finnvera Guarantee or the Hermes Insurance Policy.

 

Save in the case of a transfer to FEC pursuant to the FEC Transfer Documents,
each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender” or “Transferee Lender”.  Assignments or transfers in a minimum aggregate
amount of $25,000,000 (or, if less, all of such Lender’s portion of the Loan and
Commitment) (which assignment or transfer shall be of a constant, and not a
varying, percentage of such Lender’s portion of the Loan) are permitted;
provided that the Borrower and the Facility Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned or transferred to an Assignee Lender or a Transferee Lender (as the
case may be) until:

 

(a)       written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender or Transferee Lender, shall have been given to the Borrower and the
Facility Agent by such Lender and such Assignee Lender or Transferee Lender;

 

(b)      such Assignee Lender or Transferee Lender shall have executed and
delivered to the Borrower and the Facility Agent a Lender Assignment Agreement
or a Transfer Certificate as set out in (B) below, accepted by the Facility
Agent;

 

(c)       the Facility Agent on behalf of FEC shall have received the Additional
FEC Transfer Documents where required; and

 

(d)     the processing fees described below shall have been paid.

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement or Transfer Certificate and receives the Additional FEC Transfer
Documents where required, (x) the Assignee Lender or Transferee Lender
thereunder shall be deemed automatically to have become a party hereto and to
the extent that rights and obligations hereunder have been assigned or
transferred to such Assignee Lender or Transferee Lender in connection with such
Lender Assignment Agreement or Transfer Certificate, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor or transferor Lender, to the extent that rights and obligations
hereunder have been assigned or transferred by it, shall be released from its
obligations hereunder and under the other Loan Documents, other than any
obligations arising prior to the effective date of such assignment or transfer. 
Except to the extent resulting from a subsequent change in law, in no event
shall the Borrower be required to pay to any Assignee Lender or Transferee
Lender any amount under Section 4.3, 4.4, 4.5 and 4.6 that is greater than the
amount which it would have been required to pay had no such assignment or
transfer been made.  Such assignor Lender, transferor Lender or such Assignee
Lender or Transferee Lender (unless a party to an FEC Transfer Certificate

 

98

--------------------------------------------------------------------------------


 

under which FEC is the transferee) must also pay a processing fee to the
Facility Agent upon delivery of any Lender Assignment Agreement or Transfer
Certificate in the amount of $2,000 (and shall also reimburse the Facility Agent
for any reasonable out-of-pocket costs, including reasonable attorneys’ fees and
expenses, incurred in connection with the assignment or transfer).

 

(B) Procedure for transfer to (i) FEC under an FEC Transfer Certificate or
(ii) a Transferee Lender under a Transfer Certificate

 

(a)       A novation is effected if:

 

(i)                          the Existing Lender and FEC or Transferee Lender
(as the case may be) deliver to the Facility Agent a duly completed FEC Transfer
Certificate or Transfer Certificate (as the case may be); and

 

(ii)                      the Facility Agent executes it.

 

The Facility Agent must execute as soon as reasonably practicable any FEC
Transfer Certificate or Transfer Certificate (as the case may be) delivered to
it and which appears on its face to be in order.

 

(b)      The Facility Agent shall only be obliged to execute an FEC Transfer
Certificate or Transfer Certificate delivered to it by (i) the Existing Lender
and FEC or (ii) the Existing Lender and the Transferee Lender upon its
completion of all “know your customer” checks that it is required to carry out
in relation to the transfer to FEC or such Transferee Lender and upon receipt of
the Additional FEC Transfer Documents where required.

 

(c)       Each party to this Agreement (other than the Existing Lender and FEC
or Transferee Lender (as the case may be)) irrevocably authorises the Facility
Agent to execute any duly completed FEC Transfer Certificate or Transfer
Certificate, as applicable on its behalf.

 

(d)     On the Effective Date (as defined in the relevant Transfer Certificate):

 

(i)          FEC or the Transferring Lender (as applicable) will assume the
rights and obligations of the Existing Lender in connection with (i) the FEC
Loan in the relevant FEC Transfer Certificate or (ii) any portion of the Loan in
the relevant Transfer Certificate by way of novation in substitution for the
Existing Lender; and

 

(ii)  the Existing Lender will be released from those obligations and cease to
have those rights.

 

99

--------------------------------------------------------------------------------


 

(C)       Limitation of responsibility of Existing Lenders

 

(a)       Unless expressly agreed to the contrary and save in the case of a
transfer by the Original Lenders to FEC on the Effective Date, an Existing
Lender makes no representation or warranty and assumes no responsibility to a
New Lender for:

 

(i)          the legality, validity, effectiveness, adequacy or enforceability
of the Loan Documents or the Credit Support Documents;

 

(ii)      the financial condition of the Borrower;

 

(iii)  the performance and observance by the Borrower of its obligations under
the Loan Documents; or

 

(iv)  the accuracy of any statements (whether written or oral) made in or in
connection with any Loan Document or the Credit Support Documents,

 

and any representations or warranties implied by law are excluded.

 

(b)      Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

(i)          has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of the
Borrower and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any Loan
Document or Credit Support Document; and

 

(ii)  will continue to make its own independent appraisal of the
creditworthiness of the Borrower and its related entities whilst any amount is
or may be outstanding under the Loan Documents or any Commitment is in force.

 

(c)       Nothing in any Loan Document obliges an Existing Lender to:

 

(i)   accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Section 11.11.1 except
in the case of an FEC Reassignment; or

 

(ii)      support any losses directly or indirectly incurred by the New Lender
by reason of the non-performance by the Borrower of its obligations under the
Loan Documents or otherwise, save where Lenders are obliged to reimburse FEC for
any Break Costs.

 

100

--------------------------------------------------------------------------------


 

SECTION 11.11.2. Participations

 

Any Lender may at any time sell to one or more commercial banks or other
financial institutions (herein called a “Participant”) participating interests
in its Loan; provided that:

 

(a)                   no participation contemplated in this Section 11.11.2
shall relieve such Lender from its obligations hereunder;

 

(b)                  such Lender shall remain solely responsible for the
performance of its obligations hereunder;

 

(c)                   the Borrower and the Facility Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                 no Participant, unless such Participant is an Affiliate of
such Lender, shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clauses
(b) through (f) of Section 11.1(A);

 

(e)                   the Borrower shall not be required to pay any amount under
Section 4.3, 4.4, 4.5 and 4.6 that is greater than the amount which it would
have been required to pay had no participating interest been sold; and

 

(f)                    each Lender that sells a participation under this
Section 11.11.2 that constitutes a sale of its share in the Loan or an interest
therein for U.S. federal income tax purposes shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and stated interest on) each of the Participant’s interest in that Lender’s
portion of the Loan, Commitments or other interests hereunder (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender may treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes
hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Section 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered a
Lender.

 

SECTION 11.11.3. Register

 

The Facility Agent, acting as agent for the Borrower, shall maintain at its
address referred to in Section 11.2 a copy of each Lender Assignment Agreement
and each Transfer Certificate delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount

 

101

--------------------------------------------------------------------------------


 

of the Loan owing to, each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Facility Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 11.12. Other Transactions

 

Nothing contained herein shall preclude the Facility Agent or any Lender from
engaging in any transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Affiliates in which
the Borrower or such Affiliate is not restricted hereby from engaging with any
other Person.

 

SECTION 11.13. Hermes Insurance Policy

 

SECTION 11.13.1. Terms of Hermes Insurance Policy

 

(a)                   The Hermes Insurance Policy will cover 95% of the Hermes
Loan.

 

(b)                  The Hermes Fee will equal 2.79% of the aggregate principal
amount of the Hermes Loan as at the Actual Delivery Date.

 

(c)                   The parties have entered into this Agreement on the basis
that the Hermes Insurance Policy shall contain the following terms and should
such terms not be included within the Hermes Insurance Policy, then the Borrower
may cancel the Commitment(s):

 

(i)                           25% of the Hermes Fee as in effect on the date of
issuance of the Hermes Insurance Policy (“First Fee”) will be payable to the
Hermes Agent or Hermes in Dollars within two (2) Business Days of receipt by the
Borrower of demand from the Hermes Agent following the later to occur of (i) the
issue of the Hermes Insurance Policy and (ii) the Effective Date;

 

(ii)                      the balance of the Hermes Fee (being the amount
thereof under paragraph (b) above less the First Fee) (“Second Fee”) will be
payable in Dollars to the Hermes Agent or Hermes on the Actual Delivery Date;

 

(iii)                  if the Hermes Commitment is cancelled in full by the
Borrower or the Lenders on or prior to the Actual Delivery Date, Hermes shall be
required to reimburse the Hermes Agent the amount of the First Fee less an
administration fee (such administration fee to be no greater than 5% of the
amount refunded but in any event not exceeding EUR2,500);

 

102

--------------------------------------------------------------------------------


 

(iv)                  if the Hermes Commitment is cancelled in part by the
Borrower on or prior to the Actual Delivery Date, Hermes shall be required to
reimburse the Hermes Agent an amount equal to a corresponding proportion of the
First Fee, based on the proportion of the aggregate Hermes Commitment prior to
such cancellation to the aggregate Hermes Commitment after giving effect to such
cancellation, less an administration fee (such administration fee to be no
greater than 5% of the amount refunded but in any event not exceeding EUR2,500);
and

 

(v)                      if, after the Actual Delivery  Date, the Borrower
prepays all or part of the Hermes Loan in accordance with this Agreement, Hermes
shall be required to reimburse the Hermes Agent an amount equal to a
corresponding proportion of the unexpired portion of the Hermes Fee, having
regard to the amount of the prepayment and the remaining term of the Hermes Loan
less the sum of (x) a break funding fee equal to 20% of the unexpired portion of
the Hermes Fee and (y) an administration fee (such fee to be no greater than 5%
of the amount refunded but in any event not exceeding EUR2,500).

 

SECTION 11.13.2. Obligations of the Borrower

 

(a)                   Provided that the Hermes Insurance Policy complies with
Section 11.13.1, the Borrower shall pay (a) the First Fee to the Hermes Agent in
accordance with Section 11.13.1(c)(i) and (b) the Second Fee to the Hermes Agent
on the Actual Delivery Date.  In each case, if received by the Hermes Agent, the
Hermes Agent shall pay such amount to Hermes.

 

(b)                  Provided that the Hermes Insurance Policy complies with
Section 11.13.1, the Borrower shall pay to the Hermes Agent an issue fee of
EUR12,500 for the issue of the Hermes Insurance Policy at the same time that the
First Fee is payable.

 

SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders

 

(a)                   Promptly upon receipt of the Hermes Insurance Policy from
Hermes, the Hermes Agent shall (subject to any confidentiality undertakings
given to Hermes by the Hermes Agent pursuant to the terms of the Hermes
Insurance Policy) send a copy thereof to the Borrower.

 

(b)    The Hermes Agent shall perform such acts or provide such information
which are, acting reasonably, within its power so to perform or so to provide,
as required by Hermes under the Hermes Insurance Policy and as

 

103

--------------------------------------------------------------------------------


 

are necessary to ensure that the Lenders obtain the support of Hermes pursuant
to the Hermes Insurance Policy.

 

(c)                   The Hermes Agent shall (in the circumstances described in
Section 11.13.1(c)(iii), (iv) or (v)):

 

(i)             make written requests to Hermes seeking a reimbursement of the
Hermes Fee promptly after the relevant cancellation or prepayment and (subject
to any confidentiality undertakings given to Hermes by the Hermes Agent pursuant
to the terms of the Hermes Insurance Policy) provide a copy of the request to
the Borrower;

 

(ii)                                    use its reasonable endeavours to
maximise the amount of any reimbursement of the Hermes Fee to which the Hermes
Agent is entitled;

 

(iii)                                pay to the Facility Agent the full amount
of any reimbursement of the Hermes Fee that the Hermes Agent receives from
Hermes within two (2) Business Days of receipt with same day value for
application as a prepayment towards the Hermes Loan in such order as the Hermes
Lenders (in consultation with the Borrower) shall require; and

 

(iv)                                relay the good faith concerns of the
Borrower to Hermes regarding the amount it is required to pay to Hermes or the
amount of any reimbursement to which the Hermes Agent is entitled, it being
agreed that the Hermes Agent’s obligation shall be no greater than simply to
pass on to Hermes the Borrower’s concerns.

 

(d)                 Each Hermes Lender will co-operate with the Hermes Agent,
the Facility Agent and each other Hermes Lender, and take such action and/or
refrain from taking such action as may be reasonably necessary, to ensure that
the Hermes Insurance Policy continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy does not continue in full force and effect due to its gross
negligence or wilful default.

 

SECTION 11.14. Finnvera and FEC

 

SECTION 11.14.1. Finnvera Guarantee and Second Finnvera Guarantee

 

(a)       Promptly upon receipt of the Finnvera Guarantee and, if applicable,
the Second Finnvera Guarantee from Finnvera and provided that the Borrower
provides a confidentiality undertaking to Finnvera in respect of the Finnvera
Guarantee and, if applicable, the Second Finnvera Guarantee, the Facility

 

104

--------------------------------------------------------------------------------


 

Agent shall (subject to any confidentiality undertakings given to Finnvera by
the Facility Agent pursuant to the terms of the Finnvera Guarantee and, if
applicable, the Second Finnvera Guarantee) send a copy thereof to the Borrower.

 

(b)             The Facility Agent shall procure that if, after the Disbursement
Date, the Borrower prepays the FEC Loan and/or the Finnvera Balancing Loan in
part or in full in accordance with Section 3.2.1, the Finnvera Guarantee and, if
applicable, the Second Finnvera Guarantee will require Finnvera to reimburse the
Guarantee Holder for the account of the Borrower all or a corresponding portion
of any Finnvera Premium or the Finnvera Balancing Premium (as the case may be)
paid prior to the date of such prepayment in an amount calculated in accordance
with the Finnvera Premium Refund Formula.

 

(c)              Any refund of the Finnvera Premium and/or the Finnvera
Balancing Premium (as the case maybe) pursuant to Section 11.14.1(b) above shall
be subject to:

 

(i)                                             there not having been any claims
for indemnification under the Finnvera Guarantee and/or the Second Finnvera
Guarantee (as the case may be) up to the date of such refund payment by
Finnvera; and

 

(ii)                                         the irrevocable release of Finnvera
from any liability under (i) the Finnvera Guarantee in respect of the portion of
the FEC Loan prepaid and/or (ii) the Second Finnvera Guarantee in respect of the
portion of the Finnvera Balancing Loan prepaid.

 

(d)            The Facility Agent shall procure that the Guarantee Holder shall:

 

(i)                                             make a written request to
Finnvera seeking a reimbursement of the Finnvera Premium and/or the Finnvera
Balancing Premium (as the case may be) in the circumstances described in
Section 11.14.1(b) and (c) above promptly after the relevant prepayment and
(subject to any confidentiality undertakings given to Finnvera by the Facility
Agent pursuant to the terms of the Finnvera Guarantee and/or the Second Finnvera
Guarantee (as the case may be)) provide a copy of the request to the Borrower;

 

(ii)              use its reasonable endeavours to maximize the amount of any
reimbursement of the Finnvera Premium and/or the Finnvera Balancing Premium (as
the case may be) from Finnvera to which the Guarantee Holder is entitled;

 

(iii)            agree to the irrevocable release of Finnvera from any liability
under the (i) Finnvera Guarantee in respect of the portion of the

 

105

--------------------------------------------------------------------------------


 

FEC Loan prepaid and/or (ii) the Second Finnvera Guarantee in respect of the
portion of the Finnvera Balancing Loan prepaid; and

 

(iv)            pay to the Borrower the full amount of any reimbursement of the
Finnvera Premium and/or Finnvera Balancing Premium (as the case may be) that the
Guarantee Holder receives from Finnvera pursuant to the terms of the Finnvera
Guarantee and/or the Second Finnvera Guarantee (as the case may be) within five
(5) Business Days of receipt with same day value and such amount of any such
reimbursement shall be applied as a prepayment against the FEC Loan and the
Finnvera Balancing Loan on a pro rata basis provided that the Borrower may
direct how such pro rata prepayment shall be applied between the FEC Tranche A
Loan and the FEC Tranche B Loan.

 

(e)              The Borrower acknowledges that the Finnvera Premium and, if
applicable, the Finnvera Balancing Premium shall be calculated as provided in
Section 3.5.4 and Section 3.5.5 respectively and shall be paid to Finnvera from
the proceeds of the FEC Loan and, if applicable, the Finnvera Balancing Loan
respectively on the Disbursement Date and duly authorises (i) FEC to pay the
Finnvera Premium to Finnvera on the Disbursement Date by utilising the proceeds
of the FEC Loan and (ii) if applicable, the Original Finnvera Balancing Lenders
to pay the Finnvera Balancing Premium to Finnvera on the Disbursement Date by
utilising the proceeds of the Finnvera Balancing Loan.

 

SECTION 11.14.2. Facility Agent and Finnvera dealings

 

(a)          The parties to this Agreement agree that the Facility Agent may act
on the instructions of Finnvera in relation to this Agreement, provided that
nothing in this Clause shall permit the Facility Agent to do anything which
would alter the rights and/or obligations of any Finance Party or the Borrower
as set out in this Agreement.

 

(b)                             Subject to any provision of the FEC Transfer
Documents to the contrary, the Facility Agent as the Guarantee Holder under the
Finnvera Guarantee, and, if applicable, the Second Finnvera Guarantee agrees
with the Lenders to act in compliance with the Finnvera Guarantee, and, if
applicable, the Second Finnvera Guarantee.

 

(c)                              The Facility Agent as the Guarantee Holder
under the Finnvera Guarantee, and, if applicable, the Second Finnvera Guarantee
may inform Finnvera of any increase or material change in any risk covered by
the Finnvera Guarantee to the extent it is required to do so under the terms of
the Finnvera Guarantee, and, if applicable, the Second Finnvera Guarantee and/or
related Finnvera General Terms or for the purposes of ensuring the

 

106

--------------------------------------------------------------------------------


 

continuing validity of the Finnvera Guarantee, and, if applicable, the Second
Finnvera Guarantee and shall notify the Borrower in case it so informs Finnvera.

 

SECTION 11.15. FEC Transfer Documents

 

(a)              The Borrower acknowledges that:

 

(i)                                             the Original FEC Lenders have
entered into or will enter into (as applicable) the FEC Transfer Documents
pursuant to which the Original FEC Lenders will, amongst other things, assign
and transfer their respective rights and obligations under this Agreement to
FEC; and

 

(ii)                                         following the assignment and
transfer referred to above, the Facility Agent shall act as agent for FEC under
the Loan Documents and the Guarantee Holder shall continue to act as holder of
the Finnvera Guarantee for and on behalf of the FEC Lender(s).

 

(b)             The Borrower and each Finance Party shall co-operate and
actively assist each other with respect to any obligations such Finance Party
may have under or in connection with any Credit Support Document provided
however, the Borrower shall not be required to act in a manner that it considers
to be contrary or adverse to its own interests or may, directly or indirectly,
result in any increased or additional cost or liability to the Borrower whether
under the Loan Documents or otherwise (except for costs and expenses which the
Borrower has agreed, pursuant to any Loan Document or otherwise, to pay).

 

(c)              The Finance Parties have obligations under the FEC Transfer
Documents (to which they are a party) and the Facility Agent has obligations as
holder of the Finnvera Guarantee, and, if applicable, the Second Finnvera
Guarantee which they would not have incurred (or in relation to which it would
not have had any liability) if they had not entered into the FEC Transfer
Documents or become holder of the Finnvera Guarantee, and, if applicable, the
Second Finnvera Guarantee. Accordingly, the Borrower agrees to indemnify each
Finance Party against any cost, loss or liability incurred by such Finance Party
in connection with the FEC Transfer Documents (to which such Finance Party is a
party and acting in whatever capacity) or as holder of the Finnvera Guarantee,
and, if applicable, the Second Finnvera Guarantee and for any cost, loss or
liability for which such Finance Party may be liable to FEC or Finnvera or
otherwise under any FEC Transfer Document to which it is a party (acting in
whatever capacity) or in respect of the Finnvera Guarantee, and, if applicable,
the Second Finnvera Guarantee unless caused by the gross negligence or wilful
misconduct of that Finance Party or the failure to perform or any default by
that Finance

 

107

--------------------------------------------------------------------------------


 

Party under the relevant FEC Transfer Document, this Agreement, any other Loan
Document, the Finnvera Guarantee, or, if applicable, the Second Finnvera
Guarantee.

 

(d)            The FEC Transfer Documents shall be executed concurrently with
signing this Agreement.

 

(e)              The Facility Agent shall or (as the case may be) shall procure
that the Guarantee Holder shall, provide a copy of each FEC Transfer Document to
the Borrower promptly following execution of the same.

 

SECTION 11.16. Application of proceeds under the Finnvera Guarantee, the Second
Finnvera Guarantee and the Hermes Insurance Policy

 

(a)              If any Finance Party receives any proceeds under the Finnvera
Guarantee, the Second Finnvera Guarantee or the Hermes Insurance Policy, it
shall transfer such moneys to the Facility Agent.

 

(b)             Any proceeds referred to in (a) above shall be applied by the
Facility Agent in favour of (i) an FEC Lender only in relation to monies
received under the Finnvera Guarantee (ii) if applicable, the Finnvera Balancing
Lenders only in relation to monies received under the Second Finnvera Guarantee
and (iii) the Hermes Lenders only in relation to monies received under the
Hermes Insurance Policy and, for the avoidance of doubt, no such proceeds shall
be made available to the Borrower.

 

(c)              Such proceeds shall be ignored when calculating the amount
owing to the Lenders in respect of the FEC Loan, the Finnvera Balancing Loan (if
applicable) or the Hermes Loan (as the case may be) and, for the avoidance of
doubt, the obligations of the Borrower under the Loan Documents to which it is a
party shall remain in full force and effect, notwithstanding the receipt of any
such proceeds under the Finnvera Guarantee, the Second Finnvera Guarantee (if
applicable) or the Hermes Insurance Policy (as the case may be).

 

SECTION 11.17. Waiver of immunity

 

To the extent that the Borrower or any Finance Party has or hereafter may
acquire any immunity from jurisdiction of any court of from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself or its property, the
Borrower and such Finance Party hereby irrevocably waives, to the fullest extent
permitted by law, such immunity in respect of its obligations under this
Agreement and the other Loan Documents.

 

108

--------------------------------------------------------------------------------


 

SECTION 11.18. Law and Jurisdiction

 

SECTION 11.18.1. Governing Law

 

This Agreement and any non-contractual obligations arising out of or in respect
of this Agreement shall in all respects be governed by and interpreted in
accordance with English law.

 

SECTION 11.18.2. Jurisdiction

 

For the exclusive benefit of the Facility Agent and the other Finance Parties,
the parties to this Agreement irrevocably agree that the courts of England are
to have jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement and that any proceedings may be brought in those
courts.  The Borrower irrevocably waives any objection which it may now or in
the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.

 

SECTION 11.18.3. Alternative Jurisdiction

 

Nothing contained in this Section shall limit the right of the Facility Agent or
the other Finance Parties to commence any proceedings against the Borrower in
any other court of competent jurisdiction nor shall the commencement of any
proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any proceedings in any other jurisdiction, whether concurrently
or not.

 

SECTION 11.18.4. Service of Process

 

Without prejudice to the right of the Facility Agent or the other Finance
Parties to use any other method of service permitted by law, the Borrower
irrevocably agrees that any writ, notice, judgment or other legal process shall
be sufficiently served on it if addressed to it and left at or sent by post to
RCL Cruises Ltd., presently at Building 2, Aviator Park, Station Road,
Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in that event shall
be conclusively deemed to have been served at the time of leaving or, if by
international courier, at 9:00 am on the third Business Day after posting by
international courier.

 

SECTION 11.19. Confidentiality

 

Each of the Facility Agent and the Lenders agrees to maintain and to cause its
Affiliates to maintain the confidentiality of all information provided to it by
the Borrower or any Subsidiary of the Borrower, or by the Facility Agent on the
Borrower’s or such Subsidiary’s behalf, under this Agreement, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement or in connection with other business
now or hereafter existing or contemplated with the Borrower or any Subsidiary,
except to the extent such information (i) was or becomes generally available to
the public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes

 

109

--------------------------------------------------------------------------------


 

available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Federal Republic of Germany or Finland; (B) pursuant to subpoena
or other court process; (C) when required to do so in accordance with the
provisions of any applicable requirement of law but without limitation including
the rules of any relevant stock exchange on which any Lender’s or its
Affiliate’s shares are listed; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Facility Agent, any
Lender or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder; (F) to the
Facility Agent or such Lender’s independent auditors, counsel, and any other
professional advisors of the Facility Agent or such Lender who are advised of
the confidentiality of such information; (G) to any direct participant, assignee
or transferee and their representatives and professional advisers, in relation
to any Loan Document or the Borrower, provided that such Person agrees to keep
such information confidential to the same extent required of the Facility Agent
and the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate;
(I) to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; (J) to each of Finnvera and Hermes provided that Finnvera or Hermes
may only discuss such information subject to receiving a confidentiality
undertaking from any recipient to whom such information is disclosed (other than
in the case of other Export Credit Agencies); (K) to any other party to the
Agreement; and (L) to any rating agency (including its professional advisers)
such confidential information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the Loan
Documents and/or the Borrower.  Each of the Facility Agent and the Lenders shall
be responsible for any breach of this Section 11.19 by any of its Affiliates or
any of its Affiliates’ directors, officers, employees, professional advisors and
agents.

 

SECTION 11.20. Mitigation

 

(a)                   If the provisions of Section 3.2.2(b), 3.2.2(c) or
9.1.10(C) apply (and having regard to clause (b) below), the Facility Agent, the
Borrower and the Lenders (or, in the case of Section 3.2.2(b) or 3.2.2(c), any
affected Lender) shall discuss in good faith (but without obligation) for a
period (the “Mitigation Period”) of not less than, in the case of Sections
3.2.2(b) and 3.2.2(c), 50 days and, in the case of Section 9.1.10(C), 30 days
(and which in the case of Section 3.2.2(b) and 3.2.2(b) shall commence on the
first day of the 50-day

 

110

--------------------------------------------------------------------------------


 

period referred to in those respective Sections and, in the case of
Section 9.1.10(C), shall run concurrently with the 30 day period referred to in
that Section or, concurrently with the three (3) month grace period applicable
in the case of a suspension of the Hermes Insurance Policy ) after (x) in the
case of Section 3.2.2(b) and 3.2.2(c), the date on which the Illegality Notice
is given or (y) in the case of Section 9.1.10(C), the date such Section becomes
applicable, as the case may be:

 

(i)          in the case of Section 3.2.2(b) or 3.2.2(c), what steps may be open
to the relevant Lender to mitigate or remove such circumstances (including,
without limitation, the possibility of assigning the Lender’s Commitment to an
Affiliate or another Lending Office); and

 

(ii)  in the case of Section 9.1.10(C), the circumstances in which
Section 9.1.10(C) has become applicable and whether there are any steps or
actions which can be taken to remove the effect of the circumstances as
described in such Section and/or reinstate or replace the Hermes Insurance
Policy.

 

If the provisions of Section 3.2.2(b) or 3.2.2(c) apply, if requested by the
Borrower, the affected Lender shall, without limiting such Lender’s obligation
to enter into discussions as set forth above in this Section 11.20(a), use
commercially reasonable efforts to transfer its Affected Commitment or its
portion of the Loan, as the case may be, to one or more third parties at par
during the Mitigation Period in the manner contemplated by Section 3.2.2(b) or
(c) as relevant.

 

(b)                  To the extent required by or considered necessary by any
party to this Agreement, the Lenders (and, in the case of Section 3.2.2(b) or
3.2.2(c), any affected Lender) shall use commercially reasonable efforts to
include the Finnish Authorities and Hermes in all foregoing discussions.

 

(c)                   If an Illegality Notice shall be given by any Lender
during the period falling 20 days prior to the Actual Delivery Date, the
affected Lender will use all reasonable efforts to accelerate the mitigation
steps of the type described or to be discussed pursuant to this Section to try
and enable the Commitment of such Lender to still be available for drawing by
the Borrower two (2) Business Days prior to the Actual Delivery Date in the
manner contemplated by this Agreement.

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this ICON 2 Hull No. 1401
Credit Agreement to be executed by their respective officers thereunto duly
authorised as of the day and year first above written.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By

/s/ Antje M. Gibson

 

Name:

Antje M. Gibson

 

Title:

Vice President, Treasurer

 

 

 

 

Address: 1050 Caribbean Way

 

Miami, Florida 33132, United States of America

 

Facsimile No.: +1 (305) 539-6400

 

Email:

agibson@rccl.com

 

 

bstein@rccl.com

 

Attention: Vice President, Treasurer

 

With a copy to: General Counsel

 

112

--------------------------------------------------------------------------------


 

 

KFW IPEX-BANK GMBH, as Facility Agent, Documentation Agent, Hermes
Agent, Initial Mandated Lead Arranger and Original Lender

 

 

 

 

By

/s/ Sheila Obhrai

 

Name:

Sheila Obhrai

 

Title:

Attorney-in-fact

 

 

 

 

Address: Palmengartenstrasse 5-9

 

D-60325 Frankfurt am Main

 

Germany

 

Facsimile No.: +49 (69) 7431 3768

 

Email: andre.mutter@kfw.de

 

Attention: Maritime Industries

 

With a copy to: Credit Operations

 

Facsimile No.: +49 (69) 7431 2944

 

 

 

 

 

BNP PARIBAS FORTIS SA/NV, as Finnvera Agent, Other Mandated Lead Arranger and
Original Lender

 

 

 

 

By

/s/ Helmut Van Ginderen

 

Name:

Helmut Van Ginderen

 

Title:

Head Business Management

 

 

Financing Solutions Brussels

 

 

 

 

 

 

 

By

/s/ Alain Vanden Haute

 

Name:

Alain Vanden Haute

 

Title:

Business Management

 

 

Financing Solutions

 

 

 

 

 

 

 

Address: 3, Montagne du Parc / 1KA1D

 

1000 Brussels, Belgium

 

Facsimile No.: +32 2 565 3403

 

Email: geert.sterck@bnpparibasfortis.com

 

Davina.staessen@bnpparibasfortis.com

 

Attention: Geert Sterck / Davina Staessen

 

With a copy to: bruxelles_bo_export_project_finance.cib@bnpparibasfortis.com

 

113

--------------------------------------------------------------------------------


 

 

HSBC BANK PLC, as Other Mandated Lead Arranger and Original Lender

 

 

 

By

/s/ Richard Hodder

 

Name:

Richard Hodder

 

Title:

Managing Director

 

 

 

Address: Infrastructure and Real Estate
Group, Level 2, 8 Canada Square, London
E14 5HQ, United Kingdom

 

Email: graham.d.meek@hsbc.com

 

Attention: Graham Meek

 

 

 

HSBC BANK USA, National Association, as Other Mandated Lead Arranger and
Original Lender

 

 

 

By

/s/ Vitor Gabrielli

 

Name:

Vitor Gabrielli

 

Title:

Director

 

 

 

Address: 452 Fifth Avenue, 5th Floor

 

New York, NY 10018

 

Facsimile No.: N/A

 

Email: rafael.s.de.paoli@us.hsbc.com

 

Attention: Rafael De Paoli

 

With a copy to: CTLA Loan Admin

 

Email: CTLANY.LoanAdmin@us.hsbc.com

 

114

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, New York Branch, as Other Mandated Lead Arranger and Original
Lender

 

 

 

 

By

/s/ Pedro Bell

 

Name:

Pedro Bell

 

Title:

Director

 

 

 

 

By

/s/ Tak Cheng

 

Name:

Tak Cheng

 

Title:

Assistant Vice President

 

 

 

 

Address: 225 Liberty Street, 32nd Floor

 

New York, NY 10281-1050, USA

 

Email:

Pedro.Bell@commerzbank.com

 

 

Christina.Serrano@commerzbank.com

 

Attention: Pedro Bell / Christina Serrano

 

With a copy to: Export & Agency Finance

 

Attention: Klaus-Dieter Schmedding / Dana Novotny

 

Facsimile No.: +49 69 1362 3742

 

Email: Klaus-

 

Dieter.Schmedding@commerzbank.com

 

 

Dana.Novotny@commerzbank.com

 

 

 

 

BANCO SANTANDER, S.A., as Other Mandated Lead Arranger and Original Lender

 

 

 

 

By

/s/ Elise Regnault

 

Name:

Elise Regnault

 

Title:

Executive Director

 

 

 

 

By

/s/ Antonio Sala

 

Name:

Antonio Sala

 

Title:

Executive Director

 

 

 

 

Address: Paseo de Pereda 9-12

 

39004, Santander (Cantabria), Spain

 

Facsimile No.: +34 91 289 179 / +34 91 289 10 280

 

Email:

vaberrio@gruposantander.com

 

 

anasanz@gruposantander.com

 

115

--------------------------------------------------------------------------------


 

 

Attention: Vanessa Berrio / Ana Sanz Gomez

 

 

 

Banco Santander, S.A. (Global Corporate Banking)

 

Global Trade & Continental Europe Middle Office

 

Ciudad Grupo Santander

 

Edificio Encinar ground floor

 

28660 Boadilla del Monte

 

(Madrid) Spain

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., Niederlassung Deutschland, as lead
arranger and Original Lender

 

 

 

By

/s/ Richard Heiler

 

Name:

Richard Heiler

 

Title:

Managing Director

 

 

 

By

/s/ Robert J. Fischer

 

Name:

Robert J. Fischer

 

Title:

Vice President

 

 

 

Address: Neue Mainzer Strasse 28

 

60311 Frankfurt am Main, Germany

 

Email:

Richard.heiler@bbva.com

 

 

maria.zotes@bbva.com

 

Attention: Richard Heiler / María Zotes

 

116

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, New York Branch, as lead arranger and Original Lender

 

 

 

By

/s/ Christian Baumgart

 

Name:

Christian Baumgart

 

Title:

Vice President

 

 

 

By

/s/ Sebastian Schmaedicke

 

Name:

Sebastian Schmaedicke

 

Title:

Assistant Vice President

 

 

 

Address: 560 Lexington Avenue

 

New York, NY 10022, USA

 

Facsimile No.: +1-212-310-9841

 

Email: akjoller@bayernlbny.com

 

Attention: Andrew Kjoller

 

With a copy to:

 

creditcompliance@bayernlbny.com

 

loanoperations@bayernlbny.com

 

Facsimile No.: +1-212 310 9930

 

 

 

DZ BANK AG, New York Branch, as lead arranger and Original Lender

 

 

 

By

/s/ Ilko Jantschev

 

Name:

Ilko Jantschev

 

Title:

Vice President

 

 

 

By

/s/ Marie Luise Madej

 

Name:

Marie Luise Madej

 

Title:

Manager, Export Finance

 

 

 

Address: c/o DZ Bank AG, Platz der Republik,

 

60325 Frankfurt am Main, Germany

 

Facsimile No.: +49 69 7447 99346

 

Email: andreas.estelmann@dzbank.de

 

Attention: Andreas Estelmann

 

117

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., London Branch, as lead arranger and Original Lender

 

 

 

By

/s/ Karen Yik

 

Name:

Karen Yik

 

Title:

Executive Director

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

Address: 25 Bank Street, Canary Wharf,
London E14 5JP, United Kingdom

 

Email: patrick.x.gang@jpmchase.com

 

Attention: Patrick Gang

 

With a copy to:

 

tsd.export.finance.emea@jpmchase.com

 

karen.c.yik@jpmorgan.com

 

chiara.w.carter@jpmorgan.com

 

118

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, as lead arranger and
Original Lender

 

 

 

By

/s/ Koichi Tanaka

 

Name:

Koichi Tanaka

 

Title:

Managing Director & General Manager

 

 

Global Aviation and Maritime Finance Department

 

 

 

 

 

By

/s/ Kenji Yanagawa

 

Name:

Kenji Yanagawa

 

Title:

Executive Director

Global Aviation and Maritime Finance Department

 

 

 

 

 

Address: 99 Queen Victoria Street,

 

London EC4V 4EH, United Kingdom

 

Facsimile No.: +33 1 44 90 48 01

 

Email:

cedric_leduigou@fr.smbcgroup.com

 

 

helene_ly@fr.smbcgroup.com

 

corvin_boehme@de.smbcgroup.com

 

 

paul_hodgson-jones@gb.smbcgroup.com

 

 

 

 

 

Attention: Cedric Le Duigou / Helene Ly / Corvin Bohme / Paul Hodgson-Jones

 

119

--------------------------------------------------------------------------------


 

EXHIBIT A-1
Commitments of Original Lenders

 

Original Lender

 

Commitment

 

Percentage (%)

 

 

(USD equivalent

 

 

 

 

of EUR)

 

 

 

 

 

 

 

FEC Tranche A Commitments

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH

 

254,698,572.63

 

25.00%

BNP Paribas Fortis SA/NV

 

127,349,286.23

 

12.50%

HSBC Bank plc

 

127,349,286.23

 

12.50%

Commerzbank AG, New York Branch

 

127,349,286.23

 

12.50%

Banco Santander, S.A.

 

127,349,286.23

 

12.50%

Banco Bilbao Vizcaya Argentaria, S.A.,

 

 

 

 

Niederlassung Deutschland

 

50,939,714.49

 

5.00%

Bayerische Landesbank, New York Branch

 

50,939,714.49

 

5.00%

DZ Bank AG, New York Branch

 

50,939,714.49

 

5.00%

JPMorgan Chase Bank, N.A.,

 

 

 

 

London Branch

 

50,939,714.49

 

5.00%

Sumitomo Mitsui Banking Corporation

 

 

 

 

Europe Limited

 

50,939,714.49

 

5.00%

 

 

 

 

 

FEC Tranche B Commitments

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH

 

46,788,068.33

 

25.00%

BNP Paribas Fortis SA/NV

 

23,394,034.28

 

12.50%

HSBC Bank plc

 

23,394,034.28

 

12.50%

Commerzbank AG, New York Branch

 

23,394,034.28

 

12.50%

Banco Santander, S.A.

 

23,394,034.28

 

12.50%

Banco Bilbao Vizcaya Argentaria, S.A.,

 

 

 

 

Niederlassung Deutschland

 

9,357,613.71

 

5.00%

Bayerische Landesbank, New York Branch

 

9,357,613.71

 

5.00%

DZ Bank AG, New York Branch

 

9,357,613.71

 

5.00%

JPMorgan Chase Bank, N.A.,

 

 

 

 

London Branch

 

9,357,613.71

 

5.00%

Sumitomo Mitsui Banking Corporation

 

 

 

 

Europe Limited

 

9,357,613.71

 

5.00%

 

120

--------------------------------------------------------------------------------


 

Hermes Commitments

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH

 

41,245,407.05

 

25.00%

BNP Paribas Fortis SA/NV

 

20,622,703.53

 

12.50%

HSBC Bank USA, National Association

 

20,622,703.53

 

12.50%

Commerzbank AG, New York Branch

 

20,622,703.53

 

12.50%

Banco Santander, S.A.

 

20,622,703.53

 

12.50%

Banco Bilbao Vizcaya Argentaria, S.A.,

 

 

 

 

Niederlassung Deutschland

 

8,249,081.41

 

5.00%

Bayerische Landesbank, New York Branch

 

8,249,081.41

 

5.00%

DZ Bank AG, New York Branch

 

8,249,081.41

 

5.00%

JPMorgan Chase Bank, N.A.,

 

 

 

 

London Branch

 

8,249,081.41

 

5.00%

Sumitomo Mitsui Banking Corporation

 

 

 

 

Europe Limited

 

8,249,081.41

 

5.00%

 

 

 

 

 

Finnvera Balancing Commitments

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH

 

0

 

0

BNP Paribas Fortis SA/NV

 

0

 

0

HSBC Bank USA, National Association

 

0

 

0

Commerzbank AG, New York Branch

 

0

 

0

Banco Santander, S.A.

 

0

 

0

Banco Bilbao Vizcaya Argentaria, S.A.

 

 

 

 

Niederlassung Deutschland

 

0

 

0

Bayerische Landesbank, New York Branch

 

0

 

0

DZ Bank AG, New York Branch

 

0

 

0

JPMorgan Chase Bank, N.A.,

 

 

 

 

London Branch

 

0

 

0

Sumitomo Mitsui Banking Corporation

 

 

 

 

Europe Limited

 

0

 

0

 

121

--------------------------------------------------------------------------------


 

EXHIBIT A-2
Form of Loan Request

 

KfW IPEX-Bank GmbH, as Facility Agent

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

Federal Republic of Germany

 

 

Attention:                      [Name]
[Title]

 

ICON 2 - HULL NO. 1401 – NOTICE OF DRAWDOWN

 

Gentlemen and Ladies:

 

This Loan Request is delivered to you pursuant to Section 2.5 of the ICON 2 Hull
No. 1401 Credit Agreement dated [                                ] 2017
(together with all amendments, if any, from time to time made thereto, the
“Agreement”), among Royal Caribbean Cruises Ltd. (the “Borrower”), the various
other financial institutions from time to time party thereto as Lenders, KfW
IPEX-Bank GmbH as Facility Agent (in such capacity, the “Facility Agent”),
Documentation Agent and Hermes Agent, BNP Paribas as Finnvera Agent, KfW
IPEX-Bank GmbH as Initial Mandated Lead Arranger and BNP Paribas Fortis SA/NV,
HSBC Bank plc, Commerzbank AG, New York Branch and Banco Santander, S.A. as
other Mandated Lead Arrangers. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the
Agreement.

 

The Expected Delivery Date is [         ], 20    .

 

The Borrower hereby requests that the Loan be made in the principal amount of
US$[       ] on                    , 20   , which amount does not exceed the US
Dollar Maximum Loan Amount.  The said Dollar amount requested for the Loan is:

 

(A)       to the extent of the amount of US$[             ], equal to the US
Dollar Equivalent of the amount of EUR [             ], being 80% of the
Contract Price (including the portion thereof relating to the NYC Allowance) to
be funded from the Commitments as follows:

 

(i)         EUR [992,000,000] from the FEC Tranche A Loan;

(ii)        EUR [168,000,000] from the FEC Tranche B Loan;

(iii)       EUR [                   ] from the Hermes Loan[; and

(iv)       EUR [                    ] from the Finnvera Balancing Loan];

 

and paid to the account specified by the Facility Agent pursuant to
Section 2.5(b) of the Agreement;

 

122

--------------------------------------------------------------------------------


 

(B)       US$[                       ] from the FEC Tranche A Loan and
US$[                       ] from the FEC Tranche B Loan to finance 100% of the
Finnvera Premium [and US$[                 ] to finance 100% of the Finnvera
Balancing Premium from the Finnvera Balancing Loan] to be paid to Finnvera on
the Disbursement Date in accordance with Section 2.5(d)(ii) of the Agreement;
and

 

(C)       US$[                    ] to finance 100% of the Hermes Fee from the
Hermes Loan to be paid to Hermes and the Borrower on the Actual Delivery Date in
accordance with Section 2.5(d)(iii) of the Agreement.

 

The Borrower has previously sent to your attention (i) true and complete copies
of the counterparty confirmations evidencing the rates of exchange making up the
US Dollar Equivalent under (A) in the preceding paragraph (excluding the portion
thereof related to the NYC Allowance) and (ii) the invoice from the Borrower to
the Builder in respect of the NYC Allowance showing the USD/EUR exchange rate
used for determining the EUR amount of the NYC Allowance.

 

Please wire transfer the proceeds of the Loan as follows:

 

Amount to be Transferred

Settlement Instructions

 

 

 

The Borrower confirms that it has delivered to the Facility Agent the documents
required to satisfy the condition precedent set out in Section 5.1.1 and
Section 5.1.6 of the Agreement.

 

The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects, except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made.

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Facility Agent. Except to the
extent, if any, that prior to the time of the borrowing requested hereby the
Facility Agent shall receive written notice to the contrary from the Borrower,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such borrowing as if then made.

 

123

--------------------------------------------------------------------------------


 

The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ____ day of __________, 20__ .

 

 

Royal Caribbean Cruises Ltd.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

124

--------------------------------------------------------------------------------


 

EXHIBIT B-1
Form of Opinion of Liberian Counsel to Borrower

 

125

--------------------------------------------------------------------------------


 

[g240091km31i001.jpg]

 

 

 

To the Lenders, FEC, Finnvera and Hermes (as defined in the
Credit Agreement referred to below), and to KfW IPEX-Bank
GmbH as Facility Agent

WFWNY Draft 10/04/17

 

 

 

 

Our reference: 01474.50079/80528116v2

 

 

[·]

 

Royal Caribbean Cruises Ltd.

ICON 2 Hull No. 1401

 

Dear Sirs:

 

We have acted as legal counsel on matters of Liberian law to Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), in connection with an
ICON 2 Hull No. 1401 Credit Agreement dated as of October [·], 2017 (the “Credit
Agreement”) and made between (1) the Borrower, (2) the lenders from time to time
party thereto as several lenders (collectively, the “Lenders”), (3) KfW
IPEX-Bank GmbH as Facility Agent and documentation agent, (4) KfW IPEX-Bank GmbH
as Hermes Agent, (5) BNP Paribas Fortis SA/NV as Finnerva Agent, (6) KfW
IPEX-Bank GmbH as Initial Mandated Lead Arranger, (7) BNP Paribas Fortis SA/NV,
HSBC Bank plc, Commerzbank AG and Banco Santander, S.A. as the Other Mandated
Lead Arrangers, in respect of a US dollar loan facility in an amount not to
exceed (i) the US Dollar Equivalent of 80% of the Contract Price of the
Purchased Vessel, (ii) 100% of the Finnvera Premium and any Finnvera Balancing
Premium, and (iii) the US Dollar Equivalent of 100% of the Hermes Fee.

 

This opinion is furnished to the addressees pursuant to Clause 5.1.2(a) of the
Credit Agreement. Terms defined in the Credit Agreement shall have the same
meaning when used herein.

 

In rendering this opinion we have examined an executed copy of each of the
following documents (collectively, the “Documents”):

 

A.         The Credit Agreement; and

 

B.         An Account Pledge Agreement dated                          (the
“Account Pledge Agreement”) made between the Borrower, the Facility Agent and
the Lenders respecting the Pledged Accounts described therein1;

 

 

 

--------------------------------------------------------------------------------

1 Subject to review of the execution version of Account Pledge Agreement.

 

[g240091km31i002.jpg]

 

--------------------------------------------------------------------------------


 

Page 2

 

[g240091km31i003.jpg]

 

C.                                   A Fee Letter dated [·], 2017 addressed by
the Facility Agent to, and accepted and agreed by, the Borrower in relation to a
syndication fee;

 

D.                                  A Fee Letter dated [·], 2017 addressed by
the Facility Agent to, and accepted and agreed by, the Borrower in relation to
the Commitment Fees;

 

E.                                   A Fee Letter dated [·], 2017 addressed by
the Facility Agent to, and accepted and agreed by, the Borrower in relation to
an agency fee;

 

F.                                    A Fee Letter dated [·], 2017 addressed by
KfW IPEX-Bank GmbH as Mandated Lead Arranger to, and accepted and agreed by, the
Borrower in relation to an arranger fee;

 

G.                                  A Fee Letter dated [·], 2017 addressed by
BNP Paribas Fortis SA/NV as Mandated Lead Arranger to, and accepted and agreed
by, the Borrower in relation to an arranger fee;

 

H.                                   A Fee Letter dated [·], 2017 addressed by
HSBC Bank plc as Mandated Lead Arranger to, and accepted and agreed by, the
Borrower in relation to an arranger fee;

 

I.                                         A Fee Letter dated [·], 2017
addressed by Commerzbank AG as Mandated Lead Arranger to, and accepted and
agreed by, the Borrower in relation to a structuring fee; and

 

J.                                     A Fee Letter dated [·], 2017 addressed by
Banco Santander, S.A. as Mandated Lead Arranger to, and accepted and agreed by,
the Borrower in relation to an arranger fee.

 

We have also examined originals or photostatic copies or certified copies of all
such agreements and other instruments, certificates by public officials and
certificates of officers of the Borrower as are relevant and necessary and
relevant corporate authorities of the Borrower. We have assumed with your
approval, the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity with the original documents of
all documents submitted to us as copies, the power, authority and legal right of
the parties to the Documents other than the Borrower to enter into and perform
their respective obligations under the Documents, and the due authorization of
the execution of the Documents by all parties thereto other than the Borrower.
We have also assumed that (i) the Borrower does not have its management and
control in Liberia, or undertake any business activity in Liberia, and (ii) less
than a majority of the direct or indirect shareholders of the Borrower by vote
or value are resident in Liberia. We have further assumed the validity and
enforceability of the Documents under all applicable laws other than the law of
the Republic of Liberia.

 

As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.

 

We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000) as amended
by the Consolidated Tax Amendments Act of 2011, and the Liberian Commercial Code
of 2010, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge

 

--------------------------------------------------------------------------------


 

Page 3

 

[g240091km31i003.jpg]

 

and interpretation of analogous laws in the United States. In rendering our
opinion as to the valid existence in good standing of the Borrower, we have
relied on a Certificate of Goodstanding issued by order of the Minister of
Foreign Affairs of the Republic of Liberia on [·].

 

This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.

 

Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

 

1.                                The Borrower is a corporation duly
incorporated, validly existing under the Business Corporation Act and in good
standing under the law of the Republic of Liberia;

 

2.                                The Borrower has full right, power and
authority to enter into, execute and deliver the Documents and to perform each
and all of its obligations under the Documents;

 

3.                                Each of the Documents has been executed and
delivered by a duly authorized signatory of the Borrower;

 

4.                                Each of the Documents constitutes the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with its terms;

 

5.                                Neither the execution nor delivery of any of
the Documents, nor the transactions contemplated therein, nor compliance with
the terms and conditions thereof, will contravene any provisions of Liberian law
or violate any provisions of the Articles of Incorporation (inclusive of any
articles of amendment thereto) or the Bylaws of the Borrower;

 

6.                                No consent or approval of, or exemption by,
any Liberian governmental or public bodies and authorities are required in
connection with the execution and delivery by the Borrower of any of the
Documents;

 

7.                                It is not necessary to file, record or
register any of the Documents or any instrument relating thereto or effect any
other official action in any public office or elsewhere in the Republic of
Liberia to render any such document enforceable against the Borrower;

 

8.                                Assuming none of the Documents has been
executed in the Republic of Liberia, no stamp or registration or similar taxes
or charges are payable in the Republic of Liberia in respect of any of the
Documents or the enforcement thereof in the courts of the Republic of Liberia
other than customary court fees payable in litigation in the courts of the
Republic of Liberia;

 

9.                                The Borrower is not required or entitled under
any existing applicable law or regulation of the Republic of Liberia to make any
withholding or deduction in respect of any tax or otherwise from any payment
which it is or may be required to make under any of the Documents;

 

10.                         Assuming that the shares of the Borrower are not
owned, directly or indirectly, by the Republic of Liberia or any other sovereign
under Liberian law, neither the Borrower nor the property or assets of the
Borrower is immune from the institution of legal proceedings or the obtaining or
execution of a judgment in the Republic of Liberia;

 

--------------------------------------------------------------------------------


 

Page 4

 

[g240091km31i003.jpg]

 

11.                              Under Liberian law the choice by the Borrower
of English law to govern the Documents (other than the Account Pledge Agreement)
is a valid choice of law and the irrevocable submission under the Credit
Agreement by the Borrower to the jurisdiction of the courts of England is a
valid submission to such courts;

 

12.                              In the event a judgment of the courts of
England against the Borrower was obtained after service of process in the manner
specified in the Credit Agreement, such judgment would (when duly authenticated)
be admissible as evidence in proceedings brought to enforce the Credit Agreement
in the courts of Liberia; provided that each defendant in any such proceeding
shall have appeared in person or by an authorized representative before the
English court rendering such judgment;

 

13.                              Under Liberian law the choice by the Borrower
of law of [·] to govern the Account Pledge Agreement is a valid choice of law
and the submission thereunder by the Borrower to the jurisdiction of [·] is a
valid submission to such jurisdiction;

 

14.                              To the best of our knowledge without having
made any investigation of agreements (other than our examination of the
Documents) to which the Borrower is a party, claims against the Borrower under
the Documents will rank at least pari passu with the claims of all unsecured
creditors of the Borrower except those mandatorily preferred by law;

 

15.                              None of the Finance Parties will be deemed to
be resident, domiciled, carrying on business or subject to taxation in the
Republic of Liberia solely by reason of the negotiation, preparation, execution,
performance or enforcement of, and/or receipt of any payment due from the
Company under, the Documents.

 

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, (ii) while there is nothing in the law of the Republic of
Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction of a forum other than the Republic of Liberia, the enforceability
of such submission to jurisdiction provisions is not dependent upon Liberian law
and such provisions may not be enforceable under the law of a particular
jurisdiction other than the Republic of Liberia, and (iii) we express no opinion
with respect to the effectiveness of Section 11.17 of the Credit Agreement in
relation to the Borrower.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender or the Facility Agent in accordance with the provisions of the
Credit Agreement. Any such Lender or Facility Agent may rely on the opinion
expressed above as if this opinion letter were addressed and delivered to such
Lender or Facility Agent on the date hereof.

 

This opinion may not be disclosed to any person other than: (a) any Affiliate of
any of the Facility Agent and the Lenders, and the employees, officers, auditors
and professional advisors of any of the Facility Agent, the Lenders and their
respective Affiliates, (b) those Persons (such as regulatory authorities) who,
in the ordinary course of business of the Facility Agent and the Lenders, have
access to their papers and records or are entitled by law to see them (including
as required by the rules of any applicable stock exchange), (c) any Person as
required in accordance with law, regulation or any judicial proceeding, (d) to
the extent required in connection with any actual or potential dispute or claim
to which an addressee of this opinion is a party and which is relating to the
transaction for which this opinion is given, and, and (e) those

 

--------------------------------------------------------------------------------


 

Page 5

 

[g240091km31i003.jpg]

 

Persons who are considering becoming Lenders, assignees or Participants and
their professional advisers, and on the basis that those Persons will make no
further disclosure.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender or Facility Agent who is
permitted to rely on the opinion expressed herein as specified in the next
preceding paragraph of any development or circumstance of any kind including any
change of law or fact that may occur after the date of this opinion letter even
though such development, circumstance or change may affect the legal analysis, a
legal conclusion or any other matter set forth in or relating to this opinion
letter. Accordingly, any Lender or Facility Agent relying on this opinion letter
at any time should seek advice of its counsel as to the proper application of
this opinion letter at such time.

 

Very truly yours,

 

Watson Farley & Williams LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2
Form of Opinion of English Counsel to Facility Agent

 

126

--------------------------------------------------------------------------------


 

[g240091km33i001.jpg]

 

[g240091km33i002.jpg]

 

 

KfW IPEX-Bank GmbH;



BNP Paribas Fortis SA/NV;



HSBC Bank plc;

 

 

E:
T:
F:
Our ref:

 

sheila.obhrai@shlegal.com
+44 20 7809 2622
+44 20 7003 8483
822\01-56-00968

 

[         ] 2017

 

HSBC Bank USA, National Association

 

Commerzbank AG;

 

Banco Santander, S.A.;

 

Finnish Export Credit Ltd.;

 

Finnvera plc;

 

Euler Hermes Aktiengesellschaft;

 

Banco Bilbao Vizcaya Argentaria, S.A.,
Niederlassung Deutschland;

 

Bayerische Landesbank, New York Branch;

 

DZ Bank AG (Deutsche Zentral-

Genossenschaftsbank);

 

JPMorgan Chase Bank, N.A., London Branch; and

 

Sumitomo Mitsui Banking Corporation Europe
Limited

 

 

01-56-00968\Draft(2)\05 October 2017\

 

Dear Sirs

 

Royal Caribbean Cruises Ltd. (the “Borrower”)

 

We have acted as English legal advisers to KfW IPEX-Bank GmbH as facility agent
(the “Facility Agent”) in connection with a Finnvera and Hermes backed credit
agreement dated [      ] 2017  in respect of a United States Dollar credit
facility (the “Credit Agreement”) relating to the construction of Meyer Turku Oy
ICON 2 hull no 1401 (the “Vessel”) made between (i) the Borrower, (ii) each of
the Original FEC Lenders, the Original Hermes Lenders and the Original Finnvera
Balancing Lenders, (iii) KfW IPEX-Bank GmbH as the Facility Agent, the
Documentation Agent and the Hermes Agent, (iv) BNP Paribas Fortis SA/NV as the
Finnvera Agent, (v) KfW IPEX-

 

[g240091km33i003.jpg]

 

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

Bank GmbH as the Initial Mandated Lead Arranger and (vi) BNP Paribas Fortis
SA/NV, HSBC Bank plc, Commerzbank AG and Banco Santander S.A. as the Other
Mandated Lead Arrangers.

 

We have been asked to give this opinion pursuant to Section 5.1.2(b) of the
Credit Agreement.

 

Terms defined in the Credit Agreement have the same meaning in this opinion.

 

1            Documents

 

1.1         We have examined copies of the following documents for the purposes
of this opinion:

 

(a)           the Credit Agreement;

 

(b)           the Fee Letter in relation to a syndication fee dated [     ] 2017
addressed by the Facility Agent to the Borrower and accepted and agreed by the
Borrower;

 

(c)           the Fee Letter in relation to the Commitment Fees dated [     ]
2017 addressed by the Facility Agent to the Borrower and accepted and agreed by
the Borrower;

 

(d)           the Fee Letter in relation to an agency fee dated [     ] 2017
addressed by the Facility Agent to the Borrower and accepted and agreed by the
Borrower; and

 

(e)           the Fee Letter in relation to an arranger fee dated [     ] 2017
addressed by KfW IPEX-Bank GmbH as Mandated Lead Arranger to the Borrower and
accepted and agreed by the Borrower;

 

(f)            the Fee Letter in relation to an arranger fee dated [     ] 2017
addressed by BNP Paribas Fortis SA/NV as Mandated Lead Arranger to the Borrower
and accepted and agreed by the Borrower;

 

(g)           the Fee Letter in relation to a structuring fee dated [     ] 2017
addressed by HSBC Bank plc as Mandated Lead Arranger to the Borrower and
accepted and agreed by the Borrower;

 

(h)           the Fee Letter in relation to an arranger fee dated [     ] 2017
addressed by Commerzbank AG as Mandated Lead Arranger to the Borrower and
accepted and agreed by the Borrower;

 

(i)            the Fee Letter in relation to an MLA fee dated [     ] 2017
addressed by Banco Santander, S.A. as Mandated Lead Arranger to the Borrower and
accepted and agreed by the Borrower; and

 

(j)            the FEC Transfer Certificates dated [     ] 2017, one executed by
each of the Original FEC Lenders in favour of FEC in relation to its Commitment
under the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

1.2        “Finance Document” means each document referred to in paragraphs
1.1(a) to (j).

 

1.3         We have not examined any document or made any enquiries or searches
except as described in this opinion.

 

2            Scope of Opinion

 

2.1          Our opinion is given solely with respect to the laws of England and
Wales as at the date of this letter and as currently applied by the English
courts. Statements relating to taxation are also based on generally published
practice of HM Revenue & Customs applying at the date of this opinion. We
express no opinion as to the law of any other jurisdiction or as to any matters
of fact.

 

2.2         This opinion shall be governed by and interpreted in accordance with
English law.

 

3           Opinion

 

3.1        Subject to the assumptions and qualifications set out below, we are
of the opinion that:

 

(a)           Obligations binding:   the obligations of the Borrower under each
Finance Document to which it is a party are legally valid, binding and
enforceable obligations;

 

(b)           Filings:   it is not necessary for the validity, enforceability or
admissibility in evidence in England of any Finance Document that it be
registered or filed with any court, authority or public office;

 

(c)           Choice of law and submission to jurisdiction:   the choice of
English law to govern the Finance Documents will be upheld as a valid choice of
law in the English courts and the submission to the jurisdiction of the English
courts by the Borrower in the Finance Documents constitutes a valid submission;

 

(d)          Stamp duty:   no United Kingdom ad valorem stamp duty or stamp duty
reserve tax or stamp or registration duty or similar United Kingdom taxes or
charges are payable in England in relation to:

 

(i)            the execution, delivery or enforcement of the Finance Documents;
or

 

(ii)           the transfer of Loans by way of assignment or transfer as
recorded under section 11.11 of the Credit Agreement;

 

(e)           Withholding tax:   the Borrower is not required to make any
deduction or withholding for or on account of United Kingdom taxes from any
payment of interest made by the Borrower under the Finance Documents;

 

3

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

(f)            No consents:   no consent, authorisation, licence or approval of
any governmental or public body in England and Wales is required (i) to
authorise the execution, delivery, validity, enforceability or admission into
evidence of any Finance Document or (ii) for the lawful performance by the
Borrower of its obligations under each Finance Document to which it is a party;

 

(g)          Equal ranking:   the payment obligations of the Borrower under the
Finance Documents to which it is a party rank at least equally with claims of
all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally; and

 

(h)          Existing law:   the execution by the Borrower of the Finance
Documents to which it is a party does not violate any provision of English law
of general application.

 

4             Assumptions

 

4.1          We have assumed that:

 

(a)             Status and capacity:   each party to each Finance Document:

 

(i)           is duly incorporated and validly existing under the laws of its
country of incorporation;

 

(ii)          has the necessary corporate power to enter into and perform its
obligations under each Finance Document to which it is a party;

 

(iii)         has obtained all necessary consents and authorisations (other
than, in relation to the Borrower only, any consents or authorisations required
under English law) and is qualified and empowered to enter into and perform its
obligations under each Finance Document to which it is a party; and

 

(iv)         has taken all action required by its constitutional documents to
authorise the execution of and the performance of its obligations under each
Finance Document to which it is a party;

 

(b)           Execution:   each Finance Document has been duly executed and
delivered on behalf of each party to it;

 

(c)           Authenticity and conformity:   each document described as an
original is authentic and each document described as a copy conforms to its
original;

 

(d)          Solvency:   the Borrower is able to pay its debts as they fall due,
will not become unable to pay its debts as a consequence of entering into the
Finance

 

4

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

Documents to which it is a party and no steps have been taken to make the
Borrower the subject of any insolvency procedure or injunction;

 

(e)         No waiver:   no Finance Document has been terminated or varied and
no obligation has been waived;

 

(f)          Entire agreement:   each Finance Document constitutes the entire
agreement between the parties to it as to the matters referred to in it;

 

(g)         No duress:   the effect of the Finance Documents is not affected by
duress, undue influence or mistake and no Finance Document has been entered into
by any party in connection with any unlawful activity;

 

(h)        Other parties:   each Finance Document has been duly authorised,
executed and delivered by each party to it and each such party has obtained all
necessary consents and authorisations and is qualified and empowered to enter
into and perform its obligations under each Finance Documents to which it is a
party;

 

(i)          Other laws:   no law or public policy of any place other than
England affects the opinions contained in this letter and each Finance Document
constitutes legal, valid and binding obligations of the parties to it under all
applicable laws other than, in the case of the Borrower, English law;

 

(j)          Facts:   all facts and documents relevant to this opinion have been
disclosed to us;

 

(k)         Agent for service of process:   the person specified in the Credit
Agreement as agent for the service of process on behalf of the Borrower in
England and Wales exists and operates at the address stated, has duly accepted
its appointment and such appointment will subsist for so long as any liability
is outstanding under the Finance Documents;

 

(l)          Choice of law:   the choice of English law to govern the Finance
Documents and the submission by the parties other than the Borrower to the
jurisdiction of the English courts is, in each case, a valid choice of law and
submission to jurisdiction under the rules governing choice of law and
submission to jurisdiction applicable to each such party (other than the
rules applicable under English law);

 

(m)        Rate of Interest:   the Loan does not carry interest at a rate that
exceeds a reasonable commercial return or which is determined to any extent by
reference to the results of any business activity or the value of any property
and does not carry any right on repayment to any premium;

 

5

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

(n)           No Amendments:   there has been no amendment or change to any
Finance Document from the date on which it was signed;

 

(o)          Payments not arising in the UK:   any security provided by the
Borrower in relation to the Finance Documents, the Borrower’s source of funds to
satisfy its obligations under the Finance Documents, and the place of payment of
interest under the Credit Agreement are not located, or taken to be located, in
the United Kingdom; and

 

(p)          Not UK resident:   the Borrower is not resident in the United
Kingdom for tax purposes and is not entering into or performing its obligations
under the Finance Documents through a permanent establishment in the United
Kingdom.

 

4.2          We have taken no steps to verify any of these assumptions.

 

5             Qualifications

 

Our opinion is subject to the following qualifications:

 

(a)          Enforceability:   the expression “enforceable” means that the
obligations are of a type which English courts enforce and does not mean that
they will be enforced in all circumstances or in accordance with their terms;

 

(b)          Insolvency:   the rights of the parties are subject to limitations
arising from laws relating to insolvency and other laws affecting the rights of
creditors generally;

 

(c)          Penalty:   any provision for the forfeiture of property or the
payment of an amount in the event of a breach of contract is unenforceable if it
is construed as a penalty;

 

(d)          Equitable remedies:   equitable remedies including specific
performance and injunction are granted at the discretion of the court and are
not usually available where damages are considered to be an adequate remedy;

 

(e)          Time-barred claims:   enforcement of the rights of any party may
become time-barred;

 

(f)           Performance abroad:   an obligation to be performed in a
jurisdiction outside England and Wales or by a person subject to the laws of a
jurisdiction outside England and Wales may not be enforceable under English law
to the extent that such performance would be illegal or contrary to public
policy under the laws of that other jurisdiction;

 

6

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

(g)          Set-off:   defences of set-off or counterclaim may be available
even where such defence is waived;

 

(h)          Discretions:   any party which is vested with a discretion or which
may determine any matter in its opinion may be required to exercise such
discretion reasonably or to base its opinion on reasonable grounds;

 

(i)           Certificates:   any provision to the effect that a calculation,
determination or certificate will be conclusive, binding or final will not
prevent judicial enquiry into its accuracy;

 

(j)           Severability:   any provision allowing an invalid, illegal or
unenforceable provision to be severed from other provisions may be disregarded
by a court;

 

(k)          Amendments:   documents may be amended or waived orally despite any
provision to the contrary;

 

(l)           Costs:   an undertaking by one party to pay the costs of another
in litigation may be unenforceable if the litigation is unsuccessful or the
court makes an order for costs;

 

(m)         Stamp duty:   an undertaking or indemnity regarding stamp duty may
be unenforceable under section 117 of the Stamp Act 1891;

 

(n)          Foreign currency:   an English court may decline to give judgment
in respect of an obligation under any Finance Document in any currency other
than sterling and any judgment other than in sterling may be converted to
sterling for enforcement purposes and, in an English liquidation, foreign
currency claims must be converted into sterling at the rate prevailing at the
commencement of liquidation for the purpose of proving for such claims;

 

(o)          Exclusion of liability:   the effectiveness of certain provisions
excluding or limiting the liability of a party may be limited by law;

 

(p)          Convenient forum:   an English court has power to stay an action
where it is shown that it can without injustice to the parties be tried in a
more convenient forum except in those cases where jurisdiction is determined in
accordance with EU Regulation No. 1215/2012 of 12 December 2012 on jurisdiction
and the recognition and enforcement of judgments in civil and commercial matters
or, in the case of Iceland, Norway and Switzerland, the Lugano Convention on
Jurisdiction and the Recognition and Enforcement of Judgments in Civil and
Commercial Matters 2007;

 

7

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

(q)          Choice of law: the choice of English law to govern the Finance
Documents will not displace mandatory rules of law applicable in another
jurisdiction with which the relevant transaction is otherwise solely connected
or in which a dispute is being adjudicated and may not be recognised or upheld
by the English courts where to do so would be inconsistent with Regulation (EC)
No. 593/2008 of 17 June 2008 on the law applicable to contractual obligations
(Rome I) or Regulation (EC) No. 864/2007 of 11 July 2007 on the law applicable
to non-contractual obligations (Rome II);

 

(r)           Jurisdiction: the English courts may be required to or may decline
jurisdiction in the circumstances set out in EU Regulation No. 1215/2012 of 12
December 2012 and the Civil Jurisdiction and Judgments Act 1982 (as amended) or
in the case of Iceland, Norway and Switzerland, the Lugano Convention on
Jurisdiction and the Recognition and Enforcement of Judgments in Civil and
Commercial Matters 2007;

 

(s)          Process Agent: If the Borrower does not maintain an agent for the
service of process on its behalf in England and Wales for the purposes of the
Finance Documents, the Facility Agent may require leave of the English courts to
commence proceedings in connection with the Finance Documents against the
Borrower in the English courts and may require an order for service of such
proceedings outside the jurisdiction. We express no view as to the time or cost
involved in obtaining any such leave or order nor as to the basis on which such
leave or order may be obtained; and

 

(t)           Agreements to agree: an English court will not enforce a provision
of any Finance Document that requires the parties to reach agreement in the
future as to any matter.

 

6            Observations

 

We make the following observations:

 

(a)          Statements: we express no view as to the accuracy of any statement
made in any Finance Document;

 

(b)          Circumstances: we have not considered the particular circumstances
of any party except to the extent expressly stated in this opinion; and

 

(c)           Facility Agent: we have acted for and received instructions only
from the Facility Agent in respect of the Finance Documents.

 

7            Reliance

 

8

--------------------------------------------------------------------------------


 

[g240091km33i004.jpg]

 

7.1          This opinion is addressed to you for your sole benefit and may not
be relied upon by any other person.

 

7.2          You may disclose this opinion to any person, but may not file it
with any person or quote or refer to it in any public document.

 

Yours faithfully

 

 

 

 

 

 

 

Stephenson Harwood LLP

 

 

9

--------------------------------------------------------------------------------

 


 

EXHIBIT B-3
Form of Opinion of US Tax Counsel to Facility Agent for Lenders

 

127

--------------------------------------------------------------------------------


 

CLIFFORD CHANCE US LLP

 

 

 

KfW IPEX-Bank GmbH

 

Palmengartenstrasse 5-9

DRAFT [·], 2017

60325 Frankfurt/Main

 

Federal Republic of Germany (“KfW”)

 

 

Finnish Export Credit Ltd.

P.O. Box 1010

Fl. 00101 Helsinski;

Finland (“FEC”)

 

For the benefit of KfW, FEC and the banks and

financial institutions listed in the Appendix

hereto (collectively the “Lenders”)

 

 

 

Re: Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd. Payments

 

Dear Sirs:

 

You have asked whether U.S. withholding tax will be imposed on payments made by
the U.S. branch of Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to any of the Lenders, under the ICON 2
Hull No. 1401 Credit Agreement dated                               between RCCL
as borrower and the Lenders, KfW as Hermes Agent, Facility Agent, Documentation
Agent, and Initial Mandated Lead Manager, BNP Paribas as Finnvera Agent and the
Other Mandated Lead Arrangers (the “Credit Agreement”) and the FEC Transfer
Certificates, one executed by each Original FEC Lender in favor of FEC and dated
                       2017 (the “FEC Transfer Certificates”), and together with
the Credit Agreement, the (“Documents”).

 

Under the Credit Agreement, the Lenders would severally lend money to RCCL to
help fund the purchase of ICON 2 Hull No. 1401 at Meyer Turku Oy.

 

The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.

 

In connection with rendering this opinion we have reviewed the Documents and
such other documents as we have deemed necessary or appropriate for purposes of
rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original

 

- 1-

--------------------------------------------------------------------------------


 

documents, or true and accurate copies of original documents, and have not been
subsequently amended; (ii) the signatures on each original document are genuine;
(iii) all representations and statements as to matters of fact set forth in such
documents are true and correct; (iv) all obligations imposed by any such
documents on the parties thereto have been or will be performed or satisfied in
accordance with their terms; and (v) there are no documents relevant to this
opinion to which we have not been given access. We have also assumed, with your
consent, that each Lender will either be a United States person for U.S. federal
income tax purposes (a “U.S. Lender”), will be claiming the benefits of an
income tax treaty between the United States and its own jurisdictionion (a
“Treaty Lender”) or will be booking the loan out of a branch in the United
States (a “U.S. Branch Lender). We have assumed with your consent that with
respect to each Treaty Lender:

 

(i)         the relevant Treaty Lender is eligible to claim benefits as a
resident of the jurisdiction associated with it in the Appendix hereto (or, in
the case of FEC, Finland) under the income tax treaty between such jurisdiction
and the United States currently in force (each a “Treaty”);

 

(ii)        if the relevant Treaty Lender is claiming benefits under the Treaty
between Spain and the United States, it is a bank or other financial institution
within the meaning of and subparagraph 3(b) of Article II of such Treaty and has
independently determined that this loan will be considered a long-term loan
within the meaning of such subparagraph and is not seeking our review of this
issue;

 

(iii)       no Treaty Lender will receive payments under the Credit Agreement
that are attributable, for purposes of the Treaty under which it is eligible to
claim benefits, to a permanent establishment of such Lender in the United
States;

 

(iv)       no Treaty Lender has made an election, or otherwise taken steps, to
be treated as other than a corporation for U.S. federal income tax purposes;

 

(v)        each Treaty Lender will provide RCCL or its agent with a properly
completed Internal Revenue Service (“IRS”) Form W-8BEN-E representing that such
Lender is eligible to claim benefits under a Treaty with respect to payments
under the Credit Agreement;

 

(vi)       if a Treaty Lender is receiving payments for a participant, it will
provide RCCL with a properly completed IRS Form W-8IMY to which it will attach
its own IRS Form W-8BEN-E and a properly completed IRS Form W-8BEN, W-8BEN-E or
W-8ECI, as appropriate, from each participant representing that the participant
is entitled to receive payments under the Credit Agreement free and clear of
U.S. withholding;

 

- 2-

--------------------------------------------------------------------------------


 

(vii)      each Treaty Lender will be eligible to receive payments free of
withholding under the provisions of Sections 1471 through 1474 of the U.S.
Internal Revenue Code (“FATCA”) and will provide RCCL or its agent of either, as
appropriate, with such properly completed IRS forms, certifications and other
items as may be required to establish the Lender’s exemption from withholding
under FATCA; and

 

(viii)     all of the foregoing will in relation to each Treaty Lender continue
to be accurate and correct.

 

We have assumed, with your consent, that with respect to each U.S. Branch
Lender:

 

(i)         the payments the U.S. Branch Lender will receive under the Credit
Agreement are effectively connected with a trade or business of the U.S. Branch
Lender in the United States;

 

(ii)        the U.S. Branch Lender will provide RCCL or its agent with a
properly completed IRS Form W-8ECI accurately representing that the payments it
will receive under the Credit Agreement are effective connected with such trade
or business of the U.S. Branch Lender in the United States;

 

(iii)       the U.S. Branch Lender has not made and will not make an election,
or otherwise take steps, to be treated as other than a corporation for U.S.
federal income tax purposes;

 

(iv)       if the U.S. Branch Lender is receiving payments for a participant, it
will provide RCCL with a properly completed IRS Form W-8IMY to which it will
attach its own IRS Form W-8ECI and a properly completed IRS Form from each
participant accurately representing that the participant is entitled to receive
all payments under the Credit Agreement free and clear of U.S. withholding; and

 

(v)        all of the foregoing will in relation to the U.S. Branch Lender
continue to be accurate and correct.

 

Finally, we have assumed, with your consent, that with respect to each U.S.
Lender:

 

(i)         the U.S. Lender will provide RCCL or its agent with a properly
completed and currently accurate IRS Form W-9; and

 

(ii)        the U.S. Lender will continue to be a United States person for U.S.
federal income tax purposes.

 

- 3-

--------------------------------------------------------------------------------


 

Conclusion

 

We are members of the Bar of the State of New York. This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the Credit
Agreement and does not address any other tax or legal consequences of the
transactions contemplated in the Documents. This opinion is rendered solely to
you and may not be relied upon by any other person, other than your legal
advisors. Our opinion is based on existing authorities as of the date hereof and
may change as a result of subsequent legislation, regulations, administrative
pronouncements, court opinions or other legal developments, possibly with
retroactive effect. We do not undertake to update this opinion based on any such
developments unless specifically engaged by you to do so. Our opinion is not
binding on the IRS, and no assurance can be given that the conclusions expressed
herein will not be challenged by the IRS or will be sustained by a court.

 

Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by RCCL
to any Lender under the Credit Agreement. Payments to non-U.S. persons that are
not considered to be U.S. source income for U.S. federal income tax purposes,
generally are not subject to U.S. withholding tax. Payments by RCCL to a Treaty
Lender under the Credit Agreement, to the extent they are U.S. source income,
will be exempt from U.S. withholding tax under the Interest, Business Profits or
Other Income Articles of the relevant Treaty. Payments to a U.S. Branch Lender
or U.S. Lender will be subject to U.S. taxation but exempt from U.S. withholding
tax. Should any of the assumptions set forth above with respect to a Lender be
invalid, or cease to be valid in relation to a Lender, such Lender shall not be
entitled to rely upon this opinion.

 

Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.

 

Sincerely,

 

- 4-

--------------------------------------------------------------------------------


 

APPENDIX

 

Original FEC Lenders

 

Address of Record

 

Residence for Treaty
Purposes

KfW IPEX-Bank GmbH

 

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

 

Germany

Banco Bilbao Vizcaya Argentaria, S.A.,
Niederlassung Deutschland

 

Neue Mainzer Strasse 28
60311 Frankfurt am Main,
Germany

 

[Spain?]

Banco Santander S.A.

 

Paseo de Pereda,
Numeros 9 al 12
Santander, Spain

 

Spain

Bayerische Landesbank, New York
Branch;

 

560 Lexington Avenue
New York, NY 10022, USA

 

N/A

BNP Paribas Fortis S.A./N.V.

 

Rue Montagne du Parc 3
1000 Brussels, Belgium

 

Belgium

Commerzbank AG, New York Branch

 

225 Liberty Street, 32nd Flr.
New York, NY 10281, USA

 

N/A

DZ Bank AG, New York Branch

 

609 Fifth Avenue
New York, NY 10017, USA

 

N/A

HSBC Bank plc

 

8 Canada Square
London E14 5HQ, UK

 

UK

JPMorgan Chase Bank, N.A., London
Branch

 

25 Bank Street
Canary Wharf
London E14 5JP, UK

 

N/A

Sumitomo Mitsui Banking Corporation
Europe Limited

 

99 Queen Victoria Street
London EC4V 4EH, UK

 

[?]

 

Original Hermes and Finnvera
Balancing Lenders

 

Address of Record

 

Residence for Treaty
Purposes

KfW IPEX-Bank GmbH

 

Palmengartenstrasse 5-9
D-60325 Frankfurt am Main

 

Germany

Banco Bilbao Vizcaya Argentaria, S.A.,
Niederlassung Deutschland

 

Neue Mainzer Strasse 28
60311 Frankfurt am Main,
Germany

 

[Spain?]

Banco Santander S.A.

 

Paseo de Pereda,
Numeros 9 al 12
Santander, Spain

 

Spain

Bayerische Landesbank, New York
Branch

 

560 Lexington Avenue
New York, NY 10022, USA

 

N/A

BNP Paribas Fortis S.A./N.V.

 

Rue Montagne du Parc 3
1000 Brussels, Belgium

 

Belgium

Commerzbank AG, New York Branch

 

225 Liberty Street, 32nd Flr.
New York, NY 10281, USA

 

N/A

DZ Bank AG, New York Branch

 

609 Fifth Avenue
New York, NY 10017, USA

 

N/A

HSBC Bank USA, National Association

 

 

[                                         ]

 

 

N/A

JPMorgan Chase Bank, N.A., London
Branch

 

25 Bank Street, Canary
Wharf
London E14 5JP, UK

 

N/A

Sumitomo Mitsui Banking Corporation
Europe Limited

 

99 Queen Victoria Street
London EC4V 4EH, UK

 

[?]

 

- 5-

--------------------------------------------------------------------------------


 

- 6-

--------------------------------------------------------------------------------


 

EXHIBIT B-4 
Form of Opinion of Finnish Counsel to Facility Agent for Lenders

 

128

--------------------------------------------------------------------------------


 

[g240091km37i001.jpg]

 

 

 

Final draft 051017

 

 

 

To: The addressees listed in Schedule A (the “Addressees”)

 

[·] 2017

 

 

 

 

 

 

FINNVERA AND HERMES BACKED TERM LOAN FACILITY IN RESPECT OF VESSEL ICON 2 HULL
NO. 1401

 

Dear Sirs,

 

We have acted as special Finnish counsel in connection with a Finnvera and
Hermes backed term facility agreement dated [·] 2017 (the “Facility Agreement”)
relating to a loan facility up to the US Dollar Maximum Loan Amount (as defined
in the Facility Agreement) entered into between, among others, Royal Caribbean
Cruises Ltd. (“RCCL”) as the Borrower, KfW IPEX-Bank GmbH (“KfW”) as Initial
Mandated Lead Arranger, Original FEC Lender, Original Hermes Lender, Original
Finnvera Balancing Lender, Facility Agent, Documentation Agent and Hermes Agent
and BNP Paribas Fortis SA/NV (“BNP”) as Other Mandated Lead Arranger, Original
FEC Lender, Original Hermes Lender, Original Finnvera Balancing Lender and
Finnvera Agent under the Facility Agreement, and in such capacity we have been
requested to render this opinion (the “Opinion”) to the Addressees.

 

Terms defined in the Facility Agreement shall have the same meaning when used in
this Opinion unless otherwise defined herein or the context otherwise requires.

 

I.                                 DOCUMENTS

 

For the purposes of this Opinion we have examined the following documents:

 

(a)                               a copy of the executed Facility Agreement;

 

(b)                              a copy of the executed buyer credit guarantee
agreement BC 49-16 / 2 dated [·] 2017 (the “Finnvera Guarantee ”) entered into
between Finnvera plc (“Finnvera”) and KfW as the Guarantee Holder (as defined
therein, the “Guarantee Holder”) under

 

1

--------------------------------------------------------------------------------


 

which Finnvera has issued, in accordance with the Act on the State’s Export
Credit Guarantees (Fi: laki valtion vientitakuista (422/2001), as amended), a
buyer credit guarantee to the Guarantee Holder as security for the credit made
available to the Borrower under the Facility Agreement. The Finnvera Guarantee
includes the General Conditions for Buyer Credit Guarantees dated 1 March 2004
issued by Finnvera (the “General Conditions”) which are incorporated in the
Finnvera Guarantee;

 

(c)                               a copy of the executed Transfer Certificates,
each dated [·] 2017 and separately issued by KfW, BNP, HSBC Bank plc,
Commerzbank AG, New York Branch, Banco Santander, S.A., Banco Bilbao Vizcaya
Argentaria, S.A., Niederlassung Deutschland, Bayerische Landesbank, New York
Branch, DZ Bank AG (Deutsche Zentral-Genossenschaftsbank), New York Branch,
JPMorgan Chase Bank, N.A., London Branch and Sumitomo Mitsui Banking Corporation
Europe Limited as the Original FEC Lenders and Finnish Export Credit Ltd (“FEC”)
as New Lender (each as defined therein) (the “FEC Transfer Certificate” and
collectively the “FEC Transfer Certificates”) whereby the Existing Lenders have
transferred their Commitments under the Facility Agreement to FEC;

 

(d)                              a copy of the executed supplemental assignment
agreement dated [·] 2017 (the “Supplemental Assignment Agreement”) entered into
between FEC and KfW, BNP, HSBC Bank plc, Commerzbank AG, New York Branch, Banco
Santander, S.A., Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung
Deutschland, Bayerische Landesbank, New York Branch, DZ Bank AG (Deutsche
Zentral-Genossenschaftsbank), New York Branch, JPMorgan Chase Bank, N.A., London
Branch and Sumitomo Mitsui Banking Corporation Europe Limited as Transferring
Lenders, KfW as Guarantee Holder and Facility Agent and BNP as Finnvera Agent
(each as defined therein);

 

(e)                               a copy of the executed Finnvera guarantee
assignment agreement (the “Finnvera Guarantee Assignment”) dated [·] 2017
entered into between FEC as Assignee and KfW as Guarantee Holder (each as
defined therein);

 

(f)                                a commitment fee letter (the “Fee Letter”)
dated [·] 2017 entered into between KfW as Facility Agent and RCCL as Borrower;

 

(g)                               a copy of the extract from the minutes of the
meeting of the Boards of Directors of Finnvera, number [·], held on [·];

 

(h)                              a copy of the extract from the minutes of the
meeting of the Boards of Directors of FEC, number [·], held on [·];

 

(i)                                  an extract from the Trade Register in
respect of Finnvera dated [·] 2017 and a copy of the Articles of Association of
Finnvera dated [·];

 

(j)                                  an extract from the Trade Register in
respect of FEC dated [·] 2017 and a copy of the Articles of Association of FEC
dated [·];

 

(k)                              a copy of the certificate of:

 

(i)                                  Finnvera dated [·] 2017 signed by
authorised representatives of Finnvera and certifying that (i) the decision of
the Board of Directors of Finnvera referred to in paragraph (g) above remains in
full force and effect and has not been revoked, amended, modified or superseded,
subject to any

 

2

--------------------------------------------------------------------------------


 

subsequent amendments or modifications made in accordance with the internal
instructions and policies of Finnvera, (ii) all corporate and other approvals,
including the approval of the Finnish Ministry of Economic Affairs and
Employment, if applicable, have been obtained and all corporate and other action
have been taken as required by Finnvera to execute, deliver and perform the
Finnvera Guarantee and such approvals and action have not been amended or
revoked and are in full force and effect, and (iii) there are no contractual
restrictions, judgments, orders or similar restrictions binding on Finnvera
which would affect the terms of the Finnvera Guarantee or entering into it by
Finnvera;

 

(ii)                              FEC dated [·] 2017 signed by authorised
representatives of FEC and certifying that (i) the decision of the Board of
Directors of FEC referred to in paragraph (h) above remains in full force and
effect and has not been revoked, amended, modified or superseded, subject to any
subsequent amendments or modifications made in accordance with the internal
instructions and policies of FEC, (ii) all corporate and other approvals,
including the approval of the Finnish Ministry of Economic Affairs and
Employment, if applicable, have been obtained and all corporate and other action
have been taken as required by FEC to make the decision regarding the financing
to be granted by FEC in respect of the Facility Agreement and such approvals and
action have not been amended or revoked and are in full force and effect, and
(iii) there are no contractual restrictions, judgments, orders or similar
restrictions binding on FEC which would affect the terms of the FEC Transfer
Certificates, the Supplemental Assignment Agreement or the Finnvera Guarantee
Assignment Agreement or entering into such documents by FEC; and

 

(l)                                  such other documents we have considered
necessary or desirable for the purposes of this Opinion.

 

The Finnvera Guarantee, the FEC Transfer Certificates, the Supplemental
Assignment Agreement, the Finnvera Guarantee Assignment, and the Fee Letter are
hereinafter collectively referred to as the “Opinion Documents”. Finnvera and
FEC are hereinafter collectively referred to as the “Finnish ECAs”.

 

With respect to certain relevant questions of fact, we have relied on the
extracts and certificates referred to in paragraphs (g) - (k) above and have not
independently verified their accuracy.

 

We have, for the purposes of this Opinion, made on [·] 2017 at approximately [·]
am/pm. (Helsinki time) an oral enquiry with the Register of Bankruptcy and
Reorganisation Proceedings (Fi: Konkurssi- ja yrityssaneerausrekisteri) (the
“Insolvency Register”) in respect of the Finnish ECAs.

 

For the purposes of this Opinion, we have not reviewed and express no opinion on
any factual matters, including the assets, business or affairs of the Finnish
ECAs.

 

This Opinion is issued and may only be relied upon by the Addressees on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
law as in force at the date hereof. We have not investigated the laws of any
other country than Finland and express no opinion as to any matter governed by
any law other than the laws of Finland. By issuing this Opinion we

 

3

--------------------------------------------------------------------------------


 

do not assume any obligation to notify or inform you of any developments
subsequent to the date of this Opinion that might render the opinions expressed
herein wholly or partly inaccurate.

 

4

--------------------------------------------------------------------------------


 

II.                                ASSUMPTIONS

 

For the purposes of this Opinion, we have assumed:

 

(i)                                  the genuineness of all signatures, the
completeness and conformity to originals of all documents submitted to us as
copies or extracts and the authenticity of the originals of such documents;

 

(ii)                              that, other than in respect of the Finnish
ECAs, the Opinion Documents have been duly authorised by, duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of all of the parties thereto;

 

(iii)                          that each of the FEC Transfer Certificates and
Fee Letter have been duly authorised, executed and delivered by the parties
thereto (other than FEC) and constitute legal, valid, binding and enforceable
obligations of the parties thereto under the laws of England by which they are
stated to be governed;

 

(iv)                          that the Facility Agreement has been duly
authorised, executed and delivered by the parties thereto and constitutes legal,
valid, binding and enforceable obligations of the parties thereto under the laws
of England by which it is stated to be governed;

 

(v)                              that the terms of the Facility Agreement and
the Construction Contract meet the provisions of the OECD Arrangement on
Officially Supported Export Credits, approved by the participants of such OECD
Arrangement within the Organisation for Economic Co-Operation and Development
(OECD), as published by the OECD from time to time;

 

(vi)                          that the terms of the Facility Agreement and other
Loan Documents do not contravene or conflict with any provision of the Finnvera
Guarantee or the Supplemental Assignment Agreement and all provisions required
to be complied with by the Finnvera Guarantee and the Supplemental Assignment
Agreement have been duly complied with in the Facility Agreement and other Loan
Documents; and

 

(vii)                      that the Guarantee Holder and other parties to the
Loan Documents duly perform and comply with all of their obligations towards the
Finnish ECAs under the Opinion Documents and that the information given at any
time by the Guarantee Holder or other parties to the Loan Documents to the
Finnish ECAs in connection with the Opinion Documents is true and accurate in
all material respects and not misleading and does not omit any material facts so
that full details of all facts and circumstances which are or might be material
in relation to the Opinion Documents have been disclosed to the Finnish ECAs.

 

5

--------------------------------------------------------------------------------


 

III.                          OPINIONS

 

On the basis of the foregoing assumptions and subject to the qualifications set
forth below, we are of the opinion that under the laws of Finland as of the date
hereof:

 

1                              Status

 

Each of the Finnish ECAs is a limited liability company (Fi: osakeyhtiö) duly
incorporated, duly organised and validly existing under the laws of Finland,
with the capacity to sue and be sued in its own name and has the power to own
assets and conduct business as set forth in its Articles of Association and the
searches with the Insolvency Register reveal no initiation of bankruptcy (Fi:
konkurssi) or restructuring (Fi: yrityssaneeraus) proceedings.

 

2                              Powers and authority

 

Each of the Finnish ECAs has the power and authority to enter into, execute and
deliver the Opinion Documents to which it is a party, to exercise its rights and
perform its obligations thereunder, and has taken all corporate or other action
necessary or desirable to approve and authorise the same.

 

3                              Due execution and legal validity

 

The Opinion Documents have been validly and properly executed and delivered by
the relevant Finnish ECA and constitute legal, valid, binding and enforceable
obligations of the Finnish ECA being a party thereto.

 

4                              Legal form

 

The Opinion Documents are in an acceptable and proper legal form for enforcement
in Finland.

 

5                              No conflict

 

The execution, delivery and performance by the relevant Finnish ECA of the
Opinion Document to which it is a party do not conflict with or violate any
provision of the laws and regulations of Finland, the Finnish ECA’s Articles of
Association or any other constitutional documents of the Finnish ECA.

 

6                              Consents and authorisations

 

All authorisations, licenses, consents and approvals required or advisable by
the Finnish ECAs in Finland for or in connection with the execution, delivery,
performance and validity of the Opinion Documents have been obtained and are in
full force and effect.

 

7                              No registration

 

It is not necessary or advisable in order to ensure the legality, validity,
enforceability or admissibility in evidence in proceedings and priority of the
obligations of the Finnish ECAs under the Opinion Documents, or the rights,
powers of the relevant Finance Parties thereunder, that the Opinion Documents
are notarised, filed, registered or recorded in Finland.

 

6

--------------------------------------------------------------------------------


 

8                              Taxes on payments

 

There is no Finnish withholding or other tax to be deducted from any payment of
any items characterised as interest to be made by the Finnish ECAs pursuant to
the Opinion Documents assuming that the relevant payee is considered a
non-resident of Finland (Fi: rajoitetusti verovelvollinen) for purposes of the
Finnish Income Tax Act (Fi: tuloverolaki, 1535/1992, as amended), i.e. the payee
is formed and registered under the laws of a jurisdiction other than Finland,
provided that such payee does not have a permanent establishment in Finland to
which such payments are effectively connected.

 

9                              Stamp duties

 

No stamp, registration, documentary or other similar ad valorem taxes, duties or
assessments of whatever nature are imposed by or payable in Finland upon or in
connection with the execution, delivery or performance of the Opinion Documents,
or the enforcement or admissibility in evidence of the Opinion Documents in
Finland.

 

10                      No residency

 

None of the Finance Parties is or will be deemed to be resident, domiciled,
carrying on business or subject to taxation in Finland by reason only of receipt
of any payments due from the Finnish ECAs under the Opinion Documents and it is
not necessary for any of the Finance Parties to be licensed, resident, domiciled
or carrying on business or subject to taxation in Finland in order to enforce or
receive payments due under the Opinion Documents.

 

11                      No immunity

 

Each of the Finnish ECAs is subject to civil and commercial law with respect to
its obligations under the Opinion Documents to which it is a party and the entry
into and exercise of rights and performance of obligations by each of the
Finnish ECAs under the Opinion Documents to which it is a party constitute
private and commercial acts for private and commercial purposes. Subject to the
provisions of the Restructuring of Companies Act (Fi: laki yrityksen
saneerauksesta (47/1993), as amended) and its effects on execution, in any
proceedings taken in Finland, neither the Finnish ECAs nor the Republic of
Finland (should Finnvera not be able to honour its obligations under the
Finnvera Guarantee) or any of their properties or assets have any immunity
against the jurisdiction of the courts of Finland for suit, execution,
attachment or other legal process.

 

12                      Ranking of claims

 

The claims of the Finance Parties against the Finnish ECAs under the Opinion
Documents will rank at least pari passu with the claims of all other unsecured
and unsubordinated creditors of the Finnish ECAs save for those whose claims are
preferred solely by any mandatory bankruptcy, insolvency, restructuring,
liquidation or other similar laws of general application.

 

13                      Liability of the Republic of Finland

 

Pursuant to the Act on the State Guarantee Fund (Fi: laki valtiontakuurahastosta
(444/1998), as amended), the Republic of Finland is (through a separate fund)
responsible for the Finnvera Guarantee should Finnvera not be able to honour its
obligations or commitments under the Finnvera Guarantee.

 

7

--------------------------------------------------------------------------------


 

14                      Choice of law

 

The choice of English law as the governing law of the Facility Agreement, the
Fee Letter and the FEC Transfer Certificates is legal, valid and binding upon
FEC.

 

In any proceedings for the enforcement of the obligations of FEC, the Finnish
courts would uphold as valid and give effect to the choice of English law as the
governing law of the Facility Agreement, the Fee Letter and the FEC Transfer
Certificates and all non-contractual obligations arising from or in connection
with the Facility Agreement and the FEC Transfer Certificates, subject to the
limitations and exceptions set out in Regulation (EC) No 593/2008 of the
European Parliament and of the Council of 17 June 2008 on the law applicable to
contractual obligations (Rome I) and in Regulation (EC) No 864/2007 of the
European Parliament and of the Council of 11 July 2007 on the law applicable to
non-contractual obligations (Rome II).

 

In any proceedings for the enforcement of the obligations of Finnvera, the
Finnish courts would uphold as valid and give effect to the choice of Finnish
law as the governing law of the Finnvera Guarantee and any non-contractual
obligations arising out of or in connection with it.

 

15                      Submission to the jurisdiction

 

The submission to the exclusive jurisdiction of the courts of England in
connection with the Facility Agreement is valid and binding upon FEC and Finnish
courts would enforce a judgment in respect of the Facility Agreement given by an
English court without examination of the merits of the case in accordance with
the provisions of Council Regulation (EC) No 1215/2012 dated 12 December 2012 on
Jurisdiction, Recognition and Enforcement of Judgments in Civil and Commercial
Matters.

 

The submission to the exclusive jurisdiction of the courts of Finland (Helsinki
District Court, Fi: Helsingin käräjäoikeus, as the court of first instance) in
connection with the Finnvera Guarantee, Supplemental Assignment Agreeement and
Finnvera Guarantee Assignment is valid and binding upon Finnvera and FEC.

 

IV.                           QUALIFICATIONS

 

The opinions set forth above are subject to the following qualifications:

 

a)                                    In order for Finnvera to be obliged to
make payment of any claim(s) under the Finnvera Guarantee it is required that
the conditions on the basis of which the Finnvera Guarantee has been issued are
duly performed and observed by the Guarantee Holder any other relevant parties
to the Loan Documents as specified in the Finnvera Guarantee. In addition, we
note that although Finnvera has not confirmed that the Facility Agreement is in
form and substance acceptable to it (it being Finnvera’s normal practice not to
give such a confirmation), in our opinion, there are no material provisions in
the Facility Agreement which on their face contravene or conflict with the
provisions of the Finnvera Guarantee and such provisions generally required to
be complied with by the Finnvera Guarantee have been complied with in the
Facility Agreement.

 

8

--------------------------------------------------------------------------------


 

b)                                   We note that according to Clause 22
(Applicable Law and Dispute Settlement) of the General Conditions, the Act on
Guarantees and Third Party Pledges (Fi: laki takauksesta ja
vierasvelkapanttauksesta (361/1999), as amended, the “Act”) shall not apply to
the Finnvera Guarantee. However, in case a Finnish court would, despite the
explicit provision of such Clause 22 decide to apply the Act, the below
qualifications should be noted:

 

(i)                                  under the Act, a creditor must notify the
guarantor of the debtor’s default no later than one (1) month after the default
and in a case such notice is made after such period, the guarantor is only
liable for the interest, penalty interest or other time based compensation that
has accrued after the notice was issued or sent, provided, however, that in a
case where the creditor is able to prove that the guarantor had otherwise become
aware of the default, the guarantor is liable for the said compensation from the
moment it received information on the default;

 

(ii)                              under the Act and the Finnish legal practice,
the illegality, invalidity or unenforceability of or any similar defect in any
provision of the guaranteed obligations or the alteration, amendment or
supplement of any condition agreed therein, including the granting of any time
or other indulgence, the release of any security or other debtor or guarantee or
the waiver of any right or obligation of the debtor under the guaranteed
obligations without consent of the guarantor, or the absence of any enforcement
may affect the validity of the guarantor’s obligations under the guarantee; and

 

(iii)        under the Act, if the guarantee is given also for obligations of
the debtor other than the specified main debt (Fi: yleistakaus), the guarantor
is responsible under the guarantee for the guaranteed obligations of the debtor
created subsequent to a merger or a division of the creditor only provided that
the guarantor has been notified about that merger or division and about the
guarantor’s statutory right in that case to limit its liability, and the
guarantor has not responded within a time period stated in that notification,
such time period not being less than one (1) month, that it shall restrict its
aforesaid liability.

 

c)           In addition to item (i) in paragraph IV. (b) above, the General
Conditions contain a special prescription period of sixty (60) days from the
respective due dates for the filing of a claim against Finnvera.

 

d)                                   We note that Finnvera’s liability under the
Finnvera Guarantee shall be limited to the Guaranteed Receivables as defined in
Clause 4.1 (Guaranteed Receivables) of the Finnvera Guarantee only and in
addition, that the Finnvera Guarantee includes provisions which restrict any
indemnity payable for default interest and therefore Finnvera’s liability under
the Finnvera Guarantee may not cover the entire default interest as determined
and calculated pursuant to the relevant provisions of the Facility Agreement.

 

e)                                    We note that the obligations and liability
of the Transferring Lenders (as defined in the Supplemental Assignment
Agreement) towards FEC, including the liability in case of termination the
application of the fixed interest rate based on the CIRR by FEC, shall be
determined according to the terms of the Supplemental Assignment Agreement
notwithstanding anything otherwise agreed in the Credit Agreement.

 

f)                                     Under Finnish law, it is required that in
connection with the bankruptcy, reorganisation or winding-up or insolvency
proceedings of a debtor, the creditor has

 

9

--------------------------------------------------------------------------------


 

to file its claim against the debtor within a certain time limit, and failing
this, the guarantor shall be free from any liability under the guarantee to the
extent the creditor could have recovered by filing its claim.

 

g)                                    The terms and conditions of the Opinion
Documents and the Facility Agreement are subject to bankruptcy, moratorium,
reorganisation, insolvency and other laws affecting creditors’ rights generally
and may pursuant to the Contracts Act (Fi: laki varallisuusoikeudellisista
oikeustoimista (228/1929), as amended) be set aside or modified if adjudged to
be unreasonable and may also be subject to limitation of action by passage of
time.

 

h)                                   Enforcement of the Opinion Documents and
the Facility Agreement may be limited by general principles of equity; in
particular, equitable remedies (such as an order for specific performance or an
injunction) are discretionary remedies and may not be available under the laws
of Finland where damages are considered to be an adequate remedy, and nothing in
this Opinion should be taken to indicate that any particular remedy necessarily
would be available with respect to any particular provision of the Opinion
Documents or the Facility Agreement in any particular instance.

 

i)                                       The term “enforceable”, where used
herein, means that the obligations assumed by the relevant party under the
relevant document are of a type which Finnish law and the courts of Finland
generally enforce or recognise; however, enforcement before the courts of
Finland will in any event be subject to the acceptance of such courts of
jurisdiction, the powers of such courts to stay proceedings and other principles
of law and procedure of general application (some of which may be discretionary
in nature) and to the availability of defences such as set-off, abatement,
counter-claim and force majeure.

 

j)                                       We express no opinion on the
enforceability of the Opinion Documents in any jurisdiction outside Finland.

 

k)                                   Other than the opinions expressed in
paragraph III. 8 (Taxes on payment of interest), paragraph III. 9 (Stamp duties)
and paragraph III. 10 (No residency) above, we express no opinion on any matters
relating to taxes or any tax consequences in relation to the execution, delivery
or enforcement of the Second Finnvera Guarantee.

 

l)                                       Any person who is not party to an
agreement referred to in this Opinion may not be able to enforce any provisions
of that agreement which are expressed to be for the benefit of that person.

 

m)                               Any provision in the Opinion Documents or the
Facility Agreement which involves or indicates an indemnity for legal costs or
costs of litigation or arbitration is subject to the discretion of the court or
arbitrators to decide whether and to what extent a party to litigation or
arbitration, as the case may be, should be awarded the legal costs incurred by
it in connection with the litigation or arbitration or otherwise.

 

n)          Whereas judgments may be awarded by the Finnish courts in currencies
other than the euro, judgments may be enforced in the euro only, generally at
the rate of exchange prevailing at the date of enforcement rather than at the
date of judgment.

 

o)                                   A court in Finland may not treat as
conclusive those certificates, determinations, records and opinions which the
Opinion Document or the Facility Agreement state are

 

10

--------------------------------------------------------------------------------


 

so to be treated since a Finnish court is free to consider any evidence
presented to it in the discretion of the court.

 

p)                                   Finnish courts may require that documents
drawn up in English or any other language than Finnish or Swedish and presented
to the court shall be translated into Finnish or Swedish.

 

q)                                   The files in respect of the Finnish ECAs
maintained by the Trade Register or by the Insolvency Register may not be up to
date and documents required to be filed with the Trade Register or Insolvency
Register may not be filed immediately or may not be available for immediate
inspection.

 

This Opinion is limited solely to the laws of Finland as in force on the date of
this Opinion and we have not made an investigation and no opinion is expressed
or implied as to the laws of any other jurisdiction, and furthermore we have
assumed that there is nothing in any other law that affects the opinions
presented herein.

 

This Opinion shall be construed in accordance with Finnish law. It is rendered
by us to you in the matter and context specified herein and is not to be
disclosed to or relied upon by any other person or for any other purpose without
our prior written consent, provided however, that this Opinion may be disclosed
to but not relied upon by (i) your affiliates and yours and their professional
advisors, auditors, employees and officers; (ii) your potential successors,
assignees and transferees and their professional advisers; (iii) to the extent
required in connection with any actual or potential dispute or claim to which
any of you are party and which is relating to the transaction for which this
opinion is given, the competent court or arbitration institute in respect of
such dispute or claim, and (iv) to the extent required by any regulatory
authority to whose jurisdiction such person is subject or pursuant to the
rules of any recognised stock exchange on which such person’s securities are
listed, such regulatory authority or stock exchange of the Addressees (provided
such person must promptly notify us, where lawful to do so, before the
disclosure to the relevant regulatory authority or stock exchange occurs, except
where the disclosure is made in the ordinary course of such person’s supervisory
or regulatory function), or (v) where required by law, regulation or court
order, and in each case on the basis that those persons will make no further
disclosure.

 

11

--------------------------------------------------------------------------------


 

Very truly yours,

 

ASIANAJOTOIMISTO DLA PIPER FINLAND OY

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Schedule A

 

Addressees:

 

1.            KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger, Original FEC
Lender, Facility Agent and Documentation Agent under the Facility Agreement, as
the Guarantee Holder under the Finnvera Guarantee, as Transferring Lender,
Guarantee Holder and Facility Agent under the Supplemental Assignment Agreement;

 

2.            BNP Paribas Fortis SA/NV as Other Mandated Lead Arranger, Original
FEC Lender and Finnvera Agent under the Facility Agreement, and as Transferring
Lender and Finnvera Agent under the Supplemental Assignment Agreement;

 

3.            HSBC Bank plc as Other Mandated Lead Arranger and Original FEC
Lender under the Facility Agreement, as Transferring Lender under the
Supplemental Assignment Agreement;

 

4.            Commerzbank AG, New York Branch as Other Mandated Lead Arranger
and Original FEC Lender under the Facility Agreement, and as Transferring Lender
under the Supplemental Assignment Agreement;

 

5.            Banco Santander, S.A. as Other Mandated Lead Arranger and Original
FEC Lender under the Facility Agreement, and as Transferring Lender under the
Supplemental Assignment Agreement;

 

6.            Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland
as Lead Arranger and Original FEC Lender under the Facility Agreement, and as
Transferring Lender under the Supplemental Assignment Agreement;

 

7.            Bayerische Landesbank, New York Branch as Lead Arranger and
Original FEC Lender under the Facility Agreement, and as Transferring Lender
under the Supplemental Assignment Agreement;

 

8.            DZ Bank AG (Deutsche Zentral-Genossenschaftsbank), New York Branch
as Lead Arranger and Original FEC Lender under the Facility Agreement, and as
Transferring Lender under the Supplemental Assignment Agreement;

 

9.            JPMorgan Chase Bank, N.A., London Branch as Lead Arranger and
Original FEC Lender under the Facility Agreement, and as Transferring Lender
under the Supplemental Assignment Agreement; and

 

10.    Sumitomo Mitsui Banking Corporation Europe Limited as Lead Arranger and
Original FEC Lender under the Facility Agreement, and as Transferring Lender
under the Supplemental Assignment Agreement.

 

13

--------------------------------------------------------------------------------


 

[g240091km38i001.jpg]

Asianajotoimisto DLA Piper Finland Oy

Fabianinkatu 23

FI-00130 Helsinki

Finland

T +358 9 4176 030

F +358 9 4176 0417

W www.dlapiper.com

 

 

 

Final Draft 051017

 

 

 

To: The addressees listed in Schedule A (the “Addressees”)

 

 

 

 

 

[·] 2017

 

FINNVERA BUYER CREDIT GUARANTEE AGREEMENT [·] – ICON 2 HULL NO. 1401

 

Dear Sirs,

 

We have acted as special Finnish counsel to you in connection with the Second
Finnvera Guarantee (as defined below) granted by Finnvera plc (“Finnvera”) as
security for the credit made available under the facility agreement dated [·]
2017 (the “Facility Agreement”) entered into between, among others, Royal
Caribbean Cruises Ltd. as the Borrower, KfW IPEX-Bank GmbH (“KfW”) as Initial
Mandated Lead Arranger, Original FEC Lender, Original Hermes Lender, Original
Finnvera Balancing Lender, Facility Agent, Documentation Agent and Hermes Agent
and BNP Paribas Fortis SA/NV (“BNP”) as Other Mandated Lead Arranger, Original
FEC Lender, Original Hermes Lender, Original Finnvera Balancing Lender and
Finnvera Agent under the Facility Agreement, and in such capacity we have been
requested to render this opinion (the “Opinion”) to the Addressees.

 

Terms defined in the Facility Agreement shall have the same meaning when used in
this Opinion unless otherwise defined herein or the context otherwise requires.

 

I.                                      DOCUMENTS

 

For the purposes of this Opinion we have examined the following documents:

 

(a)                               a copy of the executed buyer credit guarantee
agreement BC [·] dated [·] 20[·] (the “Second Finnvera Guarantee”) entered into
between Finnvera and KfW as the Guarantee Holder (as defined therein, the
“Guarantee Holder”) under which Finnvera has issued, in accordance with the Act
on the State’s Export Credit Guarantees (Fi: laki valtion vientitakuista
(422/2001), as amended), a buyer credit guarantee to the Guarantee Holder as
security for the credit made available to the Borrower under the

 

--------------------------------------------------------------------------------


 

Facility Agreement. The Second Finnvera Guarantee includes the General
Conditions for Buyer Credit Guarantees dated 1 March 2004 issued by Finnvera
(the “General Conditions”) which are incorporated in the Second Finnvera
Guarantee;

 

(b)                              for the purposes only of terms used in the
Second Finnvera Guarantee defined by reference to, or provisions incorporated in
the Second Finnvera Guarantee by reference to, the Facility Agreement, an
executed copy of the Facility Agreement;

 

(c)                               a copy of the extract from the minutes of the
meeting of the Board of Directors of Finnvera number [·], held on [·];

 

(d)                              a copy of the certificate dated [·] 20[·]
signed by authorised representatives of Finnvera and certifying that (i) the
decision of the Board of Directors of Finnvera referred to in paragraph
(c) above remains in full force and effect and has not been revoked, amended,
modified or superseded, subject to any subsequent amendments or modifications
made in accordance with the internal instructions and policies of Finnvera,
(ii) all corporate and other approvals, including the approval of the Finnish
Ministry of Economic Affairs and Employment, if applicable, have been obtained
and all corporate and other action have been taken as required by Finnvera to
execute, deliver and perform the Finnvera Guarantee and such approvals and
action have not been amended or revoked and are in full force and effect, and
(iii) there are no contractual restrictions, judgments, orders or similar
restrictions binding on Finnvera which would affect the terms of the Second
Finnvera Guarantee or entering into it by Finnvera;

 

(e)                               an extract from the Trade Register in respect
of Finnvera dated [·] 20[·] and a copy of the Articles of Association of
Finnvera dated [·] 20[·]; and

 

(f)                                such other documents we have considered
necessary or desirable for the purposes of this Opinion.

 

With respect to certain relevant questions of fact, we have relied on the
documents referred to in paragraphs (c) to (e) above and have not independently
verified their accuracy.

 

We have, for the purposes of this Opinion, made on [·] 20[·] at approximately
[·] am/pm. (Helsinki time) an oral enquiry with the Register of Bankruptcy and
Reorganisation Proceedings (Fi: Konkurssi- ja yrityssaneerausrekisteri) (the
“Insolvency Register”) in respect of Finnvera.

 

For the purposes of this Opinion, other than as specified in paragraph
(b) above, we have not reviewed and express no opinion on the Facility Agreement
or any other Loan Document or any factual matters, including the assets,
business or affairs of Finnvera.

 

This Opinion is issued and may only be relied upon by the Addressees on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
law as in force at the date hereof. We have not investigated the laws of any
other country than Finland and express no opinion as to any matter governed by
any law other than the laws of Finland. By issuing this Opinion we do not assume
any obligation to notify or inform you of any developments subsequent to the
date of this Opinion that might render the opinions expressed herein wholly or
partly inaccurate.

 

2

--------------------------------------------------------------------------------


 

II.                                ASSUMPTIONS

 

For the purposes of this Opinion, we have assumed:

 

(i)                                  the genuineness of all signatures, the
completeness and conformity to originals of all documents submitted to us as
copies or extracts and the authenticity of the originals of such documents;

 

(ii)                              that, other than in respect of Finnvera, the
Second Finnvera Guarantee has been duly authorised by, duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of all of the parties thereto;

 

(iii)                          that the Facility Agreement has been duly
authorised, executed and delivered by the parties thereto and constitutes legal,
valid, binding and enforceable obligations of the parties thereto under the laws
of England by which it is stated to be governed;

 

(iv)                          that the terms of the Facility Agreement and the
Construction Contract meet the provisions of the OECD Arrangement on Officially
Supported Export Credits, approved by the participants of such OECD Arrangement
within the Organisation for Economic Co-Operation and Development (OECD), as
published by the OECD from time to time;

 

(v)                              that the terms of the Facility Agreement and
other Loan Documents do not contravene or conflict with any provision of the
Second Finnvera Guarantee and all provisions required to be complied with by the
Second Finnvera Guarantee have been duly complied with in the Facility Agreement
and other Loan Documents; and

 

(vi)                          that the Guarantee Holder duly performs and
complies with all of its obligations towards Finnvera under the Second Finnvera
Guarantee and that the information given at any time by the Guarantee Holder or
other parties to the Facility Agreement to Finnvera in connection with the
Second Finnvera Guarantee is true and accurate in all material respects and not
misleading and does not omit any material facts so that full details of all
facts and circumstances which are or might be material in relation to the issue
by Finnvera of the Second Finnvera Guarantee have been disclosed to Finnvera.

 

III.                          OPINIONS

 

On the basis of the foregoing assumptions and subject to the qualifications set
forth below, we are of the opinion that under the laws of Finland as of the date
hereof:

 

1                              Status

 

Finnvera is a limited liability company (Fi: osakeyhtiӧ) duly incorporated, duly
organised and validly existing under the laws of Finland, with the capacity to
sue and be sued in its own name and has the power to own assets and conduct
business as set forth in its Articles of Association and the searches with the
Insolvency Register reveal no initiation of bankruptcy (Fi: konkurssi) or
restructuring (Fi: yrityssaneeraus) proceedings.

 

3

--------------------------------------------------------------------------------


 

2                          Powers and authority

 

Finnvera has the power and authority to enter into, execute and deliver the
Second Finnvera Guarantee, to exercise its rights and perform its obligations
under the Second Finnvera Guarantee, and has taken all corporate or other action
necessary or desirable to approve and authorise the same.

 

3                          Due execution and legal validity

 

The Second Finnvera Guarantee has been validly and properly executed and
delivered by Finnvera and constitutes legal, valid and binding obligations of
Finnvera, enforceable in accordance with its terms.

 

4                          Legal form

 

The Second Finnvera Guarantee is in an acceptable and proper legal form for
enforcement in Finland.

 

5                          No conflict

 

The execution, delivery and performance of the Second Finnvera Guarantee by
Finnvera do not conflict with or violate any provision of the laws and
regulations of Finland, Finnvera’s Articles of Association or any other
constitutional documents of Finnvera.

 

6                          Consents and authorisations

 

All authorisations, licenses, consents and approvals required or advisable by
Finnvera in Finland for or in connection with the execution, delivery,
performance and validity of the Second Finnvera Guarantee have been obtained and
are in full force and effect.

 

7                          No registration

 

It is not necessary or advisable in order to ensure the legality, validity,
enforceability or admissibility in evidence in proceedings and priority of the
obligations of Finnvera under the Second Finnvera Guarantee, or the rights,
powers of the Guarantee Holder thereunder, that the Second Finnvera Guarantee is
notarised, filed, registered or recorded in Finland.

 

8                          Taxes on payment of interest

 

There is no Finnish withholding or other tax to be deducted from any payment of
any items characterised as interest to be made by the Finnish ECAs pursuant to
the Opinion Documents assuming that the relevant payee is considered a
non-resident of Finland (Fi: rajoitetusti verovelvollinen) for purposes of the
Finnish Income Tax Act (Fi: tuloverolaki, 1535/1992, as amended), i.e. the payee
is formed and registered under the laws of a jurisdiction other than Finland,
provided that such payee does not have a permanent establishment in Finland to
which such payments are effectively connected.

 

9                          Stamp duties

 

No stamp, registration, documentary or other similar ad valorem taxes, duties or
assessments of whatever nature are imposed by or payable in Finland upon or in
connection with the execution, delivery or performance of the Second Finnvera
Guarantee or the enforcement or admissibility in evidence of the Second Finnvera
Guarantee in Finland.

 

4

--------------------------------------------------------------------------------


 

10                  No residency

 

The Guarantee Holder is not nor will it be deemed to be resident, domiciled,
carrying on business or subject to taxation in Finland by reason only of the
execution of or performance of its obligation under the Second Finnvera
Guarantee and it is not necessary for the Guarantee Holder to be licensed,
resident, domiciled or carrying on business or subject to taxation in Finland in
order to enforce or receive payments due under the Second Finnvera Guarantee.

 

11                  No immunity

 

Finnvera is subject to civil and commercial law with respect to its obligations
under the Second Finnvera Guarantee and the entry into and exercise of rights
and performance of obligations under the Second Finnvera Guarantee by Finnvera
constitute private and commercial acts for private and commercial purposes.
Subject to provisions of the Restructuring of Companies Act (Fi: laki yrityksen
saneerauksesta (47/1993), as amended) and its effects on execution, in any
proceedings taken in Finland, neither Finnvera nor the Republic of Finland
(should Finnvera not be able to honour its obligations under the Second Finnvera
Guarantee) or any of their properties or assets have any immunity against the
jurisdiction of the courts of Finland for suit, execution, attachment or other
legal process.

 

12                  Ranking of claims

 

The claims of the Guarantee Holder against Finnvera under the Second Finnvera
Guarantee will rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors save for those whose claims are preferred
solely by any mandatory bankruptcy, insolvency, restructuring, liquidation or
other similar laws of general application.

 

13                  Liability of the Republic of Finland

 

Pursuant to the Act on the State Guarantee Fund (Fi: laki valtiontakuurahastosta
(444/1998), as amended), the Republic of Finland is (through a separate fund)
responsible for the Second Finnvera Guarantee should Finnvera not be able to
honour its obligations or commitments under the Second Finnvera Guarantee.

 

14                           Choice of law

 

In any proceedings for the enforcement of the obligations of Finnvera under the
Second Finnvera Guarantee, the Finnish courts would uphold as valid and give
effect to the choice of Finnish law as the governing law of the Second Finnvera
Guarantee and any non-contractual obligations arising out of or in connection
with it.

 

15                           Submission to jurisdiction

 

The submission to the jurisdiction of the courts of Finland (Helsinki District
Court, Fi: Helsingin käräjäoikeus, as the court of first instance) in connection
with the Second Finnvera Guarantee is valid and binding upon Finnvera.

 

5

--------------------------------------------------------------------------------


 

IV.                           QUALIFICATIONS

 

The opinions set forth above are subject to the following qualifications:

 

a)                                    In order for Finnvera to be obliged to
make payment of any claim(s) under the Second Finnvera Guarantee it is required
that the conditions on the basis of which the Second Finnvera Guarantee has been
issued are duly performed and observed by the Guarantee Holder and any other
relevant parties to the Loan Documents as specified in the Second Finnvera
Guarantee. In addition, we note that although Finnvera has not confirmed that
the Facility Agreement is in form and substance acceptable to it (it being
Finnvera’s normal practice not to give such a confirmation), in our opinion,
there are no material provisions in the Facility Agreement which on their face
contravene or conflict with the provisions of the Second Finnvera Guarantee and
such provisions generally required to be complied with by the Second Finnvera
Guarantee have been complied with in the Facility Agreement.

 

b)                                   We note that according to Clause 22
(Applicable Law and Dispute Settlement) of the General Conditions, the Act on
Guarantees and Third Party Pledges (Fi: laki takauksesta ja
vierasvelkapanttauksesta (361/1999), as amended, the “Act”) shall not apply to
the Second Finnvera Guarantee. However, in case a Finnish court would, despite
the explicit provision of such Clause 22 decide to apply the Act, the following
qualifications should be noted:

 

(i)                                  under the Act, a creditor must notify the
guarantor of the debtor’s default no later than one (1) month after the default
and in a case such notice is made after such period, the guarantor is only
liable for the interest, penalty interest or other time based compensation that
has accrued after the notice was issued or sent, provided, however, that in a
case where the creditor is able to prove that the guarantor had otherwise become
aware of the default, the guarantor is liable for the said compensation from the
moment it received information on the default;

 

(ii)                              under the Act and the Finnish legal practice,
the illegality, invalidity or unenforceability of or any similar defect in any
provision of the guaranteed obligations or the alteration, amendment or
supplement of any condition agreed therein, including the granting of any time
or other indulgence, the release of any security or other debtor or guarantee or
the waiver of any right or obligation of the debtor under the guaranteed
obligations without consent of the guarantor, or the absence of any enforcement
may affect the validity of the guarantor’s obligations under the guarantee; and

 

(iii)                          under the Act, if the guarantee is given also for
obligations of the debtor other than the specified main debt (Fi: yleistakaus),
the guarantor is responsible under the guarantee for the guaranteed obligations
of the debtor created subsequent to a merger or a division of the creditor only
provided that the guarantor has been notified about that merger or division and
about the guarantor’s statutory right in that case to limit its liability, and
the guarantor has not responded within a time period stated in that
notification, such time period not being less than one (1) month, that it shall
restrict its aforesaid liability.

 

c)                                    In addition to item (i) in paragraph IV.
(b) above, the General Conditions contain a special prescription period of sixty
(60) days from the respective due dates for the filing of a claim against
Finnvera.

 

6

--------------------------------------------------------------------------------


 

d)                                   We note that that Finnvera’s liability
under the Second Finnvera Guarantee shall be limited to the Guaranteed
Receivables as defined in Clause 4.1 (Guaranteed Receivables) of the Second
Finnvera Guarantee only and in addition, that the Second Finnvera Guarantee
includes provisions which restrict any indemnity payable for default interest
and therefore Finnvera’s liability under the Second Finnvera Guarantee may not
cover the entire default interest as determined and calculated pursuant to the
relevant provisions of the Facility Agreement.

 

e)                                    Under Finnish law, it is required that in
connection with the bankruptcy, reorganisation or winding-up or insolvency
proceedings of a debtor, the creditor has to file its claim against the debtor
within a certain time limit, and failing this, the guarantor shall be free from
any liability under the guarantee to the extent the creditor could have
recovered by filing its claim.

 

f)                                     The terms and conditions of the Second
Finnvera Guarantee are subject to bankruptcy, moratorium, reorganisation,
insolvency and other laws affecting creditors’ rights generally and may pursuant
to the Contracts Act (Fi: laki varallisuusoikeudellisista oikeustoimista
(228/1929), as amended) be set aside or modified if adjudged to be unreasonable
and may also be subject to limitation of action by passage of time.

 

g)                                    Enforcement of the Second Finnvera
Guarantee may be limited by general principles of equity; in particular,
equitable remedies (such as an order for specific performance or an injunction)
are discretionary remedies and may not be available under the laws of Finland
where damages are considered to be an adequate remedy, and nothing in this
Opinion should be taken to indicate that any particular remedy necessarily would
be available with respect to any particular provision of the Second Finnvera
Guarantee in any particular instance.

 

h)                                   The term “enforceable”, where used herein,
means that the obligations assumed by the relevant party under the relevant
document are of a type which Finnish law and the courts of Finland generally
enforce or recognise; however, enforcement before the courts of Finland will in
any event be subject to the acceptance of such courts of jurisdiction, the
powers of such courts to stay proceedings and other principles of law and
procedure of general application (some of which may be discretionary in nature)
and to the availability of defences such as set-off, abatement, counter-claim
and force majeure.

 

i)                                       We express no opinion on the
enforceability of the Second Finnvera Guarantee in any jurisdiction outside
Finland.

 

j)                                       Other than the opinions expressed in
paragraph III. 8 (Taxes on payment of interest), paragraph III. 9 (Stamp duties)
and paragraph III. 10 (No residency) above, we express no opinion on any matters
relating to taxes or any tax consequences in relation to the execution, delivery
or enforcement of the Second Finnvera Guarantee.

 

k)                                   Any person who is not party to an agreement
referred to in this Opinion may not be able to enforce any provisions of that
agreement which are expressed to be for the benefit of that person.

 

l)                                       Any provision in the Second Finnvera
Guarantee which involves or indicates an indemnity for legal costs or costs of
litigation or arbitration is subject to the discretion of the court or
arbitrators to decide whether and to what extent a party to litigation or

 

7

--------------------------------------------------------------------------------


 

arbitration, as the case may be, should be awarded the legal costs incurred by
it in connection with the litigation or arbitration or otherwise.

 

m)          Whereas judgments may be awarded by the Finnish courts in currencies
other than the euro, judgments may be enforced in the euro only, generally at
the rate of exchange prevailing at the date of enforcement rather than at the
date of judgment.

 

n)                                   A court in Finland may not treat as
conclusive those certificates, determinations, records and opinions which the
Second Finnvera Guarantee state are so to be treated since a Finnish court is
free to consider any evidence presented to it in the discretion of the court.

 

o)                                   Finnish courts may require that documents
drawn up in English or any other language than Finnish or Swedish and presented
to the court shall be translated into Finnish or Swedish.

 

p)                                   The files in respect of Finnvera maintained
by the Trade Register or by the Insolvency Register may not be up to date and
documents required to be filed with the Trade Register or Insolvency Register
may not be filed immediately or may not be available for immediate inspection.

 

This Opinion is limited solely to the laws of Finland as in force on the date of
this Opinion and we have not made an investigation and no opinion is expressed
or implied as to the laws of any other jurisdiction, and furthermore we have
assumed that there is nothing in any other law that affects the opinions
presented herein.

 

This Opinion shall be construed in accordance with Finnish law. It is rendered
by us to you in the matter and context specified herein and is not to be
disclosed to or relied upon by any other person or for any other purpose without
our prior written consent, provided however, that this Opinion may be disclosed
to but not relied upon by (i) your affiliates and yours and their professional
advisors, auditors, employees and officers; (ii) your potential successors,
assignees and transferees and their professional advisers; (iii) to the extent
required in connection with any actual or potential dispute or claim to which
any of you are party and which is relating to the transaction for which this
opinion is given, the competent court or arbitration institute in respect of
such dispute or claim, and (iv) to the extent required by any regulatory
authority to whose jurisdiction such person is subject or pursuant to the
rules of any recognised stock exchange on which such person’s securities are
listed, such regulatory authority or stock exchange of the Addressees (provided
such person must promptly notify us, where lawful to do so, before the
disclosure to the relevant regulatory authority or stock exchange occurs, except
where the disclosure is made in the ordinary course of such person’s supervisory
or regulatory function), or (v) where required by law, regulation or court
order, and in each case on the basis that those persons will make no further
disclosure.

 

8

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

ASIANAJOTOIMISTO DLA PIPER FINLAND OY

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Schedule A

 

Addressees:

 

1.            KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger, Original
Finnvera Balancing Lender, Facility Agent and Documentation Agent under the
Facility Agreement, and as the Guarantee Holder under the Second Finnvera
Guarantee;

 

2.            BNP Paribas Fortis SA/NV as Other Mandated Lead Arranger, Original
Finnvera Balancing Lender and Finnvera Agent under the Facility Agreement;

 

3.            HSBC Bank USA, National Association as Original Finnvera Balancing
Lender under the Facility Agreement;

 

4.            Commerzbank AG, New York Branch as Other Mandated Lead Arranger
and Original Finnvera Balancing Lender under the Facility Agreement;

 

5.            Banco Santander, S.A. as Other Mandated Lead Arranger and Original
Finnvera Balancing Lender under the Facility Agreement;

 

6.            Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland
as Lead Arranger and Original Finnvera Balancing Lender under the Facility
Agreement;

 

7.            Bayerische Landesbank, New York Branch as Lead Arranger and
Original Finnvera Balancing Lender under the Facility Agreement;

 

8.            DZ Bank AG (Deutsche Zentral-Genossenschaftsbank), New York Branch
as Lead Arranger and Original Finnvera Balancing Lender under the Facility
Agreement;

 

9.            JPMorgan Chase Bank, N.A., London Branch as Lead Arranger and
Original Finnvera Balancing Lender under the Facility Agreement; and

 

10.    Sumitomo Mitsui Banking Corporation Europe Limited as Lead Arranger and
Original Finnvera Balancing Lender under the Facility Agreement.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C

Form of Lender Assignment Agreement

 

To:                                   Royal Caribbean Cruises Ltd.

 

To:                                   KfW IPEX-Bank GmbH, as Facility Agent (as
defined below)

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

We refer to clause (b) of Section 11.11.1 of the ICON 2 Hull No. 1401 Credit
Agreement dated [                        ] 2017 (together with all amendments
and other modifications,  if any, from time to time thereafter made thereto, the
“Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), KfW IPEX-Bank
GmbH as Facility Agent (in such capacity, the “Facility Agent”), Documentation
Agent and as Hermes agent, KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger,
BNP Paribas Fortis SA/NV, HSBC Bank plc, Commerzbank AG and Banco Santander,
S.A. as Other Mandated Lead Arrangers and the various other financial
institutions from time  to time party thereto as Lenders. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Agreement.

 

This agreement is delivered to you pursuant to clause (b) of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause
(a) of Section 11.11.1 of the Agreement, of the assignment and transfer
(including by way of novation) by the undersigned “Assignor” (the “Assignor”) to
the undersigned “Assignee” (the “Assignee”) of [  ]% of the Assignor’s
[Commitment]1[portion of the Loan held by the Assignor]2 which assigned amount
is on the date hereof equal to [       ].   After giving effect to the foregoing
assignment and transfer, the amounts of the Assignor’s and the Assignee’s
respective shares of the [Commitment][portion of the Loan held by the Assignor]
for the purposes of the Agreement are set forth opposite each such Person’s name
on the signature pages hereof.

 

The Assignee hereby acknowledges and confirms that it has received a copy of 
the Agreement and the exhibits related thereto, together with copies of any
documents which have been required to be delivered under the Agreement as a
condition to the making of the Loan thereunder. The Assignee further confirms
and agrees that in becoming a Lender and in making its contribution to the Loan
under the Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Facility Agent.

 

Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Facility Agent:

 

(a)       the Assignee:

 

--------------------------------------------------------------------------------

1  Insert prior to the date on which the Loan is made

 

2  Insert on and after the date on which the Loan is made

 

129

--------------------------------------------------------------------------------


 

(i)          shall be deemed automatically to have become a party to the
Agreement, have all the rights and obligations of a “Lender” under the Agreement
and the other Loan Documents as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and

 

(ii)      agrees to be bound by the terms and conditions set forth in the
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

 

(b)      the Assignor shall be released from its obligations under the Agreement
and the other Loan Documents to the extent of the relevant percentage of the
[Commitment][Loan] specified in the second paragraph hereof.

 

The Assignor and the Assignee hereby agree that the [Assignor][Assignee] will
pay to the Facility Agent the processing fee and expenses referred to in
Section 11.11.1  of the Agreement upon delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan/Commitment and requests the Borrower to
acknowledge receipt of this document:

 

(A)                                            Address for Notices:

 

Institution Name:

 

Attention:

 

Domestic Office:

 

Telephone:

 

Facsimile:

 

Email:

 

Lending Office:

 

Telephone:

 

Facsimile:

 

Email:

 

 

(B)                                                   Payment Instructions:

 

 

 

The Assignee agrees to furnish the tax form required by last paragraph of 
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Facility Agent.

 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

130

--------------------------------------------------------------------------------


 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

Amount
of the [Commitment]
[portion of the Loan]
after giving effect to
the assignment
contemplated hereby:

 

[         ]

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[         ]

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

131

--------------------------------------------------------------------------------


 

Accepted and Acknowledged this

 

 

 

       day of                    ,       .

 

 

 

 

 

 

 

 

 

Royal Caribbean Cruises Ltd.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KfW IPEX-Bank GmbH, as Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

132

--------------------------------------------------------------------------------


 

EXHIBIT D-1
Finnvera Premium Pricing Grid for FEC Loan

 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

Basis for Pricing

Senior Debt Rating of A-by Standard & Poor’s or A3 by Moody’s (or higher)

Senior Debt Rating of BBB+ by Standard & Poor’s or Baa1 by Moody’s

Senior Debt Rating of BBB by Standard & Poor’s or Baa2 by Moody’s.

Senior Debt Rating of BBB- by Standard & Poor’s or Baa3 by Moody’s

Senior Debt Rating lower than Level 4

Premium Rate

2.63%

2.88%

3.15%

3.46%

3.81%

 

133

--------------------------------------------------------------------------------


 

EXHIBIT D-2
Finnvera Balancing Premium Pricing Grid for Finnvera Balancing Loan

 

 

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

 

Basis for Pricing

Senior Debt Rating of A-by Standard & Poor’s or A3 by Moody’s (or higher)

Senior Debt Rating of BBB+ by Standard & Poor’s or Baa1 by Moody’s

Senior Debt Rating of BBB by Standard & Poor’s or Baa2 by Moody’s.

Senior Debt Rating of BBB- by Standard & Poor’s or Baa3 by Moody’s

Senior Debt Rating lower than Level 4

Premium Rate

2.00%

2.25%

2.52%

2.83%

3.18%

 

134

--------------------------------------------------------------------------------


 

EXHIBIT E
Form of Pledge Agreement

 

135

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

 

 

Dated             [·]

 

 

 

ACCOUNT PLEDGE AGREEMENT

(Kontoverpfändung) in relation to the

Hull No. S-700 Credit Agreement

 

 

 

Royal Caribbean Cruises Ltd.
as Pledgor

 

KfW IPEX-Bank GmbH

as Facility Agent

 

and

 

[·]

as Lenders

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

Page

 

 

 

1

Headings, Capitalised Terms, References, and Language

2

 

 

 

2

Abstract Acknowledgement of Debt

4

 

 

 

3

Grant of Pledges

4

 

 

 

4

Operation of Accounts

4

 

 

 

5

Secured Obligations

5

 

 

 

6

Representations and Warranties

5

 

 

 

7

Protection of Collateral

5

 

 

 

8

Enforcement of Collateral

6

 

 

 

9

Release of Collateral

7

 

 

 

10

Waivers of Pledgor

7

 

 

 

11

Assignment and Transfer

7

 

 

 

12

Substitution of a Pledgee

8

 

 

 

13

Further Assurance

8

 

 

 

14

Costs and Expenses

8

 

 

 

15

Severability, Duration and other Matters

8

 

 

 

16

Notification

9

 

 

 

17

Notices and Other Matters

9

 

 

 

18

Partial Invalidity

10

 

 

 

19

Changes and Amendments

10

 

 

 

20

Choice of Law and Jurisdiction

10

 

 

 

21

Entire Agreement

10

 

 

 

22

Process Agent

11

 

 

 

Schedule 1 Address details of the parties

12

 

 

Schedule 2 The Pledged Accounts

13

 

 

Schedule 3 Notification Letter

14

 

 

Schedule 4 Acknowledgement Letter

16

 

 

Schedule 5 Instruction to Account Bank

17

 

--------------------------------------------------------------------------------


 

THIS ACCOUNT PLEDGE AGREEMENT (hereinafter referred to as the Account Pledge
Agreement) is made on                .

BETWEEN:

 

(1)                              ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation incorporated under the laws of Liberia and registered in the
Register of Companies of Liberia under C-38863, whose registered office is at 80
Broad Street, Monrovia, Liberia, as pledgor (hereinafter referred to as the
Pledgor);

 

(2)                              KFW IPEX-BANK GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organised under the laws of the Federal
Republic of Germany (Germany), whose registered office is at Palmengartenstraße
5-9, 60325 Frankfurt am Main, Germany, in its capacity as facility agent
(hereinafter referred to as the Facility Agent); and

 

(3)                              [·], each in their capacity as lender
(hereinafter referred to as the Lenders, and together with the Facility Agent
the Pledgees). [Note: update to include all Lenders as at the time of execution
and adapt the rest of the pledge agreement accordingly.]]

 

WHEREAS

 

(A)                            The Pledgor and KfW IPEX-Bank GmbH as [·] Agent
and [·] each as a Lender have entered into a loan agreement dated [·] (as
amended, varied, novated, supplemented, superseded or extended from time to
time, hereinafter referred to as the Credit Agreement), pursuant to which the
Lenders have agreed to make available to the Borrower a loan facility in US
dollars in connection with the financing of a passenger cruise vessel bearing
Meyer [·] hull number [·] (the Vessel) (the Transaction).

 

(B)                            The Pledgor has opened or will open a
Euro-denominated and US dollar-denominated bank account at the Account Bank for
certain payments to be made to it in Euros or US dollars in relation to the
Transaction.

 

(C)                           The pledge provided for in this Account Pledge
Agreement is a condition precedent to the utilisation of the US dollar loan
facility by the Pledgor under the Credit Agreement.

 

NOW, THEREFORE IT IS HEREBY AGREED as follows:

 

1                             Headings, Capitalised Terms, References, and
Language

 

1.1                            Headings are for ease of reference only and shall
not affect the construction of this Account Pledge Agreement.

 

1.2                            Unless otherwise defined herein or unless the
context otherwise requires, capitalised terms defined in the Credit Agreement
shall have the same meaning when used in this Account Pledge Agreement.

 

1.3                            In addition, in this Account Pledge Agreement

 

Abstract Acknowledgement has the meaning given to such term in Clause 2
(Abstract Acknowledgement of Debt);

 

Account Bank means [·], a financial institution organised and existing under the
laws of [·] acting through its office at [·] [NB Account Bank to be confirmed];

 

Builder means Meyer [·];

 

--------------------------------------------------------------------------------


 

Collateral has the meaning given to such term in clause 3.1;

 

Discharge Date has the meaning given to such term in clause 9.1;

 

Enforcement Event has the meaning given to such term in clause 8.1;

 

Finance Parties means the Lenders, the Hermes Agent and the Facility Agent each
of such terms as defined in the Credit Agreement, each of them individually a
Finance Party;

 

Security Grantor means any person granting a security for the Secured
Obligations;

 

Pledges means the pledges created by clause 3 (Grant of Pledges);

 

Pledged Accounts has the meaning given to such term in clause 3.1 (and being the
EUR Pledged Account and the Dollar Pledged Account referred to in the Credit
Agreement);

 

Purchased Vessel means the passenger cruise vessel bearing Builder’s hull number
[·];

 

Secured Obligations means all financial obligations, promises and other
liabilities, owing or incurred by the Pledgor vis-à-vis the Pledgees, whether
due or hereinafter to become due, including, but not limited to, all future and
contingent obligations, promises and other liabilities, of whatever nature
(including claims for unjust enrichment (ungerechtfertigte Bereicherung)), under
or in connection with the Loan Documents (including but not limited to the
Abstract Acknowledgement of Debt pursuant to clause 2); and

 

Security Period means the period from the date of this Account Pledge Agreement
to and including the earliest of (a) the date on which the Commitments have
reduced to zero and all Indebtedness under the Loan Documents has been fully
paid and discharged, (b) the date on which the proceeds of the Loan shall have
been paid out pursuant to clause 4.1(a) and (c) the later of (i) the date on
which amounts standing to the credit of the Pledged Accounts shall have been
paid or transferred to the relevant account or accounts designated by the
Facility Agent pursuant to clause 4.1(b) or,(ii) where a prepayment of the Loan
in full has occurred under section 3.7 of the Credit Agreement, the date (if
any) upon which the Commitments are subsequently cancelled, terminated or
otherwise come to an end .

 

1.4                            Words importing the plural shall include the
singular and vice versa.

 

1.5                       This Account Pledge Agreement is made in the English
language. For the avoidance of doubt, the English language version of this
Account Pledge Agreement shall prevail over any translation of this Account
Pledge Agreement. However, where a German translation of a word or phrase
appears in the text of this Account Pledge Agreement, the German translation of
such word or phrase shall prevail.

 

1.6                            In this Account Pledge Agreement, any reference
to:

 

(a)                    a defined document is a reference to that defined
document as from time to time amended, varied, novated, restated, supplemented
or extended;

 

(b)                    promptly means without undue delay (unverzüglich) as
contemplated by Section 121 of the German Civil Code (Bürgerliches Gesetzbuch -
BGB); and

 

(c)                    clauses and schedules are to be construed as references
to clauses of and schedules to this Account Pledge Agreement.

 

--------------------------------------------------------------------------------


 

2                             Abstract Acknowledgement of Debt

 

The Pledgor acknowledges by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) (the Abstract Acknowledgement), that each and
every obligation of the Pledgor towards a Finance Party under this Agreement,
the Credit Agreement, the other Loan Documents and any ancillary document
thereto (together, but for the avoidance of doubt excluding the Abstract
Acknowledgment, hereinafter referred to as the Original Obligations) shall also
be owing in full to the Facility Agent and that, accordingly, the Facility Agent
will have its own independent right to demand performance by the Pledgor of
those obligations. Without in any way prejudicing the legally independent nature
of the Abstract Acknowledgement, the Parties hereto agree that (a) payment by
the Pledgor of the obligations under the Abstract Acknowledgement shall to the
same extent be deemed to decrease and discharge the Original Obligations owing
to the relevant Finance Parties and (b) payment by the Pledgor of its Original
Obligations to the relevant Finance Parties shall to the same extent be deemed
to decrease and discharge the amounts owed under the Abstract Acknowledgement
owing by it to the Facility Agent. For the avoidance of doubt, the obligations
under the Abstract Acknowledgement shall only be due and payable when the
obligations under the Original Obligations are due and payable.

 

3                             Grant of Pledges

 

3.1                            The Pledgor hereby pledges (verpfändet) to each
of the Pledgees all of its rights and claims in the current and future amounts
standing to the credit of its accounts stated in Schedule 2 (The Pledged
Accounts) hereto (including all sub-accounts thereto), (hereinafter together
referred to as the Pledged Accounts), in particular, but not limited to, the
right to claim payment from the Account Bank, and in each case including all
interest accruing thereon (together the Collateral).

 

3.2                            Each of the Pledgees hereby accepts the Pledges
created under clause 3.1 above.

 

3.3                            For the avoidance of doubt, the Parties agree
that nothing in this Account Pledge Agreement shall exclude a transfer of all or
part of the Pledges created hereunder by operation of law upon the assignment or
transfer (including by way of assignment and assumption (Vertragsübernahme)) of
all or part of the Secured Obligations by any Pledgee in accordance with the
Loan Documents.

 

4                             Operation of Accounts

 

4.1                            Unless the Facility Agent has notified the
Account Bank that an Event of Default has occurred and is continuing, the
Pledgor shall be entitled on and after the commencement of the Security Period,
without the consent of the Pledgees, to request that the Facility Agent
instructs the Account Bank (which the Facility Agent agrees to do) in the form
set out in Schedule 5 or in such other form the Facility Agent and Account Bank
may agree to disburse all of the moneys standing to the credit of the Pledged
Accounts, either :

 

(a)                              on the Delivery Date, in accordance with the
provisions of section 2.5(d) (i) and (ii) of the Credit Agreement; or

 

(b)                              to such account or accounts as the Facility
Agent may specify as prepayment, in whole or in part, of the Loan in accordance
with section 3.2, 3.7 or 9.2 of the Credit Agreement. For the purposes of this
clause 4.1(b), if the Pledgor shall be obliged to prepay the Loan in whole or in
part pursuant to sections 3.2, 3.7 or 9.2 of the Credit Agreement, the Facility
Agent, on behalf of the Pledgees, will, if and to the extent that there are EUR
funds standing to the credit of the EUR Pledged Account, consent to the
disbursement of such EUR funds to third party counterparties for the purpose of
foreign exchange into Dollars, so long as such

 

--------------------------------------------------------------------------------


 

exchanged Dollar funds are paid directly to such account as may be designated by
the Facility Agent for application in or towards such prepayment.

 

4.2                            Unless the Facility Agent has notified the
Account Bank that an Event of Default has occurred and is continuing, all
interest earned on the Pledged Accounts shall, at such times as the Pledgor may
in its discretion request and, in any event, at the end of the Security Period,
be paid to the Pledgor or to its order to such account as the Pledgor may direct
and the Pledgor shall be entitled to instruct the Account Bank accordingly.

 

5                             Secured Obligations

 

The Collateral shall serve as security for the Secured Obligations.

 

6                             Representations and Warranties

 

The Pledgor represents and warrants to each of the Pledgees that:

 

6.1                            it is duly organised and validly existing under
the laws of Liberia, it has obtained all licenses and authorisations to carry
out its business as it is now being conducted, all necessary or recommendable
corporate action authorising the conclusion and performance of this Account
Pledge Agreement has been taken, all consents, approvals or permits which are
required or recommendable in connection with the conclusion and performance of
this Account Pledge Agreement have been obtained and this Account Pledge
Agreement constitutes legal, valid and binding obligations of the Pledgor
enforceable in accordance with its terms;

 

6.2                            subject to the provisions in the general terms
and conditions of the Account Bank, it is the sole legal and beneficial owner of
the Collateral, has full title thereto and is entitled to pledge the Collateral
to the Pledgees; and

 

6.3                            subject to the provisions in the general terms
and conditions of the Account Bank, this Account Pledge Agreement constitutes a
first priority right in the Collateral and the Collateral is not subject to any
prior or pari passu rights, including, but not limited to, rights of pledge,
rights of usufruct and attachment.

 

7                             Protection of Collateral

 

During the term of this Account Pledge Agreement, the Pledgor undertakes towards
each of the Pledgees:

 

7.1                            not to assign, encumber or otherwise dispose of
any of the Collateral or any interest therein or offer to do so, except as
herein provided and subject to the provisions in the general terms and
conditions of the Account Bank;

 

7.2                            to refrain from any acts or omissions which would
result in the Collateral being encumbered or further encumbered, except as
herein provided and subject to the provisions in the general terms and
conditions of the Account Bank;

 

7.3                            to record the Pledges immediately in its books
and records and to refrain from any acts or omissions which could prevent third
parties who may have a legitimate interest in obtaining knowledge of the Pledges
from obtaining knowledge thereof;

 

7.4                            not to otherwise defeat or impair the rights of
the Pledgees under or in connection with this Account Pledge Agreement;

 

7.5                            to open a new account (other than any Pledged
Accounts in existence at the date of this Account Pledge Agreement) to hold the
proceeds of the Loan disbursed or to be disbursed under the Credit Agreement
only with prior written consent of the Facility

 

--------------------------------------------------------------------------------


 

Agent, and in accordance with the Credit Agreement. In such a case, the Pledgor
shall grant a corresponding account pledge to the Pledgees over the newly
established account;

 

7.6                            to inform the Pledgees, by written notice to the
Facility Agent, as soon as possible in the case the Pledgees’ rights in respect
of the Collateral are prejudiced or jeopardised by attachment or are prejudiced
or jeopardised by other material actions of third parties. Such information
shall be accompanied, in the case of any attachment, by a copy of the order for
attachment as well as all documents required for the filing of an objection
against the attachment, and, in case of any other actions by third parties, by
copies evidencing which actions have been or will be taken, respectively, as
well as all documents required for the filing of an objection against such
actions. The Pledgor shall further be obliged to inform as soon as possible the
attaching creditors or other third parties asserting rights with respect to the
Collateral in writing of the Pledgees’ rights in respect of the Collateral. All
reasonable and adequately documented costs and expenses for countermeasures of
the Pledgees shall be borne by the Pledgor. This shall also apply to the
institution of legal action which any of the Pledgees reasonably considers
necessary;

 

7.7                            to inform the Pledgees, by written notice to the
Facility Agent, promptly of any subsequent material changes in the value of the
Pledged Accounts resulting from any set off or other reasons, after becoming
aware of such changes other than in the ordinary course of business; and

 

7.8                            to notify the Pledgees, by written notice to the
Facility Agent, promptly of any event or circumstance which might be expected to
have a material adverse effect on the validity or enforceability of this Account
Pledge Agreement.

 

8                             Enforcement of Collateral

 

8.1                            Following the occurrence of an Event of Default
and, in addition, if and when the requirements of Section 1204 et seq. of the
German Civil Code (BGB) (Pfandreife) are met in respect of the Secured
Obligations (or any part thereof) (an Enforcement Event), the Pledgees, acting
through the Facility Agent, shall be entitled, after having given one week’s
notice to the Pledgor and if such Event of Default is then still continuing, to
avail themselves of all rights and remedies of a pledgee (Pfandgläubiger)
hereunder without prior court ruling and released from Section 1277 of the
German Civil Code (BGB). However, the Pledgees will only make use of their
rights to the extent necessary to cover the Secured Obligations.

 

8.2                            In the case of the occurrence and (having regard
to clause 8.1) continuation of an Enforcement Event, the Pledgees, acting
through the Facility Agent, shall in particular be entitled to

 

(a)                              collect the monies standing to the credit of
the Pledged Accounts;

 

(b)                              request that all documents relating to the
Pledges be handed over to the Facility Agent and the Pledgor hereby agrees to
comply promptly with any such request; and

 

(c)                              take any other actions not mentioned in clauses
(a) and (b) above which are necessary or appropriate for the purpose of
realising the security granted by the Pledgor in accordance with this Account
Pledge Agreement, to the extent that such actions are permissible under the
applicable law and not restricted by any other Loan Document.

 

8.3                            The Facility Agent shall apply such amounts in
accordance with the provisions of the Credit Agreement and the other Loan
Documents.

 

--------------------------------------------------------------------------------


 

9                             Release of Collateral

 

9.1                            Upon (a) complete and irrevocable satisfaction of
the Secured Obligations or (b) the end of the Security Period, the Pledgees,
acting through the Facility Agent, will, upon request of the Pledgor, declare
the release of the Pledges (Pfandfreigabe) to the Pledgor as a matter of record.
For the avoidance of doubt, the Parties are aware that upon complete and
irrevocable satisfaction of the Secured Obligations or, if earlier, the ending
of the Security Period, the Pledges, due to their accessory nature
(Akzessorietät), cease to exist by operation of law (the Discharge Date).

 

9.2                            At any time when the total value of the aggregate
security granted by the Pledgor and any of the other Security Grantors to secure
the Secured Obligations which can be expected to be realised in the event of an
enforcement of the Security (realisierbarer Wert) not only temporarily exceeds
110% of the Secured Obligations (hereinafter referred to as the Limit), the
Facility Agent, acting on behalf of the Pledgees, shall on demand of the Pledgor
release such part of the security (Sicherheitenfreigabe) as the Facility Agent
may in its reasonable discretion determine so as to reduce the realisable value
of the security to the Limit.

 

9.3                            If the Pledgees are required to release any
security prior to the Discharge Date, they shall be free to select the security
to be released, taking into consideration the legitimate interest of the
Pledgor.

 

10                    Waivers of Pledgor

 

10.1                    The Pledgor hereby expressly waives, to the fullest
extent legally admissible, all defences of voidability (Anfechtbarkeit, Sections
1211, 770 of the German Civil Code (BGB)) and set-off (Aufrechenbarkeit,
Sections 1211, 770 of the German Civil Code (BGB)) and any other defences that a
pledgor may have under German law, including, but not limited to, all defences,
to the fullest extent possible, in terms of Section 1211 of the German Civil
Code (BGB), with the exception that the waiver shall not apply to set-offs or
counterclaims that are (i) uncontested, or (ii) based on an unappealable court
decision.

 

10.2                    In case of enforcement of the Pledges under this Account
Pledge Agreement, as long as any of the Secured Obligations remain outstanding,
no rights of the Pledgees shall pass to the Pledgor or third parties by
subrogation or otherwise, such rights being hereby waived by the Pledgor under
this Account Pledge Agreement and relating to all forms of subrogation and all
kind of security interest, including, but not limited to, pledges and guarantees
(Bürgschaften). In particular, but not limited to, the Pledgor hereby waives, to
the fullest extent legally admissible, any rights to subrogation in terms of
Section 1225 of the German Civil Code (BGB).

 

11                    Assignment and Transfer

 

11.1                    Each of the Pledgees shall, at any time have the right
to assign, to transfer, or to dispose of its rights in the Secured Obligations
together with the rights and obligations under this Account Pledge Agreement
(other than the Pledges which will be transferred by operation of law in the
event the Secured Obligations are transferred) to any person who is, or may
become, any Lender pursuant to and in accordance with the Credit Agreement. The
Pledgor hereby already explicitly and irrevocably consents to such assignment,
transfer or disposal.

 

11.2                    The Facility Agent shall, at any time have the right to
assign, to transfer, or to dispose of its rights and obligations under this
Account Pledge Agreement to any person who becomes a Facility Agent pursuant to
and in accordance with the Credit Agreement. The Pledgor hereby already
explicitly and irrevocably consents to such assignment, transfer

 

--------------------------------------------------------------------------------


 

or disposal.

 

11.3                    The Pledgor shall not be entitled to assign, to
transfer, or to dispose of all or any part of its rights or obligations or both
hereunder.

 

12                    Substitution of a Pledgee

 

The Pledgor undertakes to enter into any agreement reasonably required by the
relevant Pledgee and otherwise to do whatever is reasonably required by the
relevant Pledgee in case such Pledgee legitimately transfers its rights and
obligations under the Loan Documents in accordance with the Loan Documents
wholly or partially to a third party by creating new pledges over the Collateral
or agreeing to mechanics of distribution of proceeds on an equal basis or
otherwise.

 

13                    Further Assurance

 

13.1                    Should any further actions and/or declarations be
necessary in order to validly pledge the Collateral or any part thereof to the
Pledgees, the Pledgor undertakes to take such actions and/or to provide such
declarations upon the Pledgees’ demand.

 

13.2                    The Pledgor herewith irrevocably authorises
(bevollmächtigt unwiderruflich) the Facility Agent (including the right to grant
sub-power of attorney (Untervollmacht)) to perform actions and declarations set
out in clauses 12 and 13.1 above also in the Pledgor’s name. The Facility Agent
is herewith exempted from the restrictions of Section 181 of the German Civil
Code (BGB).

 

14                    Costs and Expenses

 

All costs and expenses arising from the execution of this Account Pledge
Agreement, from amendments or prolongations thereof or any costs arising from
the enforcement or preservation of the Pledgees’ rights hereunder shall be borne
by the Pledgor, whereby the Facility Agent, acting on behalf of the Pledgees, is
entitled to mandate a third party to perform such actions in its own name but
for the Pledgor’s account.

 

15                    Severability, Duration and other Matters

 

15.1                    The validity and effect of each of the Pledges created
hereunder shall be independent from the validity and the effect of any of the
other Pledges created hereunder.

 

15.2                    This Account Pledge Agreement shall remain in full force
and effect until the Secured Obligations have been completely satisfied. The
Pledges shall not cease to exist if the Secured Obligations have only
temporarily been satisfied.

 

15.3                    As long as the Secured Obligations are not completely
satisfied and not all facilities which may give rise to the Secured Obligations
have been terminated, the Pledgor shall not assert any claims against any other
person which might arise from the fulfilment of its obligations according to
this Account Pledge Agreement, either contractual or statutory. The monies which
are transferred to or debited by the Pledgor from such other person shall be
received by the Pledgor on trust (treuhänderisch) and transferred by it on trust
to the Facility Agent.

 

15.4                    This Account Pledge Agreement shall create a continuing
security and no change or amendment in the Transaction Documents shall affect
the validity and the scope of this Account Pledge Agreement or the obligations
which are imposed on the Pledgor pursuant to it.

 

15.5                    Subject to anything expressed to the contrary in this
Account Pledge Agreement, the Pledges are independent from and granted in
addition to any other security or

 

--------------------------------------------------------------------------------


 

guarantee which may have been given to the Pledgees with respect to any of the
Secured Obligations. None of such other security interests shall prejudice, or
shall be prejudiced by, or shall be merged in any way with, this Account Pledge
Agreement.

 

15.6                    This Account Pledge Agreement shall inure to the benefit
of the Pledgees, their respective successors and permitted assigns.

 

16                    Notification

 

16.1                    In order to comply with the requirement of Section 1280
of the German Civil Code (BGB) the Pledgor shall notify the Account Bank of the
Pledge created hereunder by delivery to the Account Bank of a notification
letter as set out in Schedule 3 to this Account Pledge Agreement on the date of
this Account Pledge Agreement.

 

16.2                    The Pledgor shall use all reasonable endeavours to
procure that the Account Bank confirms receipt of the notification letter by
signing the acknowledgement letter as set out in Schedule 4 of this Account
Pledge Agreement.

 

17                    Notices and Other Matters

 

17.1                    Notices

 

(a)                              Any notice or communication to be made under or
in connection with this Account Pledge Agreement shall be made in writing and,
unless otherwise stated, may be made by prepaid letter or fax.

 

(b)                              Addresses for notices

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Account Pledge
Agreement for any communication or document to be made or delivered under or in
connection with this Account Pledge Agreement is as set out in Schedule 1
(Address details of the Parties) or any such substitute address, fax number, or
department or officer as the relevant party to this Account Pledge Agreement may
notify to the Facility Agent (or the Facility Agent may notify to the other
parties to this Account Pledge Agreement, if a change is made by the Facility
Agent) by not less than five (5) Business Days’ notice.

 

(c)                              Delivery of notices

 

Any communications or document made or delivered by one party to another under
or in connection with this Account Pledge Agreement will only be regarded as
effective

 

(i)                                   if by way of fax, when received in
complete and legible form; or

 

(ii)                                if by way of letter, when received by its
addressee,

 

and, if a particular department or officer is specified as part of its address
details provided under clause (b) above, if addressed to that department or
officer.

 

17.2                    No implied waiver, remedies cumulative

 

No failure or delay on the part of a Pledgee or the Facility Agent to exercise
any power, right or remedy under this Account Pledge Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise by a Pledgee or the
Facility Agent of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any power, right or remedy. The remedies
provided in this Account Pledge Agreement are

 

--------------------------------------------------------------------------------


 

cumulative and are not exclusive of any remedies provided by law.

 

17.3                    English translations

 

All documents to be delivered under or supplied in connection with this Account
Pledge Agreement shall be in the English language or shall be accompanied by a
certified translation into English upon which the recipient shall be entitled to
rely.

 

17.4                    Counterparts

 

This Account Pledge Agreement may be executed in any number of counterparts
(whether by facsimile or otherwise, but, if by facsimile, with the original
signed pages being promptly sent to the Facility Agent by prepaid letter (and
the Facility Agent is hereby authorised to incorporate such pages into bound
originals)) and by the different parties on separate counterparts, each of which
when so executed and delivered shall be an original, but all counterparts shall
together constitute one and the same agreement.

 

18                    Partial Invalidity

 

If at any time, any one or more of the provisions of this Account Pledge
Agreement is or becomes invalid, illegal or unenforceable in any respect under
the law of any jurisdiction, such provision shall as to such jurisdiction, be
ineffective to the extent necessary without affecting or impairing the validity,
legality and enforceability of the remaining provisions hereof or of such
provisions in any other jurisdiction. The invalid, illegal or unenforceable
provision shall be deemed to be replaced with such valid, legal or enforceable
provision which comes as close as possible to the original intent of the parties
and the invalid, illegal or unenforceable provision. Should an omission
(Regelungslücke) become evident in this Account Pledge Agreement, such omission
shall, without affecting or impairing the validity, legality and enforceability
of the remaining provisions hereof, be deemed to be filled in with such
provision which comes as close as possible to the original intent of parties.

 

19                    Changes and Amendments

 

Changes to and amendments of this Account Pledge Agreement including this clause
19 (Changes and Amendments) must be made in writing, signed by all of the
parties hereto.

 

20                    Choice of Law and Jurisdiction

 

20.1                    This Account Pledge Agreement and any non-contractual
obligations connected with it shall be governed by and construed in accordance
with the laws of the Federal Republic of Germany.

 

20.2                    The place of jurisdiction shall be Frankfurt am Main,
Germany, provided, however, that each of the Pledgees shall also be entitled to
take legal action against the Pledgor before any other court of competent
jurisdiction.

 

21                    Entire Agreement

 

This Account Pledge Agreement constitutes the entire agreement of the parties
hereto with regard to the pledges contemplated under this Account Pledge
Agreement and supersedes all oral, written or other type of agreements thereon.

 

--------------------------------------------------------------------------------


 

22                    Process Agent

 

22.1                    For the purpose of any suit, action, proceeding or
settlement of dispute in the German courts, the Pledgor hereby undertakes to
appoint (zu bestellen) and to authorise (bevollmächtigen) [Note: Address details
of Process Agent to be added] Germany, as process agent
(Zustellungsbevollmächtigten) to accept service of process in respect of any
such suit, action, proceeding or settlement of dispute in connection with this
Account Pledge Agreement. The Pledgor shall furnish the Facility Agent with
written confirmation from the process agent that the process agent has accepted
such appointment.

 

22.2                    If for any reason, such process agent no longer serves
as agent to receive process in the Federal Republic of Germany, the Pledgor
shall promptly notify the Facility Agent and within a period of 30 days appoint
a substitute process agent acceptable to the Facility Agent.

 

--------------------------------------------------------------------------------


 

Schedule 1

Address details of the parties

 

Party

Name

Details

Pledgor

Royal Caribbean

Address for notices:

 

Cruises Ltd.

 

 

 

1050 Caribbean Way

 

 

 

 

 

Florida 33132, Miami

 

 

 

 

 

United States of America

 

 

 

 

 

Attention:

General Counsel

 

 

 

 

 

 

 

B. Stein

 

 

 

 

 

 

Facsimile:

+1 (305) 539-64 00

 

 

 

 

 

 

Email:

bstein@rccl.com

 

 

 

 

Facility

KfW IPEX-Bank

Address for notices:

Agent

GmbH

 

 

 

PaImengartenstraße 5-9

 

 

 

 

 

60325 Frankfurt am Main

 

 

 

 

 

Germany

 

 

 

 

 

Attention:

Maritime Industries

 

 

 

 

 

 

 

Mrs. Claudia Wenzel

 

 

 

 

 

 

E-mail:

claudia.wenzel@kfw.de

 

 

 

 

 

 

Fax:

+49 (69) 7431 3768

 

 

 

 

 

With a copy to:

Credit Operations

 

 

 

 

 

Fax:

+49 (69) 7431 2944

 

--------------------------------------------------------------------------------


 

Schedule 2

The Pledged Accounts

 

Account
name

 

Account Bank

 

Account
Holder

 

Account
Number

 

IBAN

 

 

 

 

 

 

 

 

 

 

 

[   ] (EUR

Account)

 

[·]

 

Borrower

 

[   ]

 

[   ]

 

[   ] (Dollar

Account)

 

[·]

 

Borrower

 

[   ]

 

[   ]

 

 

[NB Account details and Account Bank to be provided]

 

--------------------------------------------------------------------------------


 

Schedule 3

Notification Letter

 

[·]

Attn. [   ]

[NB to be confirmed]

 

[·]

 

Dear Sirs,

 

1                                        Royal Caribbean Cruises Ltd. (the
Pledgor) hereby gives you notice in accordance with Section 1280 German Civil
Code (BGB) that by an accounts pledge agreement dated [·] it has pledged in
favour of KfW IPEX-Bank GmbH in its capacity as facility agent (the Facility
Agent) and [·] each in their capacity as lenders (the Lenders) (the Facility
Agent and the Lenders are hereinafter referred together to as the Pledgees) (the
Account Pledge Agreement) all of its rights, interests and claims in the current
and future amounts standing to credit of the following accounts held in the name
of the Pledgor with you:

 

·                                         Account number [   ] (IBAN DE[   ]);

·                                         Account number [                    ]

(together the Pledged Accounts).

 

2                                        The Pledgor hereby requests that you
deliver to the Pledgor and the Pledgees confirmation of receipt of this notice
in the form attached to this letter (the Acknowledgement Letter) and further
request that you provide to the Pledgees all information which they request from
time to time concerning the Pledged Accounts.

 

3                                        The Pledgor hereby further requests you
to agree:

 

(a)                              not to make any set-off or deduction from the
Pledged Accounts or invoke any rights of retention in relation to the Pledged
Accounts during the existence of the Account Pledge Agreement, other than in
relation to (i) charges payable in connection with the maintenance of the
Pledged Accounts in the ordinary course of business relating thereto or
(ii) other bank charges or fees payable in relation to reverse and correction
entries and/or amounts arising from the return of direct debits or cheques
credited to an account, in each case to the extent relating to such Pledged
Accounts; and

 

(b)                              that the pledge in your favour over the Pledged
Accounts granted pursuant to your general business conditions shall rank for the
time the Accounts Pledge Agreement is in force behind the pledge over the
Pledged Accounts granted to the Pledgees by the Pledgor pursuant to the Accounts
Pledge Agreement and that you agree to be treated in all respect as if the
pledge granted pursuant to your general business conditions would have been
created after the pledge under the Accounts Pledge Agreement has been perfected.

 

4                                        Please confirm that you have neither
received any previous notice of pledge relating to the Pledged Accounts nor are
aware of any third party rights in relation to the Pledged Accounts.

 

5                                        We hereby confirm that you will be only
entitled to follow the instructions of the Facility Agent in relation to the
Pledged Accounts.

 

6                                        This Notice shall be governed by and
construed in accordance with the laws of [·].

 

--------------------------------------------------------------------------------


 

7         Place of jurisdiction shall be [·].

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

Royal Caribbean Cruises Ltd.

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH in its capacity as Facility Agent

 

 

 

 

 

 

[·] in its capacity as a Lender

 

 

--------------------------------------------------------------------------------


 

Schedule 4

Acknowledgement Letter

 

From:

 

[·]

Attn. [   ]

[NB to be confirmed]

(the Account Bank)

 

To:

 

KfW IPEX Bank in its capacity as Facility Agent and [·] each in their capacity
as Lender, each of such terms as defined in the Accounts Pledge Agreement as
defined in the Notice Palmengartenstraβe 5-9

60325 Frankfurt am Main

Germany

And

[·]

(together, the Pledgees)

 

Copy:

Royal Caribbean Cruises Ltd.

[NB Address details to be added]

(the Pledgor)

 

Date: [·]

 

Dear Sirs,

 

We hereby confirm (a) receipt of a notice (the Notice) in accordance with
Section 1280 of the German Civil Code (BGB) that by an account pledge agreement
dated [·] the Pledgor has pledged in your favour all its rights and claims in
the current and future amounts standing to credit of the accounts held in its
name with us and specified in such notice (together the Accounts), (b) our
consent to the terms of the Notice including but not limited to Clause 3
(b) thereof, (c) our agreement in relation to the limitation of our rights to
retain amounts standing to the credit of the Accounts, as set forth in paragraph
3 (a) of the Notice and (d) that we have neither received any previous notice of
pledge relating to the Accounts nor are aware of any third party rights in
relation to the Accounts.

 

This Acknowledgement Letter shall be governed by and construed in accordance
with the laws of [·]. Place of jurisdiction shall be [·].

 

Yours faithfully

 

 

 

 

 

[·]

 

 

--------------------------------------------------------------------------------


 

Schedule 5

Instruction to Account Bank

 

To:

 

[·]

Attn. [  ]

[NB to be confirmed]

 

Dear Sirs:

 

Payment Instruction

 

We refer to the account pledge agreement dated [·] and entered into between KfW
IPEX-Bank GmbH in its capacity as facility agent (the Facility Agent) and [·] in
their capacities as lenders (the Pledgees) and Royal Caribbean Cruises Ltd as
pledgor (the Pledgor) pursuant to which the Pledgor has pledged in favour of the
Pledgees all of its rights, interests and claims in the current and future
amounts standing to credit of the following accounts held in the name of the
Pledgor with you:

 

·                                                                              
Account number [  ] (IBAN DE[  ]) (“EUR AC”)

 

Account number [                       ]; (“USD AC”)

 

(together the Pledged Accounts).

 

We as Facility Agent hereby instructs you to pay, on this very day
the      of             , the following funds you are holding on the Pledged
Accounts to the following accounts:

 

(A)                                                    in the case of funds
standing to the credit of the EUR AC:

 

Account Holder

 

 

 

 [   ]

Bank Name

 

 

 [   ]

IBAN

 

 

 [   ]

SWIFT

 

 

 [   ]

Amount

 

 

 [   ]

Reference

 

 

 [   ]

(B)                                                    in the case of funds
standing to the credit of the USD AC:

 

Account Holder

 

 

 

 [   ]

Bank Name

 

 

 [   ]

IBAN

 

 

 [   ]

SWIFT

 

 

 [   ]

 

--------------------------------------------------------------------------------


 

Amount

 

 

 [   ]

 

 

And

 

Account Holder

 

 

 

 [   ]

Bank Name

 

 

 [   ]

IBAN

 

 

 [   ]

SWIFT

 

 

 [   ]

Amount

 

 

 [   ]

 

 

Bank fees shall be borne by the Pledgor.

 

 

 

Date.....

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KfW IPEX-Bank GmbH in its capacity as Facility Agent

 

 

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties to this Account Pledge Agreement have caused this
Account Pledge Agreement to be duly executed on the date first above written

 

The Pledgor

 

ROYAL CARIBBEAN CRUISES LTD.



acting by:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Lenders

 

 

 

 

 

[·]

 

 

acting by:

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

The Facility Agent

 

 

 

 

 

KFW IPEX-BANK GMBH

 

 

 

 

 

acting by:

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1
Form of FEC Transfer Certificate

 

To:                 KfW IPEX-Bank GmbH as Facility Agent

 

Copy:            Royal Caribbean Cruises Ltd.

 

From:                                               [Insert name of the original
lender] (the Existing Lender) and Finnish Export Credit Ltd. (“FEC”)

 

Date:             [         ]

 

Finnvera and Hermes Backed Term Facility Agreement dated
[                                      ]
2017 – ICON 2 Hull No. 1401 (the “Agreement”)

 

We refer to the Agreement.  This is an FEC Transfer Certificate.

 

1                              The Existing Lender transfers by novation to FEC
the Existing Lender’s Commitment, rights and obligations under the Agreement as
specified in the Schedule below in accordance with the terms of the Agreement
excluding without limitation (a) the right to receive interest on the FEC Loan
at the rate of 0.05% per annum as provided in Section 3.3.1(b) of the Agreement
and (b) the obligation to accept a re-assignment or re-transfer of its
Percentage of the FEC Loan pursuant to Section 9.1.10(A) of the Agreement.

 

2                              The proposed transfer date is [·] (the “Effective
Date”).

 

3                              The administrative details of FEC for the
purposes of the Agreement are set out in the Schedule.

 

4                              This FEC Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

5                              FEC agrees to be bound by the terms of the
Agreement. On this FEC Transfer Certificate becoming effective the Existing
Lender will be released from its obligations under the Agreement to the extent
that they are transferred to FEC.

 

6                              [NB: Delete this paragraph if such transfer takes
place prior to issue of the Finnvera Guarantee]. FEC confirms that it has
received a copy of the Finnvera Guarantee, is aware of its contents and
acknowledges that further steps may need to be taken in order to assign the
rights and benefits of the Existing Lender under the Finnvera Guarantee to FEC
under Finnish law.

 

136

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable share of the Commitment or Loan
to be transferred]

 

Administrative details of FEC

[insert details of Facility Office, address for notices and payment details
etc.]

 

[Insert name of existing lender]

Finnish Export Credit Ltd

 

 

By:

By:

 

 

By:

By:

 

 

 

The transfer date is confirmed by the Facility Agent as [               
] 20[·].

 

KfW IPEX-Bank GmbH

 

By:

 

By:

 

137

--------------------------------------------------------------------------------


 

EXHIBIT F-2
Form of Transfer Certificate

 

To:                 KfW IPEX-Bank GmbH as Facility Agent

 

Copy:            Royal Caribbean Cruises Ltd.

 

From:                                               [Insert name of the original
lender] (the Existing Lender) and [Insert name of the new lender] (the New
Lender)

 

Date:             [         ]

 

Finnvera and Hermes Backed Term Facility Agreement dated
[                         ]
2017 – ICON 2 Hull No. 1401 (the “Agreement”)

 

We refer to the Agreement. This is a Transfer Certificate.

 

1                                                 The Existing Lender transfers
by novation to the New Lender the Existing Lender’s Commitment, rights and
obligations under the Agreement as specified in the Schedule below in accordance
with the terms of the Agreement [including without limitation (a) the right to
receive interest on the FEC Loan at the rate of 0.05% per annum as provided in
Section 3.3.1(b) of the Agreement and (b) the obligation to accept a
re-assignment or re-transfer of its Percentage of the FEC Loan pursuant to
Section 9.1.10(A) of the Agreement]3.

 

2                              The proposed transfer date is [·] (the “Effective
Date”).

 

3                              The administrative details of the New Lender for
the purposes of the Agreement are set out in the Schedule.

 

4                              This Transfer Certificate and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

5                              The New Lender confirms, for the benefit of the
Facility Agent and without liability to the Borrower, that following the
transfer, the Borrower will not be obliged to pay any greater amount under
Section 4.6 (Taxes) or Section 4.5 (Increased Capital Costs) of the Agreement or
under any other provision of a Loan Document (in the circumstances existing on
the Effective Date).

 

6                              The New Lender agrees to be bound by the terms of
the Agreement. On this Transfer Certificate becoming effective the Existing
Lender will be released from its obligations under the Agreement to the extent
that they are transferred to the New Lender.

 

7                              The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (C) of
clause Section 11.11.1 (Limitation of responsibility of Existing Lenders) of the
Agreement.

 

--------------------------------------------------------------------------------

3 Include this language if the transfer relates to an FEC Loan – exclude if the
transfer relates to the Finnvera Balancing Loan or Hermes Loan.

 

138

--------------------------------------------------------------------------------


 

8                              [NB: Delete this paragraph if such transfer takes
place prior to issue of the Finnvera Guarantee]4. The New Lender confirms that
it has received a copy of the Finnvera Guarantee, is aware of its contents and
acknowledges that further steps may need to be taken in order to assign the
rights and benefits of the Existing Lender under the Finnvera Guarantee to the
New Lender under Finnish law.

 

9                              The New Lender confirms that it has received a
copy of the Hermes Insurance Policy, is aware of its contents and acknowledges
that further steps may need to be taken in order to assign the rights and
benefits of the Existing Lender under the Hermes Insurance Policy to the New
Lender under the Hermes Insurance Policy.5

 

--------------------------------------------------------------------------------

4 Insert this paragraph if the FEC Loan or Finnvera Balancing Loan is being
transferred.

 

5 Insert this paragraph if the Hermes Loan is being transferred.

 

139

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable share of the Commitment or Loan
to be transferred]

 

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[Insert name of existing lender]

[Insert name of new lender]

 

 

By:

By:

 

 

By:

By:

 

 

 

 

The transfer date is confirmed by the Facility Agent as [               ] 20[·].

 

KfW IPEX-Bank GmbH

 

By:

 

By:

 

140

--------------------------------------------------------------------------------


 

EXHIBIT G-1

Form of FEC Supplemental Assignment Agreement

 

141

--------------------------------------------------------------------------------


 

execution copy

 

SUPPLEMENTAL ASSIGNMENT AGREEMENT

 

between

 

FINNISH EXPORT CREDIT LTD

 

and

 

KfW IPEX-Bank GmbH, BNP Paribas Fortis SA/NV, HSBC Bank plc,

Commerzbank AG, New York Branch, Banco Santander S.A.,

Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland,

Bayerische Landesbank, New York Branch,

DZ Bank AG, New York Branch,

JPMorgan Chase Bank, N.A., London Branch and

Sumitomo Mitsui Banking Corporation Europe Limited

 

as Transferring Lenders

 

and

 

KfW IPEX-Bank GmbH

 

as Facility Agent

 

and

 

BNP Paribas Fortis SA/NV

 

as Finnvera Agent

 

and

 

KfW IPEX-Bank GmbH

 

as Guarantee Holder

 

 

 

Dated ____ October 2017

 

 

 

_________________________________

 

in relation to Assignment of the Transferring Lenders´

FEC Tranche Commitments under the Credit Agreement

ICON 2 Hull No 1401 for Royal Caribbean Cruises Ltd.

__________________________________

 

--------------------------------------------------------------------------------


 

THIS SUPPLEMENTAL ASSIGNMENT AGREEMENT (the “Agreement”) has been entered into
on ____    October 2017 between

 

1)    Finnish Export Credit Ltd, Business ID 1642253-1, Helsinki, Finland, a
company providing export credit financing as referred to in the Act on Finnish
Export Credit Ltd (1136/96, as amended) (“FEC”);

 

2)    KfW IPEX-Bank GmbH, BNP Paribas Fortis SA/NV, HSBC Bank plc, Commerzbank
AG, New York Branch, Banco Santander S.A., Banco Bilbao Vizcaya Argentaria,
S.A., Niederlassung Deutschland, Bayerische Landesbank, New York Branch, DZ Bank
AG, New York Branch, JPMorgan Chase Bank, N.A., London Branch and Sumitomo
Mitsui Banking Corporation Europe Limited (the “Transferring Lenders”);

 

3)    KfW IPEX-Bank GmbH, Palmengartenstrasse 5-9, 60325 Frankfurt, Germany, in
its capacity as the facility agent under the Credit Agreement (the “Facility
Agent”);

 

4)    BNP Paribas Fortis SA/NV, 3, Montagne du Parc / 1KA1D, 1000 Brussels,
Belgium, in its capacity as Finnvera Agent under the Credit Agreement (the
“Finnvera Agent”); and

 

5)    KfW IPEX-Bank GmbH, Palmengartenstrasse 5-9, 60325 Frankfurt, Germany, in
its capacity as as the guarantee holder under the Finnvera Guarantee (the
“Guarantee Holder”).

 

FEC, the Transferring Lenders, the Facility Agent, the Finnvera Agent and the
Guarantee Holder are sometimes referred to hereinafter together as the “Parties”
and individually as a “Party”.

 

1.                                                      BACKGROUND AND PURPOSE

 

1.1                                            FEC, the Transferring Lenders and
the Facility Agent have agreed to execute and deliver the FEC Transfer
Certificates pursuant to the relevant provisions of the Credit Documents whereby
each Transferring Lender shall assign and/or transfer to FEC its entire FEC
Tranche Commitment together with all related rights and obligations under the
Credit Documents, excluding such rights as specifically excluded in the FEC
Transfer Certificate.

 

1.2                                            By this Agreement, the Parties
agree on the supplemental terms and conditions that shall apply to the
Assignment.

 

1.3                                            The purpose of this Agreement is
to carry out the objective given to FEC as the Finnish export credit agency to
promote the economic development of Finland by offering financing for exports
and domestic ship deliveries.

 

2.                                                      DEFINITIONS AND
INTERPRETATION

 

2.1                                            In this Agreement, except where
the context otherwise requires, the following capitalised words and expressions
shall have the meanings given to them below:

 

“Act” means the Act on Officially Supported Export and Ship Credits and Interest
Equalisation (1543/2011, as amended).

 

“Applicant” means, as specified in Schedule 3, the Exporter.

 

“Application” means the written application specified in Schedule 3 for the FEC
Financing and submitted to FEC by the Applicant.

 

1

--------------------------------------------------------------------------------


 

“Assignment” means the assignment and/or transfer by the Transferring Lenders of
their respective FEC Tranche Commitment and related rights and obligations under
the Credit Documents to FEC pursuant to the FEC Transfer Certificates.

 

“Borrower” has the meaning given to it in Schedule 3.

 

“Break Costs” means, as applicable:

 

a)              with regard to any fixed rate interest the amount (if any) in
the currency of the Credit determined by FEC by which:

 

(i)                        the sum of the present value, discounted at the
Reinvestment Rate, of each principal payment and interest payment which FEC
would have received on its share of any amount of the FEC Tranche A Commitment
that is cancelled or any outstanding amount of the FEC Tranche A Loan (as
defined in the Credit Agreement) that is prepaid, for the period from the date
of cancellation or from the date of receipt of the prepayment of the principal
amount of the FEC Tranche A Loan by FEC, until the final repayment date
(assuming for these purposes that interest would have accrued during the
relevant period on a loan (Deemed Loan) made on the date of cancellation of the
FEC Tranche A Commitment or receipt of the prepaid amount  of the outstanding
amount of the FEC Tranche A Loan  in an amount equal to the FEC  Tranche A
Commitment cancelled or the principal amount of the FEC Tranche A Loan  prepaid
and where such Deemed Loan is repaid in proportional repayment instalments on
each of the subsequent repayment dates);

 

exceeds

 

(ii)                    the cancelled amount of the FEC Tranche A Commitment or
the prepaid amount of the outstanding amount of the FEC Tranche A Loan plus
accrued interest paid thereon since the previous interest payment date,

 

where “Reinvestment Rate” means a rate equal to the estimated yield in currency
of the FEC Tranche A Loan on debt certificates issued by the Republic of Finland
for the period referred to in paragraph (i), as determined by FEC; and

 

b)              with regard to any floating rate interest such break costs as
are customary for investment grade borrowers such as the Borrower in
international banking transactions as evidenced by Section 4.4.1. (Indemnity) of
the Credit Agreement.

 

“Business Day” has the meaning given to it in the Credit Agreement.

 

“CIRR” means Commercial Interest Reference Rates as determined in the OECD
Arrangement and as specified in Schedule 3.

 

“Commercial Contract” means the shipbuilding contract as specified in Schedule
3.

 

“Credit” means the FEC Loan, comprising the FEC Tranche A Loan and the FEC
Tranche B Loan, granted or to be granted under the Credit Agreement for the
purposes stated in Schedule 3.

 

“Credit Agreement” means the facility agreement, as amended, novated,
supplemented or restated from time to time in accordance with the terms of the
Credit Agreement, as specified in Schedule 3, in which the terms of the Credit
are agreed upon, and for the purpose of this Agreement in respect of any
provisions of the Credit Agreement in relation to the FEC Tranche Commitment and
the FEC Loan or affecting the rights of the Lenders generally, excluding (a) any
provisions of the Credit Agreement in relation to the Hermes Commitment or the
Finnvera Balancing

 

2

--------------------------------------------------------------------------------


 

Commitment, if applicable and the Hermes Loan or the Finnvera Balancing Loan, if
applicable and (b) any provisions otherwise affecting the rights of the Hermes
Lenders and the Finnvera Balancing Lenders, as applicable only.

 

“Credit Documents” means the Loan Documents as defined in the Credit Agreement,
and for the purpose of this Agreement any provisions of such Loan Documents in
relation to the FEC Tranche Commitment and the FEC Loan or affecting the rights
of the Lenders generally excluding (a) any provisions of the Loan Documents in
relation to the Hermes Commitment or the Finnvera Balancing Commitment, if
applicable and the Hermes Loan or the Finnvera Balancing Loan, if applicable and
(b) any provisions otherwise affecting the rights of the Hermes Lenders and the
Finnvera Balancing Lenders, as applicable only.

 

“Disbursement Date” has the meaning given to it in the Credit Agreement.

 

“Exporter” has the meaning given to it in the definition of the term “Applicant”
above.

 

“Export Transaction” means the export transaction under the Commercial Contract.

 

“FEC Commitment Fee” has the meaning given to it in Schedule 3.

 

“FEC Financing” means the financing of the Credit by FEC through the Assignment.

 

“FEC Interest” means the portion, as specified in Schedule 3, of the aggregate
interest payable for any amount outstanding under the Credit and to be remitted
and paid to FEC.

 

“FEC Tranche Commitment” means collectively the FEC Tranche A Commitment and FEC
Tranche B Commitment being the amount representing 100% of the commitment of the
Transferring Lenders in relation to the Credit as set out in Schedule 1.

 

“FEC Loan” means collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

“FEC Tranche A Commitment” means the FEC Tranche Commitment in respect of FEC
Tranche A Loan.

 

“FEC Tranche A Loan” has the meaning given to it in the Credit Agreement.

 

“FEC Tranche B Commitment” means the FEC Tranche Commitment in respect of FEC
Tranche B Loan.

 

“FEC Tranche B Loan” has the meaning given to it in the Credit Agreement.

 

“FEC Transfer Certificate” has the meaning given to it in the Credit Agreement
being the transfer certificates executed and delivered by and between each
Transferring Lender, the Facility Agent and FEC in respect of the Credit in
connection with the Assignment and in accordance with the Credit Documents.

 

“Finance Party” has the meaning given to it in the Credit Agreement.

 

“Finnvera” means Finnvera plc, the Finnish export credit agency and specialised
financing company owned by the State of Finland.

 

“Finnvera Balancing Commitment” has the meaning given to it in the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Finnvera Balancing Lenders” has the meaning given to it in the Credit
Agreement.

 

“Finnvera Balancing Loan” has the meaning given to it in the Credit Agreement.

 

“Finnvera Guarantee” means the buyer credit guarantee agreement, as specified in
Schedule 3, covering 100% of the commercial and political risks in relation to
the Credit.

 

“Finnvera Guarantee Assignment” means the agreement entered or to be entered
into between FEC and the Guarantee Holder in relation to the assignment and/or
transfer of the right to any indemnification payable by Finnvera under the
Finnvera Guarantee to FEC.

 

“Hermes Commitment” has the meaning given to it in the Credit Agreement.

 

“Hermes Lenders” has the meaning given to it in the Credit Agreement.

 

“Hermes Loan” has the meaning given to it in the Credit Agreement.

 

“Investment Grade Rating” means a credit rating of at least BBB- by Fitch
Ratings, BBB- by Standard & Poor’s Corporation or Baa3 by Moody’s Investment
Service and if rated by two or all, at least BBB- by Fitch Ratings, BBB- by
Standard & Poor’s Corporation and Baa3 by Moody’s Investment Service.

 

“Lender” has the meaning given to it in the Credit Agreement and includes any
subsequent permitted transferee and assignee of such Lender, such as FEC upon
completion of the Assignment.

 

“Majority Lenders” has the meaning given to it in the Credit Agreement.

 

“Ministry” means the Finnish Ministry of Economic Affairs and Employment.

 

“Notice of Utilisation” means a Facility Agent’s notice to FEC of the Borrower’s
irrevocable utilisation request under the Credit and according to the Credit
Agreement materially in the form of Schedule 2.

 

“OECD Arrangement” means the Arrangement on Officially Supported Export Credits,
approved by the participants of such Arrangement within the Organisation for
Economic Co-operation and Development (OECD), regulating the terms of the
officially supported export credits which have a repayment term of two years or
more, as published by the OECD and in effect on the date hereof.

 

“Supplier” means the Exporter or any other supplier under the Commercial
Contract and as specified in Schedule 3.

 

2.2                                            In this Agreement:

 

(a)   headings have been inserted for convenience only and shall be of no
consequence for the interpretation of this Agreement;

 

(b)   unless otherwise stated, references to clauses, paragraphs and schedules
are to be construed as references to clauses, paragraphs and schedules of this
Agreement;

 

(c)   references to this Agreement, the Application and/or a Credit Document
shall be construed as references to such document as the same may be amended,
extended, renewed or supplemented from time to time;

 

4

--------------------------------------------------------------------------------


 

(d)   references to a “person” shall be construed as a reference to any person,
firm, company, corporation, government, state or agency of a state, or any
association, partnership or limited partnership (whether or not having separate
legal personality); and

 

(e)   where the context so allows, words importing the singular include the
plural and vice versa.

 

3.                                                      PRECONDITIONS FOR FEC
FINANCING

 

Eligibility of the Facility Agent and the Transferring Lenders

 

Each of the Facility Agent, the Guarantee Holder and Transferring Lenders shall
have at the time of executing this Agreement an Investment Grade Rating and in
addition each of the Facility Agent and the Guarantee Holder shall have:

 

(i)       sufficient public supervision in its home country;

 

(ii)      sufficient knowledge and experience of officially supported export
credit arrangements, including familiarity with the OECD Arrangement; and

 

(iii)     competence to implement financing arrangements for export
transactions.

 

4.                                                      TERMS AND CONDITIONS FOR
FEC FINANCING

 

4.1                                                It is acknowledged by the
Transferring Lenders that the terms and conditions set out in Schedule 3 are
based on the information provided in the Application and on any additional
information provided by the Applicant and the Facility Agent to FEC.

 

4.2                                                Further, it is acknowledged
that upon entering into this Agreement, the Transferring Lenders shall be deemed
to have accepted the terms and conditions of the FEC Financing set out in
Schedule 3.

 

5.                                                      ASSIGNMENT

 

5.1                                                Each of the Transferring
Lenders recognises and understands that the entering into the Assignment by FEC
shall be subject to the execution and delivery of this Agreement and the
Finnvera Guarantee Assignment.

 

5.2                                                The Assignment shall be
governed by the terms of this Agreement in addition to the relevant provisions
of the Credit Documents and in the event of any inconsistency between the Credit
Documents in relation to any matters regarding the Credit (as defined) and this
Agreement, the provisions of this Agreement shall prevail as between the Parties
to this Agreement. For the avoidance of any doubt it is acknowledged and agreed
by the Parties that this requirement shall not apply to the Hermes Commitment
or, if applicable, the Finnvera Balancing Commitment or the Hermes Loan or, if
applicable, the Finnvera Balancing Loan or any related matters agreed in the
Credit Documents in respect of which the Hermes Lenders or the Finnvera
Balancing Lenders, as applicable shall have the authority to decide in the
manner set out in and subject to the relevant provisions of the Credit
Agreement.

 

5.3                                                Following the Assignment, any
utilisation of the FEC Tranche Commitment under the Credit Agreement shall be
subject to the Facility Agent having provided FEC with the following documents:

 

(i)        a copy of the duly executed Credit Agreement and other relevant
Credit Documents (if any), save for any fee letters to which FEC or the Facility
Agent is not a party;

 

5

--------------------------------------------------------------------------------


 

(ii)       a copy of the duly executed FEC Transfer Certificates;

 

(iii)     a copy of the duly executed Finnvera Guarantee;

 

(iv)     a copy of the duly executed Finnvera Guarantee Assignment;

 

(v)       copies of any relevant certificates or documents in relation to the
Credit as may need to be executed and delivered in accordance with the Credit
Agreement or which would otherwise be advisable to ensure that the Assignment
conforms to the Credit Documents and any applicable law; and

 

(vi)     evidence satisfactory to FEC with regard to the authority of the
Transferring Lenders to enter into the Assignment.

 

6.                                                      NOTICE OF UTILISATION

 

6.1                                              The Facility Agent:

 

(i)    shall promptly notify FEC (with a copy to the Transferring Lenders) when
all the conditions precedent under the Credit Agreement which are required to
have been met at that time have been so met (or waived) in form and substance
satisfactory to the Facility Agent;

 

(ii)   may deliver the Notice of Utilisation to FEC only after having notified
FEC as described in item (i) of this Clause 6 above; and

 

(iii)  shall submit a duly completed Notice of Utilisation to FEC at the latest
at 11 a.m. London time on the date falling eight (8) Business Days prior to the
Disbursement Date.

 

7.                                                      OBLIGATIONS OF THE
TRANSFERRING LENDERS

 

7.1                                              Information undertaking

 

Each of the Transferring Lenders shall ensure that any and all information it
has provided to FEC on or before the date of this Agreement in connection with
the Application and the FEC Financing (as applicable) is true to the best of its
knowledge and if sourced from a third party, conforms to what was submitted to
that Transferring Lender and that such information, if non-public information,
is or was passed on by the Transferring Lender in accordance with customary
procedures of the Transferring Lender for handling such information relating to
investment grade borrowers and applying such duty of care as is customary in
term loan facilities for investment grade borrowers.

 

7.2                                              Transferring Lenders and the
Facility Agent

 

7.2.1                               The Transferring Lenders shall be
responsible towards FEC for any actions taken or omitted (i) by the Facility
Agent relating to its duties under the Credit Documents or this Agreement,
(ii) by the Guarantee Holder relating to its duties under the Finnvera
Guarantee, and (iii) by the Finnvera Agent relating to its duties, if any, under
the Credit Documents and for the avoidance of any doubt, the Transferring
Lenders shall be responsible to pay and reimburse any such cost, loss or
liability incurred by the Facility Agent under the Credit Documents as FEC as a
Lender may be obligated to indemnify to the Facility Agent pursuant to the
relevant provisions of the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

Furthermore, it is acknowledged and agreed that the provisions of this Agreement
regarding the Facility Agent and the responsibility of the Transferring Lenders
for any acts of the Facility Agent shall apply equally when the Facility Agent
is acting in its capacity as the Guarantee Holder, as applicable.

 

For the sake of clarity it is expressly acknowledged and understood by all
Parties that the Finnvera Agent does not have any independent rights or
obligations under the Finnvera Guarantee or this Agreement.

 

7.2.2        The Transferring Lenders acknowledge the duties of the Facility
Agent as set forth in this Agreement and undertake not to (i) do any acts or
take any measures or (ii) (where applicable) omit to do any acts or take any
measures which would contravene any provisions hereof or the rights and
obligations of the Facility Agent as agreed herein. Each of the Transferring
Lenders represents to FEC that it irrevocably and unconditionally accepts any
and all measures and acts taken, or omitted to be taken, by the Facility Agent
(acting in any capacity other than as a Transferring Lender) when performing its
duties in relation to the Credit and as set forth in this Agreement.

 

7.3                                            Reimbursement of FEC costs

 

The Transferring Lenders shall promptly upon FEC’s demand reimburse FEC for all
reasonable costs and expenses (including, without limitation, out-of-pocket
expenses as well as reasonable fees and costs of external counsels used by FEC),
incurred by FEC in connection with the preparation, negotiation and execution of
this Agreement, the Credit Documents, the Assignment and any related document
and/or instrument, up to the total aggregate amount as specified in Schedule 3
(and additionally any VAT if applicable) to the extent not timely reimbursed and
paid by the Applicant, the Borrower or any other obligor, as applicable.

 

7.4                                           Other costs and expenses

 

In the event that the Facility Agent requests FEC’s consent to an amendment or a
waiver under the Credit Documents, FEC has the right to charge for such consent
reasonable costs and expenses (including, without limitation, out-of-pocket
expenses as well as fees and costs of external counsels used by FEC) incurred in
evaluating and complying with such request. The Transferring Lenders shall
promptly upon FEC’s demand reimburse FEC for all such costs and expenses, to the
extent not timely reimbursed and paid by the Borrower or any other obligor, as
applicable.

 

7.5                                           Payments free and clear of
deductions or withholdings

 

All payments to be made to or for the benefit of FEC pursuant to the terms of
this Agreement, shall be made free and clear of and shall be paid without any
deductions or withholdings whatsoever.

 

8.                                                    OBLIGATIONS OF THE
FACILITY AGENT

 

8.1                                            General obligation

 

8.1.1       The Facility Agent agrees to act as an agent for FEC as a Lender
under the Credit Documents following the Assignment and in accordance with the
Credit Documents and this Agreement.

 

8.1.2        When performing its duties under the Credit Documents and this
Agreement, the Facility Agent shall apply such duty of care as is customary in
comparable international banking transactions taking into due consideration the
requirements of the relevant provisions of the Credit Documents applicable to
the Facility Agent.

 

7

--------------------------------------------------------------------------------


 

8.2                                               Use of funds under the Credit

 

Except for the funds disbursed to finance the premium in relation to the
Finnvera Guarantee which shall be paid to Finnvera, the Facility Agent shall
ensure that any funds disbursed under the Credit are paid to the Exporter or its
order in the manner set forth in of the Credit Agreement.

 

8.3                                               Administration of the Credit

 

8.3.1       The Facility Agent shall administer the Credit during the entire
term of the Credit and shall represent FEC, if and for as long as FEC is a
Lender, towards the Borrower and any other relevant party to the Credit
Documents in accordance with the Credit Agreement and the respective Credit
Documents.

 

8.3.2      The Facility Agent shall, in each case as further set out in the
Credit Agreement, also represent FEC as a Lender, in connection with the
enforcement of the rights of the Lenders under the Credit Documents and in
claiming from the Borrower or any other obligor for reimbursement of incurred
costs and expenses in accordance with the Credit Documents.

 

8.3.3        Except for the authority of the Facility Agent as agreed herein or
in the relevant Credit Documents, the Facility Agent shall not be entitled to
make any binding agreements or commitments on behalf of FEC. Upon request by the
Facility Agent and for a specified purpose, FEC shall instruct the Facility
Agent as it deems appropriate in each case and issue a power of attorney to the
Facility Agent if necessary.

 

8.4                                               Resignation

 

As long as FEC remains a Lender in relation to the Credit or any part thereof:

 

(i)      the Facility Agent undertakes not to resign as the Facility Agent under
the    Credit Agreement; and

 

(ii)                      the Guarantee Holder undertakes not to resign as the
Guarantee Holder under the Finnvera Guarantee,

 

in each case without FEC’s prior written consent.

 

8.5                                              Payments to FEC

 

Upon receipt from the Borrower or any other obligor of an amount representing
any sum due to FEC, including but not limited to the FEC Commitment Fee, the
Facility Agent shall with the same date value remit and irrevocably pay the same
to FEC in the manner and to the account(s) as designated by FEC from time to
time.

 

8.6                                               Information undertakings

 

8.6.1       The Facility Agent shall, not later than five (5) Business Days
after the Assignment, inform FEC of the amounts and dates of the scheduled
utilisations and repayments of the Credit.

 

8.6.2                               The Facility Agent shall submit to FEC the
actual repayment schedule of the Credit as soon as available, however, not later
than on the Disbursement Date.

 

8.6.3                               The Facility Agent shall:

 

(i)               notify FEC at least five (5) Business Days prior to each due
date, the amount of principal and FEC Interest then falling due;

 

8

--------------------------------------------------------------------------------


 

(ii)   notify FEC two (2) Business Days before the first day of any interest
period under the Credit of the rate of interest determined for such interest
period and of the amount of interest that will accrue in the course of such
interest period;

 

(iii)    calculate the amount of and promptly notify FEC of the payments of the
FEC Commitment Fee as they become due and payable to FEC;

 

(iv)    as soon as reasonably possible upon becoming aware of the same, notify
FEC of any breach by the Borrower or any obligor of any of its material
obligations, including but not limited to payment obligations, under the Credit
Agreement or any other relevant Credit Document and of the relevant facts and
circumstances relating to such breach;

 

(v)     as soon as reasonably possible upon becoming aware of the same in its
capacity as the Facility Agent with respect to the Credit, notify FEC, to the
extent such notification would not be in breach of any applicable law (including
without limitation in respect of restrictions relating to “tipping-off”) of any
event or circumstances that constitute a corrupt activity by the Supplier in
respect of the Credit, including any event and situation described in Clause 12
below;

 

(vi)    as soon as reasonably possible upon receipt, provide FEC with any
available information regarding changes to the Commercial Contract or to the
dates or amounts of utilisations or repayments of the Credit;

 

(vii)   as soon as reasonably possible upon receipt, provide FEC with copies of
all notices, demands and other communications in accordance with the relevant
provisions of the Credit Documents; and

 

(viii)  notify FEC of the cancellation of all or any part of the FEC Tranche
Commitment, the termination of the Credit, any prepayment of the Credit or a
part thereof and/or the termination of the Commercial Contract, in each case as
soon as reasonably possible after it has been notified thereof.

 

8.6.4                               If a situation arises that gives a Lender
the right to require prepayment or acceleration of the Credit or any part
thereof, the Facility Agent shall notify FEC as soon as the Facility Agent
becomes aware of such situation. It is acknowledged and agreed that FEC shall,
subject to the provisions of Section 8.3. (Action if Other Event of Default) of
the Credit Agreement and in each case acting upon the instructions  of Finnvera,
have an independent right to instruct the Facility Agent to accelerate the
Credit as FEC deems appropriate. However, and without limiting the right of FEC
to accelerate or require the prepayment of the Credit as set out herein and
provided that Finnvera has not instructed otherwise, FEC agrees to consult, for
a period not exceeding ten (10) Business Days before giving instructions to the
Facility Agent, with the Transferring Lenders (acting in any capacity in
relation to the Credit) and the Hermes Lenders and the Finnvera Balancing
Lenders as applicable as to the measures to be taken in relation to the
acceleration or prepayment of the Credit, as applicable.

 

8.6.5       The Facility Agent shall submit (i) to FEC such additional
information as may be reasonably requested by FEC and is either in the
possession of the Facility Agent, or can be obtained from the Borrower or any
other obligor by the Facility Agent pursuant to the provisions of the Credit
Documents, in order for FEC to ascertain that the terms of this Agreement have
been followed as well as to enable FEC to obtain the information and to take the
measures called for by the OECD Arrangement, and (ii) to the Ministry for
inspection, irrespective of any restrictions imposed by any confidentiality
undertakings but subject to any applicable laws and regulations, all documents
and other files related to the Credit as the Ministry considers necessary and
requests for supervision purposes in accordance with the Act.

 

9

--------------------------------------------------------------------------------


 

8.6.6       The Facility Agent shall, subject to any applicable laws and
regulations that the Facility Agent is subject to, allow the representatives
appointed by the Ministry to visit the offices of the Facility Agent for such
supervision purposes as set out in the Act, provided that any such
representatives are always bound by the statutory confidentiality obligations as
described in the Act.

 

8.6.7                               The Facility Agent shall ensure that any and
all information it has provided to FEC is true to the best of its knowledge and
if sourced from a third party, conforms to what was submitted to the Facility
Agent and that that such information, if non-public information, is passed on by
the Facility Agent in accordance with customary procedures of the Facility Agent
for handling such information relating to investment grade borrowers and
applying such duty of care as is customary in term loan facilities for
investment grade borrowers.

 

9.                                                      RESPONSIBILITY AND RISK
FOR THE DOCUMENTATION

 

9.1                                                Notwithstanding any other
provisions of this Agreement and regardless of whether or not negligence may be
attributed to the Transferring Lenders, each of the Transferring Lenders
acknowledges and agrees that it is responsible for:

 

(i)                        the drafting, negotiation and finalisation of the
Credit Agreement and other Credit Documents;

 

(ii)                    ensuring that the Credit Agreement and other Credit
Documents are valid, legally binding and enforceable on all parties (other than
FEC and Finnvera) thereto during the entire term of the Credit;

 

(iii)                ensuring that the Credit Documents do not include any
obligations of FEC as a Lender other than the obligation to disburse through the
Facility Agent the proceeds under the Credit and such other obligations that are
customary in comparable international export credit transactions;

 

(iv)                ensuring (a) that the Credit Documents include provisions
regarding the obligation to gross up payments for any deductions for taxes,
duties or any other charges as well as reimbursement for costs and interest
losses that may arise if payments are made in full or in part on a date other
than the agreed due date, and (b) that all such payments or reimbursements to be
made to or for the benefit of FEC pursuant to the terms of this Agreement or the
Credit Documents shall be made free and clear of and shall be paid without any
deductions or withholdings whatsoever;

 

(v)                    ensuring that the Credit Agreement includes provisions
regarding the obligation of the Borrower and any other obligor to pay to FEC all
Break Costs incurred by FEC in connection with cancellations of the FEC Tranche
Commitment or prepayments of any outstanding amount of the Credit or of the
Facility Agent or the Transferring Lenders to have such obligation according to
the applicable provisions of the Act;

 

(vi)                ensuring that the Credit Agreement includes customary
provisions regarding, inter alia, all lender and majority lenders  matters in
decision making, defaults, events of default and subsequent right of the
Majority Lenders to accelerate and declare the outstanding principal of the
Credit together with any interest accrued thereon and other sums payable under
the Credit Documents immediately due and payable, in each case subject to
provisions of Clause 8.6.4 above;

 

10

--------------------------------------------------------------------------------


 

(vii)   ensuring that the Credit Agreement and other Credit Documents and any
rights and/or obligations thereunder in relation to the Credit and the FEC
Tranche Commitment may be (a) assigned and/or transferred to FEC and, as
applicable, to Finnvera and (b) re-assigned and/or re-transferred to the
Transferring Lenders (or any of them) as provided in this Agreement, in each
case without the consent of the Borrower or any other person;

 

(viii)  ensuring that the Credit Documents oblige the Borrower to provide to the
Facility Agent information related to the Export Transaction or any other
information that may be reasonably requested by a Lender or the Facility Agent;

 

(ix)    ensuring that the Credit Documents contain adequate provisions to
(a) oblige the Borrower to provide to the Ministry, upon its request,
information related to the Export Transaction and (b) enable representatives
appointed by the Ministry to visit the offices of the Borrower for such
supervision purposes as set out in the Act provided that statutory
confidentiality obligations will apply to any such information and to such
representatives as described in the Act;

 

(x)                    ensuring that the terms of the Credit conform to the
terms of the OECD Arrangement in respect of the requirements regarding the
maturity date, the starting point of the credit and the repayment schedule;

 

(xi)                ensuring that the terms of the Credit conform to this
Agreement;

 

(xii)            ensuring that the Facility Agent fulfils its obligations under
the Credit Agreement and other Credit Documents to which the Facility Agent is a
party; and

 

(xiii)        ensuring that (a) the conditions for the validity of the Finnvera
Guarantee are timely and duly observed and met at all times, including the
compliance of the Credit Agreement and other Credit Documents with the terms set
forth in the Finnvera Guarantee, and that (b) the Guarantee Holder complies with
the terms of the Finnvera Guarantee, and in respect of both (a) and (b) above,
both before and after the execution of the Finnvera Guarantee Assignment.

 

9.2            For the avoidance of any doubt, it is expressly understood and
agreed that FEC shall have no liability or obligation in relation to the
authorisation, execution, legality, validity, enforceability, effectiveness or
genuineness or sufficiency of the Credit Agreement or any other Credit Document
or for the collectability of any sum payable under any document referred to
therein, provided that FEC shall abstain from anything that is reasonably likely
to impair any of the Transferring Lenders´ rights under any Credit Document to
which FEC is or becomes a party following the Assignment without prior
consultation with the Facility Agent.

 

9.3              Further, for the avoidance of any doubt, it is expressly
understood and agreed that the delivery of any of the documents as listed in
Clause 5.3 above or any Notice of Utilisation or its attachment shall not affect
the responsibility of the Transferring Lenders for the documentation as set out
in Clause 9.1 above.

 

10.            INDEMNITY

 

10.1                                         Indemnity by the Transferring
Lenders

 

If and to the extent that FEC suffers any loss or damage or incurs any costs or
expenses, including but not limited to Break Costs, due to any of the reasons
for which the Transferring Lenders shall be responsible pursuant to this
Agreement, including, but not limited to the obligations of the Transferring
Lenders under Clause 7

 

11

--------------------------------------------------------------------------------


 

above, the responsibility for the documentation under Clause 9 above and/or the
liability for the non-payment by Finnvera under Clause 11.2 below, then the
Transferring Lenders shall be liable for any such loss or damage and costs or
expenses thereby incurred by FEC and shall reimburse FEC for any such amounts
upon FEC’s written demand and a reasonably detailed specification of the loss
and the amount thereof.

 

 

10.2                                         Transferring Lenders’ several
liability

 

10.2.1     The obligations of the Transferring Lenders pursuant to this
Agreement are several and any liability of the Transferring Lenders as agreed
herein shall be determined in relation to each Transferring Lender pro rata in
proportion to the share of the FEC Tranche Commitment transferred by it of the
total FEC Tranche Commitments of all Transferring Lenders transferred upon the
Assignment. Further, the failure of any Transferring Lender to perform its
obligations hereunder shall not relieve any other Transferring Lender of any of
its respective obligations, nor shall any other Transferring Lender be
responsible for the obligations of any other Transferring Lender.

 

10.2.2     The principle of several liability of the Transferring Lenders shall
also be applicable if a situation entitling FEC to re-assign and/or re-transfer
the Credit and the FEC Tranche Commitments as described in Clause 11.3 below
shall arise and the obligation of each Transferring Lender to accept a
re-assignment and/or re-transfer shall be limited to its pro rata share (as
determined above) of the outstanding Credit and the FEC Tranche Commitments to
be re-assigned and/or re-transferred.

 

11.                                              FINNVERA GUARANTEE

 

11.1                                       Observance of the terms of the
Finnvera Guarantee

 

11.1.1     The Facility Agent as the Guarantee Holder shall ensure that all
conditions for the effectiveness of the Finnvera Guarantee are duly and timely
observed and met throughout the entire term of the Credit Agreement, including
but not limited to timely payments of any guarantee premiums or other sums
payable to Finnvera and timely application for indemnification under the
Finnvera Guarantee.

 

11.1.2                      FEC agrees to co-operate with the Guarantee Holder
at the Guarantee Holder’s reasonable request in complying with its obligations
under or in relation to the Finnvera Guarantee. It is acknowledged and accepted
by the Facility Agent as the Guarantee Holder and the Transferring Lenders that
pursuant to the terms of the Finnvera Guarantee Assignment, FEC shall under
certain circumstances have an independent right, but not an obligation, to
present a claim under the Finnvera Guarantee based on the authorisation granted
by the Guarantee Holder to FEC under the Finnvera Guarantee Assignment. For the
avoidance of any doubt, it is agreed that FEC’s right to present claims under
the Finnvera Guarantee shall not reduce or otherwise affect the Guarantee
Holder’s obligation to ensure that all conditions for the effectiveness of the
Finnvera Guarantee are duly and timely observed and met.

 

11.2                                       Non-payment by Finnvera

 

11.2.1                      If Finnvera, in accordance with the terms of the
Finnvera Guarantee, decides not to pay the whole or any part of the
indemnification claimed under the Finnvera Guarantee due to negligence
attributable to the Guarantee Holder with regard to the due observance and
fulfilment of the terms of the Finnvera Guarantee, the

 

12

--------------------------------------------------------------------------------


 

Transferring Lenders shall be liable for any direct loss, costs or expenses,
including but not limited to Break Costs, incurred by FEC as a result thereof.

 

11.2.2                      Following the payment by the Transferring Lenders to
FEC of an amount that is covered by the Finnvera Guarantee but which has not
been paid by Finnvera, FEC shall assign and/or transfer to the Transferring
Lenders without recourse its corresponding claim on the Borrower and any other
obligor, as well as to the Facility Agent (in its capacity as the Guarantee
Holder under the Finnvera Guarantee) its right to indemnification from Finnvera
in respect of the amount so paid by the Transferring Lenders.

 

11.3                                       Cessation of the Finnvera Guarantee

 

In the event that the Finnvera Guarantee is, due to a reason not attributable to
FEC, repudiated, withdrawn, suspended, terminated or cancelled or otherwise
ceases to be in full force and effect or binding or enforceable against
Finnvera, then FEC shall be entitled, but not obliged, to require a
re-assignment and/or re-transfer of the entire Credit and outstanding FEC
Tranche Commitment to the Transferring Lenders against full payment of the
outstanding principal of the Credit and any interest and fees accrued thereon as
well as be entitled to be compensated for any costs and expenses, including but
not limited to  Break Costs, incurred by it in connection with such
re-assignment and/or re-transfer as reasonably detailed in a calculation
specifying the amount of such costs and expenses.

 

11.4                                       Finnvera override

 

11.4.1                      Notwithstanding anything contrary in this Agreement,
nothing in this Agreement shall (i) be interpreted or construed to amend or
otherwise affect any term of the Finnvera Guarantee, or (ii) affect the
obligations and responsibilities of the Guarantee Holder pursuant to the terms
of the Finnvera Guarantee or oblige the Transferring Lenders, the Guarantee
Holder, the Facility Agent or any other Finance Party to act (or omit to act) in
a manner that is inconsistent with the terms of the Finnvera Guarantee.

 

11.4.2     In particular, it is agreed that the Facility Agent acting in its
capacity as the Guarantee Holder:

 

(i)                        shall be authorised to take all such actions as it
may deem necessary to ensure that the terms of the Finnvera Guarantee are
complied with; and

 

(ii)                    shall not be obliged to do anything if, in its opinion,
to do so could result in a breach of any term of the Finnvera Guarantee,

 

however, for the purpose of this Agreement and without limiting the generality
of Clause 11.4.1,  it is acknowledged and agreed that the above paragraphs
(i) and (ii) shall not oblige the Facility Agent to act in a manner which is
contrary to or in breach of its obligations under the Credit Documents or which
is not within the authority conferred on it (acting in any capacity) under the
Credit Documents.

 

12.                                              ANTI-BRIBERY UNDERTAKINGS

 

Each of the Transferring Lenders and the Facility Agent understands the
importance of development, application and documentation of the appropriate
anti-bribery management control systems and hereby each of the Transferring
Lenders and the Facility Agent confirms to FEC that:

 

(i)                        it has been informed of and it understands that
promising, offering or giving a bribe to a domestic or foreign public official
constitutes an offence under

 

13

--------------------------------------------------------------------------------


 

Sections 13, 14, 14a, 14b and 20 of Chapter 16 of the Finnish Penal Code
(39/1889, as amended);

 

(ii)                    neither it nor any other party acting under any capacity
in its name or on its account has engaged or will engage in any corrupt activity
in connection with the Export Transaction or the Credit;

 

(iii)    neither it nor to the best of its knowledge based on reasonable
examination, any other party acting under any capacity in its name or on its
account in connection with the Export Transaction or the Credit is currently
under charge in any national court or, within a five-year period preceding this
Agreement, has been convicted in any national court or been subject to
equivalent national administrative measures for violation of laws against
bribery of foreign public officials of any country; and

 

(iv)    it has not been listed on the publicly available debarment lists of the
World Bank Group, African Development Bank, Asian Development Bank, European
Bank for Reconstruction and Development, and Inter-American Development Bank.

 

13.                                              TERMINATION

 

13.1                                       Termination of the payment of
interest subsidy

 

13.1.1                      In the event that:

 

(i)                         the funds made available under the Credit have been
used for a purpose other than that determined in Schedule 3;

 

(ii)                     the Borrower has provided incorrect information in
relation to an essential issue or failed to disclose matters that have an
essential impact on the terms and conditions set out in Schedule 3 or the
approval of the FEC Financing;

 

(iii)                 a Transferring Lender or the Facility Agent has provided
incorrect information in an essential matter in connection with the Application
or failed to disclose matters that have an essential impact on the approval of
the FEC Financing; or

 

(iv)                 a Transferring Lender or the Facility Agent is, in
connection with the Export Transaction or the Credit, found by a court of
competent jurisdiction to have been engaged prior to the Disbursement Date in
any act that constitutes corrupt activity within the meaning described in Clause
12 above, or if otherwise the same is proven without controversy,

 

then FEC shall have the right to require that the fixed interest rate of the
Credit based on the CIRR (if fixed rate is applicable in accordance with the
Credit Agreement) shall be changed to floating rate.

 

13.1.2     In addition, if fixed rate is applicable in accordance with the
Credit Agreement, in the case referred to in paragraph (ii) of Clause 13.1.1
above the Borrower and, in the cases referred to in paragraphs (i), (iii) and
(iv) of Clause 13.1.1 above, the Transferring Lenders shall indemnify FEC for
any Break Costs  incurred because of the change of the interest rate and
regardless whether any FEC Tranche Commitment is cancelled or any outstanding
amount of the Credit is prepaid in connection with such change of interest as
well as, except when paragraph (iv) of Clause 13.1.1 above becomes applicable,
the amount of any interest subsidy paid in connection with the Credit to the
extent such amount exceeds the respective amount of any interest compensation
paid under the respective interest swaps made to obtain

 

14

--------------------------------------------------------------------------------


 

the CIRR for the Credit, as well as annual interest on all amounts of such
interest subsidy paid from the date of payment until the date of such repayment,
at the interest rate referred to in paragraph 1 of Section 4 of the Finnish
Interest Rate Act (633/1982, as amended). In the case referred to in paragraph
(ii) of Clause 13.1.1 above, the Facility Agent shall collect the payments
payable by the Borrower as referred to in this Clause 13.1.2 from the Borrower
and pay such collected payments to FEC without delay upon receipt of such
payments from the Borrower. FEC shall, upon request by the Facility Agent,
provide to the Facility Agent a calculation reasonably detailing the amounts
payable to FEC under this Clause 13.1.2 and the basis of computation of such
amounts. The provisions of Clause 13.1.1 and this Clause 13.1.2 that are derived
from the provisions of Sections 17 and 18 of the Act shall be construed and
applied taking into due consideration the provisions of Sections 17 and 18 of
the Act.

 

13.1.3     The Transferring Lenders shall include in the Credit Agreement
provisions confirming FEC’s right to require the change of the interest rate as
referred to in Clause 13.1.1 above and the obligation of the Borrower to
indemnify FEC for any Break Costs incurred as well as the amount of the interest
subsidy and interest thereon in the case referred to in paragraph (ii) of Clause
13.1.1 above and as set out in Clause 13.1.2 above.

 

13.2         Transferring Lenders´ right to request re-transfer of the Credit

 

The Transferring Lenders shall always have the right to request a re-assignment
and/or re-transfer of the entire Credit and FEC Tranche Commitment, as may be
outstanding at each time. In such case, the Transferring Lenders shall pay to
FEC in full the outstanding principal of the Credit and any interest and fees
accrued thereon, and be solely responsible for and reimburse FEC for any costs
and expenses, including but not limited to Break Costs that FEC may incur as a
result of such re-assignment and/or re-transfer.

 

14.           OTHER PROVISIONS

 

14.1         Validity and term of the Agreement

 

This Agreement shall take effect when all Parties have duly signed it and it
will continue to be in full force and effect until the Credit has been repaid in
full and all other obligations of the Parties as set forth in this Agreement
have been finally discharged or the Credit and any outstanding FEC Tranche
Commitment have been re-assigned and/or re-transferred in accordance with Clause
11.3 or 13.2 above.

 

14.2          Notices

 

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax, email or
letter using the address as specified below or such other address as the Party
may designate to the other Party:

 

 

To FEC:

 

Finnish Export Credit Ltd

c/o Finnvera plc

 

Attention:

Export Financing

Address:

P.O. Box 1010

 

FI-00101 Helsinki

 

Finland

 

15

--------------------------------------------------------------------------------


 

Fax:

+358 29 460 2774

Tel:

+358 29 460 11

Email:

office.eca@finnvera.fi

 

 

To the Facility Agent / Guarantee Holder:

 

KfW IPEX-Bank GmbH

Maritime Industries

 

Attention:

André Mutter

Address:

Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany

Fax:

+49 (0)69 7431 3768

Email:

Andre.Mutter@kfw.de

 

 

 

To the Transferring Lenders:

 

KfW IPEX-Bank GmbH

Maritime Industries

 

Attention:

André Mutter

Address:

Palmengartenstrasse 5-9

 

D-60325 Frankfurt am Main, Germany

 

 

Fax:

+ 49 (69) 7431 3768

Tel:

n/a

Email:

Andre.Mutter@kfw.de

Attention:

Maritime Industries

With a copy to:

Credit Operations

Fax:

+ 49 (69) 7431 2944

 

 

BNP Paribas Fortis SA/NV

 

 

Attention:

Geert Sterck / Davina Staessen

Address:

3, Montagne du Parc / 1KA1D

 

1000 Brussels, Belgium

 

 

Fax:

+32 2 565 3403

Tel:

n/a

Email:

geert.sterck@bnpparibasfortis.com

 

davina.staessen@bnpparibasfortis.com

With a copy to:

bruxelles_bo_export_project_finance.cib@ bnpparibasfortis.com

 

 

HSBC Bank plc

 

 

Attention:

Graham Meek

Address:

Infrastructure and Real Estate Group

 

Level 2, 8 Canada Square

 

London E14 5HQ

 

United Kingdom

 

 

Fax:

n/a

Tel:

n/a

Email:

graham.d.meek@hsbc.com

 

 

Commerzbank AG, New York Branch

 

16

--------------------------------------------------------------------------------


 

Attention:

Pedro Bell / Christina Serrano

Address:

225 Liberty Street, 32nd Floor

 

New York, NY 10281-1050, USA

 

 

Fax:

n/a

Tel:

n/a

Email:

Pedro.Bell@commerzbank.com

 

Christina.Serrano@commerzbank.com

With a copy to:

Export & Agency Finance

Attention:

Klaus-Dieter.Schmedding@commerzbank.com

 

Dana.Novotny@commerzbank.com

Fax:

+49 69 1362 3742

 

 

 

 

Banco Santander S.A.

 

 

Attention:

Vanessa Berrio / Ana Sanz Gomez

Address:

Paseo de Pereda 9-12

 

39004, Santander (Cantabria), Spain

 

 

Fax:

+34 91 257 1682

Tel:

n/a

Email:

vaberrio@gruposantander.com

 

Anasanz@gruposantander.com

 

 

Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland

 

 

Attention:

Richard Heiler / María Zotes

Address:

Neue Mainzer Strasse 28

 

60311 Frankfurt am Main, Germany

 

 

Fax:

n/a

Tel:

n/a

Email:

Richard.heiler@bbva.com

 

maria.zotes@bbva.com

 

 

Bayerische Landesbank, New York Branch

 

 

Attention:

Andrew Kjoller

Address:

560 Lexington Avenue

 

New York, NY 10022, USA

 

 

Fax:

+1-212-310-9841

Tel:

n/a

Email:

akjoller@bayernlbny.com

With a copy to :

creditcompliance@bayernlbny.com

 

loanoperations@bayernlbny.com

Fax :

+1-212 310 9930

 

 

DZ Bank AG, New York Branch

 

 

Attention:

Andreas Estelmann

Address:

c/o DZ Bank AG,Platz der Republik

 

60325 Frankfurt am Main, Germany

 

 

Fax:

+49 69744799346

Tel:

n/a

 

17

--------------------------------------------------------------------------------


 

Email:

andreas.estelmann@dzbank.de

 

 

JPMorgan Chase Bank, N.A., London Branch

 

 

Attention:

Patrick Gang

Address:

25 Bank Street

 

Canary Wharf, London E14 5JP, United Kingdom

 

 

Fax:

n/a

Tel:

n/a

Email:

patrick.x.gang@jpmchase.com

With a copy to:

tsd.export.finance.emea@jpmchase.com

 

karen.c.yik@jpmorgan.com

 

chiara.w.carter@jpmorgan.com

 

 

 

 

Sumitomo Mitsui Banking Corporation Europe Limited

 

 

Attention:

Cedric Le Duigou / Helene Ly / Corvin Bohme / Paul Hodgson-Jones

Address:

99 Queen Victoria Street

 

London EC4V 4EH, United Kingdom

 

 

Fax:

+33 1 44 90 48 01

Tel:

n/a

Email:

cedric_leduigou@fr.smbcgroup.com

 

Helene_ly@fr.smbcgroup.com

 

Corvin_boehme@de.smbcgroup.com

 

Paul_hodgson-jones@gb.smbcgroup.com

 

14.3          Changes in address

 

Each Party shall promptly inform the other Parties of any changes in its address
specified above.

 

14.4          Delivery of notices

 

14.4.1      Any communication or document made or delivered by a Party to
another under or in connection with this Agreement shall only be effective if
made by way of fax, letter or email, and when actually received in readable
form.

 

14.4.2      All notices from or to FEC as the Lender shall be sent through the
Facility Agent.

 

14.5          English language

 

Any notice or document provided under or in connection with this Agreement shall
be in English language.

 

14.6          Representations by the Parties

 

Each of the Parties represent to each other that:

 

(i)      it has the power to enter into, perform and deliver, and it has taken
all necessary action to authorise its entry into, performance and delivery of,
this Agreement and the terms and conditions hereof;

 

(ii)     its obligations hereunder constitute its legal, valid and binding
obligations and it is not immune from enforcement of any other Party’s rights
against it; and

 

18

--------------------------------------------------------------------------------


 

(iii)    this Agreement has been entered into in the ordinary course of its
business.

 

14.7          Amendments

 

Any amendment to this Agreement shall be made in writing and shall be executed
by each of the Parties to this Agreement.

 

14.8          Assignment and transfer of this Agreement

 

This Agreement or any rights or obligations hereunder may not be assigned and/or
transferred by any Party without the prior written consent of the other Parties.

 

 

 

14.9          Waiver and severability

 

Time is of the essence with respect to all provisions in this Agreement but no
failure or delay by any Party in exercising any right, power or remedy hereunder
shall impair such right, power or remedy or operate as a waiver thereof, nor
shall any single or partial exercise of the same preclude any further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies herein provided are cumulative and do not exclude any other rights,
powers and remedies provided by law. If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, the legality, validity and enforceability of such
provision under the law of any other jurisdiction, and of the remaining
provisions of this Agreement, shall not be affected or impaired thereby.

 

14.10        Override

 

In the event of inconsistency between this Agreement and the Credit Documents,
this Agreement shall prevail as between the Parties to this Agreement.

 

14.11        Governing law and jurisdiction

 

14.11.1   This Agreement shall be governed by and construed in accordance with
the laws of Finland.

 

14.11.2   Any dispute, controversy or claim arising out of or relating to this
Agreement or any question regarding its existence, breach, termination or
validity, shall be settled by Finnish Courts, and the Parties to this Agreement
hereby submit to the exclusive jurisdiction of Helsinki District Court
(Helsingin käräjäoikeus) as the court of first instance.

 

14.11.3   Further, and for the benefit of FEC only, it is agreed that the
submission to such jurisdiction shall not (and shall not be construed so as to)
limit the right of FEC to take proceedings against any of the other Parties in
the courts of any other competent jurisdiction.

 

 

This Agreement has been executed in fourteen (14) identical copies in English
language. Each Party shall receive one (1) copy.

 

TRANSFERRING LENDERS

 

KfW IPEX-Bank GmbH

 

19

--------------------------------------------------------------------------------


 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

BNP Paribas Fortis SA/NV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank plc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Commerzbank AG, New York Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

Banco Santander S.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

Bayerische Landesbank, New York Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

DZ Bank AG, New York Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title

 

 

 

 

 

JPMorgan Chase Bank, N.A., London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title

 

 

 

 

 

Sumitomo Mitsui Banking Corporation Europe Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title

 

 

 

 

 

FACILITY AGENT

 

 

 

KfW IPEX-Bank GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

FINNVERA AGENT

 

 

 

BNP Paribas Fortis SA/NV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

GUARANTEE HOLDER

 

 

 

KfW IPEX-Bank GmbH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

21

--------------------------------------------------------------------------------


 

FINNISH EXPORT CREDIT LTD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENT OF THE TRANSFERRING LENDERS

 

Name of the Transferring Lender

FEC Tranche A
Commitment (USD
Equivalent of EUR)

 

FEC Tranche B
Commitment (USD
Equivalent of EUR)

 

 

KfW IPEX-Bank GmbH

 

 

254,698,572.63

 

46,788,068.33

 

BNP Paribas  Fortis SA/NV

 

 

127,349,286.23

 

23,394,034.28

 

HSBC Bank plc

 

 

127,349,286.23

 

23,394,034.28

 

Commerzbank AG, New York Branch

 

 

127,349,286.23

 

23,394,034.28

 

Banco Santander S.A.

 

 

127,349,286.23

 

23,394,034.28

 

Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland

 

 

50,939,714.49

 

9,357,613.71

 

Bayerische Landesbank,

New York Branch

 

 

50,939,714.49

 

9,357,613.71

 

DZ Bank AG, New York Branch

 

 

50,939,714.49

 

9,357,613.71

 

 

 

 

23

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., London Branch

 

50,939,714.49

9,357,613.71

 

Sumitomo Mitsui Banking Corporation Europe Limited

 

 

50,939,714.49

 

9,357,613.71

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Form of Notice of Utilisation

 

To: Finnish Export Credit Ltd

From: KfW IPEX-Bank GmbH (as Facility Agent under the Credit Agreement)

Date: [       ]

FEC reference no. 9840/16 A

 

 

1.           We refer to the Supplemental Assignment Agreement dated [·] 2017
between among others yourselves and ourselves in relation to the Assignment of
the Transferring Lenders´ FEC Tranche Commitments under the Credit Agreement
ICON 2 Hull No 1401 for Royal Caribbean Cruises Ltd. (the “Agreement”). This is
a Notice of Utilisation. Terms defined in the Agreement to which this is a
Schedule 2 have the same meaning in this Notice of Utilisation unless given a
different meaning in this Notice of Utilisation.

 

2.           We also refer to the Credit Agreement according to which the
Borrower has issued an irrevocable utilisation request upon which this Notice of
Utilisation is based and we attach a copy of such Borrower’s utilisation request
to this Notice of Utilisation.

 

3.           The Borrower wishes to borrow a loan equal to the FEC Tranche A
Commitment/FEC Tranche B Commitment or a part of it on the following terms:

 

Proposed date of the utilisation (being a Business Day):

[·]

Currency:

[·]

Amount:

[·]

The first interest period (start and end dates):

[·]

The bank account to which the loan shall be disbursed:

[·]

 

4.           We hereby confirm that the proceeds of this loan will be used in
accordance of clause 8.2 of the Agreement.

 

5.           We hereby confirm that each condition precedent under the Credit
Agreement which is required to be satisfied on the date of this Notice of
Utilisation is satisfied.

 

6.           [[·] of the Amount shall be applied to pay the Guarantee Premium
(as defined in the Finnvera Guarantee) and therefore the Borrower has authorised
FEC to pay [·] of the Amount directly to Finnvera and the rest [·] of the Amount
shall be paid to the bank account referred in item 3. above.]

 

Yours faithfully

 

……………………………………

 

authorised signatory for

KfW IPEX-Bank GmbH

 

Annexure: Copy of the Borrower’s utilization request and supporting documents

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

The terms and conditions set out in this Schedule 3 shall apply to the FEC
Financing as is agreed in the supplemental assignment agreement dated _____
October 2017 and entered into between KfW IPEX- Bank GmbH, BNP Paribas Fortis
SA/NV, HSBC Bank plc, Commerzbank AG, New York Branch, Banco Santander S.A.,
Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland, Bayerische
Landesbank, New York Branch, DZ Bank AG, New York Branch, JPMorgan Chase Bank,
N.A., London Branch and Sumitomo Mitsui Banking Corporation Europe Limited as
the Transferring Lenders, KfW IPEX-Bank GmbH as the Facility Agent, KfW
IPEX-Bank GmbH  as the Guarantee Holder, BNP Paribas Fortis SA/NV as the
Finnvera Agent and FEC (the “Agreement”). This Schedule 3 forms an integral part
of the Agreement. Terms defined in the Agreement to which this is a Schedule 3
have the same meaning in this Schedule 3.

 

The purpose of the Credit shall be financing of the Export Transaction and of
the Guarantee Premium (as defined in the Finnvera Guarantee).

 

1. Commercial Contract

 

 

1.1 Contract:

 

the shipbuilding contract concerning the Export Transaction entered into on 12
April 2017 between the Exporter and the Buyer (as amended from time to time).

1.2 Exporter

 

Meyer Turku Oy, a company incorporated in Finland.

1.3 Supplier

 

the Exporter.

1.4 Buyer

 

Royal Caribbean Cruises Ltd., a company incorporated in Liberia.

1.5 Contract Price

 

the contract price under the Contract, being maximum EUR 1,650,000,000 including
change orders and owner’s supply items.

 

2. Credit

 

 

2.1 Application

 

the application for FEC Financing dated 26 May 2016 and submitted by the
Exporter as the Applicant.

 

2.2 Credit Agreement

 

the credit agreement entered into on _____ October 2017 between, among others,
the Transferring Lenders as the Original FEC Lenders, the Facility Agent and the
Borrower

2.3 Borrower

 

the Buyer.

 

 

 

2.4 Credit amount

 

the FEC Loan, comprising the FEC Tranche A Loan for the total amount not 
exceeding USD equivalent of EUR 1,018,794,290 and the FEC Tranche B Loan for the
total amount not exceeding USD equivalent of EUR 187,152,274 .

 

2.5 Availability period

 

The Credit shall be disbursed in one lump sum no more than two (2) business days
prior to the Expected Delivery Date (as such term is defined in the Credit
Agreement) of the Vessel estimated to take place on 9 May 2024 and, in any
event, no later than the Commitment Termination Date (as such term is defined in
the Credit Agreement).

 

26

--------------------------------------------------------------------------------


 

2.6 Repayment

 

The Credit shall be repaid in 24 equal consecutive semi-annual instalments, the
first instalment being due 6 months from the date the Credit is disbursed.

 

2.7 Final maturity

 

the Credit shall be repaid in full not later than twelve (12) years after the
Disbursement Date.

 

2.8 FEC Interest

 

USD CIRR of 2.76% p.a. plus a margin of 0.95% p.a. for the FEC

Tranche A Loan; and (ii) a floating rate of 6 month USD Libor plus a margin of
1.15% p.a. for the FEC Tranche B Loan, and if such USD Libor rate is less than
zero, it shall be deemed to be zero.

 

 

2.9 Default interest

 

FEC Interest plus 2% per annum

2.10 Interest payments

 

semi-annually in arrears.

2.11 FEC Commitment Fee

 

commitment fee to be paid for the account of FEC as agreed between FEC and the
Borrower in a separate fee letter.

 

2.12 Costs and expenses (Clause 7.3)

 

costs and expenses in accordance with section 11.3 under the Credit Agreement.

 

2.13 Finnvera Guarantee

 

BC 49-16 / 2

 

3. Other terms

 

With regards to the utilisation of the Credit and applicable procedures and the
provisions of Clause 8.2 (Use of funds under the Credit) of the Agreement, FEC
acknowledges and agrees to the provisions of Sections 2.5(b), 2.5(c), 2.5(d) and
4.12 of the Credit Agreement regarding holding funds in and, transferring funds
from and to, the Pledged Accounts (as defined in the Credit Agreement) subject
to the provisions specified in those sections.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT G-2
Form of Finnvera Guarantee Assignment Agreement

 

142

--------------------------------------------------------------------------------


 

execution copy

 

 

 

 

FINNVERA GUARANTEE ASSIGNMENT

 

 

 

between

 

 

 

KfW IPEX-Bank GmbH

as Guarantee Holder

 

 

and

 

 

FINNISH EXPORT CREDIT LTD

as Assignee

 

 

 

 

 

Dated ____ October 2017

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

in respect of indemnities payable under

 

Finnvera Buyer Credit Guarantee BC 49-16 / 2

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

1

 

THIS FINNVERA GUARANTEE ASSIGNMENT AGREEMENT dated ____ October 2017 (the
“Agreement”) is made between:

 

(1)                                                                     KfW
IPEX-Bank GmbH (the “Guarantee Holder”); and

 

(2)                                                                     FINNISH
EXPORT CREDIT LTD, Porkkalankatu, Finland (the “Assignee”)

 

The Guarantee Holder and the Assignee are collectively referred to as the
“Parties”.

 

 

WHEREAS

 

A.                                                                       Royal
Caribbean Cruises Ltd. as Borrower and KfW IPEX-Bank GmbH, as Facility Agent and
as one of the Original FEC Lenders have entered into a Finnvera and Hermes
Backed Term Facility Agreement dated on or about the date hereof (the “Facility
Agreement”) under which the Lenders have agreed to make available to the
Borrower a credit facility up to the USD Maximum Loan Amount (as defined in the
Facility Agreement) for the purpose of financing part of the Contract Price
under the Construction Contract, the Hermes Fee and the Finnvera Premium, all
subject to the provisions of and as set forth in the Facility Agreement.

 

B.                                                                         By a
buyer credit guarantee agreement BC 49-16 / 2 dated on or about the date hereof
(the “Finnvera Guarantee”) and made between Finnvera plc (“Finnvera”) and 
KfW-IPEX Bank GmbH as the Guarantee Holder (as defined therein), Finnvera has,
subject to the terms and conditions set forth therein (including, without
limitation, the terms and conditions of Finnvera’s general conditions for buyer
credit guarantees dated 1 March 2004 (the “General Conditions”)) agreed to grant
a buyer credit guarantee to the Guarantee Holder as security for the FEC Tranche
A Loan up to the maximum amount of USD equivalent of EUR  1,018,794,290  and for
the FEC Tranche B Loan up to the maximum amount of USD equivalent of EUR
187,152,274, to be made available under the Facility Agreement.

 

C.                                                                        By
Transfer Certificates dated on or about the date hereof and executed and
delivered pursuant to the Facility Agreement, the Original FEC Lenders as
existing lenders have transferred their FEC Tranche A Commitment and FEC Tranche
B Commitment (as these terms are defined in the Facility Agreement) and related
rights and obligations under the Facility Agreement to Finnish Export Credit
Ltd.

 

D.                                                                        By a
supplemental assignment agreement dated on or about the date hereof (the
“Supplemental Assignment Agreement”) KfW IPEX-Bank GmbH, BNP Paribas Fortis
SA/NV, HSBC Bank plc, Commerzbank AG, New York Branch, Banco Santander S.A.,
Banco Bilbao Vizcaya Argentaria, S.A., Niederlassung Deutschland, Bayerische
Landesbank, New York Branch, DZ Bank AG (Deutsche Zentral-Genossenschaftsbank),
New York Branch, JPMorgan Chase Bank, N.A., London Branch and Sumitomo Mitsui
Banking Corporation Europe Limited as Transferring Lenders, KfW IPEX-Bank GmbH
as Facility Agent and Guarantee Holder (each as defined therein), BNP Paribas
Fortis SA/NV as Finnvera Agent and Finnish Export Credit Ltd have, among others,
agreed on the supplemental terms and conditions relating to the assignment and
transfer by the Transferring Lenders of their FEC Tranche A Commitment and FEC
Tranche B Commitment (together the “FEC Tranche Commitment”) and related rights
and obligations under the Facility Agreement to Finnish Export Credit Ltd.

 

--------------------------------------------------------------------------------


 

2

 

E.                  Pursuant to the Supplemental Assignment Agreement it is a
condition precedent to the assignment and transfer of the FEC Tranche Commitment
and related rights and obligations under the Facility Agreement to Finnish
Export Credit Ltd that the Parties enter into this Agreement.

 

F.                                                                          In
consideration of the above, the Guarantee Holder agrees to assign to the
Assignee all rights to and benefits of any payments of indemnity to be made by
Finnvera under the Finnvera Guarantee, excluding the expenses as specified in
clause 11 (Indemnification of collection and enforcement expenses) of the
General Conditions and the proceeds after payment of indemnification as
specified in clause 15 (Distribution of proceeds after payment of
indemnification) of the General Conditions.

 

NOW, THEREFORE, the Guarantee Holder and the Assignee agree as follows:

 

1                                                                             
DEFINITIONS

 

Unless otherwise defined herein, words and expressions defined in the Facility
Agreement shall have the same meanings when used in this Agreement.

 

2                                                                            
THE FINNVERA GUARANTEE

 

2.1                                                                 Assignment

 

The Guarantee Holder hereby assigns to the Assignee, absolutely and
unconditionally, all rights to and benefits of any payments of indemnity to be
made by Finnvera under or in connection with the Finnvera Guarantee excluding
the expenses as specified in clause 11 (Indemnification of collection and
enforcement expenses) of the General Conditions and the proceeds after payment
of indemnification as specified in clause 15 (Distribution of proceeds after
payment of indemnification) of the General Conditions.

 

2.2                                                                 Notice of
assignment

 

The Guarantee Holder undertakes to give Finnvera notice of the assignment set
forth in Clause 2.1 (Assignment) above in the form set out in Schedule 1
(Form of notice of assignment to Finnvera) hereto, and procure that Finnvera
acknowledges receipt of such notice by a written statement substantially in the
form set out in Schedule 2 (Form of acknowledgement from Finnvera) hereto.

 

2.3                                                                
Administration and claims

 

Notwithstanding Clauses 2.1 (Assignment) and 2.2 (Notice of assignment) above,
the Parties agree that:

 

(i)                    the Guarantee Holder shall continue to be solely
responsible for the due and timely fulfillment and observance of any
responsibilities and obligations of the Guarantee Holder, as required from time
to time under the Finnvera Guarantee and, for the avoidance of any doubt,
including also the time after payment of any indemnity by Finnvera;

 

(ii)                                                                         in
all matters relevant to the Finnvera Guarantee, Finnvera shall be entitled to
communicate with the Guarantee Holder only;

 

--------------------------------------------------------------------------------


 

3

 

(iii)                                                                    claims
or demands under the Finnvera Guarantee shall be made by the Guarantee Holder on
behalf of the Assignee in accordance with the Finnvera Guarantee; and

 

 

(iv)                                                                  prior to
any such claim or demand being made under the Finnvera Guarantee, the Assignee
shall provide to the Guarantee Holder, for onward communication to Finnvera, all
bank account details necessary for the purpose of Finnvera’s transfer to the
Assignee of the monies to be claimed or demanded by the Guarantee Holder on
behalf of the Assignee.

 

Notwithstanding the above and anything to the contrary in the Supplemental
Assignment Agreement, the Parties agree that the Assignee shall have its own
independent right to demand payment from Finnvera under the Finnvera Guarantee
if this is deemed necessary by the Assignee for the purpose of protecting or
preserving its rights under the Facility Agreement, or to enforce its rights
under the Finnvera Guarantee (or to do any act reasonably incidental to any of
the foregoing in accordance with the Finnvera Guarantee), and the Guarantee
Holder hereby authorises the Assignee to demand such payment from Finnvera under
the Finnvera Guarantee in the circumstances referred to above.

 

Notwithstanding anything to the contrary in this Agreement, the Supplemental
Assignment Agreement or any other document elsewhere, the Parties agree that the
Assignee shall not obtain better rights towards Finnvera than the Guarantee
Holder has.

 

3                    CONTINUING ASSIGNMENT

 

The assignment established by this Agreement shall remain in full force and
effect until payment in full has been received by the Assignee of each and every
sum payable under and in accordance with the terms of the Finnvera Guarantee.

 

4                    MISCELLANEOUS

 

(a)                 The Guarantee Holder represents and warrants to the Assignee
that prior to execution of this Agreement it has not sold, mortgaged, assigned,
pledged, charged or granted any rights whatsoever in respect of the Finnvera
Guarantee to any person or party in competition with the rights granted to the
Assignee under this Agreement.

 

(b)                      The Guarantee Holder undertakes to the Assignee that
for as long as any amount remains outstanding under the Facility Agreement or
the Finnvera Guarantee, it will not:

 

(i)                  sell, mortgage, assign, pledge, charge or grant any rights
whatsoever in respect of the Finnvera Guarantee to any person or party, whether
or not in competition with the rights granted to the Assignee under this
Agreement; or

 

(ii)                      agree to or make any amendments to the Finnvera
Guarantee, terminate the Finnvera Guarantee or waive or agree to the waiver of
any terms of the Finnvera Guarantee, without the prior written consent of the
Assignee (which shall not be unreasonably withheld or delayed).

 

--------------------------------------------------------------------------------


 

4

5                    COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

6                    GOVERNING LAW – JURISDICTION

 

This Agreement shall be governed by and construed in accordance with Finnish
law, and the parties irrevocably submit to the jurisdiction of the Helsinki
District Court (Helsingin käräjäoikeus) as a court of first instance for any
proceedings in connection with this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in two
(2) identical copies, one for the Guarantee Holder and one for the Assignee as
of the day and year first written above.

 

KfW IPEX-Bank GmbH

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

FINNISH EXPORT CREDIT LTD

 

 

 

By:

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------


 

5

 

Schedule 1

 

FORM OF NOTICE OF ASSIGNMENT TO FINNVERA

 

To:                 Finnvera plc

P.O.Box 1010

FI-00101 Helsinki

Finland

 

[DATE]

 

Dear Sirs,

 

Buyer Credit Guarantee Agreement BC 49-16 / 2

 

1.                                                                           We
refer to the buyer credit guarantee agreement BC 49-16 / 2 dated _____ October 
2017 (the “Finnvera Guarantee”) and made between Finnvera plc (“Finnvera”) and
KfW-IPEX Bank GmbH as guarantee holder (the “Guarantee Holder”).

 

2.                                                                          
Terms defined in the Finnvera Guarantee shall, unless otherwise required by the
context, have the same meanings when used herein.

 

3.                   We hereby give you notice that

 

(i)                                                                          by
an assignment agreement dated _____ October 2017 (the “Finnvera Guarantee
Assignment”) made between the Guarantee Holder as assignor and Finnish Export
Credit Ltd (the “Lender”) as assignee, the Guarantee Holder has assigned to the
Lender, absolutely and unconditionally, all rights to and benefits of any
payments of indemnity to be made by Finnvera under the Finnvera Guarantee,
excluding the expenses as specified in clause 11 (Indemnification of collection
and enforcement expenses) of the General Conditions and the proceeds after
payment of indemnification as specified in clause 15 (Distribution of proceeds
after payment of indemnification) of the General Conditions; and

 

(ii)                                                                       you
are hereby irrevocably authorised and instructed to make all payments due and
payable by yourselves under the Finnvera Guarantee directly to the Lender
excluding payments relating to the expenses as specified in clause 11
(Indemnification of collection and enforcement expenses) of the General
Conditions and the proceeds after payment of indemnification as specified in
clause 15 (Distribution of proceeds after payment of indemnification) of the
General Conditions.

 

4.                   Notwithstanding Section 3 above

 

(i)                                                                          the
Guarantee Holder shall, subject to the provisions of the Facility Agreement,
administer the Finnvera Guarantee on behalf of the Lender in accordance with the
terms and conditions of the Finnvera Guarantee, including making payments of the
Guarantee Premium and any other sums as set out in the Finnvera Guarantee;

 

--------------------------------------------------------------------------------


 

6

 

(ii)                                                                       in
all matters relevant to the Finnvera Guarantee, Finnvera shall be entitled to
communicate with the Guarantee Holder only;

 

(iii)                                                                    claims
or demands under the Finnvera Guarantee shall be made by the Guarantee Holder on
behalf of the Lender in accordance with the terms of the Finnvera Guarantee or
by the Lender itself based on an authorisation granted by the Guarantee Holder
to the Lender in the Finnvera Guarantee Assignment; and

 

(iv)                                                                  prior to
any such claim or demand being made under the Finnvera Guarantee the Lender
shall provide to the Guarantee Holder, for onward communication to Finnvera, all
bank account details necessary for the purpose of Finnvera’s transfer to the
Lender of the monies to be claimed or demanded by the Guarantee Holder on behalf
of the Lender.

 

5.                                                                          
Kindly also note that for as long as any amount remains outstanding under the
Facility Agreement or the Finnvera Guarantee, we are not allowed to:

 

(i)                                                                         
sell, mortgage, assign, pledge, charge or grant any rights whatsoever in respect
of the Finnvera Guarantee to any person or party, whether or not in competition
with the rights granted to the Lender under the Finnvera Guarantee Assignment;
or

 

(ii)                                                                       agree
to any amendments being made to Finnvera Guarantee, or to terminate the Finnvera
Guarantee or waive or agree to the waiver of any terms of the Finnvera
Guarantee, without the prior written consent of the Lender.

 

Please note that the authority and instructions herein contained cannot be
revoked or varied by us without the prior written consent of the Lender.

 

 

Yours faithfully,

 

KfW IPEX-Bank GmbH

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

7

 

Schedule 2

 

FORM OF ACKNOWLEDGEMENT FROM FINNVERA

 

To:                 KfW IPEX-Bank GmbH

 

 

Copy:            Finnish Export Credit Ltd

 

[DATE]

 

Dear Sirs,

 

Buyer Credit Guarantee Agreement BC 49-16 / 2

 

1.                                                                           We
acknowledge receipt of the Notice of Assignment dated _____ October 2017 from
KfW IPEX-Bank GmbH (the “Guarantee Holder”) relating to the buyer credit
guarantee agreement BC 49-16 / 2 dated _____  October 2017 (the “Finnvera
Guarantee”).

 

2.                                                                           We
hereby consent to the terms of the above referenced Notice of Assignment, and to
the assignment by the Guarantee Holder to Finnish Export Credit Ltd (the
“Lender”) of all rights to and benefits of any payments to be made by Finnvera
plc under the Finnvera Guarantee excluding the expenses as specified in clause
11 (Indemnification of collection and enforcement expenses) of the general
conditions for buyer credit guarantees dated 1 March 2004 and forming part of
the Finnvera Guarantee (the “General Conditions”) and the proceeds after payment
of indemnification as specified in clause 15 (Distribution of proceeds after
payment of indemnification) of the General Conditions.

 

3.                                                                          
Notwithstanding anything contrary in the Finnvera Guarantee, we acknowledge and
accept that, pursuant to Section 4(iii) of the above mentioned Notice of
Assignment, a claim or demand under the Finnvera Guarantee may be made by the
Guarantee Holder on behalf of the Lender or by the Lender itself.

 

Yours faithfully,

 

FINNVERA PLC

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1
Form of Finnvera Guarantee

 

143

--------------------------------------------------------------------------------


 

Execution copy

 

 

 

 

Buyer Credit Guarantee Agreement BC 49-16 / 2

 

Whereas Finnvera has decided to grant, in accordance with the Act on the State’s
Export Credit Guarantees (422/2001), the Buyer Credit Guarantee to the Guarantee
Holder as security for the Credit, therefore Finnvera and the Guarantee Holder
have agreed on the following:

 

1 Definitions

 

The definitions set out in the General Conditions for Buyer Credit Guarantees
dated 1 March 2004 shall apply to this Guarantee Agreement, unless otherwise
stated herein. Capitalised terms used in this Guarantee Agreement shall have the
following meanings:

 

Borrower

 

Royal Caribbean Cruises Ltd., Liberia.

 

 

 

Buyer

 

the Borrower.

 

 

 

Buyer Credit Guarantee

 

the buyer credit guarantee agreed upon herein.

 

 

 

CIRR

 

the commercial interest reference rate determined in accordance with the OECD
Arrangement to be applicable to the FEC Tranche A Loan.

 

 

 

Contract Price

 

the contract price under the Delivery Contract, being maximum EUR 1,650,000,000
including change orders and owner’s supply items.

 

 

 

Credit

 

FEC Loan (comprising the FEC Tranche A Loan and the FEC Tranche B Loan) made
available or to be made available to the Borrower under the Credit Agreement.

 

 

 

Credit Agreement

 

the credit agreement entered into on ______ October 2017 between inter alia the
Borrower, the Guarantee Holder acting as Facility Agent and the Original
Lenders.

 

 

 

Delivery Contract

 

the shipbuilding contract concerning the Export Transaction entered into on 12
April 2017 between the Exporter and the Buyer (as amended from time to time).

 

 

 

Export Transaction

 

the purchase and delivery of the Vessel to be built by the Exporter in Finland.

 

 

 

Exporter

 

Meyer Turku Oy, a company incorporated in Finland.

 

 

 

FEC

 

Finnish Export Credit Ltd, a company incorporated in Finland.

 

 

 

FEC Loan

 

collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

 

 

FEC Tranche A Loan

 

the part of the Credit equal up to (i) the USD equivalent of EUR 992,000,000
plus (ii) the USD equivalent of EUR 26,794,290 for the purpose of financing the
Guarantee Premium, partially or totally, payable with respect the FEC Tranche A
Loan, in aggregate not exceeding USD equivalent of EUR 1,018,794,290.

 

1

--------------------------------------------------------------------------------


 

FEC Tranche B Loan

 

the part of the Credit equal up to (i) the USD equivalent of EUR 168,000,000
plus (ii) the Guarantee Premium USD equivalent of EUR 6,654,330 payable with
respect the FEC Tranche B Loan plus (iii) the part of Guarantee Premium payable
with respect of FEC Tranche A Loan not covered under the FEC Tranche A Loan, up
to USD equivalent of EUR 12,497,944, in in aggregate not exceeding USD
equivalent of EUR 187,152,274.

 

 

 

Guarantee Holder

 

means KfW IPEX-Bank GmbH (for the benefit of the Original FEC Lenders or FEC), a
company incorporated in Germany.

 

 

 

Hermes

 

Euler Hermes Aktiengesellschaft, Hamburg, acting in its capacity as
representative of the Federal Republic of Germany in connection with the
issuance of export credit guarantees.

 

 

 

Hermes Tranche

 

that part of the Facility (as defined in the Credit Agreement) under the Credit
Agreement funded by the Hermes Lenders (as defined in the Credit Agreement) up
to an amount of the USD equivalent of EUR 160,000,000 plus the fee payable for
the credit guarantee covering the Hermes Tranche; the Hermes Tranche shall not
at any time be less than 5% of the amount of the aggregate Commitments as
defined in the Credit Agreement or the Loan (as defined in the Credit
Agreement), as applicable.

 

 

 

Guarantee Premium

 

means the premium payable to Finnvera in accordance with Clause 5.2 below and
calculated in accordance with the grid therein.

 

 

 

Lender

 

FEC upon assignment or transfer by the Original Lenders.

 

 

 

LIBO Rate

 

has the meaning given to it in the Credit Agreement.

 

 

 

Original FEC Lenders

 

the Guarantee Holder, BNP Paribas Fortis SA/NV, HSBC Bank plc, Commerzbank AG,
New York Branch, Banco Santander S.A., Banco Bilbao Vizcaya Argentaria, S.A.,
Niederlassung Deutschland, Bayerische Landesbank, New York Branch, DZ Bank AG,
New York Branch, JPMorgan Chase Bank, N.A., London Branch and Sumitomo Mitsui
Banking Corporation Europe Limited.

 

 

 

Vessel

 

cruise vessel of approximately 230,000 GT with the Exporter´s Hull number 1401.

 

2 Credit Purpose and Terms

 

2.1 Purpose

 

The purpose of the Credit shall be financing of the Export Transaction and the
Guarantee Premium.

 

2

--------------------------------------------------------------------------------


 

2.2 Terms

 

The main terms of the Credit are as follows:

 

Principal

 

The aggregate of FEC Tranche A Loan not exceeding USD equivalent of EUR
1,018,794,290 and FEC Tranche B Loan not exceeding USD equivalent of EUR
187,152,274.

 

 

 

 

 

The portion of the Credit for the purpose to finance the Guarantee Premium under
Tranche A Loan and/or Tranche B Loan shall, however, not exceed the actual
Guarantee Premiums to be determined and be paid by the Borrower in accordance
with Clause 5.2.

 

 

 

Disbursement

 

The Credit shall be disbursed in one lump sum two (2) business days prior to the
Expected Delivery Date (as defined in the Credit Agreement).

 

 

 

Repayment

 

The Credit shall be repaid in 24 equal consecutive semi-annual instalments, the
first instalment being due 6 months from the date the Credit is disbursed.

 

 

 

Interest

 

(i)  USD CIRR of 2.76% p.a. plus a margin of 1.00% p.a. for

the FEC Tranche A Loan,

 

 

 

 

 

or if the FEC Conversion (as defined in the Credit Agreement) occurs then
subject to further amendments to this Guarantee Agreement to be undertaken at
the relevant time, the FEC Tranche A Floating Rate (as defined in the Credit
Agreement); and

 

 

 

 

 

(ii)  the LIBO Rate plus a margin of

 

 

1.20% p.a. for the FEC Tranche B Loan: if the LIBO Rate is less than zero, it
shall be deemed to be zero.

 

 

 

 

 

 

Default interest

 

Interest plus 2% p.a.

 

 

2.3 Security and Special Terms

 

2.3.1 Security

 

The Guarantee Holder shall ensure that the Credit Agreement provides that the
Borrower will not, and will not permit any of its subsidiaries to, create,
incur, assume or suffer to exist any Lien (as defined in the Credit Agreement) 
upon any of its property, revenues or assets whether now owned or hereafter
acquired, other than as permitted pursuant to the terms of the Credit Agreement.

 

The Guarantee Holder shall ensure that any future security (if any) to be
provided for the Borrower’s obligations under the Credit Agreement shall secure
the Borrower´s outstanding obligations on pro rata pari passu –basis between the
Lenders under the Credit Agreement.

 

 

2.3.2 Covenants, undertakings and events of default

 

3

--------------------------------------------------------------------------------


 

The Credit Documents shall contain covenants, undertakings and events of default
customary to this type of financing.

 

The Credit Documents shall contain at least the following financial covenants
which shall apply to the Borrower and its subsidiaries on a consolidated basis
and shall be measured on a quarterly basis.

 

The Borrower will not permit:

(i)      the Net Debt to Capitalization Ratio (each as defined in the Credit
Agreement) as at the end of any Fiscal Quarter (as defined in the Credit
Agreement) to be greater than 0.625:1;

 

(ii)     the Fixed Charge Coverage Ratio (as defined in the Credit Agreement) to
be less than 1.25 to 1 as at the last day of any Fiscal Quarter;

 

(iii)    Stockholders’ Equity (as defined in the Credit Agreement) to be less
than, as at the last day of any Fiscal Quarter, the sum of (I) USD 4,150,000,000
plus (II) 50% of the consolidated net income of the Borrower and its
subsidiaries for the period commencing on 1 January 2007 and ending on the last
day of the Fiscal Quarter most recently ended (treated for these purposes as a
single accounting period but in any event excluding any Fiscal Quarters for
which the Borrower and its subsidiaries have a consolidated net loss).

 

3 Applicable Conditions

 

3.1 General Conditions

 

The General Conditions shall apply to the Buyer Credit Guarantee. The parties
hereto accept the provisions of the General Conditions as part of this Guarantee
Agreement with the same force and effect as they were fully set forth herein
subject to exceptions and amendments set out in this Guarantee Agreement. In the
event of any inconsistency between this Guarantee Agreement and the General
Conditions, the terms of this Guarantee Agreement shall prevail.

 

3.1.1 Clarification of Clause 16.2 c)

 

Notwithstanding what is stated in Clause 16.2 c) of the General Conditions,
Finnvera shall not be released from liability to pay indemnification although
the Guarantee Holder has disclosed to Finnvera false or misleading information,
provided that such information was sourced from a third party and conforms to
that received by the Guarantee Holder, and provided further that the Guarantee
Holder has proven, to the reasonable satisfaction of Finnvera, that the
Guarantee Holder has diligently and carefully assessed the adequacy and accuracy
of such information upon receipt and before disclosing the same to Finnvera.

 

3.1.2 Clarification of Clause 19

 

Notwithstanding what is stated in Clause 19 of the General Conditions and
pursuant to the Act on the State-Owned Specialist Financing Company (443/1998)
payments owing to Finnvera in connection with credits, guarantees or other
contingent liabilities provided by Finnvera and any default interest on such
payments may be recovered by way of distraint without judgment or decision, as
provided in the Act on Execution of Taxes and Fees (706/2007 as amended).

 

3.1.3 Clarification of Clause 21.2

 

In addition to, what has been stated in Clause 21.2 of the General Conditions,
Finnvera reserves a right, at its sole discretion to reinsure from a third party
in part or wholly the risk related to this Buyer Credit Guarantee. It is
expressly acknowledged by the Guarantee Holder that it shall ensure that the
Credit Documents conform to the extent necessary with the above

 

4

--------------------------------------------------------------------------------


 

requirement. It is further acknowledged that such reinsurer may seek reinsurance
for its obligations.

 

 

3.2 Special Conditions

 

3.2.1 Assignment to the Lender

 

With reference to the Clause 4.12 of the General Conditions, Finnvera consents
to the assignment and transfer of the Guarantee Holder’s rights under this
Guarantee Agreement to the Lender and agrees that the Lender shall succeed to
all of the rights of the Guarantee Holder under this Guarantee Agreement,
including (but not limited to) the right to submit a Claim and receive
indemnification payable by Finnvera under this Guarantee Agreement in respect of
the Guaranteed Receivables excluding the expenses as specified in Clause 11 of
the General Conditions and the proceeds after payment of indemnification as
specified in Clause 15 of the General Conditions. The Lender shall not obtain
any better rights towards Finnvera than the Guarantee Holder would have had.

 

Finnvera further consents to and acknowledges that to the extent the Lender
re-assigns or otherwise re-transfers the Credit to the Original FEC Lenders, the
Lender shall simultaneously re-assign or otherwise re-transfer the rights under
this Guarantee Agreement to the Guarantee Holder. The Guarantee Holder shall not
obtain any better rights towards Finnvera than prior to the assignment of the
Guarantee Holder’s rights under this Guarantee Agreement to the Lender.

 

3.2.2. Payment of Indemnification

 

Indemnification payable by Finnvera pursuant to this Guarantee Agreement shall
be paid to the Lender (subject to the Guarantee Holder having assigned and
transferred its right to receive indemnification to the Lender in accordance
with Clause 3.2.1 above) unless the Lender has re-assigned or otherwise
re-transferred to the Original FEC Lenders the rights and obligations under the
Credit Agreement and the corresponding benefits under this Guarantee Agreement
to the Guarantee Holder as referred to in Clause 3.2.1 Assignment to the Lender
of this Guarantee Agreement in which case the indemnification shall be paid to
the Guarantee Holder or to the Original FEC Lenders, if so specified and
instructed by the Guarantee Holder in the claim.

 

3.2.3 Know Your Customer -checks

 

The Guarantee Holder shall perform and comply with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the financing of the Export Transaction and become satisfied with
such findings and results accordingly. The Guarantee Holder shall notify
Finnvera if carrying out such checks in relation to the Credit it becomes aware
of any such thing that could have an adverse effect to the financing of the
Export Transaction or that might have a negative impact on Finnvera or FEC.

 

3.2.4 Decisions, Amendments and Waivers

 

Where the Guarantee Holder (acting in any capacity) receives a request for any
material amendment, consent or waiver under the Credit Documents, the Guarantee
Holder shall ask Finnvera’s consent in respect of any such material amendment,
consent or waiver (which consent shall not be unreasonably withheld or delayed).
Finnvera is entitled to instruct the Guarantee Holder and the Original FEC
Lenders how to exercise their rights regarding the Credit under the Credit
Documents. The Guarantee Holder and the Original FEC Lenders shall comply with
the written instructions and notices given by Finnvera and shall not exercise
any rights under the Credit Documents in a manner inconsistent with such written
instructions and notices of Finnvera, provided that any such instruction do not
oblige the Guarantee Holder or any Original FEC Lender to act outside of or
contrary to or in breach of its obligations under or the powers and authority
conferred on each of them it (acting in any capacity) under the Credit

 

5

--------------------------------------------------------------------------------


 

Documents. For the avoidance of doubt, nothing in this Clause 3.2.4 shall affect
the obligations of the Guarantee Holder under Clause 4.2 of the General
Conditions.

 

6

--------------------------------------------------------------------------------


 

3.2.5 Conformity of Credit Agreement

 

The Guarantee Holder shall ensure that the Credit Agreement conforms to this
Guarantee Agreement at the time of execution of the Credit Agreement and the
Guarantee Holder shall be liable for such inconsistencies that may arise between
this Guarantee Agreement and the Credit Agreement.

 

 

3.2.6 Disbursement

 

Notwithstanding Clause 4.7 of the General Conditions, funds may be disbursed as
set forth in Sections 2.5(b), (c) and (d) of the Credit Agreement.

 

3.2.7  Material Increase of Risk

 

Pursuant to clause 6.1 of the General Conditions Finnvera shall be entitled to
act and take certain measures as described in such clause 6.1 in case the risk
of Loss has materially increased as compared against the circumstances
prevailing at the time of issuing the Guarantee Agreement. Notwithstanding the
provisions of Clause 6.1 of the General Conditions the following shall apply:

 

(a)    for the period prior to disbursement of the Credit, the risk of Loss will
have been deemed to have materially increased since the date of issuing the
Guarantee Agreement only if there occurs a material adverse change in the
financial condition of the Borrower or other material adverse event or
circumstance which is likely, in the reasonable opinion of Finnvera, to result
in the Borrower being unable to perform  its payment obligations in relation to
the Credit as they fall due. In measuring the financial condition of the
Borrower in the sense of its ability to repay the Credit, the fulfilment of the
financial covenants set forth in Clause 2.3.2 hereinbefore shall be taken into
account.  In the circumstances referred to in this Clause 3.2.7(a), the
Guarantee Holder and Finnvera shall discuss with the Borrower in good faith and
within a reasonable time period with a view to determining measures that might
be taken by the Borrower, then or in the future, to eliminate these
circumstances. The type of measures to be taken in order to avoid or limit the
Loss and the decisions in relation to such measures shall be determined in
accordance with Clause 6.1. of the General Conditions; and

 

(b)    for the period following disbursement of the Credit, Finnvera shall, when
exercising its rights under Clause 6.1. of the General Conditions, not have the
right to decide on acceleration of the Credit or other measures unless
acceleration or such other measures are permitted in accordance with the terms
contained in the Credit Agreement.  In no event shall Clause 6.1 of the General
Conditions grant to Finnvera or any Lender any right or remedy against the
Borrower other than as set forth in the Credit Documents.

 

3.2.8  Confidentiality

 

The following shall be added at the end of Clause 21.1 of the General
Conditions:  “, in which case Finnvera shall require a confidentialty
undertaking from any such external adviser if such adviser is not bound by
sufficient confidentiality obligation under the law.”

 

7

--------------------------------------------------------------------------------


 

4 Limits of Finnvera’s Liability

 

4.1 Guaranteed Receivables

 

Finnvera’s liability to pay any indemnification under the Buyer Credit Guarantee
is limited to the Guaranteed Receivables. To prevent uncertainty, the Buyer
Credit Guarantee does not cover any other payment obligations arising under or
in connection with the Credit Documents than the Guaranteed Receivables or those
specified in Clause 11.1 of the General Conditions. Subject to Clause 10 of the
General Conditions the Guaranteed Receivables are the following receivables
under the Credit:

 

Principal                                                 The aggregate of FEC
Tranche A Loan not exceeding USD equivalent of EUR 1,018,794,290 and FEC Tranche
B Loan not exceeding USD equivalent of EUR 187,152,274.

 

The portion of the Credit for the purpose to finance the Guarantee Premium under
Tranche A Loan and Tranche B Loan shall, however, not exceed the actual
Guarantee Premiums to be determined and be paid by the Borrower in accordance
with Clause 5.2.

 

 

Interest                                                                 (i) USD
CIRR of 2.76% p.a. plus a margin of 1.00% p.a. for the FEC Tranche A Loan,

 

or if the FEC Conversion (as defined in the Credit Agreement) occurs then
subject to further amendments to this Guarantee Agreement to be undertaken at
the relevant time, the FEC Tranche A Floating Rate (as defined in the Credit
Agreement); and

 

(ii) the LIBO Rate plus a margin of 1.20% p.a.

for the FEC Tranche B Loan; and if the LIBO Rate is

less than zero, it shall be deemed to be zero.

 

Default interest               Interest plus 2 % p.a.

 

It shall be the obligation of the Guarantee Holder (acting in any capacity under
the Credit Agreement) to ensure that the Credit Agreement foresees that  the
Credit amount shall never exceed 80% of the Contract Price plus 100% of the
Guarantee Premium.

 

4.2 Percentage of Cover and Residual Risk

 

The Percentage of Cover is:

 

 

Commercial Risk

100%

Political Risk

100%

 

For the avoidance of doubt, the Buyer Credit Guarantee does not cover the Hermes
Tranche or the Finnvera Balancing Loan (as defined in the Credit Agreement).

 

5 Premium and Fees

 

5.1 Handling Fee

 

The Handling Fee for this Guarantee Agreement is EUR 20,000. The Guarantee
Holder shall pay the Handling Fee in the time and in the manner stipulated in
the invoice issued by Finnvera.

 

8

--------------------------------------------------------------------------------


 

5.2 Guarantee Premium

 

(I) The Guarantee Premium will be paid on up-front flat basis on the actual
amount of the Credit on the date of disbursement:

 

 

 

 

 

 

 

 

Level 1

Level 2

Level 3

Level 4

Level 5

BASIS FOR PRICING

Senior Debt Rating of A- by Standard & Poor’s Or A3 By Moody’s (or higher)

Senior Debt Rating of BBB+ by Standard & Poor’s Or Baa1 By Moody’s

 

Senior Debt Rating of BBB by Standard & Poor’s Or Baa2 By Moody’s.

 

Senior Debt Rating of BBB- by Standard & Poor’s Or Baa3 By Moody’s.

 

 

Senior Debt Rating lower than Level 4

 

Premium Rate

 

2.63%

2.88%

3.15%

3.46%

3.81%

 

 

The amount of the Guarantee Premium is equal to the product of the percentage
specified in the foregoing grid listed below the Senior Debt Rating as of the
Premium Measurement Date (defined in the Credit Agreement to be the date falling
30 days prior to the date of  Disbursement) and the prinicipal amount of the FEC
Loan in Dollars.

 

For purposes of the foregoing:

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the obligations of the Borrower arising under or in
connection with the Credit Agreement as given by Moody’s and S&P or (b) in the
event the Borrower receives an actual unsecured senior debt rating (apart from
an implied rating) from Moody’s and/or S&P, such actual rating or ratings, as
the case may be (and in such case the Senior Debt Rating shall not be determined
by reference to any implied senior debt rating from either agency).  For
purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the applicable Guarantee Premium shall be
determined by reference to the available rating; (ii) if neither S&P nor Moody’s
shall have in effect a Senior Debt Rating, the applicable Guarantee Premium will
be set in accordance with Level 4 of the relevant Pricing Grid, unless (A) the
Borrower has obtained from at least one of such agencies a private implied
rating for its senior debt as of the Premium Measurement Date or (B) having
failed to obtain such private rating as of the Premium Measurement Date, the
Borrower and Finnvera shall have agreed within 10-days of the Premium
Measurement Date on an alternative rating method, which agreed alternative shall
apply for the purposes of this Agreement; (iii) if the ratings established by
S&P and Moody’s shall fall within different levels, the applicable Premium Rate
shall be based upon the higher rating unless such ratings differ by two or more
levels, in which case the applicable level will be deemed to be one level below
the higher of such levels; and (iv) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Senior Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

The Guarantee Premium shall be paid in full on the date of the disbursement of
the Credit.

 

Notwithstanding what is stated in Clause 4.1 of the General Conditions, the
Guarantee Premium shall be paid by the Facility Agent, as defined in the Credit
Agreement, directly to Finnvera in accordance with the Credit Agreement. For the
sake of clarity, the Guarantee Premium payment shall not therefore be
transferred through the Guarantee Holder’s account. Furthermore, it is

 

9

--------------------------------------------------------------------------------


 

understood by the parties to this Guarantee Agreement that even though the
payment shall be made in the aforementioned manner, the Guarantee Holder shall
remain responsible for the payment of the Guarantee Premium.

 

Finnvera does not in principle refund the Guarantee Premium. However, in the
event of voluntary prepayment all or part of the Credit prior to final maturity
of the Credit, Finnvera shall, subject to a request by the Guarantee Holder,
partly refund the premium in accordance with the following principle:

 

0.8*d*b*c

 

b = the remaining average maturity of the Credit at the time of the prepayment

c = the principal amount of the prepayment

d = the up-front flat Guarantee Premium converted into a per annum based premium

 

Clarification of the formula:

- the ‘0.8’ in the formula above refers to the fact that 20% of the flat premium
will be retained and will not be refundable

- the d in the formula above is derived as follows: Guarantee Premium/6.25=d,
where Guarantee Premium is the up-front flat premium and 6.25 is the average
maturity of a loan with a 12 year OECD repayment profile.

 

The Guarantee Holder shall inform Finnvera of the Borrower’s intention to prepay
the Credit and the request to partly refund the Guarantee Premium promptly upon
becoming aware of the same.

 

Any refund of the Guarantee Premium shall be subject to (i) there not having
been any claims for indemnification under the Buyer Credit Guarantee up to the
date of refund payment by Finnvera; and (ii) irrevocable release of Finnvera
from any liability under the Guarantee Agreement in respect of the portion of
the Credit repaid. Finnvera shall pay the refundable portion of the Guarantee
Premium to the Guarantee Holder within 14 days after due receipt of the release
letter, addressed to Finnvera.

 

The Guarantee Holder shall, promptly upon receipt of the same, pay to the
Borrower an amount equal to the refunded part of Guarantee Premium without any
set-off or counterclaim.

 

5.3 Other Costs and Expenses

 

In the event that the Guarantee Holder requests Finnvera’s consent and/or
opinion to an amendment or a waiver under the Credit Documents, Finnvera has the
right to charge, in addition to the Handling Fee for such consent or opinion,
reasonable costs and expenses incurred in evaluating and complying with such
request.

 

The Guarantee Holder shall on behalf of Finnvera charge the Borrower for:

 

(i)               all reasonable out-of-pocket costs and expenses incurred by
Finnvera in connection with possible rearrangements of the Credit; and

(ii)          all out-of-pocket costs and expenses relating to recovery
procedures;            and in each case promptly pay to Finnvera all such
amounts received from the Borrower.

 

5.4 Payments Free and Clear of Deductions or Withholdings

 

All payments to be made to or for the benefit of Finnvera pursuant to the terms
of this Guarantee Agreement shall be made free and clear of and shall be paid
without any deductions or withholdings whatsoever.

 

10

--------------------------------------------------------------------------------


 

6 Language and Contact Information

 

All communication under this Guarantee Agreement shall be in English and
addressed as follows:

 

The Guarantee Holder

KfW IPEX-BANK GmbH

Address

Palmengartenstrasse 5-9

 

D-60325 Frankfurt am Main

 

Germany

Telefax

+49 (69) 7431 3768

email:

andre.mutter@kfw.de

With a copy to:

Credit Operations

 

Facsimile No.: +49 (69) 7431 2944

 

 

 

 

Finnvera

Finnvera plc

 

Large Corporates

 

Pia Peltoniemi / Erkka Aimola

 

P.O. Box 1010

 

FI-00101 Helsinki

 

Finland

 

email: office.eca@finnvera.fi

 

Registered Domicile Kuopio, Finland

 

Business ID 1484332-4

 

7 Execution

 

This Guarantee Agreement has been executed in two (2) original copies, one for
each party.

 

The Guarantee Holder shall return a signed copy of this Guarantee Agreement to
Finnvera not later than ______ October 2017.

 

The Guarantee Holder hereby accepts and agrees to the terms of this Guarantee
Agreement and acknowledges further, that together with its copy of this
Guarantee Agreement it has received a copy of the General Conditions.

 

Helsinki, ______ October 2017

 

Finnvera plc

 

 

 

 

 

 

Name:

Name:

Title:

Title:

 

 

 

 

 

 

 

Place and Date

 

 

 

KfW IPEX BANK GmbH

 

 

 

 

 

 

(Duly signed by the Guarantee Holder)

(Duly signed by the Guarantee Holder)

 

11

--------------------------------------------------------------------------------


 

Name:

Name:

Title:

Title:

 

Appendices

General Conditions for Buyer Credit Guarantees dated 1 March 2004 (Schedule 1)

Handling Fee invoice (Schedule 2)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT H-2
Form of Second Finnvera Guarantee

 

 

144

 

--------------------------------------------------------------------------------


 

Confirmed form

 

 

Buyer Credit Guarantee Agreement BC [  ]

 

Whereas Finnvera has decided to grant, in accordance with the Act on the State’s
Export Credit Guarantees (422/2001), the Buyer Credit Guarantee to the Guarantee
Holder as security for the Credit, therefore Finnvera and the Guarantee Holder
have agreed on the following:

 

1 Definitions

 

The definitions set out in the General Conditions for Buyer Credit Guarantees
dated 1 March 2004 shall apply to this Guarantee Agreement, unless otherwise
stated herein. Capitalised terms used in this Guarantee Agreement shall have the
following meanings:

 

Borrower

 

Royal Caribbean Cruises Ltd., Liberia.

 

 

 

Buyer

 

the Borrower.

 

 

 

Buyer Credit Guarantee

 

the buyer credit guarantee agreed upon herein.

 

 

 

Contract Price

 

the contract price under the Delivery Contract, being maximum EUR 1,650,000,000
including change orders and owner’s supply items.

 

 

 

Credit

 

Finnvera Balancing Loan made available or to be made available to the Borrower
under the Credit Agreement.

 

 

 

Credit Agreement

 

the credit agreement entered into on              October 2017 between inter
alia the Borrower, the Guarantee Holder acting as Facility Agent and the
Original Lenders.

 

 

 

Delivery Contract

 

the shipbuilding contract concerning the Export Transaction entered into on 12
April 2017 between the Exporter and the Buyer (as amended from time to time).

 

 

 

Eligible German

Content Amount

 

has the meaning given to it in the Credit Agreement.

 

 

 

Export Transaction

 

the purchase and delivery of the Vessel to be built by the Exporter in Finland.

 

 

 

Exporter

 

Meyer Turku Oy, a company incorporated in Finland.

 

 

 

Finnvera Balancing Loan

 

 

 

 

has the meaning given to it in the Credit Agreement.

 

 

 

Guarantee Holder

 

means KfW IPEX-Bank GmbH (for the benefit of the Original Finnvera Balancing
Lenders), a company incorporated in Germany.

 

 

 

Guarantee Premium

 

means the premium payable to Finnvera in accordance with Clause 5.1 below and
calculated in accordance with the grid therein.

 

 

 

Hermes

 

Euler Hermes Aktiengesellschaft, Hamburg, acting in its capacity as
representative of the Federal Republic of Germany in connection with the
issuance of export credit guarantees.

 

1

--------------------------------------------------------------------------------


 

Hermes Tranche

 

means the “Hermes Commitment Amount” and any subsequent “Hermes Loan” as such
terms are defined in the Credit Agreement.

 

 

 

LIBO Rate

 

has the meaning given to it in the Credit Agreement.

 

 

 

Original Finnvera Balancing Lenders

 

the Guarantee Holder, BNP Paribas Fortis SA/NV, HSBC

Bank USA, National Association, Commerzbank AG, New York Branch, Banco Santander
S.A., Banco Bilbao Vizcaya Argentaria, S.A.,Niederlassung Deutschland,
Bayerische Landesbank, New York Branch, DZ Bank AG (Deutsche
Zentral-Genossenschaftsbank), New York Branch, JPMorgan Chase Bank, N.A.,London
Branch and Sumitomo Mitsui Banking Corporation Europe Limited.

 

 

 

Vessel

 

cruise vessel of approximately 230,000 GT with the Exporter’s Hull number 1401.

 

 

2 Credit Purpose and Terms

 

2.1 Purpose

 

The purpose of the Credit shall be financing of the Export Transaction and the
Guarantee Premium.

 

 

2.2 Terms

 

The main terms of the Credit are as follows:

 

Principal

 

The principal amount of the Finnvera Balancing Loan, being the USD equivalent of
EUR [·]

 

 

[such amount not to exceed the lesser of (a) the USD equivalent of EUR
160,000,000 less 80% of the Eligible German Content Amount (if any) and (b) the
USD equivalent of EUR 160,000,000 less 5% of the aggregate commitments of the
Lenders under the Credit Agreement; and in each case plus 100% of the Guarantee
Premium.]

 

 

 

Disbursement

 

The Credit shall be disbursed in one lump sum two (2) business days prior to the
Expected Delivery Date (as defined in the Credit Agreement).

 

 

 

Repayment

 

The Credit shall be repaid in 24 equal consecutive semi-annual instalments, the
first instalment being due 6 months from the date the Credit is disbursed.

 

 

 

Interest

 

LIBO Rate plus a margin of 1.15% p.a. and if the LIBO Rate is less than zero, it
shall be deemed to be zero.

 

 

 

Default interest

 

Interest plus 2% p.a.

 

2

--------------------------------------------------------------------------------


 

2.3 Security and Special Terms

 

2.3.1 Security

 

The Guarantee Holder shall ensure that the Credit Agreement provides that the
Borrower will not, and will not permit any of its subsidiaries to, create,
incur, assume or suffer to exist any Lien (as defined in the Credit Agreement)
upon any of its property, revenues or assets whether now owned or hereafter
acquired, other than as permitted pursuant to the terms of the Credit Agreement.

 

The Guarantee Holder shall ensure that any future security (if any) to be
provided for the Borrower’s obligations under the Credit Agreement shall secure
the Borrower’s outstanding obligations on pro rata pari passu –basis between the
Lenders under the Credit Agreement.

 

2.3.2 Covenants, undertakings and events of default

 

The Credit Documents shall contain covenants, undertakings and events of default
customary to this type of financing.

 

The Credit Documents shall contain at least the following financial covenants
which shall apply to the Borrower and its subsidiaries on a consolidated basis
and shall be measured on a quarterly basis.

 

The Borrower will not permit:

(i)                         the Net Debt to Capitalization Ratio (each as
defined in the Credit Agreement) as at the
end of any Fiscal Quarter (as defined in the Credit Agreement) to be greater
than 0.625:1;

 

(ii)                      the Fixed Charge Coverage Ratio (as defined in the
Credit Agreement) to be less than 1.25 to 1 as at the last day of any Fiscal
Quarter;

 

(iii)                   Stockholders’ Equity (as defined in the Credit
Agreement) to be less than, as at the last day of any Fiscal Quarter, the sum of
(I) USD 4,150,000,000 plus (II) 50% of the consolidated net income of the
Borrower and its subsidiaries for the period commencing on 1 January 2007 and
ending on the last day of the Fiscal Quarter most recently ended (treated for
these purposes as a single accounting period but in any event excluding any
Fiscal Quarters for which the Borrower and its subsidiaries have a consolidated
net loss).

 

3 Applicable Conditions

 

3.1 General Conditions

 

The General Conditions shall apply to the Buyer Credit Guarantee. The parties
hereto accept the provisions of the General Conditions as part of this Guarantee
Agreement with the same force and effect as they were fully set forth herein
subject to exceptions and amendments set out in this Guarantee Agreement. In the
event of any inconsistency between this Guarantee Agreement and the General
Conditions, the terms of this Guarantee Agreement shall prevail.

 

3.1.1 Clarification of Clause 16.2 c)

 

Notwithstanding what is stated in Clause 16.2 c) of the General Conditions,
Finnvera shall not be released from liability to pay indemnification although
the Guarantee Holder has disclosed to Finnvera false or misleading information,
provided that such information was sourced from a third party and conforms to
that received by the Guarantee Holder, and provided further that the Guarantee
Holder has proven, to the reasonable satisfaction of Finnvera, that the
Guarantee

 

3

--------------------------------------------------------------------------------


 

Holder has diligently and carefully assessed the adequacy and accuracy of such
information upon receipt and before disclosing the same to Finnvera.

 

3.1.2 Clarification of Clause 19

 

Notwithstanding what is stated in Clause 19 of the General Conditions and
pursuant to the Act on the State-Owned Specialist Financing Company (443/1998)
payments owing to Finnvera in connection with credits, guarantees or other
contingent liabilities provided by Finnvera and any default interest on such
payments may be recovered by way of distraint without judgment or decision, as
provided in the Act on Execution of Taxes and Fees (706/2007 as amended).

 

3.1.3 Clarification of Clause 21.2

 

In addition to, what has been stated in Clause 21.2 of the General Conditions,
Finnvera reserves a right, at its sole discretion to reinsure from a third party
in part or wholly the risk related to this Buyer Credit Guarantee. It is
expressly acknowledged by the Guarantee Holder that it shall ensure that the
Credit Documents conform to the extent necessary with the above requirement. It
is further acknowledged that such reinsurer may seek reinsurance for its
obligations.

 

3.2 Special Conditions

 

3.2.1 Know Your Customer -checks

 

The Guarantee Holder shall perform and comply with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the financing of the Export Transaction and become satisfied with
such findings and results accordingly. The Guarantee Holder shall notify
Finnvera if carrying out such checks in relation to the Credit it becomes aware
of any such thing that could have an adverse effect to the financing of the
Export Transaction or that might have a negative impact on Finnvera or FEC.

 

3.2.2 Decisions, Amendments and Waivers

 

Where the Guarantee Holder (acting in any capacity) receives a request for any
material amendment, consent or waiver under the Credit Documents, the Guarantee
Holder shall ask Finnvera’s consent in respect of any such material amendment,
consent or waiver (which consent shall not be unreasonably withheld or delayed).
Finnvera is entitled to instruct the Guarantee Holder and the Original Lenders
how to exercise their rights regarding the Credit under the Credit Documents.
The Guarantee Holder and the Original Lenders shall comply with the written
instructions and notices given by Finnvera and shall not exercise any rights
under the Credit Documents in a manner inconsistent with such written
instructions and notices of Finnvera, provided that any such instruction do not
oblige the Guarantee Holder or any Original Lender to act outside of or contrary
to or in breach of its obligations under or the powers and authority conferred
on each of them it (acting in any capacity) under the Credit Documents. For the
avoidance of doubt, nothing in this Clause 3.2.2 shall affect the obligations of
the Guarantee Holder under Clause 4.2 of the General Conditions.

 

3.2.3 Conformity of Credit Agreement

 

The Guarantee Holder shall ensure that the Credit Agreement conforms to this
Guarantee Agreement at the time of execution of the Credit Agreement and the
Guarantee Holder shall be liable for such inconsistencies that may arise between
this Guarantee Agreement and the Credit Agreement.

 

3.2.4 Disbursement

 

4

--------------------------------------------------------------------------------


 

Notwithstanding Clause 4.7 of the General Conditions, funds may be disbursed as
set forth in Sections 2.5(b), (c) and (d) of the Credit Agreement.

 

 

3.2.5 Material Increase of Risk

 

Pursuant to clause 6.1 of the General Conditions Finnvera shall be entitled to
act and take certain measures as described in such clause 6.1 in case the risk
of Loss has materially increased as compared against the circumstances
prevailing at the time of issuing the Guarantee Agreement. Notwithstanding the
provisions of Clause 6.1 of the General Conditions the following shall apply:

 

(a)                    for the period prior to disbursement of the Credit, the
risk of Loss will have been deemed to have materially increased since the date
of issuing the Guarantee Agreement only if there occurs a material adverse
change in the financial condition of the Borrower or other material adverse
event or circumstance which is likely, in the reasonable opinion of Finnvera, to
result in the Borrower being unable to perform its payment obligations in
relation to the Credit as they fall due. In measuring the financial condition of
the Borrower in the sense of its ability to repay the Credit, the fulfilment of
the financial covenants set forth in Clause 2.3.2 hereinbefore shall be taken
into account. In the circumstances referred to in this Clause 3.2.5(a), the
Guarantee Holder and Finnvera shall discuss with the Borrower in good faith and
within a reasonable time period with a view to determining measures that might
be taken by the Borrower, then or in the future, to eliminate these
circumstances. The type of measures to be taken in order to avoid or limit the
Loss and the decisions in relation to such measures shall be determined in
accordance with Clause 6.1. of the General Conditions; and

 

(b)                    for the period following disbursement of the Credit,
Finnvera shall, when exercising its rights under Clause 6.1. of the General
Conditions, not have the right to decide on acceleration of the Credit or other
measures unless acceleration or such other measures are permitted in accordance
with the terms contained in the Credit Agreement. In no event shall Clause 6.1
of the General Conditions grant to Finnvera or any Lender any right or remedy
against the Borrower other than as set forth in the Credit Documents.

 

3.2.6 Confidentiality

 

The following shall be added at the end of Clause 21.1 of the General
Conditions: “, in which case Finnvera shall require a confidentialty undertaking
from any such external adviser if such adviser is not bound by sufficient
confidentiality obligation under the law.”

 

4 Limits of Finnvera’s Liability

 

4.1 Guaranteed Receivables

 

Finnvera’s liability to pay any indemnification under the Buyer Credit Guarantee
is limited to the Guaranteed Receivables. To prevent uncertainty, the Buyer
Credit Guarantee does not cover any other payment obligations arising under or
in connection with the Credit Documents than the Guaranteed Receivables or those
specified in Clause 11.1 of the General Conditions. Subject to Clause 10 of the
General Conditions the Guaranteed Receivables are the following receivables
under the Credit:

 

Principal

 

The principal amount of the Finnvera Balancing Loan, being the USD equivalent of
EUR [·]

 

5

--------------------------------------------------------------------------------


 

 

 

[such amount not to exceed the lesser of (a) the USD equivalent of EUR
160,000,000 less 80% of the Eligible German Content Amount (if any) and (b) the
USD equivalent of EUR 160,000,000 less 5% of the aggregate commitments of the
Lenders under the Credit Agreement; and in each case plus 100% of the Guarantee
Premium.]

 

 

 

 

Interest

 

the LIBO Rateplus a margin of 1.15 % p.a. and if the LIBO Rate is less than
zero, it shall be deemed to be zero.

 

 

 

Default interest

 

Interest plus 2 %.p.a.

 

4.2 Percentage of Cover and Residual Risk

 

The Percentage of Cover is:

 

Commercial Risk

 

95%

Political Risk

 

95%

 

For the avoidance of doubt, the Buyer Credit Guarantee does not cover the Hermes
Tranche or the FEC Loan (as defined in the Credit Agreement).

 

5 Premium, Costs and Expenses

 

5.1 Guarantee Premium

 

(I) The Guarantee Premium will be paid on up-front flat basis on the actual
amount of the Credit on the date of disbursement:

 

 

 

Level 1

 

 

Level 2

 

 

Level 3

 

 

Level 4

 

 

Level 5

 

Basis for Pricing

Senior Debt Rating of A- by Standard & Poor’s or A3 by Moody’s (or higher)

 

Senior Debt Rating of BBB+ by Standard & Poor’s or Baa1 by Moody’s

Senior Debt Rating of BBB by Standard & Poor’s or Baa2 by Moody’s.

Senior Debt Rating of BBB- by Standard & Poor’s or Baa3 by Moody’s

Senior Debt Rating lower than Level 4

Premium Rate

 

2.00%

2.25%

2.52%

2.83%

3.18%

 

The amount of the Guarantee Premium is equal to the product of the percentage
specified in the foregoing grid listed below the Senior Debt Rating as of the
Premium Measurement Date (defined in the Credit Agreement to be the date falling
30 days prior to the date of Disbursement) and the principal amount of the
Finnvera Balancing Loan in Dollars.

 

For purposes of the foregoing:

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the obligations of the Borrower arising under or in
connection with the Credit Agreement as given by Moody’s and S&P or (b) in the
event the Borrower receives an actual unsecured senior debt rating (apart from
an implied rating) from Moody’s and/or S&P, such actual rating or ratings, as
the case may be (and in

 

6

--------------------------------------------------------------------------------


 

such case the Senior Debt Rating shall not be determined by reference to any
implied senior debt rating from either agency). For purposes of the foregoing,
(i) if only one of S&P and Moody’s shall have in effect a Senior Debt Rating,
the applicable Guarantee Premium shall be determined by reference to the
available rating; (ii) if neither S&P nor Moody’s shall have in effect a Senior
Debt Rating, the applicable Guarantee Premium will be set in accordance with
Level 4 of the relevant Pricing Grid, unless (A) the Borrower has obtained from
at least one of such agencies a private implied rating for its senior debt as of
the Premium Measurement Date or (B) having failed to obtain such private rating
as of the Premium Measurement Date, the Borrower and Finnvera shall have agreed
within 10-days of the Premium Measurement Date on an alternative rating method,
which agreed alternative shall apply for the purposes of this Agreement;
(iii) if the ratings established by S&P and Moody’s shall fall within different
levels, the applicable Premium Rate shall be based upon the higher rating unless
such ratings differ by two or more levels, in which case the applicable level
will be deemed to be one level below the higher of such levels; and (iv) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Senior Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

The Guarantee Premium shall be paid in full on the date of the disbursement of
the Credit.

 

Notwithstanding what is stated in Clause 4.1 of the General Conditions, the
Guarantee Premium shall be paid by the Facility Agent, as defined in the Credit
Agreement, directly to Finnvera in accordance with the Credit Agreement. For the
sake of clarity, the Guarantee Premium payment shall not therefore be
transferred through the Guarantee Holder’s account. Furthermore, it is
understood by the parties to this Guarantee Agreement that even though the
payment shall be made in the aforementioned manner, the Guarantee Holder shall
remain responsible for the payment of the Guarantee Premium.

 

Finnvera does not in principle refund the Guarantee Premium. However, in the
event of voluntary prepayment all or part of the Credit prior to final maturity
of the Credit, Finnvera shall, subject to a request by the Guarantee Holder,
partly refund the premium in accordance with the following principle:

 

0.8*d*b*c

 

b = the remaining average maturity of the Credit at the time of the prepayment

c = the principal amount of the prepayment

d = the up-front flat Guarantee Premium converted into a per annum based premium

 

Clarification of the formula:

- the ‘0.8’ in the formula above refers to the fact that 20% of the flat premium
will be retained and will not be refundable

- the d in the formula above is derived as follows: Guarantee Premium/6.25=d,
where Guarantee Premium is the up-front flat premium and 6.25 is the average
maturity of a loan with a 12 year OECD repayment profile.

 

The Guarantee Holder shall inform Finnvera of the Borrower’s intention to prepay
the Credit and the request to partly refund the Guarantee Premium promptly upon
becoming aware of the same.

 

Any refund of the Guarantee Premium shall be subject to (i) there not having
been any claims for indemnification under the Buyer Credit Guarantee up to the
date of refund payment by Finnvera; and (ii) irrevocable release of Finnvera
from any liability under the Guarantee Agreement in respect of the portion of
the Credit repaid. Finnvera shall pay the refundable portion of the Guarantee
Premium to the Guarantee Holder within 14 days after due receipt of the release
letter, addressed to Finnvera.

 

7

--------------------------------------------------------------------------------


 

The Guarantee Holder shall, promptly upon receipt of the same, pay to the
Borrower an amount equal to the refunded part of Guarantee Premium without any
set-off or counterclaim.

 

8

--------------------------------------------------------------------------------


 

5.2 Other Costs and Expenses

 

In the event that the Guarantee Holder requests Finnvera’s consent and/or
opinion to an amendment or a waiver under the Credit Documents, Finnvera has the
right to charge for such consent or opinion, reasonable costs and expenses
incurred in evaluating and complying with such request.

 

The Guarantee Holder shall on behalf of Finnvera charge the Borrower for:

 

(i)  all reasonable out-of-pocket costs and expenses incurred by Finnvera in
connection with possible rearrangements of the Credit; and

(ii)   all out-of-pocket costs and expenses relating to recovery procedures; and
in each case promptly pay to Finnvera all such amounts received from the
Borrower.

 

5.3 Payments Free and Clear of Deductions or Withholdings

 

All payments to be made to or for the benefit of Finnvera pursuant to the terms
of this Guarantee Agreement shall be made free and clear of and shall be paid
without any deductions or withholdings whatsoever.

 

 

6 Language and Contact Information

 

All communication under this Guarantee Agreement shall be in English and
addressed as follows:

 

The Guarantee Holder

 

KfW IPEX-BANK GmbH

Address

 

Palmengartenstrasse 5-9

 

 

D-60325 Frankfurt am Main

 

 

Germany

Telefax

 

+49 (69) 7431 3768

email:

 

andre.mutter@kfw.de

With a copy to:

 

Credit Operations

 

 

Facsimile No.: +49 (69) 7431 2944

 

 

 

Finnvera

 

Finnvera plc

 

 

Large Corporates

 

 

Pia Peltoniemi / Erkka Aimola

 

 

P.O. Box 1010

 

 

FI-00101 Helsinki

 

 

Finland

 

 

email: office.eca@finnvera.fi

 

 

Registered Domicile Kuopio, Finland

 

 

Business ID 1484332-4

 

 

7 Execution

 

This Guarantee Agreement has been executed in two (2) original copies, one for
each party.

 

The Guarantee Holder shall return a signed copy of this Guarantee Agreement to
Finnvera not later than [   ] 20[  ].

 

9

--------------------------------------------------------------------------------


 

The Guarantee Holder hereby accepts and agrees to the terms of this Guarantee
Agreement and acknowledges further, that together with its copy of this
Guarantee Agreement it has received a copy of the General Conditions.

 

10

--------------------------------------------------------------------------------


 

Helsinki, [                                 ] 20[ ]

 

Finnvera plc

 

 

 

 

 

 

Name:

Name:

Title:

Title:

 

 

 

 

 

 

 

Place and Date

 

 

 

KfW IPEX BANK GmbH

 

 

 

 

 

 

(Duly signed by the Guarantee Holder)

(Duly signed by the Guarantee Holder)

Name:

Name:

Title:

Title:

 

 

 

 

Appendices

General Conditions for Buyer Credit Guarantees dated 1 March 2004 (Schedule 1)

 

11

--------------------------------------------------------------------------------